Case 5:20-cv-01388-LHK Document 15-38 Filed 06/02/20 Page 1 of 241




             EXHIBIT E-34
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page12ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page23ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page34ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page45ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page56ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page67ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page78ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page89ofof240
                                                                 241
Case
 Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                          Document
                                 15-38
                                   80 Filed
                                       Filed01/28/20
                                            06/02/20 Page
                                                     Page910
                                                           ofof
                                                              240
                                                                241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page10
                                                           11ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page11
                                                           12ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page12
                                                           13ofof240
                                                                  241




        ATTACHMENTS (CASES)
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page13
                                                           14ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page14
                                                           15ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page15
                                                           16ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page16
                                                           17ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page17
                                                           18ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page18
                                                           19ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page19
                                                           20ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page20
                                                           21ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page21
                                                           22ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page22
                                                           23ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page23
                                                           24ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page24
                                                           25ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page25
                                                           26ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page26
                                                           27ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page27
                                                           28ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page28
                                                           29ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page29
                                                           30ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page30
                                                           31ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page31
                                                           32ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page32
                                                           33ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page33
                                                           34ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page34
                                                           35ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page35
                                                           36ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page36
                                                           37ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page37
                                                           38ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page38
                                                           39ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page39
                                                           40ofof240
                                                                  241
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page40
                                                           41ofof240
                                                                  241
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page41
                                                                 42ofof240
                                                                        241

[2016] 1 R.C.S.                                         R.   c.   JORDAN                                                   631


Barrett Richard Jordan Appellant                                  Barrett Richard Jordan Appelant

v.                                                                c.

Her Majesty The Queen Respondent                                  Sa Majesté la Reine Intimée

and                                                               et

Attorney General of Alberta,                                      Procureur général de l’Alberta,
British Columbia Civil Liberties                                  Association des libertés civiles de la
Association and Criminal Lawyers’                                 Colombie-Britannique et Criminal Lawyers’
Association (Ontario) Interveners                                 Association (Ontario) Intervenants

Indexed as: R. v. Jordan                                          Répertorié : R. c. Jordan
2016 SCC 27                                                       2016 CSC 27
File No.: 36068.                                                  No du greffe : 36068.
2015: October 7; 2016: July 8.                                    2015 : 7 octobre; 2016 : 8 juillet.
Present: McLachlin C.J. and Abella, Cromwell,                     Présents : La juge en chef McLachlin et les juges Abella,
Moldaver, Karakatsanis, Wagner, Gascon, Côté and                  Cromwell, Moldaver, Karakatsanis, Wagner, Gascon,
Brown JJ.                                                         Côté et Brown.

ON APPEAL FROM THE COURT OF APPEAL FOR                            EN APPEL DE LA COUR D’APPEL DE LA
BRITISH COLUMBIA                                                  COLOMBIE-BRITANNIQUE
    Constitutional law — Charter of Rights — Right to                Droit constitutionnel — Charte des droits — Procès
be tried within reasonable time — Delay of more than              dans un délai raisonnable — Délai de plus de quatre ans
four years between charges and end of trial — Whether             entre le dépôt des accusations et la fin du procès — Y
accused’s right to be tried within reasonable time under          a-t-il eu atteinte au droit de l’accusé d’être jugé dans
s. 11(b) of Canadian Charter of Rights and Freedoms in-           un délai raisonnable que lui garantit l’art. 11b) de la
fringed — New framework for applying s. 11(b).                    Charte canadienne des droits et libertés? — Nouveau
                                                                  cadre d’analyse pour l’application de l’art. 11b).
   J was charged in December 2008 for his role in a dial-             J a été inculpé en décembre 2008 pour avoir participé
a-dope operation. His trial ended in February 2013. J             à une opération de vente de drogue sur appel. Son procès
brought an application under s. 11(b) of the Canadian             s’est terminé en février 2013. J a présenté une demande
Charter of Rights and Freedoms, seeking a stay of pro­            fondée sur l’al. 11b) de la Charte canadienne des droits
ceedings due to the delay. In dismissing the application,         et libertés en vue d’obtenir l’arrêt des procédures en rai­
the trial judge applied the framework set out in R. v.            son du délai. En rejetant la demande, le juge du procès
Morin, [1992] 1 S.C.R. 771. Ultimately, J was convicted.          a appliqué le cadre d’analyse établi dans l’arrêt R. c.
The Court of Appeal dismissed the appeal.                         Morin, [1992] 1 R.C.S. 771. En fin de compte, J a été
                                                                  déclaré coupable. La Cour d’appel a rejeté l’appel.
   Held: The appeal should be allowed, the convictions               Arrêt : Le pourvoi est accueilli, les déclarations de
set aside and a stay of proceedings entered.                      culpabilité sont annulées et l’arrêt des procédures est or­
                                                                  donné.
  Per Abella, Moldaver, Karakatsanis, Côté and                       Les juges Abella, Moldaver, Karakatsanis, Côté et
Brown JJ.: The delay was unreasonable and J’s s. 11(b)            Brown : Le délai était déraisonnable et le droit de J protégé
Charter right was infringed. The Morin framework for              par l’al. 11b) de la Charte a été violé. Le cadre d’analyse
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page42
                                                                 43ofof240
                                                                        241

632                                               R.   v.   JORDAN                                          [2016] 1 S.C.R.


applying s. 11(b) has given rise to both doctrinal and           établi dans Morin pour l’application de l’al. 11b) a engen­
practical problems, contributing to a culture of delay           dré des problèmes sur les plans tant théorique que pratique,
and complacency towards it. Doctrinally, the Morin               concourant ainsi à une culture des délais et de complai­
framework is too unpredictable, too confusing, and too           sance à l’endroit de cette culture. Sur le plan théorique, ce
complex. It has itself become a burden on already over-          cadre d’analyse est trop imprévisible, trop difficile à saisir
burdened trial courts. From a practical perspective, the         et trop complexe. Il est devenu lui-même un fardeau pour
Morin framework’s after-the-fact rationalization of delay        des tribunaux de première instance déjà surchargés. D’un
does not encourage participants in the justice system to         point de vue pratique, la justification après coup du délai
take preventative measures to address inefficient practices      sur laquelle débouche le cadre établi dans Morin n’incite
and resourcing problems.                                         pas les participants au système de justice à prendre des
                                                                 mesures préventives pour remédier aux pratiques ineffi­
                                                                 caces et au manque de ressources.
    A new framework is therefore required for applying              Il faut donc recourir à un nouveau cadre d’analyse
s. 11(b). This framework is intended to focus the s. 11(b)       pour appliquer l’al. 11b). Ce cadre vise à ce que l’ana­
analysis on the issues that matter and encourage all par­        lyse d’une demande fondée sur cette disposition se
ticipants in the criminal justice system to cooperate in         concentre sur les questions qui importent et à inciter tous
achieving reasonably prompt justice, with a view to ful­         les participants au système de justice criminelle à colla­
filling s. 11(b)’s important objectives.                         borer pour administrer la justice d’une manière qui soit
                                                                 raisonnablement prompte afin de réaliser les objectifs
                                                                 importants visés par l’al. 11b).
    At the heart of this new framework is a presumptive             Au cœur de ce nouveau cadre se trouve un plafond
ceiling beyond which delay — from the charge to the              présumé au-delà duquel le délai entre le dépôt des accu­
actual or anticipated end of trial — is presumed to be           sations et la conclusion réelle ou anticipée du procès est
unreasonable, unless exceptional circumstances justify           présumé déraisonnable, à moins que des circonstances
it. The presumptive ceiling is 18 months for cases tried         exceptionnelles le justifient. Ce plafond présumé est fixé
in the provincial court, and 30 months for cases in the          à 18 mois pour les affaires instruites devant une cour
superior court (or cases tried in the provincial court after     provinciale et à 30 mois pour celles instruites devant une
a preliminary inquiry). Delay attributable to or waived          cour supérieure (ou celles instruites devant une cour pro­
by the defence does not count towards the presumptive            vinciale à l’issue d’une enquête préliminaire). Le délai
ceiling.                                                         imputable à la défense ou celui qu’elle renonce à invo­
                                                                 quer ne compte pas dans le calcul visant à déterminer si
                                                                 ce plafond est atteint.
   Once the presumptive ceiling is exceeded, the burden             Une fois que le plafond présumé a été dépassé, il in­
is on the Crown to rebut the presumption of unreason­            combe au ministère public de réfuter la présomption du
ableness on the basis of exceptional circumstances. If           caractère déraisonnable du délai en invoquant des cir­
the Crown cannot do so, a stay will follow. Exceptional          constances exceptionnelles. S’il ne peut le faire, un arrêt
circumstances lie outside the Crown’s control in that            des procédures doit suivre. Des circonstances exception­
(1) they are reasonably unforeseen or reasonably un­             nelles sont des circonstances indépendantes de la volonté
avoidable, and (2) they cannot reasonably be remedied.           du ministère public, c’est-à-dire (1) qu’elles sont raison­
                                                                 nablement imprévues ou raisonnablement inévitables, et
                                                                 (2) qu’on ne peut raisonnablement y remédier.
   It is obviously impossible to identify in advance all            Il est manifestement impossible de déterminer a priori
circumstances that may qualify as exceptional for the            toutes les circonstances qui peuvent se qualifier d’excep­
purposes of adjudicating a s. 11(b) application. Ulti­           tionnelles lorsqu’il s’agit de trancher une demande fon­
mately, the determination of whether circumstances are           dée sur l’al. 11b). En fin de compte, la réponse à cette
exceptional will depend on the trial judge’s good sense          question du caractère exceptionnel des circonstances
and experience. The list is not closed. However, in gen­         dépendra du bon sens et de l’expérience du juge de pre­
eral, exceptional circumstances fall under two categories:       mière instance. Une liste des circonstances de ce type ne
discrete events and particularly complex cases.                  saurait être exhaustive. Elles se divisent toutefois géné­
                                                                 ralement en deux catégories : les événements distincts et
                                                                 les affaires particulièrement complexes.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page43
                                                               44ofof240
                                                                      241

[2016] 1 R.C.S.                                            R.   c.   JORDAN                                                  633


   If the exceptional circumstance relates to a discrete                Si la circonstance exceptionnelle concerne un évé­
event (such as an illness or unexpected event at trial), the         nement distinct (comme une maladie ou un imprévu au
delay reasonably attributable to that event is subtracted            procès), le délai raisonnablement attribuable à cet évé­
from the total delay. If the exceptional circumstance                nement est soustrait du délai total. Si la circonstance ex­
arises from the case’s complexity, the delay is reasonable           ceptionnelle résulte de la complexité de l’affaire, le délai
and no further analysis is required.                                 est raisonnable et aucune autre analyse n’est nécessaire.
   An exceptional circumstance is the only basis upon                   Une circonstance exceptionnelle est le seul fondement
which the Crown can discharge its burden to justify a de­            permettant au ministère public de s’acquitter du fardeau
lay that exceeds the ceiling. The seriousness or gravity             qui lui incombera de justifier un délai qui excède le
of the offence cannot be relied on, nor can chronic insti­           plafond établi. Ni la gravité de l’infraction ni les délais
tutional delay. Most significantly, the absence of preju­            institutionnels chroniques ne peuvent servir à justifier le
dice can in no circumstances be used to justify delays               délai. Fait plus important encore, l’absence de préjudice
after the presumptive ceiling is breached. Once so much              ne peut en aucun cas servir à justifier des délais lorsque
time has elapsed, only circumstances that are genuinely              le plafond est dépassé. Quand il s’est écoulé autant de
outside the Crown’s control and ability to remedy may                temps, seules des circonstances véritablement indépen­
furnish a sufficient excuse for the prolonged delay.                 dantes de la volonté du ministère public et auxquelles
                                                                     celui-ci ne pouvait remédier peuvent donner une excuse
                                                                     suffisante pour justifier le délai prolongé.
   Below the presumptive ceiling, however, the burden                   Lorsque le délai est inférieur au plafond présumé, il
is on the defence to show that the delay is unreason­                incombe toutefois à la défense de démontrer le caractère
able. To do so, the defence must establish that (1) it took          déraisonnable du délai. Pour ce faire, elle doit démontrer
meaningful steps that demonstrate a sustained effort to              (1) qu’elle a pris des mesures utiles qui font la preuve
expedite the proceedings, and (2) the case took markedly             d’un effort soutenu pour accélérer l’instance, et (2) que
longer than it reasonably should have. Absent these two              le procès a été nettement plus long que ce qu’il aurait
factors, the s. 11(b) application must fail. Stays beneath           dû raisonnablement être. En l’absence de l’un ou l’autre
the presumptive ceiling should only be granted in clear              de ces deux facteurs, la demande fondée sur l’al. 11b)
cases.                                                               doit être rejetée. Dans les cas où le délai est inférieur au
                                                                     plafond, l’arrêt des procédures ne doit être prononcé que
                                                                     dans les cas manifestes.
    As to the first factor, while the defence might not                  Quant au premier facteur, bien que la défense puisse
be able to resolve the Crown’s or the trial court’s chal­            être incapable de résoudre les défis auxquels sont
lenges, it falls to the defence to show that it attempted            confrontés le ministère public ou le tribunal de première
to set the earliest possible hearing dates, was coopera­             instance, elle doit démontrer qu’elle a essayé d’obtenir
tive with and responsive to the Crown and the court, put             les dates les plus rapprochées possible pour la tenue de
the Crown on timely notice when delay was becoming                   l’audience, qu’elle a collaboré avec le ministère public
a problem, and conducted all applications (including the             et le tribunal et a répondu à leurs efforts, qu’elle a avisé
s. 11(b) application) reasonably and expeditiously. At the           le ministère public en temps opportun que le délai com­
same time, trial judges should not take this opportunity,            mençait à poser problème, et qu’elle a mené toutes les
with the benefit of hindsight, to question every decision            demandes (y compris celle fondée sur l’al. 11b)) de ma­
made by the defence. The defence is required to act rea­             nière raisonnable et expéditive. Cela dit, le juge du pro­
sonably, not perfectly.                                              cès ne doit pas profiter de l’occasion, avec l’avantage du
                                                                     recul, pour remettre en question chacune des décisions
                                                                     de la défense. Cette dernière est tenue d’agir raisonnable­
                                                                     ment, non pas à la perfection.
   Turning to the second factor, the defence must show                  Quant au second facteur, la défense doit démontrer
that the time the case has taken markedly exceeds the                que le temps qu’a pris la cause excède de manière ma­
reasonable time requirements of the case. These require­             nifeste le délai qui aurait été raisonnablement nécessaire
ments derive from a variety of factors, including the                pour juger l’affaire. Ces exigences dépendent d’une pa­
complexity of the case and local considerations. Deter­              noplie de facteurs, y compris la complexité du dossier et
mining the time the case reasonably should have taken is             des considérations de nature locale. Le fait de déterminer
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page44
                                                                 45ofof240
                                                                        241

634                                              R.   v.   JORDAN                                          [2016] 1 S.C.R.


not a matter of precise calculation, as has been the prac­      le temps qu’aurait dû raisonnablement prendre une af­
tice under the Morin framework.                                 faire à être jugée n’est pas une question de calculs précis,
                                                                comme le veut la pratique instaurée par le cadre d’ana­
                                                                lyse établi dans Morin.
   For cases currently in the system, a contextual appli­           Pour les affaires en cours d’instance, une application
cation of the new framework is required to avoid repeat­        contextuelle du nouveau cadre s’impose pour éviter que
ing the post-Askov situation, where tens of thousands of        se reproduise ce qui s’est passé après le prononcé de
charges were stayed as a result of the abrupt change in         l’arrêt Askov, alors que des dizaines de milliers d’accu­
the law. Therefore, for those cases, the new framework          sations ont fait l’objet d’un arrêt des procédures en rai­
applies, subject to two qualifications. First, for cases in     son de la modification soudaine du droit. Par conséquent,
which the delay exceeds the ceiling, a transitional ex­         le nouveau cadre s’applique à ces affaires, sujet à deux
ceptional circumstance may arise where the charges              réserves. Premièrement, dans les cas où le délai excède
were brought prior to the release of this decision. This        le plafond, une mesure transitoire exceptionnelle peut
transitional exceptional circumstance will apply when           s’appliquer lorsque les accusations ont été portées avant
the Crown satisfies the court that the time the case has        le prononcé du présent jugement. C’est le cas lorsque le
taken is justified based on the parties’ reasonable reli­       ministère public convainc la cour que le temps qui s’est
ance on the law as it previously existed. This requires a       écoulé est justifié du fait que les parties se sont raison­
contextual assessment, sensitive to the manner in which         nablement conformées au droit tel qu’il existait au pré­
the previous framework was applied, and the fact that           alable. Cela suppose qu’il faille procéder à un examen
the parties’ behaviour cannot be judged strictly, against a     contextuel, eu égard à la manière dont l’ancien cadre a
standard of which they had no notice.                           été appliqué et au fait que la conduite des parties ne peut
                                                                être jugée rigoureusement en fonction d’une norme dont
                                                                ils n’avaient pas connaissance.
   The second qualification applies to cases currently             La deuxième réserve s’applique aux affaires déjà
in the system in which the total delay (minus defence           en cours pour lesquelles le délai total (moins celui im­
delay) falls below the ceiling. For these cases, the two        putable à la défense) est inférieur au plafond. Pour ces
criteria — defence initiative and whether the time the          causes, les tribunaux doivent appliquer les deux critères
case has taken markedly exceeds what was reasonably             — soit celui relatif à l’initiative dont a fait preuve la dé­
required — must also be applied contextually, sensitive         fense et celui de la question de savoir si le temps qu’a
to the parties’ reliance on the previous state of the law.      mis la cause pour être entendue a excédé de manière ma­
Specifically, the defence need not demonstrate having           nifeste le temps qui était raisonnablement requis — en
taken initiative to expedite matters for the period of de­      fonction du contexte et en étant sensibles au fait que les
lay preceding this decision. Since defence initiative was       parties se sont fiées à l’état du droit qui prévalait aupa­
not expressly required by the Morin framework, it would         ravant. Plus précisément, la défense n’a pas à démontrer
be unfair to require it for the period of time before the       qu’elle a pris des initiatives pour accélérer les choses au
release of this decision. Further, if the delay was occa­       cours de la période qui a précédé le prononcé du présent
sioned by an institutional delay that was, before this de­      jugement. Puisque de telles initiatives n’étaient pas ex­
cision was released, reasonably acceptable in the relevant      pressément requises par le cadre d’analyse prévu dans
jurisdiction under the Morin framework, that institutional      Morin, il serait injuste d’exiger qu’elles aient été prises
delay will be a component of the reasonable time re­            avant le prononcé de la présente décision. En outre, si
quirements of the case for cases currently in the system.       le retard a été causé par un délai institutionnel raison­
                                                                nablement acceptable dans le ressort en cause selon le
                                                                cadre d’analyse prévu dans Morin qui prévalait avant le
                                                                prononcé de la présente décision, ce retard institutionnel
                                                                sera un des éléments du délai raisonnable nécessaire de
                                                                la cause pour les affaires déjà en cours d’instance.
   In this case, the total delay between the charges and           En l’espèce, le délai total qui s’est écoulé entre le dé­
the end of trial was 49.5 months. As the trial judge found,     pôt des accusations et la fin du procès a été de 49 mois et
four months of this delay were waived by J when he              demi. Comme l’a conclu le juge du procès, J a renoncé à
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page45
                                                               46ofof240
                                                                      241

[2016] 1 R.C.S.                                             R.   c.   JORDAN                                                   635


changed counsel shortly before the trial was set to begin,            invoquer une période de quatre mois lorsqu’il a changé
necessitating an adjournment. In addition, one and a half             d’avocat peu de temps avant le début du procès, ce qui
months of the delay were caused solely by J for the ad­               a nécessité un ajournement. En outre, un mois et demi
journment of the preliminary inquiry because his counsel              du retard est exclusivement attribuable à J pour l’ajour­
was unavailable for closing submissions on the last day.              nement de l’enquête préliminaire parce que son avocat
This leaves a remaining delay of 44 months, an amount                 n’était pas disponible pour présenter ses observations
that vastly exceeds the presumptive ceiling of 30 months              finales la dernière journée. Il reste donc un délai de
in the superior court. The Crown has failed to discharge              44 mois, soit un délai qui excède considérablement le
its burden of demonstrating that the delay of 44 months               plafond présumé fixé à 30 mois pour les affaires ins­
(excluding defence delay) was reasonable. While the case              truites devant une cour supérieure. Le ministère public
against J may have been moderately complex given the                  ne s’est pas acquitté de son fardeau de démontrer que le
amount of evidence and the number of co-accused, it was               délai de 44 mois (excluant le délai attribuable à la dé­
not so exceptionally complex that it would justify such a             fense) était raisonnable. Si le dossier opposé à J a pu être
delay.                                                                modérément complexe compte tenu de la somme d’élé­
                                                                      ments de preuve et du nombre de coaccusés, il n’était pas
                                                                      exceptionnellement complexe au point de justifier pareil
                                                                      délai.
   Nor does the transitional exceptional circumstance                     L’application d’une mesure transitoire exceptionnelle
justify the delay in this case. Since J’s charges were                ne justifie pas non plus le délai en l’espèce. Puisque les
brought prior to the release of this decision, the Crown              accusations contre J ont été portées avant le prononcé
was operating without notice of the new framework                     de la présente décision, le ministère public agissait sans
within a jurisdiction with some systemic delay issues.                connaissance du nouveau cadre d’analyse dans un ressort
But a total delay of 44 months (excluding defence de­                 aux prises avec certains problèmes de retard systémique.
lay), of which the vast majority was either Crown or                  Un total de 44 mois (excluant le délai attribuable à la dé­
institutional delay, in an ordinary dial-a-dope traffick­             fense) dont la majeure partie était imputable au minis­
ing prosecution is simply unreasonable regardless of                  tère public ou d’ordre institutionnel pour une poursuite
the framework under which the Crown was operating.                    ordinaire pour vente de drogue sur appel est néanmoins
Therefore, it cannot be said that the Crown’s reliance on             tout simplement déraisonnable, quel qu’ait été le cadre
the previous state of the law was reasonable. While the               d’analyse suivant lequel agissait le ministère public. On
Crown did make some efforts to bring the matter to trial              ne peut donc affirmer que le ministère public s’est fié
more quickly, these efforts were too little and too late.             d’une manière qui soit raisonnable à l’état du droit qui
And the systemic delay problems that existed at the time              prévalait auparavant. Même si le ministère public a fait
cannot justify the delay either. Much of the institutional            certains efforts pour que le procès se tienne plus rapide­
delay could have been avoided had the Crown proceeded                 ment, c’était trop peu trop tard. Les problèmes de retard
on the basis of a more reasonable plan by more accu­                  systémique vécus à l’époque ne sauraient non plus justi­
rately estimating the amount of time needed to present its            fier le temps qu’il a fallu pour instruire la cause. Le dé­
case. To the extent that the trial judge held that this delay         lai institutionnel aurait pu être évité en bonne partie si le
was reasonable, he erred.                                             ministère public avait procédé sur la base d’un plan plus
                                                                      raisonnable en estimant avec plus d’exactitude le temps
                                                                      qu’il lui fallait pour présenter sa preuve. Le juge du pro­
                                                                      cès a commis une erreur en concluant que, en l’espèce, le
                                                                      délai était raisonnable.
   All the parties were operating within the culture of                  Toutes les parties travaillaient dans une culture de
complacency towards delay that has pervaded the crimi­                complaisance à l’égard des délais qui s’est répandue
nal justice system in recent years. Broader structural and            dans le système de justice criminelle ces dernières an­
procedural changes, in addition to day-to-day efforts, are            nées. Pour permettre aux tribunaux de maintenir la
required to maintain the public’s confidence by delivering            confiance du public en rendant justice en temps utile, il
justice in a timely manner. Ultimately, all participants in           faut apporter des changements structurels et procédu­
the justice system must work in concert to achieve speed­             raux supplémentaires au système en plus de fournir des
ier trials. After all, everyone stands to benefit from these          efforts quotidiens. En fin de compte, tous les participants
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page46
                                                                 47ofof240
                                                                        241

636                                                 R.   v.   JORDAN                                           [2016] 1 S.C.R.


efforts. Timely trials are possible. More than that, they          au système de justice doivent travailler de concert pour
are constitutionally required.                                     accélérer le déroulement des procès. Après tout, c’est
                                                                   l’ensemble de la société qui bénéficiera de ces efforts.
                                                                   Instruire les procès en temps utile est possible. Mais plus
                                                                   encore, la Constitution l’exige.
   Per McLachlin C.J. and Cromwell, Wagner and                        La juge en chef McLachlin et les juges Cromwell,
Gascon JJ.: This Court’s jurisprudence for dealing with            Wagner et Gascon : La jurisprudence élaborée par la
alleged breaches of s. 11(b) of the Canadian Charter               Cour au cours des 30 dernières années pour traiter des
of Rights and Freedoms over the last 30 years supplies             allégations de violation de l’al. 11b) de la Charte cana-
a clear answer to this appeal. Striking out in the com­            dienne des droits et libertés permet de répondre claire­
pletely new direction adopted by the majority is unnec­            ment à la question posée par le présent pourvoi. Il n’est
essary. A reasonable time for trial under s. 11(b) cannot          pas nécessaire d’aller dans la direction entièrement
and should not be defined by numerical ceilings, as the            nouvelle empruntée par les juges majoritaires. Le délai
majority concludes.                                                raisonnable pour juger un accusé, au sens où il faut l’en­
                                                                   tendre pour l’application de l’al. 11b), ne peut ni ne de­
                                                                   vrait être défini par des plafonds numériques, comme le
                                                                   concluent les juges majoritaires.
   The right to be tried in a reasonable time is multi-                Le droit d’être jugé dans un délai raisonnable est fonc­
factored, fact-sensitive, and case-specific; its application       tion de nombreux facteurs, des faits et des particularités
to specific cases is unavoidably complex. The relevant             de chaque cas; son application à une affaire donnée est
factors and general approach set out in R. v. Morin,               inévitablement complexe. Les facteurs pertinents et l’ap­
[1992] 1 S.C.R. 771, respond to these complexities.                proche générale décrits dans R. c. Morin, [1992] 1 R.C.S.
With modest adjustments to make the analysis more                  771, tiennent compte de cette complexité. Sous réserve de
straightforward and with some additional clarification,            quelques rajustements pour simplifier l’analyse et de cer­
a revised Morin framework will continue to ensure that             tains éclaircissements supplémentaires, le cadre de l’arrêt
the constitutional right of accused persons to be tried in         Morin révisé permettra de continuer de veiller à ce que la
a reasonable time is defined and applied in a way that             définition et l’application du droit constitutionnel de l’ac­
appropriately balances the many relevant considerations.           cusé d’être jugé dans un délai raisonnable mettent comme
In order to do so, the Morin considerations should be re­          il se doit en balance les nombreux facteurs pertinents.
grouped under four main analytical steps.                          Pour ce faire, il y a lieu de regrouper les facteurs énumé­
                                                                   rés dans Morin en quatre grandes étapes analytiques.
   First, the accused must establish that there is a basis for        Premièrement, l’accusé doit nécessairement faire la
the s. 11(b) inquiry. The court should look to the overall         preuve de l’opportunité de procéder à une analyse fondée
period between the charge and the completion of the trial          sur l’al. 11b) de la Charte. Le tribunal doit examiner l’en­
to determine whether its length merits further inquiry.            semble de la période écoulée entre le dépôt des accusa­
                                                                   tions et la clôture du procès pour décider si le temps qu’il
                                                                   a fallu justifie un examen plus approfondi.
    Second, the court must determine on an objective ba­               Deuxièmement, le tribunal doit déterminer ce qui, ob­
sis what would be a reasonable time for the disposition            jectivement, constituerait une durée de procès raisonnable
of a case like the one under review — that is, how long a          dans le cas d’une affaire comme celle qui fait l’objet de
case of this nature should reasonably take. The objective          l’examen, c’est-à-dire combien de temps devrait raison­
standard of reasonableness has two components: institu­            nablement prendre une cause de même nature. La norme
tional delay and inherent time requirements of the case.           objective du caractère raisonnable comporte deux vo­
Both of these periods of time are to be determined ob­             lets : le délai institutionnel et le délai inhérent au dossier.
jectively. The acceptable period of institutional delay is         Ces deux délais doivent être établis de façon objective. Le
the period that is reasonably required for the court to be         délai institutionnel acceptable correspond au temps dont le
ready to hear the case once the parties are ready to pro­          tribunal a raisonnablement besoin pour être prêt à instruire
ceed, and is determined in accordance with the admin­              l’affaire, une fois que les parties sont prêtes pour le procès.
istrative guidelines for institutional delay set out by this       Il est déterminé selon les lignes directrices administratives
Court in Morin: eight to ten months before the provincial          applicables à ce type de délais que la Cour a énoncées dans
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page47
                                                               48ofof240
                                                                      241

[2016] 1 R.C.S.                                           R.   c.   JORDAN                                                     637


courts and six to eight months before the superior courts.          l’arrêt Morin, en l’occurrence, de huit à dix mois pour les
These guidelines set some rough limits on the point at              instances qui se déroulent devant une cour provinciale et
which inadequacy of state resources will be accepted                de six à huit mois pour celles qui se déroulent devant une
as an excuse. The guidelines should not be understood               cour supérieure. Ces lignes directrices établissent des li­
as precluding allowance for any sudden and temporary                mites approximatives en deçà desquelles l’insuffisance des
strain on resources that causes a temporary congestion in           ressources de l’État sera considérée comme une excuse
the courts. The inherent time requirements of a case, on            acceptable. L’interprétation des lignes directrices devrait
the other hand, represent the period of time that is rea­           permettre de tenir compte de toute pression soudaine et
sonably required for the parties to be ready to proceed             temporaire sur les ressources qui cause un engorgement
and to conclude the trial for a case similar in nature to           passager des tribunaux. En revanche, le délai inhérent à
the one before the court, and are to be determined on the           l’affaire correspond au délai raisonnablement nécessaire
basis of judicial experience, supplemented by submis­               pour que les parties soient prêtes à procéder à l’instruction
sions of counsel and evidence. In estimating a reasonable           et pour mener l’affaire jusqu’à son dénouement, dans un
time period, the court should also take into account the            dossier d’une nature semblable à celle du dossier dont la
liberty interests of the accused.                                   cour est saisie. Il est calculé en fonction de l’expérience ju­
                                                                    diciaire, complétée par les observations des avocats et par
                                                                    des éléments de preuve. Pour estimer une période de temps
                                                                    raisonnable, le tribunal devrait également tenir compte du
                                                                    droit à la liberté de la personne garanti à l’accusé.
   Third, the court must consider how much of the actual                Troisièmement, le tribunal doit se demander quelle
delay in the case counts against the state. This is done            portion du délai est imputable à l’État. Pour ce faire, il
by subtracting the periods attributable to the defence, in­         soustrait toute période attribuable à la défense — y com­
cluding any waived time periods, from the overall period            pris les périodes qu’elle a renoncé à invoquer — de la
of delay. When the accused consents to a date for trial             totalité du délai. Lorsque l’accusé donne son consente­
offered by the court or to an adjournment sought by the             ment à la date de procès proposée par le tribunal ou à un
Crown, that consent, without more, does not amount to               ajournement réclamé par le ministère public, ce consen­
waiver. The onus is on the Crown to demonstrate that                tement, s’il est isolé, ne constitue pas une renonciation. Il
this period is waived, that is, that the accused’s conduct          incombe au ministère public de démontrer que l’accusé
reveals something more than mere acquiescence in the                a renoncé à invoquer ce délai. Le ministère public doit
inevitable, and that it meets the high bar of being clear,          prouver que, par sa conduite, l’accusé a signifié qu’il ne
unequivocal, and informed acceptance. Delay resulting               s’agissait pas de sa part d’une simple reconnaissance de
from unreasonable actions solely attributable to the ac­            l’inévitable. Ensuite, il doit satisfaire au critère rigoureux
cused must also be subtracted from the period for which             qui l’oblige à établir que l’accusé a accepté le délai de fa­
the state is responsible, such as last-minute changes in            çon claire, non équivoque et éclairée. Les délais résultant
counsel or adjournments flowing from a lack of dili­                de mesures déraisonnables imputables uniquement aux
gence. It is also necessary to subtract from the actual de­         agissements de l’accusé doivent aussi être soustraits de
lay any periods that, although not fairly attributable to           la période dont l’État est responsable, comme les chan­
the defence, are nonetheless not fairly counted against             gements d’avocats survenus à la dernière minute ou les
the state, including unavoidable delays due to inclement            ajournements résultant d’un manque de diligence. Il est
weather or illness of a trial participant.                          également nécessaire de soustraire du temps effective­
                                                                    ment écoulé toute période qui, bien qu’elle ne soit pas
                                                                    légitimement imputable à la défense, ne peut néanmoins
                                                                    être reprochée légitimement non plus à l’État, y compris
                                                                    les délais inévitables attribuables aux intempéries ou à la
                                                                    maladie d’un des participants au procès.
   Fourth, the court must determine whether the actual                  Quatrièmement, le tribunal doit déterminer si la pé­
period of time that fairly counts against the state exceeds         riode qui peut légitimement être imputée à l’État excède
the reasonable time by more than can be justified on any            le délai raisonnable d’une période plus longue que ce qui
acceptable basis. Where the actual time exceeds what                peut être justifié de quelque façon acceptable. Lorsque
would have been reasonable for a case of that nature,               le temps qui s’est réellement écoulé excède ce qui aurait
the result will be a finding of unreasonable delay unless           été raisonnable pour une cause de même nature, il faut
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page48
                                                                 49ofof240
                                                                        241

638                                                R.   v.   JORDAN                                          [2016] 1 S.C.R.


the Crown can show that the delay was justified. Even             conclure au caractère déraisonnable du délai, à moins
substantial excess delay may be justified and therefore           que le ministère public puisse démontrer que ce dernier
reasonable where, for example, there is a particularly            était justifié. Même les excédents importants peuvent
strong societal interest in the prosecution proceeding on         se justifier, et donc être jugés raisonnables lorsque, par
its merits, or where the delay results from temporary and         exemple, l’intérêt de la société à ce que le dossier soit
extraordinary pressures on counsel or the court system.           jugé au fond est particulièrement élevé ou lorsque le dé­
However, it does not follow that in these conditions the          lai résulte de pressions temporaires et exceptionnelles sur
excess period is invariably justified. The accused still          les avocats ou sur le système judiciaire. Cependant, on ne
may be able to demonstrate actual prejudice. Although             peut en conclure que, dans ces conditions, la période ex­
actual prejudice need not be proved to find an infringe­          cédentaire sera systématiquement justifiée. L’accusé peut
ment of s. 11(b), its presence would make unreasonable            tout de même prouver qu’il a réellement subi un préju­
(in the particular circumstances of the case) a delay that        dice. Même s’il n’est pas nécessaire qu’un tel préjudice
might otherwise be objectively viewed as reasonable. As           soit mis en preuve pour que le tribunal conclue à une vio­
a result, justification may be found to be lacking.               lation de l’al. 11b), sa présence peut (dans les circons­
                                                                  tances particulières de la cause) rendre déraisonnable un
                                                                  délai qui, autrement, pourrait être objectivement jugé rai­
                                                                  sonnable. Par conséquent, le tribunal pourra conclure à
                                                                  l’absence de justification.
   Under this revised Morin framework, any delay in ex­               Selon ce cadre de l’arrêt Morin révisé, le délai excé­
cess of the reasonable time requirements and any actual           dant le temps qui aurait raisonnablement été nécessaire
prejudice arising from the overall delay must be evalu­           pour juger l’affaire et le préjudice qu’a réellement subi
ated in light of societal interests: on one hand, fair treat­     l’accusé en raison du délai général doivent être évalués
ment and prompt trial of accused persons and, on the              en fonction de l’intérêt qu’a la société, d’une part, à ce
other, determination of cases on their merits. If there are       que les accusés soient jugés rapidement et équitablement
exceptionally strong societal interests in the prosecution        et, d’autre part, à ce que les causes soient jugées au fond.
of a case against an accused which substantially out­             Si la société a un intérêt particulièrement pressant à ce
weigh the societal interest and the interest of the accused       que l’accusé soit traduit en justice et que cet intérêt l’em­
person in prompt trials, these can serve as an acceptable         porte nettement sur celui de la société et de l’accusé à
basis upon which exceeding the inherent and institutional         ce que le procès ait lieu rapidement, cet intérêt pressant
requirements of a case can be justified.                          peut être considéré comme une raison acceptable justi­
                                                                  fiant un délai plus long que les délais inhérent et institu­
                                                                  tionnel propres à l’affaire.
   This approach is a slight reorientation of the Morin              Cette démarche intellectuelle se veut une légère réo­
framework because the focus is more explicitly on the             rientation du cadre d’analyse prescrit par l’arrêt Morin
period of delay which exceeds what would have been                parce qu’il met l’accent plus explicitement sur la portion
reasonable. But there is no change in principle.                  du délai qui excède ce qui aurait été raisonnable. Cette
                                                                  nouvelle approche ne constitue pas pour autant un chan­
                                                                  gement de principe.
   Applying these four steps of the revised Morin frame­              Appliquant en l’espèce ces quatre volets du cadre
work in this case, J’s constitutional right to be tried           d’analyse de l’arrêt Morin révisé, il est conclu que le droit
within a reasonable time was violated. The 49.5-month             constitutionnel de J d’être jugé dans un délai raisonnable a
delay from the charges to the end of the scheduled trial          été violé. Le délai de 49 mois et demi écoulé entre le dépôt
date is sufficient to trigger an inquiry into whether the         des accusations et la date prévue de la fin du procès suffit
delay is unreasonable. There were 10.5 months of inher­           pour justifier l’examen du caractère raisonnable ou non du
ent delay and 18 months of institutional delay. These             délai. Le délai inhérent était de 10 mois et demi et le dé­
findings make it appropriate to conclude that the rea­            lai institutionnel était de 18 mois. Vu ces conclusions, il y
sonable time requirements for a case of this nature were          a lieu de conclure que c’est un délai de 28 mois et demi
28.5 months. The case in fact took 49.5 months. The               qui aurait été raisonnable pour juger une affaire comme la
difference is 21 months. Of that, 4 months are attribut­          présente espèce. Or, c’est en réalité 49 mois et demi qu’il a
able to the defence. The rest — a period of 17 months             fallu pour le faire. Cela correspond à un écart de 21 mois.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page49
                                                               50ofof240
                                                                      241

[2016] 1 R.C.S.                                              R.   c.   JORDAN                                                    639


— counts against the state. In other words, this case took             De cette période, 4 mois sont attribuables à la défense. Le
almost a year and a half longer than what would be a                   reste — soit une période de 17 mois — est imputable à
reasonable period to prosecute a case of this nature. This             l’État. Autrement dit, la présente affaire a duré presque un
is not a close case. The time to the end of trial greatly              an et demi de plus que ce qui aurait été raisonnable pour
exceeds what would be a reasonable time to prosecute a                 instruire le procès dans une cause de même nature. Il ne
similar case. While there are societal interests in the trial          s’agit pas d’un cas limite. En effet, le délai qu’il a fallu
on the merits of the serious drug crimes alleged against J,            pour traduire l’accusé en justice a été de loin supérieur à
these cannot make reasonable the grossly excessive time                celui qui aurait été raisonnablement nécessaire pour juger
that it took society to bring him to trial.                            une affaire semblable. Bien qu’il soit dans l’intérêt de la
                                                                       société qu’il y ait un procès au fond pour les crimes graves
                                                                       relatifs aux stupéfiants reprochés à J, cet intérêt ne saurait
                                                                       rendre raisonnable le délai manifestement excessif qu’il a
                                                                       fallu à la société pour le juger.
    In contrast, the majority’s new framework is not an                   Par contre, le nouveau cadre proposé par les juges
appropriate approach to interpreting and applying the                  majoritaires n’est pas la bonne manière d’interpréter ou
s. 11(b) right, for several reasons. First, the new ap­                d’appliquer le droit garanti par l’al. 11b), et ce, pour plu­
proach reduces reasonableness to numerical ceilings.                   sieurs raisons. Premièrement, la nouvelle approche ra­
Reasonableness cannot be judicially defined with preci­                mène la question du caractère raisonnable à des plafonds
sion or captured by a number. As well, the majority’s ju­              numériques. Le caractère raisonnable est un concept qui
dicially created ceilings largely uncouple the right to be             ne peut être défini avec précision par les tribunaux et
tried within a reasonable time from the bedrock constitu­              qu’on ne peut ramener à une valeur numérique. En outre,
tional requirement of reasonableness, which is the core                les plafonds que la majorité propose de créer par voie
of the right.                                                          judiciaire dissocient en grande partie le droit d’être jugé
                                                                       dans un délai raisonnable de l’exigence constitutionnelle
                                                                       fondamentale du caractère raisonnable qui est au cœur
                                                                       de ce droit.
    Moreover, this approach unjustifiably diminishes                       Cette approche restreint en outre de manière injus­
the right to be tried within a reasonable time. When the               tifiable le droit d’être jugé dans un délai raisonnable.
elapsed time is below the ceiling, an accused would have               Lorsque le temps écoulé sera inférieur au plafond fixé,
to show not only that the case took markedly longer than it            l’accusé sera tenu de démontrer non seulement que l’af­
reasonably should have but also that he or she took mean­              faire a duré beaucoup plus longtemps que ce qu’elle au­
ingful steps that demonstrate a sustained effort to expe­              rait raisonnablement dû, mais également qu’il a pris des
dite the proceedings. This requirement has no bearing on               mesures utiles qui font la preuve d’un effort soutenu pour
whether the delay was unreasonable.                                    accélérer l’instance. Cette exigence n’a aucune incidence
                                                                       sur la question de savoir si le délai a été déraisonnable.
   The majority’s approach also exceeds the proper role                   L’approche des juges majoritaires outrepasse éga­
of the Court. Creating fixed or presumptive ceilings is                lement le rôle dévolu à la Cour. La décision de créer
a task better left to legislatures. The ceilings place new             des plafonds fixes ou présumés est une tâche qu’il vaut
limits on the exercise of the s. 11(b) right to a trial within         mieux laisser au législateur. Les plafonds assortissent de
a reasonable time for reasons of administrative efficiency             nouvelles restrictions l’exercice du droit d’être jugé dans
that have nothing to do with whether the delay in a given              un délai raisonnable garanti par l’al. 11b) pour des rai­
case was or was not excessive. This is inconsistent with               sons d’efficacité administrative qui n’ont rien à voir avec
the judicial role.                                                     la question du caractère excessif ou non du délai dans un
                                                                       cas déterminé. L’imposition de tels plafonds est incom­
                                                                       patible avec le rôle dévolu aux tribunaux.
   As well, the ceilings have no support in the record in                 De plus, le dossier en l’espèce n’appuie pas l’établis­
this case. What evidence there is in the record suggests               sement des plafonds. Les éléments de preuve versés au
that it would be unwise to establish these sorts of ceil­              dossier donnent en fait à penser qu’il serait imprudent
ings. For the vast majority of cases, the ceilings are so              de fixer ce type de plafonds. Dans la grande majorité des
high that they risk being meaningless. They are unlikely               cas, les plafonds sont tellement élevés qu’ils risquent de
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page50
                                                                 51ofof240
                                                                        241

640                                                R.   v.   JORDAN                                         [2016] 1 S.C.R.


to address the culture of delay that is said to exist and are     perdre tout leur sens. Ils risquent de ne contribuer d’au­
more likely to feed such a culture.                               cune façon à pallier le problème de la soi-disant culture
                                                                  des délais. En fait, des plafonds aussi élevés risquent da­
                                                                  vantage d’alimenter une telle culture.
   The majority’s approach also risks negative conse­                L’approche des juges majoritaires risque aussi d’en­
quences for the administration of justice. The presump­           traîner des conséquences néfastes pour l’administration
tive ceilings are unlikely to improve the pace at which           de la justice. Il est improbable que les plafonds présu­
the vast majority of cases move through the system. As            més accélèrent le traitement de l’immense majorité des
well, if this new framework were applied immediately,             affaires judiciaires. En outre, si ce nouveau cadre était
the majority’s transitional provisions would not avoid the        appliqué immédiatement, les dispositions transitoires
risk of thousands of judicial stays.                              proposées par les juges majoritaires ne permettraient pas
                                                                  d’éviter le risque que des milliers d’arrêts des procédures
                                                                  soient ordonnés par les tribunaux.
   Moreover, the increased simplicity which is said to               De plus, la simplicité accrue qui découlerait soi-disant
flow from the majority’s new framework is likely illu­            du nouveau cadre proposé par les juges majoritaires est
sory. Even if creating ceilings were an appropriate task          vraisemblablement illusoire. Même si la création de pla­
for the courts and even if there were an appropriate              fonds entrait dans les attributions des tribunaux et que
evidentiary basis for them, there is little reason to think       la preuve présentée en l’espèce la justifiait, il y a peu de
these ceilings would avoid the complexities inherent in           raison de penser que ces plafonds permettraient d’éviter
deciding whether a particular delay is unreasonable. The          les complexités inhérentes à l’obligation de décider si un
majority’s framework simply moves the complexities of             délai particulier est déraisonnable. Le cadre élaboré par
the analysis to a new location: deciding whether to rebut         les juges majoritaires ne fait que déplacer la complexité
the presumption that a delay is unreasonable if it exceeds        de l’analyse : une décision sur l’opportunité de réfuter,
the ceiling in particular cases.                                  dans des cas particuliers, la présomption selon laquelle
                                                                  un délai est déraisonnable s’il excède le plafond.
    Ultimately, the majority’s new framework casts aside             En fin de compte, le nouveau cadre proposé par les
three decades of the Court’s jurisprudence when no par­           juges majoritaires met au rencart une trentaine d’années
ticipant in the appeal called for such a wholesale change,        de jurisprudence de la Cour alors qu’aucun des parti­
has not been the subject of adversarial scrutiny or debate,       cipants au présent pourvoi n’a réclamé une telle trans­
and risks thousands of judicial stays. In short, the new          formation radicale de notre droit, que ce cadre n’a fait
framework is wrong in principle and unwise in practice.           l’objet ni d’un débat contradictoire ni d’une analyse de
                                                                  la part des parties et qu’il risque d’entraîner des milliers
                                                                  d’arrêts des procédures ordonnés par les tribunaux. Bref,
                                                                  le nouveau cadre est erroné sur le plan théorique et peu
                                                                  judicieux sur le plan pratique.
Cases Cited                                                       Jurisprudence
By Moldaver, Karakatsanis and Brown JJ.                           Citée par les juges Moldaver, Karakatsanis et Brown

   Overruled: R. v. Morin, [1992] 1 S.C.R. 771; referred             Arrêt renversé : R. c. Morin, [1992] 1 R.C.S. 771; ar-
to: R. v. Askov, [1990] 2 S.C.R. 1199; R. v. Pidskalny,           rêts mentionnés : R. c. Askov, [1990] 2 R.C.S. 1199; R.
2013 SKCA 74, 299 C.C.C. (3d) 396; R. v. Godin, 2009              c. Pidskalny, 2013 SKCA 74, 299 C.C.C. (3d) 396; R. c.
SCC 26, [2009] 2 S.C.R. 3; R. v. Williamson, 2016 SCC             Godin, 2009 CSC 26, [2009] 2 R.C.S. 3; R. c. Williamson,
28, [2016] 1 S.C.R. 741; Ontario (Attorney General)               2016 CSC 28, [2016] 1 R.C.S. 741; Ontario (Procu-
v. Fraser, 2011 SCC 20, [2011] 2 S.C.R. 3; R. v. Henry,           reur général) c. Fraser, 2011 CSC 20, [2011] 2 R.C.S.
2005 SCC 76, [2005] 3 S.C.R. 609; R. v. MacDougall,               3; R. c. Henry, 2005 CSC 76, [2005] 3 R.C.S. 609; R. c.
[1998] 3 S.C.R. 45; R. v. Conway, [1989] 1 S.C.R. 1659;           MacDougall, [1998] 3 R.C.S. 45; R. c. Conway, [1989] 1
R. v. Elliott (2003), 114 C.R.R. (2d) 1; R. v. Vassell, 2016      R.C.S. 1659; R. c. Elliott (2003), 114 C.R.R. (2d) 1; R. c.
SCC 26, [2016] 1 S.C.R. 625; R. v. Auclair, 2014 SCC 6,           Vassell, 2016 CSC 26, [2016] 1 R.C.S. 625; R. c. Auclair,
[2014] 1 S.C.R. 83; R. v. Rodgerson, 2015 SCC 38, [2015]          2014 CSC 6, [2014] 1 R.C.S. 83; R. c. Rodgerson, 2015
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page51
                                                               52ofof240
                                                                      241

[2016] 1 R.C.S.                                         R.   c.   JORDAN                                                  641


2 S.C.R. 760; R. v. Tremblay, [1987] 2 S.C.R. 435; Can-           CSC 38, [2015] 2 R.C.S. 760; R. c. Tremblay, [1987] 2
ada (Attorney General) v. Hislop, 2007 SCC 10, [2007]             R.C.S. 435; Canada (Procureur général) c. Hislop, 2007
1 S.C.R. 429; R. v. Brydges, [1990] 1 S.C.R. 190; R. v.           CSC 10, [2007] 1 R.C.S. 429; R. c. Brydges, [1990] 1
Feeney, [1997] 2 S.C.R. 117; Mills v. The Queen, [1986]           R.C.S. 190; R. c. Feeney, [1997] 2 R.C.S. 117; Mills c. La
1 S.C.R. 863; R. v. Fearon, 2014 SCC 77, [2014] 3 S.C.R.          Reine, [1986] 1 R.C.S. 863; R. c. Fearon, 2014 CSC 77,
621; Lavallee, Rackel & Heintz v. Canada (Attorney Gen-           [2014] 3 R.C.S. 621; Lavallee, Rackel & Heintz c. Canada
eral), 2002 SCC 61, [2002] 3 S.C.R. 209; Canada (Attor-           (Procureur général), 2002 CSC 61, [2002] 3 R.C.S. 209;
ney General) v. Federation of Law Societies of Canada,            Canada (Procureur général) c. Fédération des ordres pro-
2015 SCC 7, [2015] 1 S.C.R. 401; R. v. Omar, 2007                 fessionnels de juristes du Canada, 2015 CSC 7, [2015] 1
ONCA 117, 84 O.R. (3d) 493; R. v. Ghavami, 2010 BCCA              R.C.S. 401; R. c. Omar, 2007 ONCA 117, 84 O.R. (3d)
126, 253 C.C.C. (3d) 74.                                          493; R. c. Ghavami, 2010 BCCA 126, 253 C.C.C. (3d) 74.

By Cromwell J.                                                    Citée par le juge Cromwell

   Applied: R. v. Morin, [1992] 1 S.C.R. 771, aff’g                  Arrêt appliqué : R. c. Morin, [1992] 1 R.C.S. 771,
(1990), 55 C.C.C. (3d) 209; referred to: Mills v. The             conf. (1990), 55 C.C.C. (3d) 209; arrêts mention-
Queen, [1986] 1 S.C.R. 863; R. v. Rahey, [1987] 1 S.C.R.          nés : Mills c. La Reine, [1986] 1 R.C.S. 863; R. c. Rahey,
588; R. v. Conway, [1989] 1 S.C.R. 1659; R. v. Smith,             [1987] 1 R.C.S. 588; R. c. Conway, [1989] 1 R.C.S. 1659;
[1989] 2 S.C.R. 1120; R. v. Askov, [1990] 2 S.C.R. 1199;          R. c. Smith, [1989] 2 R.C.S. 1120; R. c. Askov, [1990] 2
R. v. Godin, 2009 SCC 26, [2009] 2 S.C.R. 3; R. v. Beason         R.C.S. 1199; R. c. Godin, 2009 CSC 26, [2009] 2 R.C.S.
(1983), 36 C.R. (3d) 73; R. v. Sharma, [1992] 1 S.C.R.            3; R. c. Beason (1983), 36 C.R. (3d) 73; R. c. Sharma,
814; R. v. Brassard, [1993] 4 S.C.R. 287; R. v. Nuosci,           [1992] 1 R.C.S. 814; R. c. Brassard, [1993] 4 R.C.S. 287;
[1993] 4 S.C.R. 283; R. v. Ghavami, 2010 BCCA 126, 253            R. c. Nuosci, [1993] 4 R.C.S. 283; R. c. Ghavami, 2010
C.C.C. (3d) 74; Beavers v. Haubert, 198 U.S. 77 (1905).           BCCA 126, 253 C.C.C. (3d) 74; Beavers c. Haubert, 198
                                                                  U.S. 77 (1905).

Statutes and Regulations Cited                                    Lois et règlements cités
Canadian Charter of Rights and Freedoms, ss. 10(b),               Charte canadienne des droits et libertés, art. 10b), 11b).
   11(b).                                                         Code criminel, L.R.C. 1985, c. C-46, art. 561.
Criminal Code, R.S.C. 1985, c. C-46, s. 561.                      Magna Carta (1215), clause 40.
International Covenant on Civil and Political Rights,             Pacte international relatif aux droits civils et politiques,
   Can. T.S. 1976 No. 47, art. 14(3)(c).                            R.T. Can. 1976 no 47, art. 14(3)c).
Magna Carta (1215), clause 40.                                    Speedy Trial Act of 1974, 18 U.S.C. § 3161 (2012).
Speedy Trial Act of 1974, 18 U.S.C. § 3161 (2012).

Authors Cited                                                     Doctrine et autres documents cités
Alberta Justice and Solicitor General. Criminal Justice           Alberta Justice and Solicitor General. Criminal Justice
  Division. “Injecting a Sense of Urgency: A new ap­                Division. « Injecting a Sense of Urgency : A new
  proach to delivering justice in serious and violent               approach to delivering justice in serious and violent
  criminal cases”, report by Greg Lepp, April 2013                  criminal cases », report by Greg Lepp, April 2013
  (online: https://justice.alberta.ca/programs_services/            (online : https://justice.alberta.ca/programs_services/
  criminal_pros/Documents/InjectingSenseUrgency.                    criminal_pros/Documents/InjectingSenseUrgency.
  pdf).                                                             pdf).
Amsterdam, Anthony G. “Speedy Criminal Trial: Rights              Amsterdam, Anthony G. « Speedy Criminal Trial :
  and Remedies” (1975), 27 Stan. L. Rev. 525.                       Rights and Remedies » (1975), 27 Stan. L. Rev. 525.
B.C. Justice Reform Initiative. A Criminal Justice Sys-           B.C. Justice Reform Initiative. A Criminal Justice System
  tem for the 21st Century: Final Report to the Minister            for the 21st Century : Final Report to the Minister
  of Justice and Attorney General Honourable Shirley                of Justice and Attorney General Honourable Shirley
  Bond, report by D. Geoffrey Cowper, Q.C., Chair.                  Bond, report by D. Geoffrey Cowper, Q.C., Chair,
  Victoria: The Initiative, 2012.                                   Victoria, The Initiative, 2012.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page52
                                                                 53ofof240
                                                                        241

642                                             R.   v.   JORDAN                                         [2016] 1 S.C.R.


British Columbia. Provincial Court. “Justice Delayed:          Canada. Commission de réforme du droit. Document
   A Report of the Provincial Court of British Colum­             de travail 67. La tenue du procès dans un délai rai-
   bia Concerning Judicial Resources”, September 14,              sonnable : un document de travail préparé pour la
   2010 (online: www.provincialcourt.bc.ca/downloads/             Commission de réforme du droit du Canada, Ottawa,
   pdf/Justice_Delayed_-_A_Report_of_the_Provincial_              Groupe Communication Canada, 1994.
   Court_of_British_Columbia_Concerning_Judicial_              Canada. Ministère de la Justice. « Rapport final sur l’exa­
   Resource.pdf).                                                 men prioritaire des dossiers du comité directeur sur
British Columbia. Provincial Court. “The Semi-Annual              l’efficacité et l’accès en matière de justice », 2006 (en
   Time to Trial Report of the Provincial Court of Brit­          ligne : www.justice.gc.ca/fra/pr-rp/sjc-csj/cde-esc/).
   ish Columbia to March 31, 2015” (online: www.               Code, Michael A. Trial Within a Reasonable Time : A
   provincialcourt.bc.ca/downloads/pdf/Time%20to%                 Short History of Recent Controversies Surrounding
   20Trial%20-%20Update%20(as%20at%20March%                       Speedy Trial Rights in Canada and the United States,
   2031,%202015).pdf).                                            Scarborough (Ont.), Carswell, 1992.
Canada. Department of Justice. “The Final Report on            Colombie-Britannique. Provincial Court. « Justice De­
   Early Case Consideration of the Steering Commit­               layed : A Report of the Provincial Court of British
   tee on Justice Efficiencies and Access to the Justice          Columbia Concerning Judicial Resources », Sep­
   System”, 2006 (online: www.justice.gc.ca/eng/rp-pr/            tember 14, 2010 (online : www.provincialcourt.bc.ca/
   csj-sjc/esc-cde/).                                             downloads/pdf/Justice_Delayed_-_A_Report_of_the_
Canada. Law Reform Commission. Working Paper 67.                  Provincial_Court_of_British_Columbia_Concerning_
   Trial Within a Reasonable Time: A Working Paper Pre-           Judicial_Resource.pdf).
   pared for the Law Reform Commission of Canada. Ot­          Colombie-Britannique. Provincial Court. « The Semi-
   tawa: Canada Communication Group, 1994.                        Annual Time to Trial Report of the Provincial Court of
Code, Michael A. Trial Within a Reasonable Time: A Short          British Columbia to March 31, 2015 » (online : www.
   History of Recent Controversies Surrounding Speedy             provincialcourt.bc.ca/downloads/pdf/Time%20to%20
   Trial Rights in Canada and the United States. Scarbor­         Trial%20-%20Update%20(as%20at%20March%20
   ough, Ont.: Carswell, 1992.                                    31,%202015).pdf).
Hill, Casey, and Jeremy Tatum. “Re-Chartering an Old           Commission de Venise (Commission européenne pour
   Course Rather than Staying Anew in Remedying Un­               la démocratie par le droit). Can excessive length of
   reasonable Delay under the Charter”, paper presented           proceedings be remedied? Strasbourg, Council of Eu­
   at the Crown Defence Conference, Winnipeg, Septem­             rope Publishing, 2007.
   ber 2012 (online: www.crowndefence.ca/wp-content/           Hill, Casey, and Jeremy Tatum. « Re-Chartering an Old
   uploads/2011/05/Justice-Casey-Hill_Remedying-                  Course Rather than Staying Anew in Remedying
   Unreasonable-Delay1.pdf).                                      Unreasonable Delay under the Charter », paper pre­
Hogg, Peter W. Constitutional Law of Canada, 5th ed.              sented at the Crown Defence Conference, Winnipeg,
   Supp. Toronto: Carswell, 2007 (updated 2015, re­               September 2012 (online : www.crowndefence.ca/
   lease 1).                                                      wp-content/uploads/2011/05/Justice-Casey-Hill_
Hopwood, Shon. “The Not So Speedy Trial Act” (2014),              Remedying-Unreasonable-Delay1.pdf).
   89 Wash. L. Rev. 709.                                       Hogg, Peter W. Constitutional Law of Canada, 5th ed.
LaFave, Wayne R., et al. Criminal Procedure, 5th ed.              Supp., Toronto, Carswell, 2007 (updated 2015, re­
   St. Paul, Minn.: West, 2009.                                   lease 1).
Lamer, Antonio. “The Role of Judges”, address to the           Hopwood, Shon. « The Not So Speedy Trial Act » (2014),
   Empire Club of Canada, 1995 (online: http://speeches.          89 Wash. L. Rev. 709.
   empireclub.org/61076/data?n=1).                             LaFave, Wayne R., et al. Criminal Procedure, 5th ed.,
LeSage, Patrick J., and Michael Code. Report of the Re-           St. Paul (Minn.), West, 2009.
   view of Large and Complex Criminal Case Procedures.         Lamer, Antonio. « The Role of Judges », address to the
   Toronto: Ontario Ministry of the Attorney General,             Empire Club of Canada, 1995 (online : http://speeches.
   2008.                                                          empireclub.org/61076/data?n=1).
McLachlin, Beverley. “The Challenges We Face” (2007),          LeSage, Patrick J., et Michael Code. Rapport sur l’exa-
   40 U.B.C. L. Rev. 819.                                         men de la procédure relative aux affaires criminelles
Ruby, Clayton C. “Trial Within a Reasonable Time                  complexes, Toronto, ministère du Procureur général de
   under Section 11(b): the Ontario Court of Appeal               l’Ontario, 2008.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page53
                                                               54ofof240
                                                                      241

[2016] 1 R.C.S.                        R.   c.   JORDAN   Le juge Moldaver et autres                             643


  Disconnects from the Supreme Court” (2013), 2 C.R.          McLachlin, Beverley. « The Challenges We Face » (2007),
  (7th) 91.                                                     40 U.B.C. L. Rev. 819.
Venice Commission (European Commission for Democ­             Ruby, Clayton C. « Trial Within a Reasonable Time
  racy through Law). Can excessive length of proceed-           under Section 11(b) : the Ontario Court of Appeal
  ings be remedied? Strasbourg: Council of Europe               Disconnects from the Supreme Court » (2013), 2 C.R.
  Publishing, 2007.                                             (7th) 91.

  APPEAL from a judgment of the British Columbia                 POURVOI contre un arrêt de la Cour d’appel
Court of Appeal (Newbury, MacKenzie and Strom­                de la Colombie-Britannique (les juges Newbury,
berg-Stein JJ.A.), 2014 BCCA 241, 357 B.C.A.C.                MacKenzie et Stromberg-Stein), 2014 BCCA 241,
137, 611 W.A.C. 137, 313 C.R.R. (2d) 1, [2014]                357 B.C.A.C. 137, 611 W.A.C. 137, 313 C.R.R. (2d)
B.C.J. No. 1263 (QL), 2014 CarswellBC 1760 (WL                1, [2014] B.C.J. No. 1263 (QL), 2014 CarswellBC
Can.), affirming a decision of Verhoeven J., 2012             1760 (WL Can.), qui a confirmé une décision du
BCSC 1735, [2012] B.C.J. No. 2448 (QL), 2012 Car­             juge Verhoeven, 2012 BCSC 1735, [2012] B.C.J.
swellBC 3655 (WL Can.). Appeal allowed.                       No. 2448 (QL), 2012 CarswellBC 3655 (WL Can.).
                                                              Pourvoi accueilli.

   Eric V. Gottardi and Tony C. Paisana, for the ap­             Eric V. Gottardi et Tony C. Paisana, pour l’appe­
pellant.                                                      lant.

   Croft Michaelson, Q.C., and Peter R. LaPrairie,               Croft Michaelson, c.r., et Peter R. LaPrairie, pour
for the respondent.                                           l’intimée.

  Jolaine Antonio, for the intervener the Attorney              Jolaine Antonio, pour l’intervenant le procureur
General of Alberta.                                           général de l’Alberta.

   Tim A. Dickson and Martin Twigg, for the inter­              Tim A. Dickson et Martin Twigg, pour l’inter­
vener the British Columbia Civil Liberties Associa­           venante l’Association des libertés civiles de la
tion.                                                         Colombie-Britannique.

   Frank Addario and Erin Dann, for the intervener              Frank Addario et Erin Dann, pour l’intervenante
the Criminal Lawyers’ Association (Ontario).                  Criminal Lawyers’ Association (Ontario).

  The judgment of Abella, Moldaver, Karakatsanis,              Version française du jugement des juges Abella,
Côté and Brown JJ. was delivered by                           Moldaver, Karakatsanis, Côté et Brown rendu par

  Moldaver, Karakatsanis and Brown JJ. —                        Les juges Moldaver, Karakatsanis et
                                                              Brown —

I. Introduction                                               I. Introduction

[1] Timely justice is one of the hallmarks of a free          [1] La justice rendue en temps utile est l’une des
and democratic society. In the criminal law context,          caractéristiques d’une société libre et démocratique.
it takes on special significance. Section 11(b) of the        Elle revêt une importance particulière en matière
Canadian Charter of Rights and Freedoms attests               criminelle. L’alinéa 11b) de la Charte canadienne
to this, in that it guarantees the right of accused per­      des droits et libertés en est la preuve, puisqu’il ga­
sons “to be tried within a reasonable time”.                  rantit à l’inculpé le droit « d’être jugé dans un délai
                                                              raisonnable ».
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page54
                                                                 55ofof240
                                                                        241

644                                 R.   v.   JORDAN   Moldaver J. et al.                           [2016] 1 S.C.R.


[2] Moreover, the Canadian public expects their               [2] La population canadienne s’attend en outre à
criminal justice system to bring accused persons to           ce que son système de justice criminelle juge les in­
trial expeditiously. As the months following a crimi­         culpés de manière diligente. Quand les mois suivant
nal charge become years, everyone suffers. Accused            une inculpation au criminel deviennent des années,
persons remain in a state of uncertainty, often in            tout le monde en pâtit. Les inculpés demeurent dans
pre-trial detention. Victims and their families who,          l’incertitude et souvent détenus avant leur procès.
in many cases, have suffered tragic losses can­               Les victimes et leurs familles, qui dans bien des cas
not move forward with their lives. And the public,            ont subi des pertes tragiques, ne peuvent tourner la
whose interest is served by promptly bringing those           page. Le public, quant à lui, dont l’intérêt est servi
charged with criminal offences to trial, is justifiably       lorsque les inculpés sont traduits rapidement en jus­
frustrated by watching years pass before a trial oc­          tice, est frustré avec raison de voir des années pas­
curs.                                                         ser avant la tenue d’un procès.

[3] An efficient criminal justice system is there­            [3] L’efficacité du système de justice criminelle
fore of utmost importance. The ability to provide fair        est donc de la plus haute importance. La capacité
trials within a reasonable time is an indicator of the        de tenir des procès équitables dans un délai rai­
health and proper functioning of the system itself.           sonnable est indicative de la santé et du bon fonc­
The stakes are indisputably high.                             tionnement du système lui-même. Les enjeux sont
                                                              indubitablement élevés.

[4] Our system, however, has come to tolerate ex­             [4] Notre système en est cependant venu à tolérer
cessive delays. The circumstances in this appeal are          les délais excessifs, comme en font foi les circons­
illustrative. Notwithstanding a delay of over four            tances du présent pourvoi. Même s’il a fallu plus
years in bringing a drug case of modest complexity            de quatre ans aux autorités pour porter une affaire
to trial, both the trial judge and the Court of Appeal        de drogue moyennement complexe devant les tribu­
were of the view that the appellant was tried within          naux, tant le juge du procès que la Cour d’appel ont
a reasonable time. Their analyses are reflective of           estimé que l’appelant avait été jugé dans un délai
doctrinal and practical difficulties plaguing the cur­        raisonnable. Leurs analyses respectives traduisent
rent analytical framework governing s. 11(b). These           les difficultés sur les plans théorique et pratique qui
difficulties have fostered a culture of complacency           pèsent sur le test actuel applicable aux demandes
within the system towards delay.                              fondées sur l’al. 11b). Ces difficultés ont fait naître
                                                              au sein du système une culture de complaisance
                                                              vis-à-vis des délais.

[5] A change of direction is therefore required.              [5] Un changement d’orientation s’impose donc.
Below, we set out a new framework for applying                Nous exposerons ci-après un nouveau cadre d’ana­
s. 11(b). At the centre of this new framework is a            lyse pour l’application de l’al. 11b). Au cœur de
presumptive ceiling on the time it should take to             ce nouveau cadre se trouve un plafond présumé
bring an accused person to trial: 18 months for cases         quant au temps maximal que cela devrait prendre
going to trial in the provincial court, and 30 months         pour traduire un inculpé en justice : 18 mois pour
for cases going to trial in the superior court. Of            les procès instruits devant une cour provinciale et
course, given the contextual nature of reasonable­            30 mois pour ceux instruits devant une cour su­
ness, the framework accounts for case-specific fac­           périeure. Bien entendu, compte tenu de la nature
tors both above and below the presumptive ceiling.            contextuelle du caractère raisonnable, le cadre
This frame­work is intended to focus the s. 11(b)             d’analyse prend en considération des facteurs
analysis on the issues that matter and encourage              propres à chaque cas, que le délai ait été supérieur
all participants in the criminal justice system to            ou inférieur au plafond. Il vise par ailleurs à faire
cooperate in achieving reasonably prompt justice,             en sorte que l’analyse d’une demande fondée sur
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page55
                                                               56ofof240
                                                                      241

[2016] 1 R.C.S.                      R.   c.   JORDAN   Le juge Moldaver et autres                             645


with a view to fulfilling s. 11(b)’s important objec­       l’al. 11b) se concentre sur les questions qui im­
tives.                                                      portent et à inciter tous les participants au sys­
                                                            tème de justice criminelle à collaborer pour que
                                                            l’administration de la justice soit raisonnablement
                                                            prompte afin de réaliser les objectifs importants vi­
                                                            sés par l’al. 11b).

[6] Applying this new framework, including its              [6] Après avoir appliqué ce nouveau cadre, y com­
transitional features, we conclude that the appellant       pris ses modalités transitoires, nous concluons que
was not brought to trial within a reasonable time.          l’appelant n’a pas été traduit en justice dans un délai
We would allow the appeal, set aside his convic­            raisonnable. Nous sommes donc d’avis d’accueillir
tions and direct a stay of proceedings.                     le pourvoi, d’annuler les déclarations de culpabilité
                                                            et d’ordonner l’arrêt des procédures.

II. Facts                                                   II. Faits

[7] The appellant, Mr. Jordan, was arrested in De­          [7] L’appelant, M. Jordan, a été arrêté en décembre
cember 2008 following an RCMP investigation into            2008, à la suite d’une enquête menée par la GRC
a “dial-a-dope” operation in Langley and Surrey,            sur une opération de « vente de drogue sur appel »
British Columbia. He was eventually charged with            à Langley et à Surrey, en Colombie-Britannique. Il a
nine other co-accused on a 14-count information al­         par la suite été inculpé en compagnie de neuf coac­
leging various offences relating to possession and          cusés dans une dénonciation comportant 14 chefs
trafficking. Mr. Jordan remained in custody until           d’accusation leur reprochant plusieurs infractions
February 2009, when he was released under strict            relatives à la possession et au trafic de drogues.
house arrest and other restrictive bail conditions.         M. Jordan a été détenu jusqu’en février 2009, lors­
                                                            qu’il a été libéré sous réserve de conditions strictes
                                                            de détention à domicile et d’autres conditions restric­
                                                            tives de mise en liberté sous caution.

[8] The 10 co-accused made numerous appear­                 [8] Les 10 coaccusés ont comparu à maintes re­
ances through the early months of 2009 as they              prises durant les premiers mois de 2009, période
obtained counsel, made their elections, and coor­           pendant laquelle ils ont obtenu les services d’un avo­
dinated schedules. By May 2009, all counsel had             cat, choisi leur mode de procès et coordonné les ho­
agreed that the preliminary inquiry would require           raires. Au mois de mai 2009, tous les avocats avaient
approximately four days, and it was eventually set          convenu que l’enquête préliminaire allait durer envi­
for May 13, 14, 17 and 18, 2010. Several of the co-         ron quatre jours, et il a finalement été prévu qu’elle
accused entered guilty pleas or were severed from           se déroulerait les 13, 14, 17 et 18 mai 2010. Plusieurs
the information. By the time the preliminary inquiry        des coaccusés ont plaidé coupables ou vu leur nom
commenced, there were five co-accused left on the           être retiré de la dénonciation. À l’ouverture de l’en­
information, including Mr. Jordan.                          quête préliminaire, cinq coaccusés, dont M. Jordan,
                                                            étaient toujours visés par la dénonciation.

[9] At the preliminary inquiry, it quickly became           [9] À l’enquête préliminaire, il est vite devenu
apparent that the initial time estimate of four days        évident que l’estimation initiale de quatre jours était
was too low. Crown counsel advised the preliminary          insuffisante. Le procureur du ministère public a in­
inquiry judge that the Crown would be able to pres­         formé le juge présidant l’enquête préliminaire que le
ent all of the evidence against the four co-accused,        ministère public serait en mesure de produire toute
but that the Crown would require significantly more         la preuve pesant contre quatre des coaccusés, mais
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page56
                                                                 57ofof240
                                                                        241

646                                  R.   v.   JORDAN   Moldaver J. et al.                           [2016] 1 S.C.R.


court time to present the “mountain of evidence”               qu’il aurait besoin de beaucoup plus de temps d’au­
it had in respect of Mr. Jordan. The parties sought            dience pour présenter la [TRADUCTION] « montagne
and obtained continuation dates throughout 2010                de preuve » dont il disposait à l’égard de M. Jordan.
and into 2011. In May 2011, Mr. Jordan (along with             Les parties ont sollicité et obtenu des dates de pro­
two co-accused) was committed to stand trial on all            longation durant toute l’année 2010 et au début de
14 counts. The preliminary inquiry — which ended               2011. En mai 2011, M. Jordan (à l’instar de deux
up taking nine days of court time — had taken a full           coaccusés) a été renvoyé à procès relativement aux
year to complete. It was now two and a half years              14 chefs d’accusation. En fin de compte, il avait
since Mr. Jordan had been charged.                             donc fallu une année complète pour mener à terme
                                                               l’enquête préliminaire, qui a accaparé neuf jours
                                                               d’audience. Cela faisait alors deux ans et demi que
                                                               M. Jordan avait été inculpé.

[10] Following committal, the matter moved to                  [10] Après le renvoi à procès, l’affaire a été sou­
the British Columbia Supreme Court. Crown coun­                mise à la Cour suprême de la Colombie-Britannique.
sel estimated that six weeks would be required for             Le procureur du ministère public a estimé à six se­
trial, and the trial was set for the first available six-      maines le temps qu’il faudrait pour instruire le pro­
week block — in September 2012. A new Crown                    cès, qui fut fixé au premier bloc de six semaines
counsel took over the file in July 2011, and wrote to          disponible, soit en septembre 2012. Une nouvelle
Mr. Jordan’s counsel advising of her estimate that             procureure du ministère public s’est chargée du dos­
only two to three weeks would be needed to pres­               sier à compter de juillet 2011. Elle a écrit à l’avo­
ent the Crown’s case, and offering to seek earlier             cat de M. Jordan que, selon elle, le ministère public
trial dates. Mr. Jordan’s counsel did not respond              n’aurait besoin que de deux à trois semaines pour
to this offer. Later, in December 2011, one of the             présenter sa preuve, et elle a offert de demander des
remaining two co-accused was severed from the                  dates d’instruction plus rapprochées. L’avocat de
information. Only Mr. Jordan and one co-accused                M. Jordan n’a pas répondu à cette offre. Plus tard,
remained.                                                      soit en décembre 2011, le nom d’un des deux coac­
                                                               cusés toujours en cause a été retiré de la dénoncia­
                                                               tion. Seuls M. Jordan et un coaccusé étaient donc
                                                               toujours visés par la poursuite.

[11] As Mr. Jordan awaited trial, his liberty was              [11] Pendant que M. Jordan attendait son procès,
restricted. He spent two months in custody fol­                sa liberté a été restreinte. Il a passé deux mois en
lowing his arrest in December 2008, which was                  détention après son arrestation en décembre 2008,
followed by close to four years of restrictive bail            puis il a été assujetti pendant près de quatre ans à
conditions. However, in July 2011, Mr. Jordan was              des conditions strictes de mise en liberté sous cau­
convicted of prior drug charges and was sentenced              tion. Il a toutefois été déclaré coupable en juillet
to a 15-month conditional sentence order (“CSO”),              2011 d’accusations antérieures liées aux drogues et
which he served until October 2012. The condi­                 a été condamné en lien avec ces accusations à une
tions of the CSO were similar to the bail conditions           peine d’emprisonnement avec sursis de 15 mois
Mr. Jordan was under for the charges at issue in               qu’il a purgée jusqu’en octobre 2012. Les condi­
this appeal. Therefore, for 15 months of the delay,            tions de l’ordonnance de sursis s’apparentaient
Mr. Jordan’s liberty was restricted by both the bail           aux conditions de mise en liberté sous caution aux­
conditions and the CSO.                                        quelles était soumis M. Jordan pour les accusations
                                                               en cause dans le présent pourvoi. Ainsi, pendant
                                                               une partie du temps qu’il a fallu pour que se tienne
                                                               le procès de M. Jordan, soit 15 mois, sa liberté était
                                                               restreinte tant par les conditions de mise en liberté
                                                               sous caution que par l’ordonnance de sursis.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page57
                                                               58ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                              647


[12] At the start of his trial in September 2012,            [12] À l’ouverture de son procès en septembre
Mr. Jordan brought an application for a stay of pro­         2012, M. Jordan a demandé un arrêt des procédures
ceedings alleging a breach of his s. 11(b) right to be       pour cause d’atteinte au droit d’être jugé dans un dé­
tried within a reasonable time. This application was         lai raisonnable que lui garantit l’al. 11b). Cette de­
dismissed. The trial was adjourned, and it eventu­           mande a été rejetée. Le procès a été ajourné et il s’est
ally concluded in February 2013 with his convic­             finalement conclu en février 2013 par la déclaration
tion on five drug-related offences. The total delay          de culpabilité de M. Jordan pour cinq infractions
from Mr. Jordan’s charges to the conclusion of the           relatives aux drogues. Il s’est donc écoulé au total
trial was 49.5 months.                                       49 mois et demi entre le dépôt des accusations contre
                                                             M. Jordan et la conclusion du procès.

III. Judgments Below                                         III. Jugements des juridictions d’instances infé-­
                                                             		   rieures

A. British Columbia Supreme Court, 2012 BCSC                 A. Cour suprême de la Colombie-Britannique,
   1735                                                         2012 BCSC 1735

[13] The trial judge found that the delay in bring­          [13] Le juge du procès a conclu que le temps pris
ing this matter to trial was not unreasonable, and           pour renvoyer la présente affaire à procès n’était
declined to enter a stay of proceedings. In con­             pas déraisonnable et il a refusé de prononcer l’arrêt
cluding there was no s. 11(b) breach, he applied             des procédures. En concluant qu’il n’y avait pas eu
the framework from this Court’s decision in R. v.            violation de l’al. 11b), il a appliqué le cadre d’ana­
Morin, [1992] 1 S.C.R. 771, including the guide­             lyse établi par la Cour dans son arrêt R. c. Morin,
lines set out in it for how much institutional delay is      [1992] 1 R.C.S. 771, y compris les lignes direc­
generally tolerable.                                         trices qui y sont énoncées quant à la durée du délai
                                                             institutionnel qui sera généralement tolérable.

[14] The trial judge found that the inherent time            [14] Selon le juge du procès, le délai inhérent à
requirements for this case were 10.5 months. He              la présente affaire était de 10 mois et demi. Tou­
also found that, of the total delay, four months             jours selon lui, une partie de ce délai — en l’oc­
(incurred when Mr. Jordan changed counsel and                currence quatre mois (période au cours de laquelle
requested an adjournment of his trial) were attribut­        M. Jordan a changé d’avocat et demandé l’ajourne­
able to the defence, and two months were attribut­           ment de son procès) — était imputable à la défense,
able to the Crown.                                           et deux mois au ministère public.

[15] The bulk of the delay — 32.5 months —                   [15] L’essentiel du délai — c.-à-d. 32 mois et
was attributable to institutional delay, of which            demi — était d’ordre institutionnel, soit 19 mois
19 months occurred at the Provincial Court and               devant la Cour provinciale et 13 mois et demi de­
13.5 months occurred at the B.C. Supreme Court.              vant la Cour suprême de la Colombie-Britannique.
This was, as the trial judge noted, well outside the         Comme l’a fait remarquer le juge du procès, cela
Morin guidelines for tolerable institutional delay           se situait bien au-delà des lignes directrices établies
of eight to ten months in the provincial court, and          dans Morin pour qu’un délai institutionnel soit to­
six to eight months in the superior court. However,          lérable, soit de huit à dix mois si l’affaire est enten­
the trial judge held that institutional delay should         due par une cour provinciale et de six à huit mois si
be given less weight than Crown delay in the final           elle est entendue par une cour supérieure. Il a toute­
balancing.                                                   fois conclu que, dans la mise en balance finale, on
                                                             doit accorder moins d’importance au délai institu­
                                                             tionnel qu’au délai imputable au ministère public.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page58
                                                                 59ofof240
                                                                        241

648                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


[16] The trial judge then considered the issue                [16] Le juge du procès s’est ensuite penché sur
of prejudice. He reasoned that if the institutional           la question du préjudice. Il a opiné que, si le délai
delay had been within the Morin guidelines, the               institutionnel avait respecté les lignes directrices
trial would have concluded by May 2011. Most                  établies dans Morin, le procès se serait terminé en
of the additional delay coincided with the term of            mai 2011. Cela dit, comme la majeure partie du
Mr. Jordan’s CSO. The trial judge therefore found             délai supplémentaire avait coïncidé avec la peine
that Mr. Jordan’s liberty interest was not signifi­           d’emprisonnement avec sursis infligée à M. Jordan,
cantly prejudiced by the delay. While Mr. Jordan’s            le juge a conclu que le délai n’avait pas porté at­
security of the person was affected, any prejudice            teinte de façon notable au droit à la liberté de ce
was minimized by the fact that he was facing other            dernier. En outre, pour le juge, bien que la sécurité
outstanding charges for much of the delay. Finally,           de la personne de M. Jordan ait été touchée, tout
he found no prejudice to Mr. Jordan’s right to make           préjudice qu’il aurait pu subir a été réduit par le fait
full answer and defence because the Crown’s case              qu’il faisait face à d’autres accusations durant une
did not depend on the memory of witnesses.                    grande partie du délai. Enfin, il a conclu à l’absence
                                                              d’atteinte au droit de M. Jordan de présenter une
                                                              défense pleine et entière parce que la preuve du mi­
                                                              nistère public ne reposait pas sur les souvenirs de
                                                              témoins.

[17] The trial judge balanced all of the factors              [17] Le juge du procès a soupesé tous les facteurs
and concluded that Mr. Jordan’s s. 11(b) right had            et conclu qu’il n’y avait pas eu atteinte au droit ga­
not been infringed, due primarily to the fact that            ranti à M. Jordan par l’al. 11b), surtout parce qu’il
Mr. Jordan did not suffer significant prejudice.              n’avait pas subi de préjudice important.

B. British Columbia Court of Appeal, 2014 BCCA                B. Cour d’appel de la Colombie-Britannique, 2014
   241, 357 B.C.A.C. 137                                         BCCA 241, 357 B.C.A.C. 137

[18] Mr. Jordan appealed. He argued that the trial            [18] M. Jordan s’est pourvu en appel. Il a soutenu
judge erred in his assessment of prejudice and gave           que le juge du procès avait mal évalué le préjudice
inadequate weight to the excessive institutional de­          et accordé trop peu de poids au délai institutionnel
lay. The Court of Appeal found that the trial judge           excessif. La Cour d’appel s’est dite d’avis que le
did not err in his attribution of the delay, or in his        juge du procès n’avait commis d’erreur ni dans son
weighing of the institutional delay. Further, the trial       attribution du délai ni dans son appréciation du dé­
judge’s determination on prejudice was a finding of           lai institutionnel. En outre, pour elle, la décision du
fact that was entitled to deference. Finally, the trial       juge du procès sur le préjudice était une conclusion
judge did not err by declining to infer prejudice             de fait à l’égard de laquelle il fallait faire preuve de
based on the length of the delay alone. The appeal            déférence. En dernier lieu, pour la Cour d’appel, le
was dismissed.                                                juge du procès n’avait pas commis d’erreur en re­
                                                              fusant d’inférer l’existence d’un préjudice compte
                                                              tenu de la longueur du délai à elle seule. L’appel a
                                                              été rejeté.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page59
                                                               60ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                            649


IV. Analysis                                                 IV. Analyse

A. The Right to Be Tried Within a Reasonable Time            A. Le droit d’être jugé dans un délai raisonnable
   Is Important to Individuals and Society as a                 est important à la fois pour les individus et pour
   Whole                                                        la société dans son ensemble

[19] As we have said, the right to be tried within           [19] Comme nous l’avons dit, le droit d’être jugé
a reasonable time is central to the administration of        dans un délai raisonnable est d’une importance ca­
Canada’s system of criminal justice. It finds expres­        pitale pour l’administration du système de justice
sion in the familiar maxim: “Justice delayed is jus­         criminelle du Canada. Ce droit trouve son expres­
tice denied.” An unreasonable delay denies justice           sion dans la maxime bien connue : « un retard à
to the accused, victims and their families, and the          rendre justice équivaut à un déni de justice ». Un
public as a whole.                                           délai déraisonnable représente un déni de justice
                                                             pour l’inculpé, les victimes, leurs familles et la po­
                                                             pulation dans son ensemble.

[20] Trials within a reasonable time are an essen­           [20] Les procès instruits dans un délai raison­
tial part of our criminal justice system’s commit­           nable sont une part essentielle de l’engagement de
ment to treating presumptively innocent accused              notre système de justice criminelle de traiter les in­
persons in a manner that protects their interests in         culpés présumés innocents de manière à protéger
liberty, security of the person, and a fair trial. Lib­      leurs droits à la liberté, à la sécurité de leur per­
erty is engaged because a timely trial means an ac­          sonne et à un procès équitable. Le droit à la liberté
cused person will spend as little time as possible           est en cause parce qu’un procès instruit en temps
held in pre-trial custody or living in the community         utile permet à l’inculpé de demeurer le moins long­
under release conditions. Security of the person is          temps possible en détention avant son procès ou
impacted because a long-delayed trial means pro­             assujetti à des conditions de mise en liberté dans
longing the stress, anxiety, and stigma an accused           la collectivité. Le droit à la sécurité de la personne
may suffer. Fair trial interests are affected because        est touché parce qu’un retard considérable à tenir
the longer a trial is delayed, the more likely it is         le procès a pour effet de prolonger le stress, l’an­
that some accused will be prejudiced in mounting             xiété et la stigmatisation qu’un inculpé peut subir.
a defence, owing to faded memories, unavailability           Enfin, le droit à un procès équitable est en cause,
of witnesses, or lost or degraded evidence.                  car plus un procès est retardé, plus certains incul­
                                                             pés risquent d’être lésés dans la préparation de leur
                                                             défense à cause des souvenirs qui s’estompent, de
                                                             l’indisponibilité de témoins ou encore de la perte
                                                             ou de la détérioration d’éléments de preuve.

[21] At the same time, we recognize that some                [21] Parallèlement, nous reconnaissons que cer­
accused persons who are in fact guilty of their              tains inculpés qui sont en fait coupables des accusa­
charges are content to see their trials delayed for          tions portées contre eux se réjouissent de voir leur
as long as possible. Indeed, there are incentives            procès être retardé le plus longtemps possible. En
for them to remain passive in the face of delay. Ac­         effet, ils peuvent avoir intérêt à demeurer passifs
cused persons may seek to avoid responsibility for           à l’égard du délai et vouloir échapper aux consé­
their crimes by embracing delay, in the hope that            quences découlant de leurs crimes en en tirant pro­
the case against them will fall apart or they will           fit, si la poursuite intentée contre eux s’effondre ou
obtain a stay of proceedings. This operates to the           s’ils obtiennent un arrêt des procédures. Ce sont
detriment of the public and of the system of justice         alors le public et le système de justice dans son en­
as a whole. Section 11(b) was not intended to be             semble qui souffrent du délai. L’alinéa 11b) n’est
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page60
                                                                 61ofof240
                                                                        241

650                                R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


a sword to frustrate the ends of justice (Morin, at          pourtant pas censé être une épée conçue pour faire
pp. 801-2).                                                  échec aux fins de la justice (Morin, p. 801-802).

[22] Of course, the interests protected by s. 11(b)          [22] Bien entendu, les droits protégés par l’al. 11b)
extend beyond those of accused persons. Timely               s’étendent au-delà de ceux des inculpés. En effet,
trials impact other people who play a role in and            les procès instruits en temps utile ont des répercus­
are affected by criminal trials, as well as the pub­         sions sur les autres personnes qui interviennent dans
lic’s confidence in the administration of justice.           les procès criminels et qui sont touchées par eux, de
                                                             même que sur la confiance du public envers l’admi­
                                                             nistration de la justice.

[23] Victims of crime and their families may be              [23] Les victimes d’actes criminels et leurs fa­
devastated by criminal acts and therefore have a             milles peuvent être anéanties par de tels actes et avoir
special interest in timely trials (R. v. Askov, [1990]       de ce fait un intérêt particulier à ce que les procès
2 S.C.R. 1199, at pp. 1220-21). Delay aggravates             se déroulent rondement (R. c. Askov, [1990] 2 R.C.S.
victims’ suffering, preventing them from moving              1199, p. 1220-1221). En effet, les délais exacerbent
on with their lives.                                         la souffrance des victimes et les empêchent de tour­
                                                             ner la page.

[24] Timely trials allow victims and witnesses to            [24] En revanche, les procès instruits dans un délai
make the best possible contribution to the trial, and        raisonnable permettent aux victimes et aux témoins
minimize the “worry and frustration [they experi­            d’apporter la meilleure contribution possible au pro­
ence] until they have given their testimony” (Askov,         cès et minimisent l’« angoiss[e] et [la] frustration
at p. 1220). Repeated delays interrupt their per­            [qu’ils ressentent] jusqu’au témoignage lui-même »
sonal, employment or business activities, creating           (Askov, p. 1220). Le cumul des délais interrompt
inconvenience that may present a disincentive to             pour sa part leurs activités personnelles, profes­
their participation.                                         sionnelles ou commerciales, et crée des tracas qui
                                                             peuvent les décourager de participer au procès.

[25] Last but certainly not least, timely trials are         [25] Dernier élément, qui n’est toutefois certaine­
important to maintaining overall public confidence           ment pas le moindre, les procès instruits en temps
in the administration of justice. As McLachlin J. (as        utile sont importants pour préserver la confiance
she then was) put it in Morin, “delays are of conse­         générale du public envers l’administration de la jus­
quence not only to the accused, but may affect the           tice. Comme l’a dit la juge McLachlin (maintenant
public interest in the prompt and fair administration        Juge en chef) dans Morin, « [n]on seulement [les]
of justice” (p. 810). Crime is of serious concern to         délais ont des conséquences pour l’accusé, mais ils
all members of the community. Unreasonable de­               peuvent également avoir un effet sur l’intérêt du pu­
lay leaves the innocent in limbo and the guilty un­          blic dans l’administration rapide et équitable de la
punished, thereby offending the community’s sense            justice » (p. 810). Le crime préoccupe grandement
of justice (see Askov, at p. 1220). Failure “to deal         tous les membres de la collectivité. Un délai dérai­
fairly, quickly and efficiently with criminal trials         sonnable place l’innocent dans une situation incer­
inevitably leads to the community’s frustration with         taine et permet au coupable de rester impuni, ce qui
the judicial system and eventually to a feeling of           porte par le fait même atteinte au sens de la justice
contempt for court procedures” (p. 1221).                    qu’a la société (voir Askov, p. 1220). Le défaut « de
                                                             tenir les procès criminels avec équité, rapidité et
                                                             efficacité amène inévitablement la société à douter
                                                             [. . .] et, en fin de compte, à mépriser les procédures
                                                             judiciaires » (p. 1221).
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page61
                                                               62ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Moldaver et autres                                  651


[26] Extended delays undermine public confidence                 [26] Le prolongement des délais mine la confiance
in the system. And public confidence is essential to             du public envers le système. Or, cette confiance est
the survival of the system itself, as “a fair and bal­           essentielle à la survie du système lui-même, car « il
anced criminal justice system simply cannot exist                ne peut y avoir de système équitable et équilibré de
without the support of the community” (Askov, at                 justice criminelle sans le soutien de la collectivité »
p. 1221).                                                        (Askov, p. 1221).

[27] Canadians therefore rightly expect a system                 [27] Les Canadiens et Canadiennes s’attendent
that can deliver quality justice in a reasonably ef­             donc à juste titre à ce que notre système puisse rendre
ficient and timely manner. Fairness and timeliness               une justice de qualité d’une manière qui soit raison­
are sometimes thought to be in mutual tension, but               nablement efficace et rapide. On croit parfois qu’il
this is not so. As D. Geoffrey Cowper, Q.C., wrote               existe un tiraillement entre l’équité et la célérité. Il
in a report commissioned by the B.C. Justice Re­                 n’en est toutefois rien. Tel que l’a écrit D. Geoffrey
form Initiative:                                                 Cowper, c.r., dans un rapport commandé par la B.C.
                                                                 Justice Reform Initiative :

   . . . the widely perceived conflict between justice and          [TRADUCTION] . . . le conflit largement perçu entre
efficiency goals is not based in reason or sound analysis.       les objectifs de justice et d’efficacité ne repose pas sur
The real experience of the system is that both must be           la raison ou sur une analyse solide. La réalité du sys­
pursued in order for each to be realised: they are, in prac­     tème, c’est qu’il faut tendre vers les deux pour que l’un
tice, interdependent.                                            et l’autre se réalisent : ils sont, en pratique, interdépen­
                                                                 dants.

(A Criminal Justice System for the 21st Century                  (A Criminal Justice System for the 21st Century
(2012), at p. 75)                                                (2012), p. 75)

[28] In short, timely trials further the interests of            [28] Bref, les procès instruits en temps utile
justice. They ensure that the system functions in a              servent l’administration de la justice. Ils sont le
fair and efficient manner; tolerating trials after long          gage du fonctionnement équitable et efficace du
delays does not. Swift, predictable justice, “the                système. Accepter que des procès se tiennent après
most powerful deterrent of crime” is seriously un­               de longs délais a l’effet contraire. La possibilité que
dermined and in some cases rendered illusory by                  justice soit rendue d’une manière rapide et prévi­
delayed trials (McLachlin C.J., “The Challenges We               sible, [TRADUCTION] « l’outil de dissuasion le plus
Face”, remarks to the Empire Club of Canada, pub­                efficace », est gravement diminuée et elle devient
lished in (2007), 40 U.B.C. L. Rev. 819, at p. 825).             illusoire dans certains cas à cause du report des pro­
                                                                 cès (la juge en chef McLachlin, « The Challenges
                                                                 We Face », allocution prononcée devant l’Empire
                                                                 Club of Canada, publiée dans (2007), 40 U.B.C. L.
                                                                 Rev. 819, p. 825).

B. Problems With the Current Framework                           B. Failles du cadre actuel

[29] While this Court has always recognized the                  [29] Bien que la Cour ait toujours reconnu l’im­
importance of the right to a trial within a reason­              portance du droit à un procès tenu dans un délai
able time, in our view, developments since Morin                 raisonnable, à nos yeux, les changements survenus
demonstrate that the system has lost its way. The                depuis Morin démontrent que le système s’est égaré.
framework set out in Morin has given rise to both                Le cadre d’analyse établi dans cet arrêt a engendré
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page62
                                                                 63ofof240
                                                                        241

652                                 R.   v.   JORDAN   Moldaver J. et al.                              [2016] 1 S.C.R.


doctrinal and practical problems, contributing to a           des problèmes sur les plans tant théorique que pra­
culture of delay and complacency towards it.                  tique, concourant ainsi à une culture des délais et de
                                                              complaisance à l’endroit de cette culture.

[30] The Morin framework requires courts to bal­              [30] Le cadre d’analyse établi dans Morin exige
ance four factors in determining whether a breach             des tribunaux qu’ils soupèsent quatre facteurs pour
of s. 11(b) has occurred: (1) the length of the delay;        décider s’il y a eu violation de l’al. 11b) : (1) la
(2) defence waiver; (3) the reasons for the delay,            longueur du délai; (2) la renonciation de la défense
including the inherent needs of the case, defence             à invoquer une portion du délai; (3) les motifs du
delay, Crown delay, institutional delay, and other            délai, y compris les besoins inhérents au dossier,
reasons for delay; and (4) prejudice to the accused’s         le délai imputable à la défense, celui attribuable
interests in liberty, security of the person, and a fair      au ministère public, le délai institutionnel et les
trial. Prejudice can be either actual or inferred from        autres motifs du délai; (4) l’atteinte aux droits de
the length of the delay. Institutional delay in par­          l’inculpé à la liberté, à la sécurité de sa personne et
ticular is assessed against a set of guidelines devel­        à un procès équitable. Le préjudice peut avoir été
oped by this Court in Morin: eight to ten months              réellement subi par l’accusé ou il peut être présumé
in the provincial court, and a further six to eight           compte tenu de la longueur du délai. Le délai ins­
months after committal for trial in the superior              titutionnel en particulier est évalué à l’aune d’un
court. The Morin guidelines reflect the fact that             ensemble de lignes directrices établies par la Cour
resources are finite and there must accordingly be            dans Morin : huit à dix mois devant une cour pro­
some tolerance for institutional delay. Institutional         vinciale et six à huit mois de plus après le renvoi à
delay within or close to the guidelines has generally         procès devant une cour supérieure. Ces lignes di­
been considered to be reasonable.                             rectrices tiennent compte du fait que les ressources
                                                              sont limitées et qu’il faut donc tolérer, jusqu’à un
                                                              certain point, les délais institutionnels qui, lors­
                                                              qu’ils étaient conformes ou presque aux lignes di­
                                                              rectrices, ont généralement été jugés raisonnables.

[31] This framework suffers from a number of re­              [31] Ce cadre d’analyse souffre par ailleurs de plu­
lated doctrinal shortcomings.                                 sieurs lacunes connexes sur le plan théorique.

[32] First, its application is highly unpredictable.          [32] Premièrement, son application est extrême­
It has been interpreted so as to permit endless flex­         ment imprévisible. On l’a interprété de façon à lui
ibility, making it difficult to determine whether a           donner une souplesse infinie, d’où la difficulté de
breach has occurred. The absence of a consistent              décider s’il y a eu ou non violation. L’absence d’une
standard has turned s. 11(b) into something of a              norme uniforme a transformé le recours à l’al. 11b)
dice roll, and has led to the proliferation of lengthy        en une sorte de coup de dé et a entraîné la multipli­
and often complex s. 11(b) applications, thereby              cation de demandes longues et souvent complexes
further burdening the system.                                 fondées sur cette disposition, grevant ainsi encore
                                                              davantage le système.

[33] Second, as the parties and interveners point             [33] Deuxièmement, comme le soulignent les par­
out, the treatment of prejudice has become one of             ties et les intervenants, le traitement du préjudice est
the most fraught areas in the s. 11(b) jurisprudence:         désormais un des domaines de la jurisprudence rela­
it is confusing, hard to prove, and highly subjective.        tive à l’al. 11b) qui entraîne le plus de dissensions : le
As to the confusion prejudice has caused, courts              préjudice est difficile à prouver et son traitement
have struggled to distinguish between “actual” and            porte à confusion en plus d’être hautement subjectif.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page63
                                                               64ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                               653


“inferred” prejudice. And attempts to draw this dis­         Pour pallier la confusion en cause, les tribunaux
tinction have led to apparent inconsistencies, such          ont essayé tant bien que mal de distinguer le préju­
as that prejudice might be inferred even when the            dice « que l’accusé a réellement subi » du préjudice
evidence shows that the accused suffered no actual           « présumé ». Or, les tentatives en vue d’établir cette
prejudice. Further, actual prejudice can be quite dif­       distinction ont mené à des incohérences apparentes,
ficult to establish, particularly prejudice to security      telle la possibilité d’inférer le préjudice même si la
of the person or fair trial interests. Courts have also      preuve démontre que l’accusé n’a, dans les faits, subi
found that “it may not always be easy” to distin­            aucun préjudice. En outre, l’existence d’un tel pré­
guish between prejudice stemming from the de­                judice peut être assez difficile à établir, particulière­
lay versus the charge itself (R. v. Pidskalny, 2013          ment celui relatif à la sécurité de la personne et au
SKCA 74, 299 C.C.C. (3d) 396, at para. 43). And              droit à un procès équitable. En outre, les tribunaux
even if sufficient evidence is adduced, the interpre­        ont conclu [TRADUCTION] « [qu’]il n’est pas nécessai­
tation of that evidence is a highly subjective enter­        rement toujours facile » de distinguer le préjudice qui
prise.                                                       découle du délai de celui qui découle de l’accusation
                                                             en tant que telle (R. c. Pidskalny, 2013 SKCA 74,
                                                             299 C.C.C. (3d) 396, par. 43). Enfin, même lorsque
                                                             la preuve produite suffit, son interprétation est un
                                                             exercice hautement subjectif.

[34] Despite this confusion, prejudice has, as this          [34] Malgré cette confusion, le préjudice est de­
case demonstrates, become an important if not de­            venu un facteur important, voire déterminant, comme
terminative factor. Long delays are considered “rea­         le démontre la présente affaire. Les longs délais sont
sonable” if the accused is unable to demonstrate             jugés « raisonnables » si l’inculpé est incapable de
significant actual prejudice to his or her protected         prouver une atteinte réelle et importante à ses droits
interests. This is a problem because the accused’s           protégés. Cela pose problème parce que les droits de
and the public’s interests in a trial within a reason­       l’inculpé et du public à un procès dans un délai rai­
able time does not necessarily turn on how much              sonnable ne sont pas nécessairement fonction du de­
suffering an accused has endured. Delayed trials             gré de souffrance éprouvée par l’inculpé. Les procès
may also cause prejudice to the administration of            retardés peuvent aussi porter préjudice à l’adminis­
justice.                                                     tration de la justice.

[35] Third, the Morin framework requires a                   [35] Troisièmement, le cadre établi dans l’ar­
retrospective inquiry, since the analysis of de­             rêt Morin commande une analyse rétrospective,
lay arises only after the delay has been incurred.           car le délai n’est examiné qu’après qu’il soit sur­
Courts and parties are operating within a frame­             venu. Les tribunaux et les parties fonctionnent à
work that is designed not to prevent delay, but only         l’intérieur d’un cadre conçu non pas pour préve­
to redress (or not redress) it. As a consequence,            nir le délai, mais uniquement pour y remédier (ou
they are not motivated to manage “each case in ad­           pas). Par conséquent, ils n’ont pas intérêt à gérer
vance to achieve future compliance with consistent           [TRADUCTION] « chaque instance à l’avance afin
standards” (M. A. Code, Trial Within a Reason-               d’assurer pour l’avenir le respect de normes uni­
able Time (1992), at p. 117 (emphasis in original)).         formes » (M. A. Code, Trial Within a Reasonable
Courts are instead left to pick up the pieces once           Time (1992), p. 117 (en italique dans l’original)).
the delay has transpired. This after-the-fact review         Les tribunaux en sont plutôt réduits à ramasser les
of past delay is understandably frustrating for trial        pots cassés une fois que le délai s’est produit. Cet
judges, who have only one remedial tool at their             examen a posteriori d’un délai antérieur est naturel­
disposal — a stay of proceedings. It is therefore            lement frustrant pour les juges de première instance
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page64
                                                                 65ofof240
                                                                        241

654                                        R.   v.   JORDAN   Moldaver J. et al.                                 [2016] 1 S.C.R.


unsurprising that courts have occasionally strained                  qui n’ont qu’un seul recours à leur disposition : l’ar­
in applying the Morin framework to avoid a stay.1                    rêt des procédures. Lorsqu’ils ont eu à appliquer le
                                                                     cadre d’analyse établi dans Morin, il n’est donc pas
                                                                     surprenant que les tribunaux se soient parfois donné
                                                                     du mal pour éviter l’arrêt des procédures1.

[36] The retrospective analysis required by Morin                    [36] L’analyse rétrospective commandée par l’ar­
also encourages parties to quibble over rational­                    rêt Morin incite également les parties à ergoter sur
izations for vast periods of pre-trial delay. Here,                  les justifications de grandes parties du délai anté­
for example, the Crown argues that the trial judge                   rieur au procès. En l’espèce, par exemple, le minis­
erred in characterizing most of the delay as Crown                   tère public prétend que le juge du procès a commis
or institutional delay. Had he assessed it properly,                 une erreur en affirmant que la majeure partie du
the argument goes, he would have attributed only 5                   délai était imputable au ministère public ou d’ordre
to 8 months as Crown or institutional delay, as op­                  institutionnel. Suivant cet argument, si le juge du
posed to 34.5 months. Competing after-the-fact ex­                   procès avait évalué correctement le délai, il n’aurait
planations allow for potentially limitless variations                imputé que de 5 à 8 mois, et non 34 mois et demi, au
in permissible delay. As the intervener the Criminal                 ministère public ou à des raisons de nature institu­
Lawyers’ Association (Ontario) submits: “Bound­                      tionnelle. Les explications contradictoires données
less flexibility is incompatible with the concept of                 après coup ouvrent la porte à une variété potentiel­
a Charter right and has proved to serve witnesses,                   lement infinie de délais acceptables. Comme le fait
victims, defendants and the justice system’s reputa­                 valoir l’intervenante Criminal Lawyers’ Associa­
tion poorly” (I.F., at para. 12).                                    tion (Ontario), [TRADUCTION] « [u]ne souplesse sans
                                                                     borne est incompatible avec la notion de droit ga­
                                                                     ranti par la Charte et elle n’a rendu service ni aux
                                                                     témoins, ni aux victimes, ni aux défendeurs, ni à la
                                                                     réputation du système de justice » (m.i., par. 12).

[37] Finally, the Morin framework is unduly                          [37] Enfin, le cadre d’analyse établi dans Morin
complex. The minute accounting it requires might                     est indûment complexe. On peut considérer, à juste
fairly be considered the bane of every trial judge’s                 titre, que le calcul pointilleux qu’il exige empoi­
existence. Although Cromwell J. warned in R. v.                      sonne la vie de tous les juges de première instance.
Godin, 2009 SCC 26, [2009] 2 S.C.R. 3, that courts                   Même si dans R. c. Godin, 2009 CSC 26, [2009] 2
must avoid failing to see the forest for the trees                   R.C.S. 3, le juge Cromwell a prévenu les tribunaux
(para. 18), courts and litigants have often done just                qu’ils doivent prendre garde en portant attention aux
that. Each day of the proceedings from charge to                     détails de ne pas perdre de vue l’ensemble de la si­
trial is argued about, accounted for, and explained                  tuation (par. 18), c’est exactement ce qu’ont souvent
away. This micro-counting is inefficient, relies on                  fait les tribunaux et les parties. Chaque jour de l’ins­
judicial “guesstimations”, and has been applied in                   tance, du dépôt des accusations jusqu’au procès, est
a way that allows for tolerance of ever-increasing                   débattu, comptabilisé et expliqué tant bien que mal.
delay.                                                               Ce microcalcul est inefficace, repose sur des « es­
                                                                     timations empiriques » de la part des juges et a été
                                                                     utilisé d’une manière qui permet de tolérer des dé­
                                                                     lais de plus en plus longs.


1
    We were not invited to revisit the question of remedy. Accord­   1
                                                                         Comme on ne nous a pas demandé de revoir la question de la
    ingly, we refrain from doing so.                                     réparation, nous nous abstenons de le faire.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page65
                                                               66ofof240
                                                                      241

[2016] 1 R.C.S.                        R.   c.   JORDAN   Le juge Moldaver et autres                              655


[38] In sum, from a doctrinal perspective, the                [38] Bref, le cadre d’analyse applicable aux de­
s. 11(b) framework is too unpredictable, too confusing,       mandes fondées sur l’al. 11b) est trop imprévisible,
and too complex. It has itself become a burden on             trop difficile à saisir et trop complexe sur le plan
already over-burdened trial courts.                           théorique. Il est devenu lui-même un fardeau pour
                                                              des tribunaux de première instance déjà surchargés.

[39] These doctrinal problems have contributed                [39] Ces problèmes sur le plan théorique ont
to problems in practice.                                      concouru à l’existence de problèmes pratiques.

[40] As we have observed, a culture of compla­                [40] Comme nous l’avons vu, une culture de com­
cency towards delay has emerged in the criminal               plaisance vis-à-vis les délais a fait son apparition au
justice system (see, e.g., Alberta Justice and Solici­        sein du système de justice criminelle (voir, p. ex.,
tor General, Criminal Justice Division, “Injecting a          Alberta Justice and Solicitor General, Criminal Jus­
Sense of Urgency: A new approach to delivering jus­           tice Division, « Injecting a Sense of Urgency : A new
tice in serious and violent criminal cases”, report by        approach to delivering justice in serious and violent
G. Lepp (April 2013) (online), at p. 17; Cowper, at           criminal cases », rapport préparé par G. Lepp (avril
p. 4; P. J. LeSage and M. Code, Report of the Review          2013) (en ligne), p. 17; Cowper, p. 4; P. J. LeSage
of Large and Complex Criminal Case Procedures                 et M. Code, Rapport sur l’examen de la procédure
(2008), at p. 15; Canada, Department of Justice,              relative aux affaires criminelles complexes (2008),
“The Final Report on Early Case Consideration of              p. 15; Canada, ministère de la Justice, « Rapport final
the Steering Committee on Justice Efficiencies and            sur l’examen prioritaire des dossiers du comité direc­
Access to the Justice System” (2006) (online), at             teur sur l’efficacité et l’accès en matière de justice »
pp. 5-6). Unnecessary procedures and adjournments,            (2006) (en ligne), p. 5-6). Les procédures et ajourne­
inefficient practices, and inadequate institutional           ments inutiles de même que les pratiques inefficaces
resources are accepted as the norm and give rise to           et la pénurie de ressources institutionnelles sont ac­
ever-increasing delay. This culture of delay “causes          ceptés comme la norme et occasionnent des délais de
great harm to public confidence in the justice sys­           plus en plus longs. Cette culture des délais « cause
tem” (LeSage and Code, at p. 16). It “rewards the             un tort important à la confiance du public envers le
wrong behaviour, frustrates the well-intentioned,             système de justice » (LeSage et Code, p. 20). Elle
makes frequent users of the system cynical and disil­         [TRADUCTION] « récompense les mauvais compor­
lusioned, and frustrates the rehabilitative goals of the      tements, frustre les gens bien intentionnés, rend les
system” (Cowper, at p. 48).                                   habitués du système cyniques et désillusionnés, et
                                                              contrecarre les objectifs de réinsertion sociale du sys­
                                                              tème » (Cowper, p. 48).

[41] The Morin framework does not address this                [41] Le cadre d’analyse établi dans Morin ne s’at­
culture of complacency. Delay is condemned or ra­             taque pas à cette culture de complaisance. Le délai
tionalized at the back end. As a result, participants         est sanctionné ou justifié après coup. En consé­
in the justice system — police, Crown counsel, de­            quence, les participants au système de justice — les
fence counsel, courts, provincial legislatures, and           policiers, les procureurs du ministère public, les
Parliament — are not encouraged to take preven­               avocats de la défense, les tribunaux, les législatures
tative measures to address inefficient practices and          et le Parlement — ne sont pas incités à prendre des
resourcing problems. Some courts, with the coop­              mesures préventives pour remédier aux pratiques
eration of counsel, have undertaken commendable               inefficaces et au manque de ressources. Certains
efforts to change courtroom culture, maximize ef­             tribunaux, avec la collaboration des avocats, ont dé­
ficiency, and minimize delay, thereby showing that            ployé des efforts louables pour changer la culture en
it is possible to do better. Some legislative changes         salle d’audience, maximiser l’efficacité et réduire
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page66
                                                                 67ofof240
                                                                        241

656                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


and government initiatives have also been taken. In           les délais au minimum, démontrant ainsi qu’il est
many cases, however, much remains to be done.                 possible de faire mieux. Certaines mesures législa­
                                                              tives et gouvernementales ont aussi été prises. Dans
                                                              bien des cas, il reste toutefois beaucoup de travail à
                                                              accomplir.

[42] Aggravating the tolerance for delay is the in­           [42] La tolérance envers les délais est exacerbée
creased complexity of pre-trial and trial processes           par la complexité accrue des processus préalables
since Morin. New offences, procedures, obliga­                au procès et de ceux suivis durant les procès depuis
tions on the Crown and police, and legal tests have           Morin. De nouvelles infractions, procédures, obli­
emerged. Many of them put a premium on fairness,              gations imposées au ministère public et à la police
reasonableness, and a fact-specific analysis. They            ainsi que de nouveaux tests juridiques ont fait leur
take time. They also take up judges, courtrooms,              apparition. Bon nombre d’entre eux privilégient
and other resources.                                          l’équité, le caractère raisonnable et l’analyse axée
                                                              sur les faits. Ils prennent du temps en plus d’acca­
                                                              parer les juges, les salles d’audience et d’autres res­
                                                              sources.

[43] Complexity is sometimes unavoidable in or­               [43] La complexité constitue parfois un passage
der to achieve fairness or ensure that the state lives        obligé pour assurer l’équité du processus ou pour
up to its constitutional obligations. But the quality         veiller à ce que l’État s’acquitte de ses obligations
of justice does not always increase proportionally            constitutionnelles. La qualité de la justice n’aug­
to the length and complexity of a trial. Unneces­             mente cependant pas toujours proportionnellement
sary procedural steps and inefficient advocacy have           à la longueur et à la complexité d’un procès. Les
the opposite effect, weighing down the entire sys­            étapes procédurales inutiles et la défense inefficace
tem. A criminal proceeding does not take place in a           des droits ont l’effet contraire et alourdissent tout le
vacuum. Each procedural step or motion that is im­            système. Un procès criminel ne se déroule pas en
properly taken, or takes longer than it should, along         vase clos. Chaque étape procédurale ou requête qui
with each charge that should not have been laid or            est engagée à tort ou qui dure plus longtemps que
pursued, deprives other worthy litigants of timely            nécessaire, ainsi que toute accusation qui n’aurait
access to the courts.                                         pas dû être portée ou poursuivie, empêche d’autres
                                                              plaideurs méritants de se pourvoir en temps utile
                                                              devant les tribunaux.

[44] The intervener Attorney General of Alberta               [44] L’intervenant le procureur général de l’Al­
submits that a change in courtroom culture is                 berta soutient qu’un changement de culture en salle
needed. This submission echoes former Chief Jus­              d’audience s’impose. Cet argument fait écho à l’ap­
tice Lamer’s two decades-old call for participants            pel lancé il y a deux décennies par l’ancien juge en
in the justice system to “find ways to retain a fair          chef Lamer aux participants au système de justice
process . . . that can achieve practical results in a         de [TRADUCTION] « trouver des moyens de conserver
reasonable time and at reasonable expense” (“The              un processus équitable [. . .] qui peu[t] aboutir à des
Role of Judges”, address to the Empire Club of                résultats pratiques dans des délais raisonnables et à
Canada, 1995 (online)).                                       un coût raisonnable » (« The Role of Judges », allo­
                                                              cution prononcée devant l’Empire Club of Canada,
                                                              1995 (en ligne)).

[45] We agree. And, along with other participants             [45] Nous sommes du même avis. D’ailleurs, à
in the justice system, this Court has a role to play in       l’instar des autres participants au système de justice,
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page67
                                                               68ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                               657


changing courtroom culture and facilitating a more           la Cour a un rôle à jouer afin de modifier la culture
efficient criminal justice system, thereby protecting        en salle d’audience et d’aider à rendre le système
the right to trial within a reasonable time. We ac­          de justice criminelle plus efficace, protégeant ainsi
cept Mr. Jordan’s invitation — which was echoed              le droit à un procès dans un délai raisonnable. Nous
by the Criminal Lawyers’ Association (Ontario),              acceptons donc l’invitation de M. Jordan — qui a
the British Columbia Civil Liberties Association,            été reprise par la Criminal Lawyers’ Association
and Mr. Williamson in the companion appeal of R.             (Ontario) et l’Association des libertés civiles de la
v. Williamson, 2016 SCC 28, [2016] 1 S.C.R. 741              Colombie-Britannique ainsi que par M. Williamson
— to revise the s. 11(b) analysis. While depart­             dans le pourvoi connexe (R. c. Williamson, 2016
ing from a precedent of this Court “is a step not            CSC 28, [2016] 1 R.C.S. 741) — de réviser le cadre
to be lightly undertaken” (Ontario (Attorney Gen-            d’analyse applicable à une demande fondée sur
eral) v. Fraser, 2011 SCC 20, [2011] 2 S.C.R. 3, at          l’al. 11b). Bien qu’« il ne convien[ne] pas [d]’écarter
para. 56), as we have explained, “there are compel­          un précédent de la Cour à la légère » (Ontario (Pro-
ling reasons to do so” (R. v. Henry, 2005 SCC 76,            cureur général) c. Fraser, 2011 CSC 20, [2011] 2
[2005] 3 S.C.R. 609, at para. 44).                           R.C.S. 3, par. 56), comme nous l’avons expliqué, il y
                                                             a « de[s] raisons impérieuses » de le faire en l’espèce
                                                             (R. c. Henry, 2005 CSC 76, [2005] 3 R.C.S. 609,
                                                             par. 44).

V. A New Framework for Section 11(b) Applications            V. Un nouveau cadre d’analyse applicable aux
                                                                demandes fondées sur l’al. 11b)

A. Summary                                                   A. Résumé

[46] At the heart of the new framework is a ceil­            [46] Au cœur du nouveau cadre d’analyse que
ing beyond which delay is presumptively unreason­            nous prescrivons en l’espèce se trouve un plafond
able. The presumptive ceiling is set at 18 months            au-delà duquel le délai est présumé déraisonnable,
for cases going to trial in the provincial court, and        sous réserve des précisions qui suivent. Ce « plafond
at 30 months for cases going to trial in the superior        présumé » est fixé à 18 mois pour les affaires ins­
court (or cases going to trial in the provincial court       truites devant une cour provinciale et à 30 mois pour
after a preliminary inquiry).                                celles instruites devant une cour supérieure (ou celles
                                                             instruites devant une cour provinciale à l’issue d’une
                                                             enquête préliminaire).

[47] If the total delay from the charge to the ac­           [47] Si le délai total entre le dépôt des accusations
tual or anticipated end of trial (minus defence              et la conclusion réelle ou anticipée du procès (moins
delay) exceeds the ceiling, then the delay is pre­           les délais imputables à la défense) dépasse le pla­
sumptively unreasonable. To rebut this presump­              fond, il est présumé déraisonnable. Pour réfuter cette
tion, the Crown must establish the presence of               présomption, le ministère public doit établir la pré­
exceptional circumstances. If it cannot, the delay is        sence de circonstances exceptionnelles. S’il ne peut
unreasonable and a stay will follow.                         le faire, le délai est déraisonnable et un arrêt des pro­
                                                             cédures doit suivre.

[48] If the total delay from the charge to the ac­           [48] Si le délai total entre le dépôt des accusations
tual or anticipated end of trial (minus defence de­          et la conclusion réelle ou anticipée du procès (moins
lay or a period of delay attributable to exceptional         le délai imputable à la défense et la période décou­
circumstances) falls below the presumptive ceiling,          lant de circonstances exceptionnelles) se situe en
then the onus is on the defence to show that the             deçà du plafond présumé, il incombe à la défense de
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page68
                                                                 69ofof240
                                                                        241

658                                           R.   v.   JORDAN    Moldaver J. et al.                                     [2016] 1 S.C.R.


delay is unreasonable. To do so, the defence must                        démontrer le caractère déraisonnable du délai. Pour
establish that (1) it took meaningful steps that dem­                    ce faire, elle doit prouver (1) qu’elle a pris des me­
onstrate a sustained effort to expedite the proceed­                     sures utiles qui font la preuve d’un effort soutenu
ings, and (2) the case took markedly longer than it                      pour accélérer l’instance, et (2) que le procès a été
reasonably should have. We expect stays beneath                          nettement plus long qu’il aurait dû raisonnablement
the ceiling to be rare, and limited to clear cases.                      l’être. Nous nous attendons à ce que les arrêts de
                                                                         procédures prononcés dans des cas où le délai est
                                                                         inférieur au plafond soient rares, et limités aux cas
                                                                         manifestes.

B. The Presumptive Ceiling                                               B. Plafond présumé

[49] The most important feature of the new frame­                        [49] La caractéristique la plus importante du nou­
work is that it sets a ceiling beyond which delay                        veau cadre d’analyse réside dans le fait qu’il fixe
is presumptively unreasonable. For cases going to                        un plafond au-delà duquel le délai est présumé dé­
trial in the provincial court, the presumptive ceiling                   raisonnable. Dans le cas des affaires instruites de­
is 18 months from the charge to the actual or an­                        vant une cour provinciale, il est fixé à 18 mois entre
ticipated end of trial. For cases going to trial in the                  le dépôt des accusations et la conclusion réelle ou
superior court, the presumptive ceiling is 30 months                     anticipée du procès. Dans le cas des affaires ins­
from the charge to the actual or anticipated end of                      truites devant une cour supérieure, ce plafond est
trial.2 We note the 30-month ceiling would also ap­                      fixé à 30 mois entre le dépôt des accusations et la
ply to cases going to trial in the provincial court                      conclusion réelle ou anticipée du procès2. Signalons
after a preliminary inquiry.3 As we will discuss, de­                    que le plafond de 30 mois s’applique également
fence-waived or -caused delay does not count in cal­                     aux affaires instruites devant une cour provinciale
culating whether the presumptive ceiling has been                        au terme d’une enquête préliminaire3. Comme nous
reached — that is, such delay is to be discounted.                       le verrons, les portions du délai que la défense re­
                                                                         nonce à invoquer ou celui qui lui est imputable ne
                                                                         comptent pas dans le calcul pour déterminer si le
                                                                         plafond en question a été ou non atteint. Autrement
                                                                         dit, ces délais doivent être ignorés.

2
    This Court has held that s. 11(b) applies to sentencing proceed­     2
                                                                             Selon la Cour, l’al. 11b) s’applique aux procédures de détermi­
    ings (R. v. MacDougall, [1998] 3 S.C.R. 45). Some sentencing             nation de la peine (R. c. MacDougall, [1998] 3 R.C.S. 45). Cer­
    proceedings require significant time, for example, dangerous             taines de ces procédures prennent beaucoup de temps. C’est le
    offender applications or situations in which expert reports are          cas, par exemple, des demandes visant à faire déclarer un délin­
    required, or extensive evidence is tendered. The issue of de­            quant dangereux ou des situations dans lesquelles des rapports
    lay in sentencing, however, is not before us, and we make no             d’experts sont requis ou une preuve abondante est produite. La
    comment about how this ceiling should apply to s. 11(b) ap­              question du délai de détermination de la peine ne nous est tou­
    plications brought after a conviction is entered, or whether ad­         tefois pas soumise et nous ne nous prononçons ni sur la manière
    ditional time should be added to the ceiling in such cases.              dont le plafond exposé précédemment devrait s’appliquer aux
                                                                             demandes présentées sur le fondement de l’al. 11b) après l’ins­
                                                                             cription d’une déclaration de culpabilité ni sur l’opportunité de
                                                                             prévoir un délai maximal plus long pour les cas de ce genre.
3
    While most proceedings with a preliminary inquiry are even­          3
                                                                             Bien que la plupart des instances où il y a enquête préliminaire
    tually tried in the superior court, this is not always the case.         soient instruites subséquemment devant une cour supérieure,
    For example, a case may go to trial in the provincial court after        ce n’est pas toujours le cas. Par exemple, il se peut qu’une af­
    a preliminary inquiry if the province in which the trial takes           faire soit instruite devant une cour provinciale à l’issue d’une
    place offers this as an option (such as Quebec), or if the accused       enquête préliminaire si la province où se déroule le procès en
    re-elects a trial in the provincial court following a preliminary        offre la possibilité (comme le Québec), ou si l’accusé change
    inquiry. In either case, the 30-month ceiling would apply.               d’avis et opte pour un procès devant une cour de ce type au
                                                                             terme d’une enquête préliminaire. Le plafond de 30 mois s’ap­
                                                                             pliquerait dans les deux cas.
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page69
                                                                70ofof240
                                                                       241

[2016] 1 R.C.S.                                  R.   c.   JORDAN    Le juge Moldaver et autres                                          659


[50] A presumptive ceiling is required in order                          [50] Un plafond présumé est nécessaire pour
to give meaningful direction to the state on its con­                    donner des directives valables à l’État sur ses obli­
stitutional obligations and to those who play an                         gations constitutionnelles ainsi qu’aux personnes
important role in ensuring that the trial concludes                      qui jouent un rôle important pour garantir que le
within a reasonable time: court administration, the                      procès se conclut dans un délai raisonnable : les
police, Crown prosecutors, accused persons and                           fonctionnaires responsables de l’administration des
their counsel, and judges. It is also intended to pro­                   tribunaux, les policiers, les avocats du ministère pu­
vide some assurance to accused persons, to victims                       blic, les inculpés et leurs avocats, de même que les
and their families, to witnesses, and to the public                      juges. Il vise aussi à donner aux inculpés, aux vic­
that s. 11(b) is not a hollow promise.                                   times et à leurs familles de même qu’aux témoins et
                                                                         au public une certaine assurance que l’al. 11b) n’est
                                                                         pas une promesse creuse.

[51] While the presumptive ceiling will enhance                          [51] Bien que le plafond présumé accroisse la
analytical simplicity and foster constructive incen­                     simplicité de l’analyse et favorise les mesures in­
tives, it is not the end of the exercise: as we will                     citatives constructives, il ne marque pas la fin de
explain in greater detail, compelling case-specific                      l’exercice : comme nous l’expliquerons plus en dé­
factors remain relevant to assessing the reasonable­                     tail, les facteurs déterminants et propres à l’affaire
ness of a period of delay both above and below the                       demeurent pertinents pour apprécier le caractère rai­
ceiling. Obviously, reasonableness cannot be cap­                        sonnable tant du délai supérieur au plafond que de
tured by a number alone, which is why the new                            celui inférieur à ce dernier. Évidemment, un nombre
framework is not solely a function of time. Con­                         à lui seul ne peut définir le caractère raisonnable
trary to what our colleague Cromwell J. asserts, we                      d’un délai. C’est pourquoi le nouveau cadre d’ana­
do not depart from the concept of reasonableness;                        lyse n’est pas fondé strictement sur une question de
we simply adopt a different view of how reason­                          temps. Contrairement à ce qu’affirme notre collègue
ableness should be assessed.                                             le juge Cromwell, nous ne nous écartons pas de la
                                                                         notion du caractère raisonnable; nous avons tout
                                                                         simplement une opinion différente quant à la ma­
                                                                         nière dont il convient de l’apprécier.

[52] In setting the presumptive ceiling, we were                         [52] Pour fixer le plafond présumé, nous nous
guided by a number of considerations. First, it                          sommes appuyés sur plusieurs facteurs. En premier
takes as a starting point the Morin guidelines.4 In                      lieu, nous avons pris en compte les lignes directrices4
Morin, this Court set eight to ten months as a guide                     établies dans Morin, où la Cour avait fixé comme
for institutional delay in the provincial court, and                     balise une période de huit à dix mois après le ren­
an additional six to eight months as a guide for in­                     voi à procès d’un inculpé pour le délai institutionnel
stitutional delay in the superior court following an                     devant une cour provinciale et de six à huit mois de
accused’s committal for trial. Thus, under Morin, a                      plus comme balise pour le délai institutionnel devant
total of 14 to 18 months was the measure for pro­                        une cour supérieure. Ainsi, selon Morin, un délai
ceedings involving both the provincial court and                         total de 14 à 18 mois constituait la norme pour les
the superior court.                                                      poursuites engagées à la fois devant une cour provin­
                                                                         ciale et une cour supérieure.
4
    We note that the appellant and some of the interveners submit­       4
                                                                             Soulignons que, d’après l’appelant et certains des intervenants,
    ted that the Morin guidelines were intended to apply to the en-          les lignes directrices établies dans l’arrêt Morin devaient s’ap­
    tire period of delay, rather than just the segment of delay caused       pliquer à l’ensemble du délai, et non pas uniquement à la partie
    by a shortfall of institutional resources. This is incorrect. The        du délai attribuable au manque de ressources institutionnelles.
    only reasonable reading of this Court’s decisions in Askov,              C’est inexact. Selon la seule interprétation raisonnable que
    Morin, and Godin is that the guidelines were intended to apply           l’on peut faire des arrêts Askov, Morin et Godin de la Cour, les
    only to institutional delay, not the entire period of delay.             lignes directrices devaient s’appliquer uniquement au délai ins­
                                                                             titutionnel, et non au délai total.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page70
                                                                 71ofof240
                                                                        241

660                                 R.   v.   JORDAN   Moldaver J. et al.                              [2016] 1 S.C.R.


[53] Second, the presumptive ceiling also reflects            [53] En deuxième lieu, le plafond présumé pré­
additional time to account for the other factors that         voit du temps supplémentaire pour tenir compte des
can reasonably contribute to the time it takes to             autres facteurs qui peuvent raisonnablement influer
prosecute a case. These factors include the inher­            sur le temps qu’il faut pour intenter des poursuites.
ent time requirements of the case and the increased           Au nombre de ces facteurs figurent les délais inhé­
complexity of criminal cases since Morin. In this             rents à l’affaire et la complexité accrue des affaires
way, the ceiling takes into account the significant           criminelles depuis Morin. Le plafond prend ainsi en
role that process now plays in our criminal justice           considération la place importante qu’occupe la pro­
system.                                                       cédure dans notre système de justice criminelle.

[54] Third, although prejudice will no longer play            [54] En troisième lieu, bien que le préjudice ne
an explicit role in the s. 11(b) analysis, it informs         constituera plus explicitement un facteur dans l’ana­
the setting of the presumptive ceiling. Once the              lyse applicable à une demande fondée sur l’al. 11b),
ceiling is breached, we presume that accused per­             il éclaire les paramètres du plafond présumé. En ef­
sons will have suffered prejudice to their Charter-           fet, une fois que ce dernier a été dépassé, nous te­
protected liberty, security of the person, and fair           nons pour acquis que l’inculpé a subi une atteinte à
trial interests. As this Court wrote in Morin, “preju­        ses droits à la liberté, à la sécurité de sa personne et à
dice to the accused can be inferred from prolonged            un procès équitable protégés par la Charte. Comme
delay” (p. 801; see also Godin, at para. 37). This is         l’a dit la Cour dans Morin, « on peut déduire qu’un
not, we stress, a rebuttable presumption: once the            délai prolongé peut causer un préjudice à l’accusé »
ceiling is breached, an absence of actual prejudice           (p. 801; voir aussi Godin, par. 37). Soulignons qu’il
cannot convert an unreasonable delay into a reason­           ne s’agit pas d’une présomption réfutable : une fois
able one.                                                     que le plafond a été dépassé, le fait que l’accusé n’ait
                                                              pas réellement subi de préjudice ne saurait transfor­
                                                              mer le délai déraisonnable en délai raisonnable.

[55] Fourth, the presumptive ceiling has an im­               [55] En quatrième lieu, le plafond présumé a une
portant public interest component. The clarity and            dimension d’intérêt public importante. La clarté et
assurance it provides will build public confidence            l’assurance qu’il offre aideront à bâtir la confiance
in the administration of justice.                             du public envers l’administration de la justice.

[56] We also make this observation about the                  [56] Une remarque supplémentaire quant à ce
presumptive ceiling. It is not an aspirational target.        plafond : il ne s’agit pas d’un objectif ambitieux.
Rather, it is the point at which delay becomes pre­           C’est plutôt le point à partir duquel le délai est pré­
sumptively unreasonable. The public should expect             sumé déraisonnable. Le public peut donc s’attendre
that most cases can and should be resolved before             à ce que la plupart des affaires puissent être réglées
reaching the ceiling. For this reason, as we will ex­         avant que le plafond ne soit atteint, et qu’elles le
plain, the Crown bears the onus of justifying delays          soient. Voilà pourquoi, comme nous l’expliquerons,
that exceed the ceiling. It is also for this reason that      il incombe désormais au ministère public de justi­
an accused may in clear cases still demonstrate that          fier les délais qui dépassent le plafond. C’est aussi
his or her right to be tried within a reasonable time         pour cette raison que l’inculpé pourra, dans les cas
has been infringed, even before the ceiling has been          manifestes, démontrer qu’il y a eu atteinte à son
breached.                                                     droit d’être jugé dans un délai raisonnable, et ce,
                                                              même avant l’atteinte du plafond.

[57] There is little reason to be satisfied with a            [57] Il n’y a guère de raisons de se contenter d’un
presumptive ceiling on trial delay set at 18 months           plafond présumé fixé à 18 mois pour les affaires ins­
for cases going to trial in the provincial court, and         truites devant une cour provinciale et d’un plafond
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page71
                                                               72ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                             661


30 months for cases going to trial in the superior           fixé à 30 mois pour les affaires instruites devant
court. This is a long time to wait for justice. But the      une cour supérieure. Il s’agit de longs délais pour
ceiling reflects the realities we currently face. We         que justice soit rendue. Cependant, ces plafonds re­
may have to revisit these numbers and the consider­          flètent les réalités auxquelles nous devons faire face;
ations that inform them in the future.                       nous aurons peut-être un jour à revoir ces chiffres et
                                                             les considérations qui les sous-tendent.

[58] Our colleague Cromwell J. misapprehends                 [58] Notre collègue, le juge Cromwell, interprète
the effect of the presumptive ceiling, asserting that        mal l’effet du plafond présumé lorsqu’il affirme
this framework “reduces reasonableness to two nu­            que le cadre d’analyse que nous proposons « ra­
merical ceilings” (para. 254). As we will explain in         mène la question du caractère raisonnable à deux
greater detail, this is clearly not so. The presumptive      plafonds numériques » (par. 254). Comme nous
ceiling marks the point at which the burden shifts           l’expliquerons plus en détail, ce n’est clairement
from the defence to prove that the delay was unrea­          pas le cas. Le plafond présumé situe le moment à
sonable, to the Crown to justify the length of time          partir duquel le fardeau qui incombe à la défense
the case has taken. As our colleague acknowledges,           de prouver que le délai a été déraisonnable passe
pursuant to our framework, “the judge must look at           au ministère public qui doit alors justifier le temps
the circumstances of the particular case at hand” in         qu’il a fallu pour instruire l’affaire. Comme le re­
assessing the reasonableness of a delay (para. 301).         connaît notre collègue, selon le cadre d’analyse que
                                                             nous proposons, « le juge devra [. . .] examiner les
                                                             circonstances du cas qui lui est soumis » pour juger
                                                             du caractère raisonnable d’un délai (par. 301).

[59] We now turn to discussing the various case-             [59] Nous aborderons maintenant les divers fac­
specific factors that must be accounted for both             teurs propres à chaque cas dont il faut tenir compte
above and below the presumptive ceiling.                     pour juger du caractère raisonnable des délais,
                                                             qu’ils soient inférieurs ou supérieurs au plafond
                                                             présumé.

C. Accounting for Defence Delay                              C. Prise en compte du délai imputable à la défense

[60] Application of this framework, as under                 [60] L’application du cadre d’analyse établi en
the Morin framework, begins with calculating the             l’espèce, tout comme celle du cadre établi dans
total delay from the charge to the actual or antici­         Morin, commence par le calcul du délai total entre
pated end of trial. Once that is determined, delay           le dépôt des accusations et la conclusion réelle ou
attributable to the defence must be subtracted. The          anticipée du procès. Une fois ce délai établi, il faut
defence should not be allowed to benefit from its            en soustraire le délai imputable à la défense. En ef­
own delay-causing conduct. As Sopinka J. wrote in            fet, cette dernière ne doit pas être autorisée à profi­
Morin: “The purpose of s. 11(b) is to expedite trials        ter de sa propre conduite à l’origine du délai. Pour
and minimize prejudice and not to avoid trials on            reprendre les propos du juge Sopinka dans Morin,
the merits” (p. 802).                                        « [l]’alinéa 11b) a pour but d’accélérer les procès et
                                                             de réduire les préjudices et non pas d’éviter qu’une
                                                             personne subisse son procès sur le fond » (p. 802).

[61] Defence delay has two components. The first             [61] Le délai imputable à la défense comporte
is delay waived by the defence (Askov, at pp. 1228-          deux volets. Le premier concerne le délai que la
29; Morin, at pp. 790-91). Waiver can be explicit            défense renonce à invoquer (Askov, p. 1228-1229;
or implicit, but in either case, it must be clear and        Morin, p. 790-791). La renonciation peut être
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page72
                                                                 73ofof240
                                                                        241

662                                 R.   v.   JORDAN   Moldaver J. et al.                             [2016] 1 S.C.R.


unequivocal. The accused must have full knowledge             explicite ou implicite, mais elle doit être claire et
of his or her rights, as well as the effect waiver will       sans équivoque dans les deux cas. L’inculpé doit
have on those rights. However, as in the past, “[i]n          avoir pleinement connaissance de ses droits et de
considering the issue of ‘waiver’ in the context of           l’effet que la renonciation aura sur eux. Comme par
s. 11(b), it must be remembered that it is not the            le passé toutefois, « [d]ans l’examen de la question
right itself which is being waived, but merely the in­        de la “renonciation”, dans le contexte de l’al. 11b), il
clusion of specific periods in the overall assessment         ne faut pas perdre de vue [qu’elle] ne vise pas le droit
of reasonableness” (R. v. Conway, [1989] 1 S.C.R.             lui-même, mais simplement l’inclusion de certaines
1659, per L’Heureux-Dubé J., at p. 1686).                     périodes dans l’appréciation générale du caractère
                                                              raisonnable » (R. c. Conway, [1989] 1 R.C.S. 1659,
                                                              la juge L’Heureux-Dubé, p. 1686).

[62] Accused persons sometimes, either before or              [62] Les accusés ont parfois des raisons valables
during their preliminary hearing, wish to re-elect            de vouloir réexercer leur option et de choisir —
from a superior court trial to a provincial court             soit avant, soit pendant leur enquête préliminaire
trial for legitimate reasons. To do so, the Crown’s           — de ne plus être jugés par une cour supérieure,
consent must be obtained (Criminal Code, R.S.C.               mais plutôt de l’être par une cour provinciale. Pour
1985, c. C-46, s. 561). Of course, it would gener­            ce faire, ils doivent obtenir le consentement du
ally be open to the Crown to ask the accused to               poursuivant (Code criminel, L.R.C. 1985, c. C-46,
waive the delay stemming from the re-election as a            art. 561). Bien sûr, il serait généralement loisible au
condition of its consent.                                     ministère public de poser comme condition à son
                                                              consentement que l’accusé renonce à invoquer le
                                                              délai découlant du nouveau choix.

[63] The second component of defence delay is                 [63] Le deuxième volet du délai imputable à la dé­
delay caused solely by the conduct of the defence.            fense concerne le délai qui résulte uniquement de la
This kind of defence delay comprises “those situa­            conduite de cette dernière. Ce genre de délai englobe
tions where the accused’s acts either directly caused         « les cas où la conduite de l’accusé a causé directe­
the delay . . . or the acts of the accused are shown to       ment [. . .] le délai [. . .] ou ceux où les actes de [ce
be a deliberate and calculated tactic employed to de­         dernier] révèlent le recours délibéré à une tactique
lay the trial” (Askov, at pp. 1227-28). Deliberate and        qui vise à retarder le procès » (Askov, p. 1227-1228).
calculated defence tactics aimed at causing delay,            Le recours délibéré de la défense à des tactiques
which include frivolous applications and requests,            dilatoires, notamment à des demandes frivoles, est
are the most straightforward examples of defence de­          l’exemple le plus simple de délai imputable à la
lay. Trial judges should generally dismiss such appli­        défense. Les juges de première instance doivent
cations and requests the moment it becomes apparent           généralement rejeter pareilles demandes dès qu’il
they are frivolous.                                           apparaît évident qu’elles sont frivoles.

[64] As another example, the defence will have                [64] Autre exemple, la défense cause directement
directly caused the delay if the court and the Crown          le délai si le tribunal et le ministère public sont prêts
are ready to proceed, but the defence is not. The             à procéder, mais pas elle. Le retard découlant de ce
period of delay resulting from that unavailability            manque de disponibilité sera imputé à la défense.
will be attributed to the defence. However, periods           Toutefois, les périodes durant lesquelles le tribu­
of time during which the court and the Crown are              nal et le ministère public ne sont pas disponibles
unavailable will not constitute defence delay, even           ne constituent pas un délai imputable à la défense
if defence counsel is also unavailable. This should           même si l’avocat de la défense n’est pas dispo­
discourage unnecessary inquiries into defence coun­           nible lui non plus. Cela devrait décourager les in­
sel availability at each appearance. Beyond defence           terrogations inutiles sur la disponibilité de l’avocat
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page73
                                                               74ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                            663


unavailability, it will of course be open to trial           de la défense lors de chaque comparution. Outre le
judges to find that other defence actions or conduct         manque de disponibilité de la défense, le juge du
have caused delay (see, e.g., R. v. Elliott (2003), 114      procès peut évidemment conclure que d’autres me­
C.R.R. (2d) 1 (Ont. C.A.), at paras. 175-82).                sures ou actes de la défense ont causé le délai (voir,
                                                             p. ex., R. c. Elliott (2003), 114 C.R.R. (2d) 1 (C.A.
                                                             Ont.), par. 175-182).

[65] To be clear, defence actions legitimately taken         [65] Pour éviter toute confusion, nous précisons
to respond to the charges fall outside the ambit of          que le temps nécessaire pour traiter les mesures
defence delay. For example, the defence must be al­          prises légitimement par la défense afin de répondre
lowed preparation time, even where the court and             aux accusations portées contre elle est exclu du dé­
the Crown are ready to proceed. In addition, defence         lai qui lui est imputable. Par exemple, il faut donner
applications and requests that are not frivolous will        à la défense le temps de se préparer, même lorsque
also generally not count against the defence. We have        le tribunal et le ministère public sont prêts à procé­
already accounted for procedural requirements in             der. Qui plus est, les demandes non frivoles de la
setting the ceiling. And such a deduction would run          défense ne compteront généralement pas non plus
contrary to the accused’s right to make full answer          contre elle. Nous avons déjà tenu compte des exi­
and defence. While this is by no means an exact sci­         gences procédurales au moment de fixer le plafond,
ence, first instance judges are uniquely positioned to       et pareille déduction irait à l’encontre du droit de
gauge the legitimacy of defence actions.                     l’inculpé de présenter une défense pleine et entière.
                                                             Bien qu’il ne s’agisse aucunement d’une science
                                                             exacte, les juges de première instance sont particu­
                                                             lièrement bien placés pour juger de la légitimité des
                                                             agissements de la défense.

[66] To summarize, as a first step, total delay must         [66] En somme, il faut tout d’abord calculer le
be calculated, and defence delay must be deducted.           délai total et en déduire le délai imputable à la dé­
Defence delay comprises delays waived by the de­             fense, lequel comprend les périodes que la défense
fence, and delays caused solely or directly by the           renonce à invoquer et les retards causés unique­
defence’s conduct. Defence actions legitimately              ment ou directement par sa conduite, sachant que
taken to respond to the charges do not constitute de­        le temps nécessaire pour traiter les mesures qu’elle
fence delay.                                                 prend légitimement afin de répondre aux accusa­
                                                             tions ne constitue pas un délai qui lui est imputable.

[67] The next step of the analysis depends upon              [67] La suite de l’analyse dépend de la question
whether the remaining delay — that is, the delay             de savoir si le reste du délai — c’est-à-dire le délai
which was not caused by the defence — is above or            qui n’a pas été causé par la défense — se situe au-
below the presumptive ceiling.                               delà ou en deçà du plafond présumé.

D. Above the Ceiling — Presumptively Unreason-               D. Au-delà du plafond — Le délai est présumé
   able Delay                                                   déraisonnable

[68] Delay (minus defence delay) that exceeds                [68] Un délai (moins celui attribuable à la dé­
the ceiling is presumptively unreasonable. The               fense) qui excède le plafond est présumé dérai­
Crown may rebut this presumption by showing that             sonnable. Le ministère public peut réfuter cette
the delay is reasonable because of the presence of           présomption en démontrant que ce délai a été rai­
exceptional circumstances.                                   sonnable vu l’existence de circonstances exception­
                                                             nelles.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page74
                                                                 75ofof240
                                                                        241

664                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


      Exceptional Circumstances                                     Circonstances exceptionnelles

[69] Exceptional circumstances lie outside the                [69] Des circonstances exceptionnelles sont des
Crown’s control in the sense that (1) they are rea­           circonstances indépendantes de la volonté du minis-
sonably unforeseen or reasonably unavoidable, and             tère public, c’est-à-dire (1) qu’elles sont raisonnable­
(2) Crown counsel cannot reasonably remedy the                ment imprévues ou raisonnablement inévitables, et
delays emanating from those circumstances once                (2) que l’avocat du ministère public ne peut raisonna­
they arise. So long as they meet this definition, they        blement remédier aux délais lorsqu’ils surviennent.
will be considered exceptional. They need not meet            Dans la mesure où elles répondent à cette définition,
a further hurdle of being rare or entirely uncom­             les circonstances sont jugées exceptionnelles. Il n’est
mon.                                                          pas nécessaire qu’elles satisfassent à un autre critère
                                                              en étant rares ou tout à fait insolites.

[70] It is not enough for the Crown, once the ceil­           [70] Une fois que le plafond est dépassé, le mi­
ing is breached, to point to a past difficulty. It must       nistère public ne peut se contenter d’invoquer une
also show that it took reasonable available steps             difficulté passée. Il doit aussi démontrer qu’il a
to avoid and address the problem before the delay             pris des mesures raisonnables qui étaient à sa por­
exceeded the ceiling. This might include prompt               tée pour éviter et régler le problème avant que le
resort to case management processes to seek the               délai maximal applicable — le plafond — ne soit
assistance of the court, or seeking assistance from           dépassé. Il pourrait notamment démontrer avoir re­
the defence to streamline evidence or issues for              couru promptement aux processus de gestion d’ins­
trial or to coordinate pre-trial applications, or re­         tance pour obtenir l’aide du tribunal, avoir sollicité
sorting to any other appropriate procedural means.            l’assistance de la défense pour simplifier la preuve
The Crown, we emphasize, is not required to show              ou les questions en litige ou pour coordonner les
that the steps it took were ultimately successful —           demandes préalables au procès, ou encore avoir
rather, just that it took reasonable steps in an at­          utilisé tout autre moyen procédural approprié. Le
tempt to avoid the delay.                                     ministère public, soulignons-le, n’est pas tenu de
                                                              démontrer que les mesures qu’il a prises ont été
                                                              couronnées de succès — il doit plutôt uniquement
                                                              établir qu’il a pris des mesures raisonnables pour
                                                              éviter le délai.

[71] It is obviously impossible to identify in ad­            [71] Il est manifestement impossible de déter­
vance all circumstances that may qualify as “excep­           miner a priori toutes les circonstances qui peuvent
tional” for the purposes of adjudicating a s. 11(b)           se qualifier d’« exceptionnelles » lorsqu’il s’agit
application. Ultimately, the determination of whether         de trancher une demande fondée sur l’al. 11b).
circumstances are “exceptional” will depend on the            En fin de compte, la réponse à cette question du
trial judge’s good sense and experience. The list is          caractère « exceptionnel » des circonstances dé­
not closed. However, in general, exceptional circum­          pendra du bon sens et de l’expérience du juge de
stances fall under two categories: discrete events and        première instance. Une liste des circonstances de ce
particularly complex cases.                                   type ne saurait être exhaustive. Ces circonstances
                                                              se divisent toutefois généralement en deux catégo­
                                                              ries : les événements distincts et les affaires particu­
                                                              lièrement complexes.

[72] Commencing with the former, by way of il­                [72] Commençons, à titre d’illustration, par les
lustration, it is to be expected that medical or fam­         événements distincts. On peut s’attendre à ce que
ily emergencies (whether on the part of the accused,          les urgences médicales ou familiales (de l’accusé, de
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page75
                                                               76ofof240
                                                                      241

[2016] 1 R.C.S.                         R.   c.   JORDAN   Le juge Moldaver et autres                              665


important witnesses, counsel or the trial judge)               témoins importants, d’un avocat ou du juge de pre­
would generally qualify. Cases with an international           mière instance) satisferont généralement aux condi­
dimension, such as cases requiring the extradition             tions exigées. Les affaires revêtant une dimension
of an accused from a foreign jurisdiction, may also            internationale, comme celles qui exigent que l’ac­
meet the definition.                                           cusé soit extradé d’un pays étranger, peuvent égale­
                                                               ment répondre à la définition.

[73] Discrete, exceptional events that arise at trial          [73] Les événements distincts et exceptionnels qui
may also qualify and require some elaboration.                 surviennent au procès peuvent également satisfaire
Trials are not well-oiled machines. Unforeseeable              aux conditions requises, et exigent certaines préci­
or unavoidable developments can cause cases to                 sions. Les procès ne constituent pas des machines
quickly go awry, leading to delay. For example, a              bien huilées. Des événements imprévisibles ou iné­
complainant might unexpectedly recant while tes­               vitables peuvent faire rapidement mal tourner une
tifying, requiring the Crown to change its case. In            affaire et entraîner des délais. À titre d’exemple, un
addition, if the trial goes longer than reasonably ex­         plaignant peu, de manière inattendue, se rétracter
pected — even where the parties have made a good               pendant son témoignage, ce qui oblige le ministère
faith effort to establish realistic time estimates —           public à modifier son approche. En outre, si le pro­
then it is likely the delay was unavoidable and may            cès a été plus long que ce à quoi on pouvait raison­
therefore amount to an exceptional circumstance.               nablement s’attendre — même lorsque les parties
                                                               ont fait des efforts de bonne foi pour établir des es­
                                                               timations de temps réalistes —, le délai était vrai­
                                                               semblablement inévitable et est donc susceptible de
                                                               constituer une circonstance exceptionnelle.

[74] Trial judges should be alive to the practi­               [74] Le juge de première instance doit être
cal realities of trials, especially when the trial was         conscient des difficultés pratiques d’un procès, en
scheduled to conclude below the ceiling but, in the            particulier lorsque ce dernier devait se conclure dans
end, exceeded it. In such cases, the focus should              un délai inférieur au plafond établi, mais que, en fin
be on whether the Crown made reasonable efforts                de compte, il l’a excédé. Dans de tels cas, l’analyse
to respond and to conclude the trial under the ceil­           doit s’attacher à la question de savoir si le ministère
ing. Trial judges should also bear in mind that when           public s’est raisonnablement efforcé de réagir à la
an issue arises at trial close to the ceiling, it will be      situation et de conclure le procès dans un délai in­
more difficult for the Crown and the court to respond          férieur au plafond. Le juge du procès doit également
with a timely solution. For this reason, it is likely that     garder à l’esprit que, lorsqu’une question est soule­
unforeseeable or unavoidable delays occurring dur­             vée au procès peu avant l’expiration du délai maxi­
ing trials that are scheduled to wrap up close to the          mal applicable, il sera plus difficile pour le ministère
ceiling will qualify as presenting exceptional circum­         public et le tribunal de trouver une solution en temps
stances.                                                       utile. C’est pourquoi il est probable que des délais
                                                               imprévisibles ou inévitables qui surviennent lors de
                                                               procès devant se conclure peu avant l’atteinte du pla­
                                                               fond applicable soient qualifiés de circonstances ex­
                                                               ceptionnelles.

[75] The period of delay caused by any discrete                [75] La durée du délai causé par tout événement
exceptional events must be subtracted from the to­             exceptionnel distinct doit être soustraite de la du­
tal period of delay for the purpose of determining             rée totale du délai lorsqu’il s’agit de déterminer
whether the ceiling has been exceeded. Of course,              s’il y a ou non dépassement du plafond applicable.
the Crown must always be prepared to mitigate                  Bien sûr, le ministère public doit toujours être prêt
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page76
                                                                 77ofof240
                                                                        241

666                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


the delay resulting from a discrete exceptional cir­          à atténuer le délai découlant d’une circonstance ex­
cumstance. So too must the justice system. Within             ceptionnelle distincte. Il doit en être de même du
reason, the Crown and the justice system should be            système de justice. Dans la mesure de ce qui est
capable of prioritizing cases that have faltered due          raisonnable, le ministère public et le système judi­
to unforeseen events (see R. v. Vassell, 2016 SCC             ciaire devraient être en mesure de donner la priorité
26, [2016] 1 S.C.R. 625). Thus, any portion of the            aux causes dont le déroulement a été défaillant en
delay that the Crown and the system could reason­             raison d’événements imprévus (voir R. c. Vassell,
ably have mitigated may not be subtracted (i.e. it            2016 CSC 26, [2016] 1 R.C.S. 625). Ainsi, toute
may not be appropriate to subtract the entire period          portion du délai que le ministère public et le sys­
of delay occasioned by discrete exceptional events).          tème judiciaire pourraient raisonnablement avoir
                                                              atténué ne peut être soustraite du délai total écoulé
                                                              (c.-à-d. qu’il pourrait ne pas être indiqué de sous­
                                                              traire l’entièreté de la période découlant des événe­
                                                              ments exceptionnels distincts).

[76] If the remaining delay falls below the ceil­             [76] Comme il sera expliqué ci-après, si le délai
ing, the accused may still demonstrate in clear               restant est inférieur au plafond, l’accusé peut tou­
cases that the delay is unreasonable as outlined be­          jours démontrer, dans des cas manifestes, qu’il est
low. If, however, the remaining delay exceeds the             néanmoins déraisonnable. Si, toutefois, le délai res­
ceiling, the delay is unreasonable and a stay of pro­         tant excède ce plafond, il est déraisonnable et un
ceedings must be entered.                                     arrêt des procédures doit être ordonné.

[77] As indicated, exceptional circumstances also             [77] Comme nous l’avons précisé antérieurement,
cover a second category, namely, cases that are par­          il existe aussi une seconde catégorie de circonstances
ticularly complex. This too requires elaboration.             exceptionnelles : les affaires particulièrement com­
Particularly complex cases are cases that, because            plexes. Ici encore, certaines précisions s’imposent.
of the nature of the evidence or the nature of the is-        Les affaires de ce genre sont celles qui, eu égard à la
sues, require an inordinate amount of trial or prepa­         nature de la preuve ou des questions soulevées, exi­
ration time such that the delay is justified. As for          gent un procès ou une période de préparation d’une
the nature of the evidence, hallmarks of particularly         durée exceptionnelle, si bien que le délai est justifié.
complex cases include voluminous disclosure, a                Pour ce qui est de la nature de la preuve, les affaires
large number of witnesses, significant requirements           particulièrement complexes présentent notamment
for expert evidence, and charges covering a long              les caractéristiques suivantes : la communication
period of time. Particularly complex cases arising            d’une preuve volumineuse, un grand nombre de té­
from the nature of the issues may be characterized            moins, des exigences importantes applicables au
by, among other things, a large number of charges             témoignage d’expert, ainsi que des accusations qui
and pre-trial applications, novel or complicated le­          portent sur de longues périodes. Les causes particu­
gal issues, and a large number of significant issues          lièrement complexes en raison de la nature des ques­
in dispute. Proceeding jointly against multiple co-           tions soulevées peuvent se caractériser notamment
accused, so long as it is in the interest of justice to       par un grand nombre d’accusations et de demandes
do so, may also impact the complexity of the case.            préalables au procès, par la présence de questions de
                                                              droit inédites ou complexes, ainsi que par un grand
                                                              nombre de questions litigieuses importantes. Le fait
                                                              de poursuivre conjointement plusieurs coaccusés,
                                                              dans la mesure où il est dans l’intérêt de la justice de
                                                              le faire, peut aussi avoir une incidence sur la com­
                                                              plexité de la cause.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page77
                                                               78ofof240
                                                                      241

[2016] 1 R.C.S.                         R.   c.   JORDAN   Le juge Moldaver et autres                                 667


[78] A typical murder trial will not usually be suf­           [78] Un procès pour meurtre typique ne sera en
ficiently complex to comprise an exceptional circum­           général pas suffisamment complexe pour constituer
stance. However, if an inordinate amount of trial or           une circonstance exceptionnelle. Cependant, si un
preparation time is needed as a result of the nature of        procès ou une période de préparation d’une durée
the evidence or the issues such that the time the case         exceptionnelle s’imposent compte tenu de la nature
has taken is justified, the complexity of the case will        de la preuve ou des questions soulevées — de sorte
qualify as presenting an exceptional circumstance.             que la durée de l’affaire est justifiée —, on pourra
                                                               conclure que la complexité du dossier constitue une
                                                               circonstance exceptionnelle.

[79] It bears reiterating that such determinations             [79] Il convient de rappeler que ces décisions
fall well within the trial judge’s expertise. And, of          relèvent entièrement de l’expertise du juge de pre­
course, the trial judge will also want to consider             mière instance. Bien entendu, celui-ci voudra éga­
whether the Crown, having initiated what could                 lement se pencher sur la question de savoir si le
reasonably be expected to be a complex prosecu­                ministère public, qui a introduit ce qui semblait rai­
tion, developed and followed a concrete plan to                sonnablement être une poursuite complexe, a établi
minimize the delay occasioned by such complex­                 et suivi un plan concret pour réduire au minimum
ity (R. v. Auclair, 2014 SCC 6, [2014] 1 S.C.R. 83,            les retards occasionnés par une telle complexité (R.
at para. 2). Where it has failed to do so, the Crown           c. Auclair, 2014 CSC 6, [2014] 1 R.C.S. 83, par. 2).
will not be able to show exceptional circumstances,            S’il ne l’a pas fait, le ministère public ne sera pas
because it will not be able to show that the circum­           en mesure d’établir l’existence de circonstances ex­
stances were outside its control. In a similar vein,           ceptionnelles, parce qu’il ne pourra pas démontrer
and for the same reason, the Crown may wish to                 que les circonstances en question étaient indépen­
consider whether multiple charges for the same con­            dantes de sa volonté. Dans le même ordre d’idées,
duct, or trying multiple co-accused together, will             et pour la même raison, le ministère public pourrait
unduly complicate a proceeding. While the court                vouloir se demander si l’existence de multiples ac­
plays no supervisory role for such decisions, Crown            cusations pour la même conduite ou si le fait de ju­
counsel must be alive to the fact that any delay re­           ger plusieurs coaccusés en même temps a pour effet
sulting from their prosecutorial discretion must               de compliquer indûment l’instance. Même si le tri­
conform to the accused’s s. 11(b) right (see, e.g.,            bunal ne joue aucun rôle de surveillance à l’égard
Vassell). As this Court said in R. v. Rodgerson, 2015          de telles décisions, l’avocat du ministère public doit
SCC 38, [2015] 2 S.C.R. 760:                                   être conscient du fait que tout délai qui découle de
                                                               l’exercice du pouvoir discrétionnaire du poursui­
                                                               vant doit respecter les droits de l’accusé protégés
                                                               par l’al. 11b) (voir, p. ex., Vassell). Comme la Cour
                                                               l’a affirmé dans R. c. Rodgerson, 2015 CSC 38,
                                                               [2015] 2 R.C.S. 760 :

Certainly, it is within the Crown’s discretion to pros­        Certes, il est loisible au ministère public d’intenter des
ecute charges where the evidence would permit a rea­           poursuites lorsque la preuve permettrait à un jury raison­
sonable jury to convict. However, some semblance of a          nable de déclarer l’accusé coupable. Toutefois, une sorte
cost-benefit analysis would serve the justice system well.     d’analyse de rentabilité servirait également le système de
Where the additional or heightened charges are marginal,       justice. Lorsque les autres accusations ou les accusations
and pursuing them would necessitate a substantially            plus sévères sont d’importance secondaire et que la pour­
more complex trial process and jury charge, the Crown          suite relative à ces accusations nécessiterait un procès et
should carefully consider whether the public interest          des directives au jury beaucoup plus complexes, le mi­
would be better served by either declining to prosecute        nistère public devrait sérieusement se demander si l’in­
the marginal charges from the outset or deciding not           térêt public serait mieux servi en décidant dès le départ
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page78
                                                                 79ofof240
                                                                        241

668                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


to pursue them once the evidence at trial is complete.        de ne pas intenter de poursuite relativement aux accusa­
[para. 45]                                                    tions d’importance secondaire, ou en décidant de ne pas
                                                              y donner suite lorsque la preuve au procès est complète.
                                                              [par. 45]

[80] Where the trial judge finds that the case was            [80] Lorsque le juge conclut que l’affaire était par­
particularly complex such that the time the case has          ticulièrement complexe, de sorte que sa durée était
taken is justified, the delay is reasonable and no stay       justifiée, le délai est jugé raisonnable et aucun arrêt
will issue. No further analysis is required.                  des procédures n’est ordonné. Aucune autre analyse
                                                              n’est nécessaire.

[81] To be clear, the presence of exceptional cir­            [81] En termes clairs, la présence de circons­
cumstances is the only basis upon which the Crown             tances exceptionnelles sera le seul fondement
can discharge its burden to justify a delay that ex­          permettant au ministère public de s’acquitter du
ceeds the ceiling. As discussed, an exceptional cir­          fardeau qui lui incombera de justifier un délai qui
cumstance can arise from a discrete event (such as            excède le plafond établi. Comme nous l’avons
an illness, extradition proceeding, or unexpected             vu, une circonstance exceptionnelle peut décou­
event at trial) or from a case’s complexity. The se­          ler d’un événement distinct (comme une maladie,
riousness or gravity of the offence cannot be relied          une procédure d’extradition ou un imprévu au pro­
on, although the more complex cases will often be             cès) ou de la complexité d’une cause. La gravité
those involving serious charges, such as terrorism,           de l’infraction ne peut servir à justifier le délai,
organized crime, and gang-related activity. Nor can           même si les causes plus complexes seront souvent
chronic institutional delay be relied upon. Perhaps           celles qui mettent en cause des accusations graves,
most significantly, the absence of prejudice can in           comme le terrorisme, le crime organisé et les ac­
no circumstances be used to justify delays after the          tivités liées à une organisation criminelle. Les dé­
ceiling is breached. Once so much time has elapsed,           lais institutionnels chroniques ne peuvent non plus
only circumstances that are genuinely outside the             servir de fondement au dépassement du plafond.
Crown’s control and ability to remedy may furnish             Fait peut-être plus important encore, l’absence de
a sufficient excuse for the prolonged delay.                  préjudice ne peut en aucun cas servir à justifier des
                                                              délais lorsque le plafond est dépassé. Quand il s’est
                                                              écoulé autant de temps, seules des circonstances
                                                              véritablement indépendantes de la volonté du mi­
                                                              nistère public et auxquelles celui-ci ne pouvait re­
                                                              médier peuvent donner une excuse suffisante pour
                                                              justifier le délai prolongé.

E. Below the Presumptive Ceiling                              E. Délai inférieur au plafond présumé

[82] A delay may be unreasonable even if it falls             [82] Un délai peut être déraisonnable même s’il
below the presumptive ceiling. If the total delay             est inférieur au plafond présumé applicable. Si le
from the charge to the actual or anticipated end              temps total écoulé entre le dépôt des accusations
of trial (minus defence delay and delay attribut­             et la conclusion réelle ou prévue du procès —
able to exceptional circumstances that are discrete           moins les retards imputables à la défense et ceux
in nature) is less than 18 months for cases going             attribuables à des circonstances exceptionnelles
to trial in the provincial court, or 30 months for            de nature distincte — est inférieur à 18 mois pour
cases going to trial in the superior court, then the          les affaires instruites devant une cour provinciale,
defence bears the onus to show that the delay is              ou à 30 mois pour celles portées devant une cour
unreasonable. To do so, the defence must establish            supérieure, il incombe à la défense de démontrer
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page79
                                                               80ofof240
                                                                      241

[2016] 1 R.C.S.                        R.   c.   JORDAN   Le juge Moldaver et autres                              669


two things: (1) it took meaningful steps that dem­            que celui-ci a été déraisonnable. Pour ce faire, la
onstrate a sustained effort to expedite the proceed­          défense doit établir deux choses : (1) qu’elle a pris
ings, and (2) the case took markedly longer than it           des mesures utiles qui font la preuve d’un effort
reasonably should have. Absent these two factors,             soutenu pour accélérer l’instance, et (2) que le pro­
the s. 11(b) application must fail.                           cès a été nettement plus long qu’il aurait dû raison­
                                                              nablement l’être. En l’absence de l’un ou l’autre de
                                                              ces deux facteurs, la demande fondée sur l’al. 11b)
                                                              doit être rejetée.

[83] We expect stays beneath the ceiling to be                [83] Nous nous attendons à ce que les arrêts de
granted only in clear cases. As we have said, in set­         procédures accordés dans le contexte de délais in­
ting the ceiling, we factored in the tolerance for rea­       férieurs au plafond ne le soient que dans des cas
sonable institutional delay established in Morin, as          manifestes. Comme nous l’avons mentionné, en
well as the inherent needs and the increased com­             établissant le plafond, nous avons tenu compte de
plexity of most cases.                                        l’indulgence voulue pour le délai institutionnel rai­
                                                              sonnable établi dans Morin, de même que des be­
                                                              soins inhérents à la plupart des causes et de leur
                                                              complexité accrue.

  (1) Defence Initiative — Meaningful and Sus­                   (1) L’initiative dont a fait preuve la défense —
      tained Steps                                                   Mesures utiles et soutenues

[84] To discharge its onus where delay falls be­              [84] Pour s’acquitter du fardeau qui lui incombe
low the ceiling, the defence must demonstrate that            lorsque le délai est inférieur au plafond applicable,
it took meaningful, sustained steps to expedite the           la défense doit démontrer qu’elle a pris des mesures
proceedings. “Action or non-action by the accused             utiles et soutenues pour accélérer la procédure.
which is inconsistent with a desire for a timely trial        « Le tribunal doit tenir compte de l’action ou de
is something that the court must consider” (Morin,            l’inaction de l’accusé qui ne correspond pas à un
at p. 802). Here, the trial judge should consider             désir d’être jugé rapidement » (Morin, p. 802). En
what the defence could have done, and what it ac­             l’espèce, le juge du procès devrait se demander ce
tually did, to get the case heard as quickly as pos­          que la défense aurait pu faire, et ce qu’elle a effecti­
sible. Substance matters, not form.                           vement fait, pour que la cause soit entendue le plus
                                                              rapidement possible. Ce qui importe, c’est le fond
                                                              et non la forme.

[85] To satisfy this criterion, it is not enough for          [85] Pour satisfaire à ce critère, la défense ne
the defence to make token efforts such as to simply           peut se contenter de faire des efforts symboliques
put on the record that it wanted an earlier trial date.       comme de simplement consigner au dossier qu’elle
Since the defence benefits from a strong presump­             voulait une date de procès plus hâtive. Comme elle
tion in favour of a stay once the ceiling is exceeded,        bénéficie d’une forte présomption pour un arrêt des
it is incumbent on the defence, in order to justify a         procédures en cas de dépassement du délai maxi­
stay below the ceiling, to demonstrate having taken           mal applicable, pour en obtenir un lorsque ce pla­
meaningful and sustained steps to be tried quickly.           fond n’est pas franchi, la défense doit démontrer
While the defence might not be able to resolve the            qu’elle a pris des mesures utiles et soutenues pour
Crown’s or the trial court’s challenges, it falls to the      que l’accusé soit jugé rapidement. Bien qu’elle
defence to show that it attempted to set the earli­           puisse être incapable de résoudre les défis auxquels
est possible hearing dates, was cooperative with              sont confrontés le ministère public ou le tribunal
and responsive to the Crown and the court, put the            de première instance, la défense doit démontrer
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page80
                                                                 81ofof240
                                                                        241

670                                 R.   v.   JORDAN   Moldaver J. et al.                           [2016] 1 S.C.R.


Crown on timely notice when delay was becoming                qu’elle a essayé d’obtenir les dates les plus rappro­
a problem, and conducted all applications (includ­            chées possible pour la tenue de l’audience, qu’elle
ing the s. 11(b) application) reasonably and expe­            a collaboré avec le ministère public et le tribunal
ditiously. At the same time, trial judges should not          et a répondu à leurs efforts, qu’elle a avisé le mi­
take this opportunity, with the benefit of hindsight,         nistère public en temps opportun que le délai com­
to question every decision made by the defence.               mençait à poser problème, et qu’elle a mené toutes
The defence is required to act reasonably, not per­           les demandes (y compris celle fondée sur l’al. 11b))
fectly.                                                       de manière raisonnable et expéditive. Cela dit, le
                                                              juge du procès ne doit pas profiter de l’occasion,
                                                              avec l’avantage du recul, pour remettre en question
                                                              chacune des décisions de la défense. Cette dernière
                                                              est tenue d’agir raisonnablement, non pas à la per­
                                                              fection.

[86] Our colleague Cromwell J. criticizes this re­            [86] Notre collègue, le juge Cromwell, critique
quirement as diminishing the right to be tried within a       cette exigence parce qu’il estime qu’elle restreint
reasonable time. We respectfully disagree. First, this        le droit d’être jugé dans un délai raisonnable. Soit
Court already considers defence conduct in assess­            dit en tout respect, nous ne sommes pas d’accord.
ing s. 11(b) applications. And the level of diligence         Premièrement, la Cour prend déjà en considéra­
displayed by the accused is relevant in the context of        tion la conduite de la défense pour juger des de­
other Charter rights as well, like the s. 10(b) right         mandes fondées sur l’al. 11b). En outre, le degré
to counsel (R. v. Tremblay, [1987] 2 S.C.R. 435, at           de diligence dont a fait preuve l’accusé est aussi
p. 439). Second, as mentioned, the requirement of             pertinent dans le contexte d’autres droits protégés
defence initiative below the ceiling is a corollary to        par la Charte, par exemple en ce qui a trait au droit
the Crown’s justificatory burden above the ceiling.           d’avoir recours à l’assistance d’un avocat prévu
Third, this requirement reflects the practical reality        à l’al. 10b) (R. c. Tremblay, [1987] 2 R.C.S. 435,
that a level of cooperation between the parties is nec­       p. 439). Deuxièmement, comme nous l’avons men­
essary in planning and conducting a trial. Encourag­          tionné, l’exigence quant à l’initiative dont doit avoir
ing the defence to be part of the solution will have          fait preuve la défense lorsque le délai est inférieur
positive ramifications not only for individual cases          au plafond est le corollaire du fardeau qui incombe
but for the entire justice system, thereby enhancing          au ministère public de justifier le temps qu’il a fallu
— rather than diminishing — timely justice.                   pour instruire l’affaire dans les cas où le délai a
                                                              dépassé le plafond. Troisièmement, cette exigence
                                                              est le reflet de la réalité sur le plan pratique qu’il
                                                              faut un certain degré de coopération entre les par­
                                                              ties pour planifier et instruire un procès. Encou­
                                                              rager la défense à faire partie de la solution aura
                                                              des conséquences positives non seulement pour
                                                              les causes prises individuellement, mais également
                                                              pour l’ensemble du système de justice, et cela aura
                                                              pour conséquence d’améliorer la performance de ce
                                                              dernier sur le plan des délais et non l’inverse.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page81
                                                               82ofof240
                                                                      241

[2016] 1 R.C.S.                        R.   c.   JORDAN   Le juge Moldaver et autres                              671


  (2) Reasonable Time Requirements of the Case                   (2) Délai raisonnable nécessaire pour juger
      — Time Markedly Exceeded                                       l’affaire — Délai dépassé de manière mani­
                                                                     feste

[87] Next, the defence must show that the time the            [87] En outre, la défense doit démontrer que le
case has taken markedly exceeds the reasonable time           temps qu’a pris la cause excède de manière manifeste
requirements of the case. The reasonable time re­             le délai qui aurait été raisonnablement nécessaire
quirements of a case derive from a variety of factors,        pour juger l’affaire. Le délai raisonnable nécessaire
including the complexity of the case, local consider­         pour instruire une cause dépend d’une panoplie de
ations, and whether the Crown took reasonable steps           facteurs, y compris la complexité du dossier, des
to expedite the proceedings.                                  considérations de nature locale, et la question de sa­
                                                              voir si le ministère public a pris des mesures raison­
                                                              nables pour accélérer l’instance.

[88] The reasonable time requirements of the case             [88] Ce délai raisonnable nécessaire augmente
will increase proportionally to a case’s complexity.          proportionnellement à la complexité de l’affaire.
As Sopinka J. wrote in Morin: “All other factors be­          Comme l’a écrit le juge Sopinka dans l’arrêt Morin,
ing equal, the more complicated a case, the longer            « [t]ous les autres facteurs étant égaux, une affaire
it will take counsel to prepare for trial and for the         plus compliquée demandera plus de temps de prépa­
trial to be conducted once it begins” (pp. 791-92).           ration à l’avocat et le procès durera plus longtemps
                                                              une fois qu’il sera commencé » (p. 792).

[89] In considering the reasonable time require­              [89] Lorsqu’il examine le délai raisonnable né­
ments of the case, trial judges should also employ            cessaire pour instruire une cause, le juge du procès
the knowledge they have of their own jurisdiction,            doit aussi tenir compte de la connaissance qu’il a de
including how long a case of that nature typically            sa propre juridiction, y compris du temps que prend
takes to get to trial in light of the relevant local and      généralement un procès du type de celui dont il est
systemic circumstances.                                       saisi pour arriver à procès eu égard aux circons­
                                                              tances locales et systémiques.

[90] Where the Crown has done its part to ensure              [90] Lorsque le ministère public a contribué à
that the matter proceeds expeditiously — including            garantir que le dossier procède de manière diligente
genuinely responding to defence efforts, seeking              — y compris en répondant réellement aux efforts
opportunities to streamline the issues and evidence,          de la défense, en cherchant les occasions de sim­
and adapting to evolving circumstances as the case            plifier les questions en litige et la preuve, de même
progresses — it is unlikely that the reasonable time          qu’en adaptant son approche aux circonstances au
requirements of the case will have been markedly              fur et à mesure que le dossier a progressé —, il est
exceeded. As with assessing the conduct of the de­            improbable que le délai raisonnable nécessaire de
fence, trial judges should not hold the Crown to a            l’instance ait été dépassé de manière manifeste. À
standard of perfection.                                       l’instar de l’attitude qu’il doit adopter lorsqu’il exa­
                                                              mine la conduite de la défense, le juge du procès ne
                                                              doit pas exiger du ministère public qu’il satisfasse à
                                                              une norme de perfection.

[91] Determining whether the time the case has                [91] Le fait de déterminer si le temps qu’a pris
taken markedly exceeds what was reasonably re­                une affaire à être jugée a excédé de manière mani­
quired is not a matter of precise calculation. Trial          feste ce qui était raisonnablement nécessaire n’est
judges should not parse each day or month, as has             pas une question de calculs précis. Le juge de
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page82
                                                                 83ofof240
                                                                        241

672                                R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


been the common practice since Morin, to deter­              première instance ne devrait pas disséquer chaque
mine whether each step was reasonably required.              jour ou chaque mois pour déterminer si chaque étape
Instead, trial judges should step back from the mi­          était raisonnablement nécessaire — comme le veut la
nutiae and adopt a bird’s-eye view of the case. All          pratique courante depuis l’arrêt Morin. Il devrait plu­
this said, this determination is a question of fact          tôt prendre du recul par rapport aux menus détails et
falling well within the expertise of the trial judge         examiner l’affaire dans son ensemble. Cela dit, cette
(Morin, per Sopinka J., at pp. 791-92).                      détermination est une question de fait qui relève en­
                                                             tièrement de l’expertise du juge de première instance
                                                             (Morin, le juge Sopinka, p. 791-792).

F. Applying the New Framework to Cases Already               F. Appliquer le nouveau cadre d’analyse aux af-
   in the System                                                faires déjà en cours

[92] When this Court released its decision in                [92] Quand la Cour a rendu sa décision dans As-
Askov, tens of thousands of charges were stayed in           kov, des dizaines de milliers d’accusations ont fait
Ontario alone as a result of the abrupt change in the        l’objet d’un arrêt des procédures en Ontario seu­
law. Such swift and drastic consequences risk under­         lement, en raison de la modification soudaine du
mining the integrity of the administration of justice.       droit. De tels virages et les conséquences radicales
                                                             qu’ils entraînent peuvent compromettre l’intégrité
                                                             de l’administration de la justice.

[93] We recognize that this new framework is a               [93] Nous reconnaissons que le nouveau cadre
departure from the law that was applied to s. 11(b)          d’analyse établi en l’espèce s’écarte des règles qui
applications in the past. A judicial change in the           s’appliquaient antérieurement aux demandes fon­
law is presumed to operate retroactively and ap­             dées sur l’al. 11b). Une modification judiciaire du
ply to past conduct (Canada (Attorney General)               droit applicable est présumée avoir une applica­
v. Hislop, 2007 SCC 10, [2007] 1 S.C.R. 429, at              tion rétroactive et s’appliquer à une conduite an­
para. 84). Slightly more relaxed rules apply to ju­          térieure (Canada (Procureur général) c. Hislop,
dicial changes to the interpretation of constitutional       2007 CSC 10, [2007] 1 R.C.S. 429, par. 84). Des
provisions (para. 88). Transition periods, suspended         règles légèrement plus souples s’appliquent lorsque
declarations of invalidity, and purely prospective           les tribunaux modifient l’interprétation donnée à
remedies are part of the discretionary remedial              des dispositions constitutionnelles (par. 88). L’éta­
framework of our constitutional law (paras. 88-92;           blissement d’une période de transition, la suspen­
R. v. Brydges, [1990] 1 S.C.R. 190, at pp. 217-18;           sion de la période d’invalidité et les mesures de
R. v. Feeney, [1997] 2 S.C.R. 117).                          redressement valables uniquement pour l’avenir
                                                             font partie du cadre réparateur discrétionnaire éta­
                                                             bli par notre droit constitutionnel (par. 88-92; R.
                                                             c. Brydges, [1990] 1 R.C.S. 190, p. 217-218; R. c.
                                                             Feeney, [1997] 2 R.C.S. 117).

[94] Here, there are a variety of reasons to apply           [94] Dans le cas présent, il existe diverses raisons
the framework contextually and flexibly for cases            pour appliquer le cadre d’analyse selon le contexte
currently in the system, one being that it is not fair       et avec souplesse aux affaires déjà en cours, l’une
to strictly judge participants in the criminal justice       étant qu’il ne serait pas juste de juger rigoureuse­
system against standards of which they had no no­            ment les participants au système de justice crimi­
tice. Further, this new framework creates incentives         nelle au regard de normes dont ils n’avaient pas
for both the Crown and the defence to expedite               connaissance. De plus, ce nouveau régime incite
criminal cases. However, in jurisdictions where              tant le ministère public que la défense à accélérer
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page83
                                                               84ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                             673


prolonged delays are the norm, it will take time for         le déroulement des affaires criminelles. Cependant,
these incentives to shift the culture. As well, the ad­      dans les ressorts où les longs délais sont la norme, il
ministration of justice cannot tolerate a recurrence         va falloir du temps avant que ces mesures d’incita­
of what transpired after the release of Askov, and           tion n’opèrent un changement de culture. En outre,
this contextual application of the framework is in­          l’administration de la justice ne saurait tolérer une
tended to ensure that the post-Askov situation is not        répétition de ce qui s’est passé après le prononcé
repeated.                                                    de l’arrêt Askov, et l’application contextuelle que
                                                             nous proposons du cadre d’analyse vise à garantir
                                                             qu’une telle situation ne se reproduira pas.

[95] The new framework, including the presump­               [95] Le nouveau cadre d’analyse, y compris le pla­
tive ceiling, applies to cases currently in the system,      fond présumé, s’applique aux affaires déjà en cours,
subject to two qualifications.                               sujet à deux réserves.

[96] First, for cases in which the delay exceeds the         [96] Premièrement, dans les cas où le délai ex-
ceiling, a transitional exceptional circumstance may         cède le plafond, une mesure transitoire exception­
arise where the charges were brought prior to the re­        nelle peut s’appliquer lorsque les accusations ont
lease of this decision. This transitional exceptional        été portées avant le prononcé du présent jugement.
circumstance will apply when the Crown satisfies             C’est le cas lorsque le ministère public convainc la
the court that the time the case has taken is justi­         cour que le temps qui s’est écoulé est justifié du fait
fied based on the parties’ reasonable reliance on the        que les parties se sont raisonnablement conformées
law as it previously existed. This requires a contex­        au droit tel qu’il existait au préalable. Cela suppose
tual assessment, sensitive to the manner in which            qu’il faille procéder à un examen contextuel, eu
the previous framework was applied, and the fact             égard à la manière dont l’ancien cadre a été appli­
that the parties’ behaviour cannot be judged strictly,       qué et au fait que la conduite des parties ne peut
against a standard of which they had no notice. For          être jugée rigoureusement en fonction d’une norme
example, prejudice and the seriousness of the of­            dont ils n’avaient pas connaissance. Par exemple,
fence often played a decisive role in whether delay          le préjudice subi et la gravité de l’infraction ont
was unreasonable under the previous framework.               souvent joué un rôle décisif dans la décision quant
For cases currently in the system, these consider­           au caractère raisonnable du délai lorsqu’il s’est
ations can therefore inform whether the parties’             agi d’appliquer l’ancien cadre d’analyse. Pour
reliance on the previous state of the law was rea­           les causes en cours d’instance, ces considérations
sonable. Of course, if the parties have had time fol­        peuvent donc aider à déterminer si les parties se
lowing the release of this decision to correct their         sont raisonnablement fondées sur l’état antérieur
behaviour, and the system has had some time to               du droit. Bien entendu, si, après le prononcé du
adapt, the trial judge should take this into account.        présent jugement, les parties ont eu le temps de
                                                             corriger leur conduite et le système a disposé d’un
                                                             certain temps pour s’adapter, le juge du procès doit
                                                             en tenir compte.

[97] Moreover, the delay may exceed the ceiling              [97] Par ailleurs, le délai peut excéder le pla­
because the case is of moderate complexity in a ju­          fond parce que la cause est moyennement com­
risdiction with significant institutional delay prob­        plexe dans une région confrontée à des problèmes
lems. Judges in jurisdictions plagued by lengthy,            de délais institutionnels importants. Les juges qui
persistent, and notorious institutional delays should        œuvrent dans les juridictions où sévissent de longs
account for this reality, as Crown counsel’s behav­          délais institutionnels tenaces et connus doivent te­
iour is constrained by systemic delay issues. Par­           nir compte de cette réalité, puisque les problèmes
liament, the legislatures, and Crown counsel need            de délais systémiques limitent ce que peuvent faire
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page84
                                                                 85ofof240
                                                                        241

674                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


time to respond to this decision, and stays of pro­           les avocats du ministère public. Ces derniers, le
ceedings cannot be granted en masse simply be­                Parlement et les législatures ont besoin de temps
cause problems with institutional delay currently             pour réagir à la présente décision et des arrêts de
exist. As we have said, the administration of justice         procédures ne peuvent être accordés en bloc uni­
cannot countenance a recurrence of Askov. This                quement parce qu’il existe présentement des pro­
transitional exceptional circumstance recognizes              blèmes importants de délais institutionnels. Comme
that change takes time, and institutional delay —             nous l’avons souligné, l’administration de la justice
even if it is significant — will not automatically re­        ne peut pas se permettre une répétition des consé­
sult in a stay of proceedings.                                quences qu’a eues la décision Askov. La mesure
                                                              transitoire exceptionnelle dont il est question ici
                                                              reconnaît qu’il faut du temps pour implanter des
                                                              changements et que les délais institutionnels —
                                                              même s’ils sont importants — ne donneront pas au­
                                                              tomatiquement lieu à des arrêts de procédures.

[98] On the other hand, the s. 11(b) rights of all            [98] Les droits de tous les accusés protégés par
accused persons cannot be held in abeyance while              l’al. 11b) ne peuvent pas pour autant être suspen­
the system works to respond to this new frame­                dus pendant que le système cherche à s’adapter au
work. Section 11(b) breaches will still be found and          nouveau cadre d’analyse établi en l’espèce. Les tri­
stays of proceedings will still be entered for cases          bunaux vont donc continuer à conclure à la viola­
currently in the system. For example, if the delay            tion des droits protégés par l’al. 11b) et des causes
in a simple case vastly exceeds the ceiling because           pendantes feront encore l’objet d’ordonnances d’ar­
of repeated mistakes or missteps by the Crown, the            rêt des procédures. Par exemple, dans une cause
delay might be unreasonable even though the par­              simple, si le délai excède considérablement le pla­
ties were operating under the previous framework.             fond en raison d’erreurs et d’impairs répétés du
The analysis must always be contextual. We rely               ministère public, le délai pourrait être jugé dérai­
on the good sense of trial judges to determine the            sonnable même si les parties agissaient en fonction
reasonableness of the delay in the circumstances of           de l’ancien cadre d’analyse. L’examen doit toujours
each case.                                                    être contextuel. Nous nous fions au bon sens des
                                                              juges de première instance pour juger du carac­
                                                              tère raisonnable du délai dans les circonstances de
                                                              chaque cas.

[99] The second qualification applies to cases                [99] La deuxième réserve s’applique aux affaires
currently in the system in which the total delay              déjà en cours pour lesquelles le délai total (moins ce­
(minus defence delay) falls below the ceiling. For            lui imputable à la défense) est inférieur au plafond.
these cases, the two criteria — defence initiative            Pour ces causes, les tribunaux doivent appliquer les
and whether the time the case has taken markedly              deux critères — soit celui relatif à l’initiative dont a
exceeds what was reasonably required — must also              fait preuve la défense et celui de la question de savoir
be applied contextually, sensitive to the parties’ reli­      si le temps qu’a mis la cause pour être entendue a
ance on the previous state of the law. Specifically,          excédé de manière manifeste le temps qui était rai­
the defence need not demonstrate having taken ini­            sonnablement requis — en fonction du contexte et en
tiative to expedite matters for the period of delay           étant sensible au fait que les parties se sont fiées à
preceding this decision. Since defence initiative was         l’état du droit qui prévalait auparavant. Plus précisé­
not expressly required by the Morin framework, it             ment, la défense n’a pas à démontrer qu’elle a pris
would be unfair to require it for the period of time          des initiatives pour accélérer les choses au cours de
before the release of this decision. However, in              la période qui a précédé le prononcé du présent ju­
close cases, any defence initiative during that time          gement. Puisque de telles initiatives n’étaient pas
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page85
                                                               86ofof240
                                                                      241

[2016] 1 R.C.S.                          R.   c.   JORDAN   Le juge Moldaver et autres                                  675


would assist the defence in showing that the delay              expressément requises par le cadre d’analyse prévu
markedly exceeds what was reasonably required.                  dans Morin, il serait injuste d’exiger qu’elles aient
The trial judge must also still consider action or in­          été prises avant le prononcé de la présente décision.
action by the accused that may be inconsistent with             Cela dit, dans les causes où le décalage entre le délai
a desire for a timely trial (Morin, at p. 802).                 écoulé et le délai raisonnable est ténu, toute mesure
                                                                qu’aurait prise la défense durant ce temps l’aidera à
                                                                démontrer que le délai excède de manière manifeste
                                                                ce qui était raisonnablement nécessaire. Dans ce cas
                                                                de figure, le juge du procès doit tout de même tenir
                                                                compte de l’action ou de l’inaction de l’accusé qui
                                                                peut être incompatible avec le désir que le procès soit
                                                                tenu en temps opportun (Morin, p. 802).

[100] Further, if the delay was occasioned by an                [100] En outre, si le retard a été causé par un dé­
institutional delay that was reasonably acceptable              lai institutionnel raisonnablement acceptable dans
in the relevant jurisdiction under the Morin frame­             le ressort en cause selon le cadre d’analyse prévu
work before this decision was released, that institu­           dans Morin qui prévalait avant le prononcé de la
tional delay will be a component of the reasonable              présente décision, ce retard institutionnel sera un
time requirements of the case for cases currently in            des éléments du délai raisonnable nécessaire de la
the system.                                                     cause pour les affaires déjà en cours d’instance.

[101] We note that given the level of institutional             [101] Nous soulignons que, compte tenu du ni­
delay tolerated under the previous approach, a stay             veau de délai institutionnel toléré suivant l’approche
of proceedings below the ceiling will be even more              qui prévalait antérieurement, un arrêt des procédures
difficult to obtain for cases currently in the sys­             sera encore plus difficile à obtenir pour les causes
tem. We also emphasize that for cases in which the              en cours d’instance lorsque le délai est inférieur au
charge is brought shortly after the release of this de­         plafond. Nous soulignons aussi que, dans les causes
cision, the reasonable time requirements of the case            pour lesquelles l’accusé sera inculpé peu de temps
must reflect this high level of tolerance for institu­          après le prononcé du présent jugement, les exigences
tional delay in particular localities.                          en matière de délai raisonnable devront refléter ce
                                                                haut degré de tolérance pour les délais institution­
                                                                nels dans certaines localités en particulier.

[102] Ultimately, for most cases that are already               [102] En définitive, pour la plupart des affaires
in the system, the release of this decision should              en cours d’instance, le prononcé du présent juge­
not automatically transform what would previously               ment ne devrait pas transformer automatiquement
have been considered a reasonable delay into an un­             en un délai déraisonnable ce qui aurait antérieure­
reasonable one. Change takes time. In his dissent­              ment été considéré comme un délai raisonnable. Il
ing opinion in Mills v. The Queen, [1986] 1 S.C.R.              faut du temps pour changer les choses. En rédigeant
863, Lamer J. (as he then was) was alive to this                ses motifs dissidents dans l’arrêt Mills c. La Reine,
concern and his comments are apposite here:                     [1986] 1 R.C.S. 863, le juge Lamer (plus tard Juge
                                                                en chef) était conscient de cette réalité et ses com­
                                                                mentaires sont pertinents en l’espèce :

   This case is the first to have presented this Court with        Cette affaire est la première qui offre à la Cour l’occa­
the opportunity of establishing appropriate guidelines for      sion de donner des directives appropriées sur l’application
the application of s. 11(b). The full scope of the section,     de l’al. 11b). La portée exacte de l’alinéa et la nature de
and the nature of the obligation it has imposed upon the        l’obligation qu’il impose au gouvernement et aux tribunaux
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page86
                                                                 87ofof240
                                                                        241

676                                   R.   v.   JORDAN   Moldaver J. et al.                               [2016] 1 S.C.R.


government and the courts has remained uncertain for            demeuraient incertaines avant que le présent arrêt ne soit
the period prior to the rendering of this judgment.             rendu.

    Given this uncertainty and the terminative nature of           Vu cette incertitude et la nature décisive de la répara­
the remedy for a violation of the section, i.e., a stay of      tion en cas d’infraction à l’alinéa, c.-à-d. une suspension
proceedings, I am of the view that a transitional approach      d’instance, je suis d’avis qu’une période transitoire est
is appropriate, and indeed necessary, to enable the courts      utile et même s’impose pour permettre aux tribunaux et
and the governments to properly discharge their burden          au gouvernement de s’acquitter correctement de leurs
under s. 11(b). This is not to say that different criteria      obligations en vertu de l’al. 11b). Cela ne veut pas dire
ought to apply during the transitional period, that is, the     que des critères différents devraient s’appliquer pendant
period prior to the rendering of this judgment, but rather      la période de transition, c’est-à-dire la période antérieure
that the behaviour of the accused and the authorities           au présent jugement, mais plutôt que le comportement
must be evaluated in its proper context. In other words,        de l’inculpé et des autorités doit être évalué dans son
it would be inaccurate to give effect to behaviour which        contexte particulier. En d’autres termes, il ne serait pas
occurred prior to this judgment against a standard the          approprié de donner suite à un comportement adopté an­
parameters of which were unknown to all. [Emphasis              térieurement à ce jugement par rapport à une norme dont
added; p. 948.]                                                 les éléments étaient inconnus de tous. [Nous soulignons;
                                                                p. 948.]

[103] We echo Lamer J.’s remarks. For cases al­                 [103] Nous faisons nôtres les observations du
ready in the system, the presumptive ceiling still              juge Lamer. Le plafond présumé continue de s’appli­
applies; however, “the behaviour of the accused and             quer dans les affaires en cours d’instance; toutefois,
the authorities” — which is an important consid­                « le comportement de l’inculpé et des autorités » —
eration in the new framework — “must be evalu­                  qui constitue une considération importante dans le
ated in its proper context” (Mills, at p. 948). The             nouveau cadre d’analyse — « doit être évalué dans
reasonableness of a period of time to prosecute a               son contexte particulier » (Mills, p. 948). Le carac­
case takes its colour from the surrounding circum­              tère raisonnable du temps qu’il faut pour traduire
stances. Reliance on the law as it then stood is one            un accusé en justice dépend des circonstances en
such circumstance.                                              cause. Le fait de s’être fondé sur l’état du droit qui
                                                                était alors en vigueur constitue l’une de ces circons­
                                                                tances.

[104] We disagree with Cromwell J. that our                     [104] Nous ne partageons pas l’avis du juge
framework’s allowance for present realities somehow             Cromwell selon lequel, en tenant compte de la réa­
creates a Charter amnesty. For cases currently in the           lité actuelle, notre cadre d’analyse soustrait certaines
system, the s. 11(b) right will receive no less protec­         causes à l’application de la Charte. Dans les affaires
tion than it does now. The point is that, on an ongo­           en cours d’instance, le droit protégé par l’al. 11b)
ing basis, our framework has the potential to effect            ne bénéficiera pas d’une protection moindre qu’à
positive change within the justice system, rather than          l’heure actuelle. En fait, notre cadre a le potentiel
succumb to the culture of complacency we have de­               de constamment entraîner des changements positifs
scribed.                                                        dans le système judiciaire, plutôt que de succomber à
                                                                la culture de complaisance dont nous avons parlé.

G. Concluding Comments on the New Framework                     G. Observations finales sur le nouveau cadre
                                                                   d’analyse

[105] The new framework for s. 11(b) can be                     [105] Le nouveau cadre d’analyse applicable aux
summarized as follows:                                          demandes fondées sur l’al. 11b) peut être résumé
                                                                comme suit :
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page87
                                                               88ofof240
                                                                      241

[2016] 1 R.C.S.                     R.   c.   JORDAN   Le juge Moldaver et autres                              677


•   There is a ceiling beyond which delay becomes          •   Il existe un plafond au-delà duquel le délai est
    presumptively unreasonable. The presumptive                présumé déraisonnable. Ce plafond présumé
    ceiling is 18 months for cases tried in the pro­           est de 18 mois pour les affaires instruites de­
    vincial court, and 30 months for cases in the              vant une cour provinciale, et de 30 mois pour
    superior court (or cases tried in the provincial           celles portées devant une cour supérieure (ou
    court after a preliminary inquiry). Defence                pour les affaires instruites devant une cour pro­
    delay does not count towards the presumptive               vinciale au terme d’une enquête préliminaire).
    ceiling.                                                   Les délais imputables à la défense ne comptent
                                                               pas dans le calcul visant à déterminer si ce pla­
                                                               fond est atteint.

•   Once the presumptive ceiling is exceeded, the          •   Une fois le plafond présumé dépassé, le far­
    burden shifts to the Crown to rebut the presump­           deau est inversé et le ministère public doit
    tion of unreasonableness on the basis of excep­            réfuter la présomption du caractère déraison­
    tional circumstances. Exceptional circumstances            nable du délai en invoquant des circonstances
    lie outside the Crown’s control in that (1) they           exceptionnelles. Il doit s’agir de circonstances
    are reasonably unforeseen or reasonably un­                indépendantes de la volonté du ministère pu­
    avoidable, and (2) they cannot reasonably be               blic, c’est-à-dire de circonstances (1) raison­
    remedied. If the exceptional circumstance re­              nablement imprévues ou raisonnablement
    lates to a discrete event, the delay reasonably            inévitables, et (2) auxquelles il ne peut pas être
    attributable to that event is subtracted. If the           raisonnablement remédié. Si la circonstance
    exceptional circumstance arises from the case’s            exceptionnelle concerne un événement dis­
    complexity, the delay is reasonable.                       tinct, le délai attribuable à cet événement doit
                                                               être soustrait du délai total. Si la circonstance
                                                               exceptionnelle résulte de la complexité de l’af­
                                                               faire, le délai est raisonnable.

•   Below the presumptive ceiling, in clear cases,         •   Lorsque le délai est inférieur au plafond
    the defence may show that the delay is unrea­              présumé, la défense, dans des cas manifestes,
    sonable. To do so, the defence must establish              peut faire la preuve que le délai est déraison­
    two things: (1) it took meaningful steps that              nable. Pour ce faire, elle doit démontrer deux
    demonstrate a sustained effort to expedite the             choses : (1) qu’elle a pris des mesures utiles qui
    proceedings; and (2) the case took markedly                font la preuve d’un effort soutenu pour accélérer
    longer than it reasonably should have.                     l’instance, et (2) que le délai a été nettement plus
                                                               long qu’il aurait dû raisonnablement l’être.

•   For cases currently in the system, the frame­          •   Pour les affaires en cours d’instance, le tri­
    work must be applied flexibly and contextually,            bunal doit appliquer le cadre d’analyse selon le
    with due sensitivity to the parties’ reliance on           contexte et avec souplesse, tout en étant sen­
    the previous state of the law.                             sible au fait que les parties se sont fiées à l’état
                                                               du droit qui prévalait auparavant.

[106] As part of the process of developing this            [106] Pour élaborer ce cadre d’analyse, nous
framework, we conducted a qualitative review of            avons procédé à un examen qualitatif de pratique­
nearly every reported s. 11(b) appellate decision          ment tous les arrêts publiés portant sur l’al. 11b)
from the past 10 years, and many decisions from            rendus en appel au cours des 10 dernières années de
trial courts. These cases assisted in developing the       même que de nombreux jugements de première ins­
definition of exceptional circumstances, as they           tance. Les décisions en question ont aidé à définir
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page88
                                                                 89ofof240
                                                                        241

678                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


highlighted the types of circumstances that judges            ce qui constitue des circonstances exceptionnelles,
have found to justify prolonged delays. By read­              puisqu’elles mettent en lumière les types de circons­
ing these cases with the new framework in mind,               tances que les juges ont estimé justifier de longs dé­
we were able to get a rough sense of how the new              lais. En lisant ces décisions avec le nouveau cadre
framework would have played out in some past                  d’analyse à l’esprit, nous sommes en mesure d’avoir
cases. Indeed, we note that in the seminal case of            une idée générale de la façon dont ce cadre se serait
Askov, the delay was in the range of 30 months, as it         appliqué dans certaines affaires passées. D’ailleurs,
was in Godin some 19 years later, and in both cases,          nous soulignons que dans l’arrêt de principe Askov,
this Court found the delays to be unreasonable.               le délai était de l’ordre de 30 mois, tout comme dans
                                                              l’affaire Godin quelque 19 ans plus tard, et que, dans
                                                              les deux cas, la Cour a jugé le délai déraisonnable.

[107] It is also clear from this case law review              [107] Il ressort aussi clairement de cet examen
that the ceiling will not permit the parties or the           de la jurisprudence qu’avec le plafond, les par­
courts to operate business as usual. The ceiling is           ties ne pourront pas continuer à agir comme elles
designed to encourage conduct and the allocation              avaient l’habitude de le faire. En effet, il est conçu
of resources that promote timely trials. The juris­           pour encourager une conduite et une répartition
prudence from the past decade demonstrates that               des ressources qui mèneront à la tenue de procès
the current approach to s. 11(b) does not encourage           en temps utile. La jurisprudence de la dernière dé­
good behaviour. Finger pointing is more common                cennie illustre que la manière dont l’al. 11b) est
than problem solving. This body of decisions makes            appliqué présentement n’encourage pas les bons
it clear that the incentives inherent in the status quo       comportements. En effet, il est plus fréquent de je­
fall short in the ways we have described.                     ter le blâme que de résoudre les problèmes. Bref,
                                                              selon cette jurisprudence, et pour les raisons que
                                                              nous avons exposées, les mesures incitatives ac­
                                                              tuelles pour réduire la durée des procédures judi­
                                                              ciaires sont manifestement insuffisantes.

[108] We acknowledge that this new framework                  [108] Certes, le nouveau cadre d’analyse que
represents a significant shift from past practice.            nous prescrivons ici représente un virage important
First, its standpoint is prospective. Participants in         par rapport à la pratique antérieure. Premièrement,
the criminal justice system will know, in advance,            le point de vue adopté est prospectif. Les partici­
the bounds of reasonableness so proactive measures            pants au système de justice criminelle connaîtront, à
can be taken to remedy any delay. And the public              l’avance, les limites du délai raisonnable et pourront
will more clearly understand what it means to hold            donc prendre des mesures proactives pour remédier
a trial within a reasonable time. Enhanced clarity            aux délais. Par ailleurs, le public comprendra mieux
and predictability befits a Charter right of such fun­        ce que signifie le fait de tenir un procès dans un délai
damental importance to our criminal justice system.           raisonnable. Une clarté et une prévisibilité accrues
                                                              cadrent bien avec un droit protégé par la Charte qui
                                                              revêt une telle importance pour notre système de jus­
                                                              tice criminelle.

[109] Second, the new framework resolves the                  [109] Deuxièmement, le nouveau cadre d’analyse
difficulties surrounding the concept of prejudice. In­        résout les difficultés relatives au concept de préju­
stead of being an express analytical factor, the con­         dice. Plutôt que d’être un facteur analytique en tant
cept of prejudice underpins the entire framework.             que tel, le concept de préjudice sous-tend l’ensemble
Prejudice is accounted for in the creation of the ceil­       du cadre. En effet, il en a été tenu compte dans l’éta­
ing. It also has a strong relationship with defence           blissement du plafond. Ce préjudice a également
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page89
                                                               90ofof240
                                                                      241

[2016] 1 R.C.S.                        R.   c.   JORDAN   Le juge Moldaver et autres                              679


initiative, in that we can expect accused persons who         un lien étroit avec l’initiative dont fait preuve la dé­
are truly prejudiced to be proactive in moving the            fense, dans la mesure où nous pouvons nous attendre
matter along.                                                 à ce que les personnes accusées qui subissent réelle­
                                                              ment un préjudice soient proactives pour faire avan­
                                                              cer leur dossier.

[110] Prejudice has been one of the most fraught              [110] Le traitement du préjudice est le domaine
areas of s. 11(b) jurisprudence for over two de­              de la jurisprudence relative à l’al. 11b) qui a créé
cades. Understanding prejudice as informing the               le plus de dissension depuis deux décennies. Trai­
setting of the ceiling, rather than treating prejudice        ter le préjudice comme un élément contribuant à
as an express analytical factor, also better recog­           l’établissement du plafond, plutôt que comme un
nizes that, as we have said, prolonged delays cause           facteur d’analyse, reflète également mieux, comme
prejudice to not just specific accused persons, but           nous l’avons dit, le fait que les délais prolongés
also victims, witnesses, and the system of justice as         causent un préjudice non seulement aux accusés,
a whole.                                                      mais également aux victimes, aux témoins et au
                                                              système de justice dans son ensemble.

[111] Third, the new framework reduces, although              [111] Troisièmement, le nouveau cadre d’ana­
does not eliminate, the need to engage in complicated         lyse atténue, sans toutefois l’éliminer, la nécessité
micro-counting. While judges will still have to deter­        d’un microcalcul complexe. Même si les juges ont
mine defence delay, the inquiry beneath the ceiling           tout de même à déterminer le délai attribuable à la
into whether the case took markedly longer than it            défense, l’analyse d’un délai qui se situe en deçà du
reasonably should have replaces the micro-counting            plafond — pour déterminer si la cause a pris de ma­
process with a global assessment. This inquiry need           nière manifeste plus de temps qu’il aurait été rai­
only arise if the accused has taken meaningful and            sonnable qu’elle prenne — remplace la méthode du
sustained steps to expedite matters. And above the            microcalcul par une évaluation globale. Cet examen
ceiling, a s. 11(b) analysis is triggered only where the      n’est par ailleurs nécessaire que si l’accusé a pris
Crown seeks to rely on exceptional circumstances. A           des mesures utiles et soutenues pour accélérer les
framework that is simpler to apply is itself of value:        choses. Par contre, lorsque le plafond est dépassé,
“. . . we must remind ourselves that the best test will       une analyse fondée sur l’al. 11b) n’est déclenchée
be relatively easy to apply; otherwise, stay applica­         que lorsque le ministère public entend invoquer des
tions themselves will contribute to the already heavy         circonstances exceptionnelles. Un cadre d’analyse
load on trial judges and compound the problem of              plus simple à appliquer a une valeur en soi : « . . . il
delay” (Morin, per McLachlin J., at p. 810).                  faut se rappeler que le meilleur critère sera relati­
                                                              vement facile à appliquer; autrement, les demandes
                                                              d’arrêt des procédures s’ajouteront aux nombreuses
                                                              affaires dont les juges des procès sont déjà saisis
                                                              et aggraveront le problème des délais » (Morin, la
                                                              juge McLachlin, p. 810).

[112] In addition, the new framework will help                [112] En outre, le nouveau cadre d’analyse contri­
facilitate a much-needed shift in culture. In creat­          buera à faciliter un changement de culture dont on a
ing incentives for both sides, it seeks to enhance            grand besoin. En établissant des mesures propres à
accountability by fostering proactive, preventative           inciter les deux parties à accélérer le déroulement de
problem solving. From the Crown’s perspective,                l’instance, ce cadre vise à accroître la responsabili­
the framework clarifies the content of the Crown’s            sation en favorisant une approche proactive et pré­
ever-present constitutional obligation to bring the           ventive de résolution de problèmes. Du point de vue
accused to trial within a reasonable time. Above the          du ministère public, le cadre d’analyse en question
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page90
                                                                 91ofof240
                                                                        241

680                                 R.   v.   JORDAN   Moldaver J. et al.                            [2016] 1 S.C.R.


ceiling, the Crown will only be able to discharge             clarifie l’obligation constitutionnelle qu’il a toujours
its burden if it can show that it should not be held          eue de traduire l’accusé en justice dans un délai
accountable for the circumstances which caused the            raisonnable. Lorsque le plafond est dépassé, le mi­
ceiling to be breached because they were genuinely            nistère public ne se sera acquitté de son fardeau de
outside its control. Crown counsel will be moti­              preuve que s’il est en mesure de démontrer qu’il ne
vated to act proactively throughout the proceedings           devrait pas être tenu responsable des circonstances
to preserve its ability to justify a delay that exceeds       ayant mené au dépassement du plafond, puisqu’elles
the ceiling, should the need arise. Below the ceil­           étaient véritablement indépendantes de sa volonté.
ing, a diligent, proactive Crown will be a strong in­         L’avocat du ministère public sera motivé à agir de
dication that the case did not take markedly longer           façon proactive tout au long de la procédure pour
than reasonably necessary.                                    rester en mesure, au besoin, de justifier un délai qui
                                                              excède le plafond applicable. En deçà du plafond, la
                                                              présence au dossier d’un représentant du ministère
                                                              public diligent et proactif est une indication forte
                                                              que la cause n’a pas pris plus longtemps de ma­
                                                              nière manifeste que ce qu’il était raisonnable qu’elle
                                                              prenne.

[113] The new framework also encourages the de­               [113] Le nouveau cadre d’analyse encourage éga­
fence to be part of the solution. If an accused brings        lement la défense à contribuer à la résolution du pro­
a s. 11(b) application when the total delay (minus            blème. Si l’accusé présente une demande fondée sur
defence delay and delay attributable to exceptional           l’al. 11b) avant que le délai total — moins les retards
circumstances that are discrete in nature) falls be­          qui lui sont imputables et ceux attribuables à des cir­
low the ceiling, the defence must demonstrate that            constances exceptionnelles distinctes — ne dépasse
it took meaningful and sustained steps to expedite            le plafond, pour obtenir un arrêt des procédures, la
the proceedings as a prerequisite to a stay. Further,         défense doit démontrer qu’elle a pris des mesures
the deduction of defence delay from total delay               utiles et soutenues pour accélérer le cours de l’ins­
as a starting point in the analysis clearly indicates         tance. De plus, la déduction des retards attribuables
that the defence cannot benefit from its own delay-           à la défense comme point de départ de l’analyse in­
causing action or inaction.                                   dique clairement qu’elle ne peut tirer avantage de
                                                              sa propre action ou de sa propre inaction lorsque
                                                              celle-ci a pour effet de causer un délai.

[114] The new framework makes courts more ac­                 [114] Le nouveau cadre d’analyse responsabilise
countable, too. Absent exceptional circumstances,             aussi davantage les tribunaux. En l’absence de cir­
the ceiling limits the extent to which judges can tol­        constances exceptionnelles, le plafond applicable
erate delays before a stay must be imposed. Indeed,           maximal fixé établit une limite en ce qui a trait à la
courts are important players in changing courtroom            mesure dans laquelle les juges peuvent tolérer des
culture. Many courts have developed robust case               délais avant de devoir ordonner un arrêt des pro­
management and trial scheduling processes, focus­             cédures. En effet, les tribunaux jouent un rôle im­
sing attention on possible sources of delay (such as          portant pour changer la culture en salle d’audience.
pre-trial applications or unrealistic estimates of trial      Ils sont nombreux à avoir établi des procédures so­
length) and thereby seeking to avoid or minimize              lides de gestion d’instance et de planification des
unnecessary delay. Some courts, however, have not.            audiences, en portant une attention particulière aux
                                                              sources potentielles de délai (comme les requêtes
                                                              préalables au procès ou les estimations irréalistes de
                                                              la durée de procès), tentant ainsi d’éviter ou d’atté­
                                                              nuer les délais inutiles. Certains tribunaux, toutefois,
                                                              ne l’ont pas fait.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page91
                                                               92ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Moldaver et autres                                  681


[115] As we have said, this Court also has a role                 [115] Comme nous l’avons déjà dit, la Cour a
to play. On many occasions, this Court has estab­                 aussi un rôle à jouer. Elle a maintes fois établi des
lished detailed guidelines and minimum require­                   lignes directrices détaillées et des exigences mini­
ments to give meaningful content to constitutional                males pour donner un contenu véritable aux droits
rights in the criminal law context (see, e.g., R. v.              constitutionnels en matière criminelle (voir, p. ex.,
Fearon, 2014 SCC 77, [2014] 3 S.C.R. 621, at                      R. c. Fearon, 2014 CSC 77, [2014] 3 R.C.S. 621,
para. 83; Lavallee, Rackel & Heintz v. Canada (At-                par. 83; Lavallee, Rackel & Heintz c. Canada (Pro-
torney General), 2002 SCC 61, [2002] 3 S.C.R.                     cureur général), 2002 CSC 61, [2002] 3 R.C.S. 209,
209, at para. 49; Canada (Attorney General) v. Fed-               par. 49; Canada (Procureur général) c. Fédération
eration of Law Societies of Canada, 2015 SCC 7,                   des ordres professionnels de juristes du Canada,
[2015] 1 S.C.R. 401, at paras. 53-56). Section 11(b)              2015 CSC 7, [2015] 1 R.C.S. 401, par. 53-56). L’ali­
has received its content in much the same way.                    néa 11b) a reçu son contenu essentiellement de la
Cromwell J.’s framework, like ours, and like Morin                même façon. Le cadre d’analyse proposé par le juge
and Askov, is entirely judicially created. And, like              Cromwell, tout comme le nôtre et ceux des arrêts
ours, and like Morin and Askov, it relies heavily                 Morin et Askov, est d’origine purement judiciaire. En
on numerical guidelines (with such guidelines act­                outre, à l’instar du nôtre et de ceux des arrêts Morin
ing as guideposts, not absolute limitation periods).              et Askov, le cadre qu’il propose s’appuie en grande
Our approach is entirely consistent with the judicial             partie sur des lignes directrices numériques — qui
role.                                                             servent de points de repère et non de délais de pres­
                                                                  cription absolus. Notre approche est donc tout à fait
                                                                  conforme à la fonction judiciaire.

[116] Ultimately, all participants in the justice                 [116] En fin de compte, tous les participants au
system must work in concert to achieve speedier tri­              système de justice doivent travailler de concert pour
als. After all, everyone stands to benefit from these             accélérer le déroulement des procès. Après tout,
efforts. As Sharpe J.A. wrote in R. v. Omar, 2007                 c’est l’ensemble de la société qui bénéficiera de ces
ONCA 117, 84 O.R. (3d) 493:                                       efforts. Comme l’a écrit le juge Sharpe dans R. c.
                                                                  Omar, 2007 ONCA 117, 84 O.R. (3d) 493 :

The judicial system, like all other public institutions, has      [TRADUCTION] Comme toutes les autres institutions pu­
limited resources at its disposal, as do the litigants and        bliques, le système judiciaire dispose de ressources li­
legal aid. . . . It is in the interest of all constituencies —    mitées, et il en va de même pour les plaideurs et l’aide
those accused of crimes, the police, Crown counsel, de­           juridique. [. . .] Il est dans l’intérêt de tous les groupes
fence counsel, and judges both at trial and on appeal — to        concernés — les personnes accusées d’un crime, la po­
make the most of the limited resources at our disposal.           lice, l’avocat du ministère public, l’avocat de la défense
[para. 32]                                                        et les juges de première instance et d’appel — de tirer
                                                                  le plus grand parti possible des ressources limitées dont
                                                                  dispose le système judiciaire. [par. 32]

[117] Sharpe J.A.’s reference to finite resources is              [117] Les ressources limitées dont parle le juge
an important point. We are aware that resource is­                Sharpe constituent un enjeu important. Nous sa­
sues are rarely far below the surface of most s. 11(b)            vons que, dans la plupart des demandes fondées sur
applications. By encouraging all justice system par­              l’al. 11b), on a rarement à gratter longtemps pour
ticipants to be more proactive, some resource issues              voir apparaître la question des ressources. En en­
will naturally be resolved because parties will be en­            courageant tous les participants au système de jus­
couraged to eliminate or avoid inefficient practices.             tice à se montrer plus proactifs, certaines questions
At the same time, the new framework implicates the                relatives aux ressources se régleront de manière
sufficiency of resources by reminding legislators                 naturelle, parce que les parties seront encouragées
and ministers that unreasonable delay in bringing                 à éliminer ou à éviter les pratiques inefficaces. Le
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page92
                                                                 93ofof240
                                                                        241

682                                 R.   v.   JORDAN   Moldaver J. et al.                           [2016] 1 S.C.R.


accused persons to trial is not merely contrary to the        nouveau cadre d’analyse fait par ailleurs interve­
public interest: it is constitutionally impermissible,        nir la suffisance des ressources en rappelant aux
and will be treated as such.                                  législateurs et aux ministres que le fait de tarder
                                                              déraisonnablement à traduire un accusé en justice
                                                              est non seulement contraire à l’intérêt public, mais
                                                              aussi inacceptable sur le plan constitutionnel, et
                                                              qu’il sera considéré comme tel.

VI. Application to This Case                                  VI. Application en l’espèce

[118] Having established the new framework for                [118] Ayant établi le nouveau cadre d’analyse ap­
s. 11(b), we now turn to the case before us.                  plicable aux demandes fondées sur l’al. 11b), nous
                                                              nous pencherons maintenant sur l’affaire dont nous
                                                              sommes saisis.

[119] The first step in determining whether                   [119] La première étape en vue de déterminer
Mr. Jordan’s s. 11(b) right was infringed is to deter­        s’il y a eu atteinte au droit que garantit l’al. 11b) à
mine the total delay between the charges and the end          M. Jordan consiste à calculer le délai total qui s’est
of trial. In this case, the total delay was 49.5 months.      écoulé entre le dépôt des accusations et la fin du pro­
                                                              cès. En l’espèce, il s’agit de 49 mois et demi.

[120] Turning to the first case-specific factor that          [120] Nous penchant maintenant sur le premier
must be accounted for, the next step is to determine          facteur propre à l’espèce dont il faut tenir compte,
whether any of that delay was waived or caused                l’étape suivante consiste à établir si la défense a re­
solely by the defence. We see no reason to inter­             noncé à invoquer certaines périodes ou si certains
fere with the trial judge’s finding that four months          retards lui sont exclusivement attribuables. Nous ne
of this delay were waived by Mr. Jordan when he               voyons aucune raison de modifier la conclusion du
changed counsel shortly before the trial was set to           juge de première instance selon laquelle M. Jordan
begin, necessitating an adjournment.                          a renoncé à invoquer une période de quatre mois
                                                              lorsqu’il a changé d’avocat peu de temps avant le
                                                              début du procès, ce qui a nécessité un ajournement.

[121] The more difficult assessment is whether                [121] La tâche la plus difficile consiste à déter­
any of the remaining delay was caused solely by               miner si une partie du délai restant résulte exclusi­
the action or inaction of the defence. The Crown ar­          vement de l’action ou de l’inaction de la défense.
gues that the trial judge erred by failing to attribute       Le ministère public soutient que le juge de pre­
significant periods of delay to the defence, and that         mière instance a commis une erreur en omettant
the defence was equally culpable in the delay in              d’attribuer certains longs délais à la défense, et que
bringing this matter to trial. The Crown cited sev­           cette dernière a sa part de responsabilité quant au
eral examples: the defence consented to numerous              temps qu’il a fallu pour que son dossier soit porté
adjournments; defence counsel initially suggested             devant les tribunaux. Le ministère public a cité plu­
the four-day estimate for the preliminary inquiry;            sieurs exemples : la défense a consenti à de nom­
defence counsel’s unavailability resulted in the              breux ajournements; l’avocat de la défense a, au
preliminary inquiry not being completed as sched­             départ, estimé à quatre jours la durée de l’enquête
uled in December 2010; defence counsel failed to              préliminaire; vu la non-disponibilité de l’avocat de
respond to the Crown’s offer in July 2011 of an               la défense, l’enquête préliminaire n’a pas pu se ter­
earlier trial; and there was no evidence that defence         miner comme prévu en décembre 2010; l’avocat de
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page93
                                                               94ofof240
                                                                      241

[2016] 1 R.C.S.                       R.   c.   JORDAN   Le juge Moldaver et autres                              683


counsel would have been available for trial earlier          la défense n’a pas répondu à l’offre que lui a faite le
than June 2012.                                              ministère public, en juillet 2011, de tenir le procès
                                                             plus tôt; rien dans la preuve n’indique que l’avocat
                                                             de la défense aurait été disponible pour le procès
                                                             avant juin 2012.

[122] While these instances that the Crown points            [122] Bien que les exemples cités par le ministère
to are symptomatic of the systemic complacency to­           public soient symptomatiques de la complaisance
wards delay that we have described, most of them are         systémique que nous avons décrite, la plupart des
not attributable solely to the defence. The Crown and        délais qui en ont découlé ne sont pas uniquement
defence both share responsibility for the preliminary        attribuables à la défense. Le ministère public et la
inquiry underestimation. Similarly, responsibility           défense se partagent la responsabilité quant au fait
for the delay resulting from consent adjournments            d’avoir sous-estimé la durée de l’enquête prélimi­
and the defence’s failure to respond to the Crown’s          naire. De même, la responsabilité découlant du re­
offer of a shorter trial time in July 2011 should not        tard attribuable aux ajournements sur consentement
be borne solely by the defence. These adjournments           et du fait que la défense n’a pas répondu à l’offre
were part of the legitimate procedural requirements          faite par le ministère public en juillet 2011 de tenir
of the case, and it does not appear from the record          le procès plus tôt ne devrait pas être assumée uni­
that any occurred when the Crown and court were              quement par la défense. Ces ajournements faisaient
otherwise ready to proceed. Further, there was no            partie des exigences procédurales légitimes de l’af­
evidence that, had the defence responded to the              faire, et il ne ressort pas du dossier qu’un ajourne­
Crown’s offer of an earlier trial, the Crown and the         ment a été ordonné alors que le ministère public et
court would have been able to accommodate an ear­            le tribunal étaient par ailleurs prêts à procéder. De
lier date. Rather, the only evidence before the trial        plus, rien dans la preuve n’indique que, si la défense
judge was that the earliest available trial dates were       avait répondu à l’offre de tenir le procès plus tôt
in September 2012.                                           faite par le ministère public, ce dernier et le tribu­
                                                             nal auraient été en mesure de s’accommoder d’une
                                                             date d’instruction plus rapprochée. Au contraire, les
                                                             seuls éléments de preuve dont disposait le juge de
                                                             première instance indiquaient que les dates d’ins­
                                                             truction les plus rapprochées étaient celles propo­
                                                             sées en septembre 2012.

[123] The defence should, however, bear respon­              [123] Cela dit, la défense devrait assumer une
sibility for the delay resulting from the adjournment        part de responsabilité pour le délai qui a résulté de
of the preliminary inquiry necessitated by defence           l’ajournement de l’enquête préliminaire ordonné
counsel’s unavailability for closing submissions             parce que son avocat n’était pas disponible pour pré­
on December 22, 2010, the last day scheduled for             senter ses observations finales le 22 décembre 2010,
the preliminary inquiry. We would only attribute             soit la dernière journée prévue pour l’enquête préli­
one and a half months of that delay to the defence,          minaire. Nous sommes cependant d’avis d’attribuer
however, given the evidence that Crown counsel               seulement un mois et demi de ce retard à la défense
was unable to attend at the first available continua­        puisque, selon la preuve, l’avocat du ministère public
tion date for the preliminary inquiry of February 3,         ne pouvait pas se présenter à la première date dispo­
2011.                                                        nible pour la reprise de l’enquête préliminaire, soit le
                                                             3 février 2011.

[124] In total then, four months of delay were               [124] Au total, la défense a donc renoncé à in­
waived by the defence and one and a half months of           voquer une période de quatre mois, et un mois et
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page94
                                                                 95ofof240
                                                                        241

684                                 R.   v.   JORDAN   Moldaver J. et al.                           [2016] 1 S.C.R.


delay were caused solely by the defence. This leaves          demi de retard lui est exclusivement attribuable. Il
a remaining delay of 44 months, an amount that                reste donc un délai de 44 mois, soit un délai qui
vastly exceeds the presumptive ceiling of 30 months           excède considérablement le plafond présumé de
in the superior court. The burden is therefore on the         30 mois pour les affaires instruites devant une cour
Crown to demonstrate that the delay is reasonable in          supérieure. Il appartient donc au ministère public
light of exceptional circumstances.                           de démontrer que ce délai a été raisonnable, compte
                                                              tenu de circonstances exceptionnelles.

[125] There is nothing in the record to indicate              [125] Rien dans le dossier n’indique que soient
that any discrete, exceptional circumstances arose.           survenues des circonstances uniques ou exception­
And although particularly complex cases may pres­             nelles. En outre, même si le caractère particulière­
ent an exceptional circumstance, this is not one              ment complexe de certaines causes peut constituer
of those cases. In terms of the legal issues, while           une circonstance particulière, la présente cause n’en
Mr. Jordan was initially charged along with nine              est pas une qui ait ce caractère. En ce qui a trait aux
other co-accused, this number quickly dropped                 questions juridiques, même si M. Jordan a été ac­
as the case progressed. At the time of trial, only            cusé à l’origine conjointement avec neuf coaccusés,
one co-accused remained on the indictment with                ce nombre a rapidement diminué au fur et à mesure
Mr. Jordan. Further, none of the alleged offences             que le dossier progressait. Au moment du procès, il
involved novel or complex points of law. Relatively           ne restait sur la dénonciation qu’un seul coaccusé
few pre-trial applications were scheduled. In short,          avec M. Jordan. De plus, aucune des infractions re­
the legal issues in Mr. Jordan’s case were not par­           prochées ne soulevait de points de droit nouveaux
ticularly complex.                                            ou complexes. Relativement peu de requêtes avant
                                                              procès ont été fixées pour audition. Bref, les ques­
                                                              tions de droit soulevées dans le dossier de M. Jordan
                                                              n’étaient pas particulièrement complexes.

[126] As for the evidence, it was substantial but             [126] Quant à la preuve, elle était volumineuse,
it was relatively straightforward. It consisted of sur­       mais relativement simple. Il s’agissait d’une preuve
veillance evidence by police officers, undercover             de surveillance policière, d’achats clandestins effec­
buys by police officers, a small amount of expert             tués par des policiers, d’une courte preuve d’expert
evidence regarding how dial-a-dope operations are             sur la façon dont les opérations de ventes de dro­
conducted, and a search warrant for Mr. Jordan’s              gues sur appel sont menées et d’un mandat de per­
apartment. There was nothing particularly complex             quisition visant l’appartement de M. Jordan. Cette
about this evidence.                                          preuve n’avait rien de particulièrement complexe.

[127] In the end, while the case against Mr. Jordan           [127] En définitive, si le dossier opposé à
may have been moderately complex given the                    M. Jordan a pu être moyennement complexe
amount of evidence and the number of co-accused,              compte tenu de la somme d’éléments de preuve et
it was not so exceptionally complex that it would             du nombre de coaccusés, il n’était pas exception­
justify a delay of 44 months (excluding defence de­           nellement complexe au point de justifier un délai de
lay).                                                         44 mois (excluant le délai attribuable à la défense).

[128] However, since Mr. Jordan’s charges were                [128] Cela dit, puisque les accusations contre
brought prior to the release of this decision, we             M. Jordan ont été portées avant le prononcé de la
must also consider whether the transitional excep­            présente décision, nous devons également détermi­
tional circumstance justifies the delay. In our view,         ner si les circonstances sont telles qu’il est justifié
it does not. We recognize that the Crown was oper­            d’appliquer une mesure transitoire exceptionnelle
ating without notice of this change in the law within         dans le cadre de l’examen du délai. À notre avis, ce
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page95
                                                               96ofof240
                                                                      241

[2016] 1 R.C.S.                      R.   c.   JORDAN   Le juge Moldaver et autres                             685


a jurisdiction with some systemic delay issues. But         n’est pas le cas. Certes, le ministère public agissait
a total delay of 44 months (excluding defence de­           sans connaissance de ce changement du droit et dans
lay), of which the vast majority was either Crown           un ressort aux prises avec certains problèmes de re­
or institutional delay, in an ordinary dial-a-dope          tard systémique. Un total de 44 mois (excluant le
trafficking prosecution is simply unreasonable re­          délai attribuable à la défense) dont la majeure partie
gardless of the framework under which the Crown             était imputable au ministère public ou d’ordre insti­
was operating. Therefore, it cannot be said that the        tutionnel pour une poursuite ordinaire pour vente de
Crown’s reliance on the previous state of the law           drogue sur appel est néanmoins tout simplement dé­
was reasonable.                                             raisonnable, quel qu’ait été le cadre d’analyse suivant
                                                            lequel agissait le ministère public. On ne peut donc
                                                            affirmer que le ministère public s’est fié d’une ma­
                                                            nière qui soit raisonnable à l’état du droit qui préva­
                                                            lait auparavant.

[129] We note that a good portion of the delay              [129] Notons qu’une part importante du délai
resulted from the inaccurate assessment of the time         a découlé de la mauvaise évaluation du temps né­
required for the preliminary inquiry, and in par­           cessaire pour procéder à l’enquête préliminaire, et
ticular, the Crown’s failure to communicate with            notamment, de l’omission par le ministère public
the parties with a view to tying down the evidence          de communiquer avec les parties afin de préciser
that it needed to call at the preliminary inquiry. A        quelle preuve il devait produire durant cette enquête
similar problem occurred with the trial. While the          préliminaire. Un problème similaire s’est posé
fault for the delay in bringing this matter to trial        quant au procès. S’il est vrai que le temps qu’il a
certainly did not lie solely with Crown counsel, it         fallu pour amener le présent dossier à procès n’est
is equally clear that the Crown prosecutors assigned        pas uniquement attribuable à l’avocat du ministère
to the case did not have a solid plan for bringing the      public, il est tout aussi manifeste que les procureurs
matter to trial within a reasonable time. The Crown         de ce dernier assignés au dossier n’avaient pas de
was aware of potential s. 11(b) issues as early as          stratégie solide pour que le procès se tienne dans
December 2010, yet it took few steps to expedite            un délai raisonnable. Le ministère public savait,
the matter. Instead, the Crown was content to rely          dès décembre 2010, que des questions fondées sur
on an overly large estimate of trial time without at­       l’al. 11b) étaient susceptibles d’être soulevées. Or,
tempting to streamline the issues or consider sever­        il n’a pris que peu de mesures pour accélérer le pro­
ing the co-accused from the indictment.                     cessus. Il s’est plutôt contenté de s’appuyer sur une
                                                            estimation exagérée de la durée du procès sans ten­
                                                            ter de simplifier les questions en litige ou d’exami­
                                                            ner la possibilité de dissocier le coaccusé de l’acte
                                                            d’accusation.

[130] The Crown did make a good faith effort                [130] Le ministère public a bel et bien fait un
to bring the matter to trial more quickly in light of       effort de bonne foi pour accélérer la tenue du pro­
the s. 11(b) issue when Crown counsel wrote to de­          cès, vu la question de l’al. 11b), lorsque sa repré­
fence counsel in July 2011 with a revised estimate          sentante a écrit à l’avocat de la défense en juillet
of the length of the Crown’s case. But by this point,       2011 pour lui faire part d’un estimé révisé de la du­
approximately 31 months had already elapsed from            rée de la présentation de sa preuve. À ce moment, il
the date of Mr. Jordan’s charges. This is a substan­        s’était toutefois déjà écoulé environ 31 mois depuis
tial length of time to wait before making efforts to        le dépôt des accusations contre M. Jordan, soit une
expedite the matter. At this point, the scheduled           période considérable avant de faire des efforts pour
trial was still more than a year away.                      accélérer les choses, d’autant plus que, à ce point, il
                                                            restait encore un an avant la date prévue du procès.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page96
                                                                 97ofof240
                                                                        241

686                               R.   v.   JORDAN   Moldaver J. et al.                           [2016] 1 S.C.R.


[131] While the Crown did make some efforts to              [131] Même si le ministère public a fait certains
bring the matter to trial more quickly, these efforts       efforts pour que le procès se tienne plus rapide­
were too little and too late. The previous state of         ment, c’était trop peu trop tard et l’état antérieur
the law cannot reasonably support the Crown’s con­          du droit ne peut pas raisonnablement justifier sa
duct. And the systemic delay problems that existed          conduite. Les problèmes de retard systémique que
in the Surrey Provincial Court at the time cannot           connaissait la Cour provinciale au palais de justice
justify the delay either. As discussed, much of the         de Surrey à l’époque ne sauraient non plus justifier
institutional delay could have been avoided had the         le délai. Rappelons que le délai institutionnel aurait
Crown proceeded on the basis of a more reasonable           pu être évité en bonne partie si le ministère public
plan.                                                       avait procédé sur la base d’un plan plus raison­
                                                            nable.

[132] To the extent that the trial judge held that          [132] Le juge du procès a commis une erreur en
this delay was reasonable under the Morin frame­            concluant que, en l’espèce, le délai était raisonnable
work, he erred. Citing the Court of Appeal’s deci­          suivant le cadre établi dans Morin. Citant l’arrêt de
sion in R. v. Ghavami, 2010 BCCA 126, 253 C.C.C.            la Cour d’appel R. c. Ghavami, 2010 BCCA 126,
(3d) 74, at para. 52, he incorrectly held that insti­       253 C.C.C. (3d) 74, par. 52, il a conclu à tort que le
tutional delay is entitled to less weight than delay        délai institutionnel a moins d’importance que celui
within the Crown’s control. The parties agree that          dont est responsable le ministère public. Les par­
this was in error.                                          ties s’entendent pour dire qu’il s’agissait là d’une
                                                            erreur.

[133] It follows that the delay was unreasonable            [133] Le délai écoulé était donc déraisonnable et
and Mr. Jordan’s s. 11(b) right was infringed.              le droit de M. Jordan protégé par l’al. 11b) a été
                                                            violé.

VII. Conclusion                                             VII. Conclusion

[134] The right to a trial within a reasonable time         [134] Le droit d’être jugé dans un délai raison­
has aptly been described as “discipline for the jus­        nable a été décrit avec justesse comme représentant
tice system”, in that it may cause “discomfort in           une forme de [TRADUCTION] « discipline pour le
the short term but [it will bring] achievement in the       système judiciaire », en ce sens que cette discipline
long term” (Code, at pp. 133-34).                           peut occasionner « certains désagréments à court
                                                            terme, mais [qu’elle donnera] des résultats à long
                                                            terme » (Code, p. 133-134).

[135] In this case, the system was undisciplined.           [135] En l’espèce, le système de justice a man­
It failed. Mr. Jordan’s s. 11(b) right was breached         qué de discipline. Il a échoué. Le fait qu’il a fallu
when it took 49.5 months to bring him to trial.             49 mois et demi pour que M. Jordan se rende à pro­
All the parties were operating within the culture           cès constitue une atteinte au droit que lui garantit
of complacency towards delay that has pervaded              l’al. 11b). Toutes les parties travaillaient dans une
the criminal justice system in recent years. There          culture de complaisance à l’égard des délais qui
is simply no reasonable explanation for why the             s’est répandue dans le système de justice criminelle
matter took as long as it did. The appeal must be           ces dernières années. Il n’existe tout simplement
allowed, the convictions set aside and a stay of pro­       aucune explication raisonnable pour justifier un
ceedings entered.                                           aussi long délai en l’espèce. L’appel doit être ac­
                                                            cueilli, les déclarations de culpabilité être annulées
                                                            et un arrêt des procédures être ordonné.
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page97
                                                                98ofof240
                                                                       241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Moldaver et autres                                   687


[136] We agree with Cromwell J. that our dif­                     [136] Nous convenons avec le juge Cromwell
ferences of opinion are indeed fundamental. In our                que nos divergences d’opinions sont fondamen­
view, given the considerable doctrinal and practical              tales. À notre avis, compte tenu du grand nombre de
problems confronting the Morin approach, further                  problèmes sur les plans tant théorique que pratique
minor refinements to the model are incapable of re­               auxquels se bute l’approche préconisée par l’arrêt
sponding to the challenges facing timely justice in               Morin, apporter des ajustements mineurs supplémen­
this country.                                                     taires à ce modèle ne saurait permettre de relever les
                                                                  défis auxquels on fait face dans l’ensemble du pays
                                                                  lorsqu’il s’agit de rendre justice en temps utile.

[137] Real change will require the efforts and co­                [137] Un changement réel nécessitera que tous
ordination of all participants in the criminal justice            les participants au système de justice criminelle
system.5                                                          fassent des efforts et se coordonnent5.

[138] For Crown counsel, this means making                        [138] Pour l’avocat du ministère public, cela si­
reasonable and responsible decisions regarding                    gnifie qu’il devra prendre des décisions raisonnables
who to prosecute and for what, delivering on their                et responsables lorsqu’il s’agira de déterminer qui
disclosure obligations promptly with the coopera­                 — et pour quelle infraction — poursuivre, de s’ac­
tion of police, creating plans for complex prosecu­               quitter de ses obligations de communication de la
tions, and using court time efficiently. It may also              preuve rapidement en collaboration avec la police,
require enhanced Crown discretion for resolving in­               d’établir des plans pour les poursuites complexes et
dividual cases. For defence counsel, this means ac­               d’utiliser de façon efficace le temps du tribunal. Il
tively advancing their clients’ right to a trial within           pourrait aussi être nécessaire que le ministère public
a reasonable time, collaborating with Crown coun­                 dispose d’un pouvoir discrétionnaire accru pour qu’il
sel when appropriate and, like Crown counsel, us­                 puisse résoudre certains cas particuliers. L’avocat de
ing court time efficiently. Both parties should focus             la défense, pour sa part, devra faire valoir activement
on making reasonable admissions, streamlining the                 les droits de son client à un procès tenu dans un dé­
evidence, and anticipating issues that need to be re­             lai raisonnable, collaborer avec l’avocat du ministère
solved in advance.                                                public lorsque cela sera indiqué et, tout comme ce
                                                                  dernier, utiliser de façon efficace le temps du tribu­
                                                                  nal. Les deux parties devront être soucieuses de faire
                                                                  des admissions raisonnables, de simplifier la preuve
                                                                  et d’anticiper les questions devant être tranchées à
                                                                  l’avance.

[139] For the courts, this means implementing                     [139] Pour leur part, les tribunaux devront mettre
more efficient procedures, including scheduling                   en œuvre des procédures plus efficaces, notamment
practices. Trial courts may wish to review their                  des pratiques d’établissement de calendriers pour les
case management regimes to ensure that they pro­                  procès. Les tribunaux de première instance souhai­
vide the tools for parties to collaborate and conduct             teront peut-être revoir leurs régimes de gestion des
cases efficiently. Trial judges should make reason­               instances pour s’assurer que ceux-ci fournissent aux
able efforts to control and manage the conduct of                 parties les outils nécessaires pour collaborer et mener
trials. Appellate courts must support these efforts               les dossiers de façon efficace. Les juges devront en
by affording deference to case management choices                 outre faire des efforts raisonnables pour diriger et gé­
made by courts below. All courts, including this                  rer le déroulement des procès. Les tribunaux d’appel

5
    See, for example, some of the recommendations contained in    5
                                                                      Voir, par exemple, certaines des recommandations énoncées
    LeSage and Code.                                                  dans LeSage et Code.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page98
                                                                 99ofof240
                                                                        241

688                                   R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


Court, must be mindful of the impact of their deci­          devront appuyer ces efforts en faisant preuve de dé­
sions on the conduct of trials.                              férence à l’égard des choix des cours de première
                                                             instance en matière de gestion des instances. Enfin,
                                                             tous les tribunaux, y compris la Cour, devront tenir
                                                             compte de l’impact de leurs décisions sur le déroule­
                                                             ment des procès.

[140] For provincial legislatures and Parliament,            [140] Les législatures provinciales et le Parle­
this may mean taking a fresh look at rules, proce­           ment pourront quant à eux jeter un regard neuf sur
dures, and other areas of the criminal law to ensure         les règles, les procédures et les autres secteurs du
that they are more conducive to timely justice and           droit criminel pour s’assurer, d’une part, que ceux-ci
that the criminal process focusses on what is truly          soient plus propices à permettre que justice soit ren­
necessary to a fair trial. Legal Aid has a role to play      due en temps utile, et, d’autre part, que la procédure
in securing the participation of experienced defence         criminelle mette l’accent sur ce qui est vraiment
counsel, particularly for long, complex trials. And          nécessaire pour la tenue d’un procès équitable. Les
Parliament may wish to consider the value of pre­            services d’aide juridique auront un rôle à jouer lors­
liminary inquiries in light of expanded disclosure           qu’il s’agira d’assurer la participation d’avocats de la
obligations. Government will also need to consider           défense expérimentés, en particulier pour les procès
whether the criminal justice system (and any ini­            longs et complexes. Par ailleurs, le Parlement voudra
tiatives aimed at reducing delay) is adequately re­          peut-être se pencher sur la question de la valeur des
sourced.                                                     enquêtes préliminaires à la lumière des obligations
                                                             accrues en matière de communication de la preuve.
                                                             Le gouvernement devra aussi examiner si le système
                                                             de justice criminelle bénéficie de ressources suffi­
                                                             santes, notamment pour appuyer les initiatives visant
                                                             à réduire les délais.

[141] Thus, broader structural and procedural                [141] Ainsi, pour permettre aux tribunaux de
changes, in addition to day-to-day efforts, are re­          maintenir la confiance du public en rendant justice en
quired to maintain the public’s confidence by deliv­         temps utile, il faut apporter des changements struc­
ering justice in a timely manner. Timely trials are          turels et procéduraux supplémentaires au système en
possible. More than that, they are constitutionally          plus de fournir des efforts quotidiens. Instruire les
required.                                                    procès en temps utile est possible. Mais plus encore,
                                                             la Constitution l’exige.

 The reasons of McLachlin C.J. and Cromwell,                   Version française des motifs de la juge en chef
Wagner and Gascon JJ. were delivered by                      McLachlin et des juges Cromwell, Wagner et
                                                             Gascon rendus par

  Cromwell J. —                                                Le juge Cromwell —

I. Introduction                                              I. Introduction

A. Overview                                                  A. Vue d’ensemble

[142] Every person charged with an offence in                [142] Au Canada, en application de l’al. 11b) de
Canada has a constitutional right to be tried within         la Charte canadienne des droits et libertés, tout in­
a reasonable time: Canadian Charter of Rights and            culpé a le droit constitutionnel d’être jugé dans un
   Case
    Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                             Document
                                    15-38
                                      80 Filed
                                          Filed01/28/20
                                               06/02/20 Page
                                                        Page99
                                                             100
                                                               ofof
                                                                  240
                                                                    241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                    689


Freedoms, s. 11(b). The right has ancient origins            délai raisonnable. Ce droit, dont les origines sont
and finds expression across legal systems. In the            anciennes, est reconnu dans plusieurs systèmes ju­
Great Charter of 1215 (the Magna Carta) the King             ridiques. Dans la Grande Charte de 1215 (la Magna
promised that “[t]o no one will we . . . delay right         Carta), le roi avait pris l’engagement que [TRADUC-
or justice”: clause 40. The International Covenant           TION] « [n]ous ne [. . .] refuserons ou différerons le
on Civil and Political Rights (1966), Can. T.S.              droit d’obtenir justice à personne » : clause 40. Le
1976 No. 47, calls for trial “without undue delay”:          Pacte international relatif aux droits civils et poli-
art. 14(3)(c). A right of this nature is also found in       tiques (1966), R.T. Can. 1976 no 47, prévoit le droit
the United States, New Zealand, Australia, India,            d’être jugé « sans retard excessif » : art. 14(3)c).
South Africa, the Caribbean, the United Kingdom,             Des garanties semblables existent aussi notamment
Ireland, and in the European Union, among others:            aux États-Unis, en Nouvelle-Zélande, en Austra­
see Justice C. Hill and J. Tatum, “Re-Chartering an          lie, en Inde, en Afrique du Sud, dans les Antilles,
Old Course Rather than Staying Anew in Remedy­               au Royaume-Uni, en Irlande et au sein de l’Union
ing Unreasonable Delay under the Charter” (paper             européenne : voir le juge C. Hill et J. Tatum,
presented at the Crown Defence Conference in                 « Re-Chartering an Old Course Rather than Staying
Winnipeg September 2012) (online), at p. 59.                 Anew in Remedying Unreasonable Delay under
                                                             the Charter » (document présenté à la conférence
                                                             conjointe des procureurs du ministère public et des
                                                             avocats de la défense tenue à Winnipeg septembre
                                                             2012) (en ligne), p. 59.

[143] This Court over the last 30 years has devel­           [143] Au cours des 30 dernières années, la Cour a
oped a sophisticated jurisprudence for dealing with          élaboré une jurisprudence subtile pour traiter des al­
allegations of s. 11(b) breaches: see Mills v. The           légations de violation de l’al. 11b) de la Charte : voir
Queen, [1986] 1 S.C.R. 863; R. v. Rahey, [1987] 1            Mills c. La Reine, [1986] 1 R.C.S. 863; R. c. Rahey,
S.C.R. 588; R. v. Conway, [1989] 1 S.C.R. 1659; R.           [1987] 1 R.C.S. 588; R. c. Conway, [1989] 1 R.C.S.
v. Smith, [1989] 2 S.C.R. 1120; R. v. Askov, [1990]          1659; R. c. Smith, [1989] 2 R.C.S. 1120; R. c. Askov,
2 S.C.R. 1199; R. v. Morin, [1992] 1 S.C.R. 771;             [1990] 2 R.C.S. 1199; R. c. Morin, [1992] 1 R.C.S.
and R. v. Godin, 2009 SCC 26, [2009] 2 S.C.R. 3.             771; et R. c. Godin, 2009 CSC 26, [2009] 2 R.C.S.
The framework developed in this jurisprudence,               3. Le cadre d’analyse qui a été élaboré dans cette ju­
which is most fully set out in Morin, identifies the         risprudence, et dont on trouve l’exposé le plus com­
many considerations that should be taken into ac­            plet dans l’arrêt Morin, dresse la liste des nombreux
count in order to determine whether the time to try          facteurs qui doivent être pris en compte afin de juger
a particular criminal case is reasonable.                    du caractère raisonnable ou non du délai qu’il a fallu
                                                             pour juger une affaire criminelle donnée.

[144] Determining reasonableness requires a court            [144] L’examen du caractère raisonnable oblige
to balance a number of factors, including the length         le tribunal à mettre en balance un certain nombre de
of the delay, waiver of any time periods by the ac­          facteurs, dont la longueur du délai, la renonciation
cused, the reasons for the delay, including the time         par l’accusé à invoquer certaines périodes dans le
requirements for the case, the actions of the parties,       calcul du délai, les raisons du délai — y compris
limitations on institutional resources, and prejudice        le délai nécessaire au traitement de l’affaire —, les
to the person charged. It is necessary to consider           agissements des parties, les limites des ressources
these factors on a case-by-case basis: the answer to         institutionnelles et le préjudice subi par l’accusé.
the question of whether an accused is tried within a         Il est nécessaire d’examiner ces facteurs au cas
reasonable time is inherently case-specific.                 par cas puisque la réponse à la question de savoir
                                                             si l’accusé a été jugé dans un délai raisonnable est
                                                             fondamentalement propre à chaque affaire.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page100
                                                                 101ofof240
                                                                         241

690                                    R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


[145] There is much wisdom, based on accumu­                  [145] La jurisprudence de la Cour sur les délais
lated experience, in the Court’s jurisprudence about          déraisonnables est empreinte de sagesse, vu l’expé­
unreasonable delay. But the Court has made adjust­            rience accumulée au fil des ans. La Cour y a pour­
ments over time and has been clear that further ad­           tant effectué avec le temps des rajustements et a
justments will likely need to be made in the future.          exprimé clairement que d’autres correctifs devront
As Sopinka J. wrote in Morin, “Embarking as we                encore probablement y être apportés. En effet, ainsi
did on uncharted waters it is not surprising that the         que le juge Sopinka l’a écrit dans l’arrêt Morin,
course we steered has required, and may require in            « [n]aviguant comme nous l’avons fait en eaux in­
the future, some alteration in its direction to accord        connues, il n’est pas surprenant que le cap que nous
with experience”: p. 784. To be sure, some issues             avons adopté ait nécessité certaines modifications
that need clarification have arisen in the case law           pour se conformer à l’expérience et qu’il pourra
and this appeal provides an opportunity to provide            en exiger d’autres à l’avenir » : p. 784. La jurispru­
such clarification. But the orientation of our juris­         dence démontre certes qu’il est nécessaire de pré­
prudence to case-specific determinations of rea­              ciser le cadre d’analyse, et le présent pourvoi nous
sonableness is sound. With modest adjustments to              donne l’occasion de le faire. L’orientation générale
make the analysis more straightforward and with               de notre jurisprudence qui consiste à juger du ca­
some additional clarification, that approach will             ractère raisonnable en fonction des particularités de
continue to ensure that the constitutional right of           chaque affaire est toutefois judicieuse. Sous réserve
accused persons to be tried in a reasonable time is           de quelques rajustements pour simplifier l’analyse
defined and applied in a way that appropriately bal­          et de certains éclaircissements supplémentaires,
ances the many relevant considerations.                       cette approche nous permettra de continuer de veil­
                                                              ler à ce que la définition et l’application du droit
                                                              constitutionnel de l’accusé d’être jugé dans un délai
                                                              raisonnable mettent comme il se doit en balance les
                                                              nombreux facteurs pertinents.

[146] My reasons on this appeal and those of my               [146] Les motifs que j’expose dans le présent
colleagues, Justices Moldaver, Karakatsanis and               pourvoi et ceux que formulent mes collègues, les
Brown, present contrasting visions of how our                 juges Moldaver, Karakatsanis et Brown, s’opposent
s. 11(b) jurisprudence should develop.                        sur l’évolution à donner à la jurisprudence relative à
                                                              l’al. 11b).

[147] My colleagues would define reasonable­                  [147] Mes collègues définissent le caractère rai­
ness by assigning a number of months of delay                 sonnable en fixant à un certain nombre de mois —
— “ceiling[s]” (para. 5) — that will be taken to be           des « plafond[s] » (par. 5) — les délais qui seront
reasonable unless the accused establishes not only            jugés raisonnables, à moins que l’accusé établisse
that the case took markedly longer that it reason­            non seulement que le procès a été nettement plus
ably should have, but also that he or she took mean­          long qu’il aurait dû raisonnablement l’être, mais
ingful steps that demonstrate a sustained effort to           également qu’il a pris des mesures véritables qui
expedite the proceedings. As I see it, this is not an         font la preuve d’un effort soutenu pour accélérer
appropriate approach to interpreting and applying             l’instance. À mon sens, ce n’est pas la bonne ma­
the s. 11(b) right for several reasons. First, reason­        nière d’interpréter ou d’appliquer le droit garanti
ableness cannot be captured by a number; the ceil­            par l’al. 11b), et ce, pour plusieurs raisons. Pre­
ings substitute a right for “trial under the ceiling[s]”      mièrement, le caractère raisonnable ne peut être
(para. 74) for the constitutional right to be tried           déterminé par un nombre, puisque les plafonds
within a reasonable time. Second, creating these              substituent alors au droit d’être jugé dans un délai
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page101
                                                              102ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                    691


types of ceilings is a task better left to legislation.       raisonnable le droit à un « procès dans un délai
Third, the ceilings are not supported by the record           inférieur au[x] plafond[s] » : par. 74. Deuxième­
or by my colleagues’ analysis of the last 10 years            ment, il vaut mieux laisser la création de ce genre
of s. 11(b) jurisprudence and have not been the sub­          de plafonds au législateur. Troisièmement, ni le
ject of adversarial debate. Fourth, there is a serious        dossier ni l’analyse de la jurisprudence des 10 der­
risk that the introduction of these ceilings will put         nières années relative à l’al. 11b) effectuée par mes
thousands of cases at risk of being judicially stayed.        collègues ne justifient les plafonds établis et ceux-ci
Fifth, the ceilings are unlikely to achieve the sim­          n’ont en outre pas fait l’objet d’un débat contradic­
plicity that is claimed for them. Finally, setting            toire. Quatrièmement, l’introduction de ces pla­
aside 30 years of jurisprudence and striking out in           fonds risque sérieusement d’obliger les tribunaux à
this new direction is unnecessary. My colleagues              prononcer l’arrêt des procédures dans des milliers
easily conclude that our existing jurisprudence sup­          d’affaires. Cinquièmement, il est peu probable que
plies a clear answer to this appeal: paras. 125 and           l’application des plafonds soit aussi simple qu’on
128. I agree with them that it does: the appeal must          le prétend. Enfin, il n’est pas nécessaire d’écarter
be allowed and a stay of proceedings entered.                 30 ans de jurisprudence et d’aller dans une nouvelle
                                                              direction qui n’en tient pas compte. Mes collègues
                                                              sont facilement arrivés à la conclusion que la juris­
                                                              prudence actuelle de la Cour permet de répondre
                                                              clairement à la question posée par le présent pour­
                                                              voi : par. 125 et 128. Je suis d’accord avec eux sur
                                                              ce point : le pourvoi doit être accueilli et l’arrêt des
                                                              procédures doit être ordonné.

[148] In contrast, my view is that a reasonable               [148] J’estime par contre que le délai raison­
time for trial under s. 11(b) cannot and should not           nable pour juger un accusé, au sens où il faut l’en­
be defined by numerical ceilings. The accumulated             tendre pour l’application de l’al. 11b), ne peut ni
wisdom of the past 30 years of jurisprudence, mod­            ne devrait être défini par des plafonds numériques.
estly clarified, provides a workable framework to             La sagesse qui se dégage de l’expérience accumu­
determine whether the right to be tried in a reason­          lée par 30 années de jurisprudence fournit, avec de
able time has been breached in a particular case.             modestes éclaircissements, un cadre d’analyse réa­
                                                              liste pour déterminer si, dans une affaire donnée, il
                                                              a été porté atteinte au droit d’être jugé dans un délai
                                                              raisonnable.

B. The Nature of the Section 11(b) Right                      B. Nature du droit protégé par l’al. 11b)

[149] The right to be tried within a reasonable               [149] Il est facile d’énoncer et de comprendre
time is easy to state and understand: people charged          le droit d’être jugé dans un délai raisonnable : les
with offences should be tried within a reason­                personnes accusées d’avoir commis des infractions
able time. Determining whether the right has been             devraient être jugées dans un délai raisonnable. La
breached in a specific case, however, may be far              réponse à la question de savoir s’il y a eu atteinte à
from straightforward. The right is by its very nature         ce droit dans une affaire donnée est, elle, toutefois,
fact-sensitive and case-specific. There are several           loin d’être simple. Ce droit est intrinsèquement
reasons for this.                                             fonction des faits et des particularités de chaque af­
                                                              faire, ce qui s’explique par plusieurs facteurs.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page102
                                                                 103ofof240
                                                                         241

692                                   R.   v.   JORDAN   Cromwell J.                                 [2016] 1 S.C.R.


[150] First, the term “delay” is not entirely apt.           [150] Premièrement, il faut admettre que le mot
While delay has a pejorative connotation, delay, in the      « délai » n’est pas le terme le mieux choisi. Bien qu’il
sense of the passage of time, is inherent in any legal       comporte, en anglais, une connotation péjorative, le
proceeding. In fact, some delay may be desirable. As         mot « délai », au sens de passage du temps, est in­
stated by Lamer J., dissenting but not on this point,        dissociable de toute procédure judiciaire. En fait, un
with Dickson C.J. concurring, undue haste itself can         certain délai peut même être souhaitable. Ainsi que
make a trial unfair: see Mills, at p. 941. Therefore,        l’a affirmé le juge Lamer, dissident, mais pas sur ce
delay only becomes problematic when it is unreason­          point (avec l’appui du juge en chef Dickson), la pré­
able.                                                        cipitation elle-même peut provoquer une atteinte au
                                                             droit à un procès équitable : voir Mills, p. 941. Un
                                                             délai ne devient donc problématique que lorsqu’il est
                                                             déraisonnable.

[151] Second, unreasonableness is not conducive              [151] Deuxièmement, la notion de caractère dérai­
to being captured by a set of rules: a reasonable            sonnable se prête mal à l’établissement de règles : en
time for the disposition of one case may be en­              effet, ce qui constitue un délai raisonnable pour tran­
tirely unreasonable for another. Reasonableness is           cher une affaire peut s’avérer tout à fait déraison­
an inherently contextual concept, the application of         nable dans un autre cas. Le caractère raisonnable
which depends on the particular circumstances of             est un concept intrinsèquement contextuel et son
each case. This makes it difficult and in fact unwise        application dépend des circonstances particulières
to try to establish the reasonable time requirements         de chaque espèce. Il est donc difficile et, en fait, im­
of a case by a numerical guideline. Inevitably, the          prudent de tenter de définir le délai qui serait raison­
ceiling will be too high for some cases and too low          nable dans une affaire donnée au moyen d’une valeur
for others. More fundamentally, a fixed guideline            numérique. Inévitablement, le plafond sera trop élevé
is inconsistent with the notion of reasonableness            dans certaines affaires et trop bas dans d’autres. Plus
in the context of the infinitely varied situations that      fondamentalement, l’établissement de lignes direc­
arise in real cases.                                         trices fixes ne cadre pas avec la notion de caractère
                                                             raisonnable dans la mesure où la réalité donne lieu à
                                                             des situations infiniment variées.

[152] Third, the Charter protects only against               [152] Troisièmement, la Charte ne protège que
state action. Even if a case took too long to be dealt       contre les agissements de l’État. Même si l’ins­
with, there will only be a breach of the right if that       truction d’une affaire accuse d’importants retards,
unreasonable delay counts against the state. And             on ne pourra conclure qu’il y a eu atteinte au droit
so it follows that the focus is not on unreasonable          d’être jugé dans un délai raisonnable que si le délai
delay in general, but on unreasonable delay that             en cause peut être reproché à l’État. Il s’ensuit donc
properly counts against the state. We must therefore         qu’il faut mettre l’accent non pas sur le délai dérai­
attribute responsibility for the delay that has oc­          sonnable dans son ensemble, mais sur le délai dérai­
curred and only factor in the delay which can fairly         sonnable qui peut être légitimement imputé à l’État.
be counted against the state in deciding whether the         Pour décider s’il y a eu atteinte au droit protégé par
Charter right has been infringed.                            la Charte, il faut donc attribuer la responsabilité du
                                                             délai qui est survenu et ne tenir compte que de celui
                                                             que l’on peut légitimement imputer à l’État.

[153] Finally, s. 11(b) implicates several distinct          [153] Enfin, l’alinéa 11b) fait intervenir plusieurs
interests, both individual and societal. Excessive           intérêts distincts, sur les plans à la fois individuel et
delay implicates the liberty, security, and fair trial       social. Les délais excessifs mettent en cause le droit
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page103
                                                              104ofof240
                                                                      241

[2016] 1 R.C.S.                              R.   c.   JORDAN   Le juge Cromwell                                         693


interests of persons charged, as well as society’s in­          à la liberté et à la sécurité de l’accusé ainsi que son
terest in the prompt disposition of criminal matters            droit à un procès équitable. Ils ont aussi une inci­
and in having criminal matters determined on their              dence sur l’intérêt de la société à ce que les affaires
merits: Morin, at p. 786. Historically, the liberty in­         criminelles soient jugées au fond rapidement : Morin,
terest was the focus: Mills, at p. 918, per Lamer J.;           p. 786. Auparavant, l’accent était mis sur le droit à la
Rahey, at p. 642, per La Forest J., concurring.                 liberté : Mills, p. 918, le juge Lamer; Rahey, p. 642,
                                                                avec l’appui du juge La Forest.

[154] More recently, the “overlong subjection to                [154] Plus récemment, on a reconnu que [TRADUC-
the vexations and vicissitudes of a pending criminal            TION] « [l’]assujettissement trop long aux vexations
accusation” — the stigmatization, loss of privacy,              et aux vicissitudes d’une accusation criminelle pen­
stress and anxiety of those awaiting trial — has                dante » — la stigmatisation de l’accusé, l’atteinte à
been recognized as implicating the security of the              sa vie privée ainsi que la tension et l’angoisse des
person charged: Rahey, at p. 605, per Lamer J.,                 personnes en attente d’un procès — compromettait
quoting A. G. Amsterdam, “Speedy Criminal Trial:                aussi la sécurité de l’inculpé : Rahey, p. 605, le juge
Rights and Remedies” (1975), 27 Stan. L. Rev. 525,              Lamer citant A. G. Amsterdam, « Speedy Criminal
at p. 533; see also Mills, at pp. 919-20. As Cory J.            Trial : Rights and Remedies » (1975), 27 Stan. L. Rev.
for the majority put it in Askov, at p. 1219:                   525, p. 533; voir également Mills, p. 919-920. Ainsi
                                                                que le juge Cory l’a expliqué dans l’arrêt Askov,
                                                                p. 1219 :

There could be no greater frustration imaginable for in­        Il est difficile d’imaginer pire frustration pour des per­
nocent persons charged with an offence than to be denied        sonnes innocentes qui sont accusées d’une infraction
the opportunity of demonstrating their innocence for an         que celle d’être privées pendant un temps démesurément
unconscionable time as a result of unreasonable delays          long de la possibilité de prouver leur innocence, et cela,
in their trial. The time awaiting trial must be exquisite       en raison de délais excessifs à leur faire subir leur procès.
agony for accused persons and their immediate family.           L’attente d’un procès doit être un supplice pour les accu­
                                                                sés et leur famille immédiate.

[155] A third interest protected by s. 11(b) is the             [155] Le droit de l’accusé de préparer une dé­
accused’s interest in mounting a full and fair de­              fense pleine et entière est le troisième droit que ga­
fence. As Sopinka J. said in Morin, the “right to a             rantit l’al. 11b). Ainsi que le juge Sopinka l’a écrit
fair trial is protected [by s. 11(b)] by attempting to          dans l’arrêt Morin, « [p]our ce qui est du droit à
ensure that proceedings take place while evidence is            un procès équitable, il est protégé [par l’al. 11b)]
available and fresh”: p. 786. When delay is present,            par la tentative de faire en sorte que les procédures
“justice may be denied. Witnesses forget, witnesses             aient lieu pendant que la preuve est disponible et ré­
disappear. The quality of evidence may deteriorate”:            cente » : p. 786. « Lorsque les procès sont retardés,
p. 810, per McLachlin J. (as she then was), concur­             il peut y avoir déni de justice. Des témoins oublient
ring. Delay “can prejudice the ability of the defen­            ou disparaissent. La qualité de la preuve peut se dé­
dant to lead evidence, cross-examine witnesses, or              tériorer » : p. 810, avec l’appui de la juge McLachlin
otherwise to raise a defence”: Godin, at para. 30.              (maintenant Juge en chef). Les délais « peuvent com­
                                                                promettre [la] capacité [de l’accusé] de présenter des
                                                                éléments de preuve, de contre-interroger les témoins
                                                                ou de se défendre autrement » : Godin, par. 30.

[156] Finally, the right to be tried within a reason­           [156] Enfin, le droit d’être jugé dans un délai
able time has a societal dimension: see e.g. Askov,             raisonnable comporte une dimension sociale : voir,
at p. 1219, per Cory J. But societal interests do not           p. ex., Askov, p. 1219, le juge Cory. Cela dit, les
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page104
                                                                 105ofof240
                                                                         241

694                                   R.   v.   JORDAN   Cromwell J.                                  [2016] 1 S.C.R.


all point in the same direction. On one hand, the            intérêts de la société ne vont pas tous dans le même
wider community has an interest in “ensuring that            sens. D’une part, la société dans son ensemble a
those who transgress the law are brought to trial and        un intérêt « à s’assurer que ceux qui transgressent
dealt with according to the law” (pp. 1219-20) and           la loi soient traduits en justice et traités selon la
in “preventing an accused from using the [s. 11(b)]          loi » (p. 1219) et « à ce que ce droit garanti [par
guarantee as a means of escaping trial”: p. 1227. On         l’al. 11b)] ne devienne pas un moyen pour l’accusé
the other hand, there is a broad societal interest in        de se soustraire à son procès » : p. 1227. D’autre
ensuring that individuals on trial are “treated fairly       part, il est dans l’intérêt de la société en général que
and justly”: p. 1220. The community benefits “by the         les personnes appelées à subir leur procès soient
quick resolution of the case either by reintegrating         « traitées avec justice et équité » : p. 1220. Elle pro­
into society the accused found to be innocent or if          fite « de la célérité avec laquelle la cause arrive à
found guilty by dealing with the accused according           son terme soit par la réinsertion de l’accusé dans la
to the law” and witnesses and victims benefit from a         société, s’il est reconnu innocent, soit par l’applica­
prompt resolution of a criminal matter: ibid.                tion des sanctions prévues par la loi, s’il est reconnu
                                                             coupable », et il est en outre avantageux tant pour
                                                             les témoins que pour les victimes que les affaires
                                                             criminelles soient jugées rapidement : ibid.

[157] While the right to be tried within a reason­           [157] Bien que le droit d’être jugé dans un délai
able time implicates all of these interests, it is im­       raisonnable fasse intervenir tous ces intérêts, il est
portant to recognize that it is a free-standing right.       important de reconnaître qu’il s’agit d’un droit indé­
As Martin J.A. put it in R. v. Beason (1983), 36             pendant. Ainsi que le juge Martin l’a expliqué dans
C.R. (3d) 73 (Ont. C.A.), at p. 96, cited with ap­           l’arrêt R. c. Beason (1983), 36 C.R. (3d) 73 (C.A.
proval in Morin, at p. 786: “Trials held within a            Ont.), p. 96, cité et approuvé dans l’arrêt Morin,
reasonable time have an intrinsic value.” As such,           p. 786 : [TRADUCTION] « Les procès tenus dans un
actual impairment of the various interests protected         délai raisonnable ont une valeur intrinsèque. » Pour
by s. 11(b) “need not be proven by the accused to            cette raison, « il n’incombe pas à l’accusé de prou­
render the section operative”: Conway, at p. 1694,           ver » qu’il y a effectivement eu atteinte à l’un des
per Lamer J.; see also Mills, at p. 926, per Lamer J.        droits protégés par l’al. 11b) « pour que l’article soit
The proper approach is to “recognize that prejudice          applicable » : Conway, p. 1694, le juge Lamer; voir
underlies the right, while recognizing at the same           aussi Mills, p. 926, le juge Lamer. À mon avis, la
time that actual proven prejudice need not be, in­           démarche appropriée consiste à « reconnaître qu’un
deed, is not, relevant to establishing a violation of        préjudice est sous-jacent à ce droit, tout en admettant
s. 11(b)”: Mills, at p. 926, per Lamer J.                    aussi qu’un dommage réel prouvé n’a pas à être per­
                                                             tinent, ni d’ailleurs ne l’est, pour établir qu’il y a vio­
                                                             lation de l’al. 11b) » : Mills, p. 926, le juge Lamer.

[158] To sum up, the right to be tried in a rea­             [158] En somme, le droit d’être jugé dans un dé­
sonable time is multi-factored, fact-sensitive, and          lai raisonnable est fonction de nombreux facteurs,
case-specific. Like other broadly expressed constitu­        des faits et des particularités de chaque cas. Tout
tional guarantees, its application to specific cases is      comme d’autres garanties constitutionnelles expri­
unavoidably complex. Our experience to date sug­             mées en termes généraux, son application à une
gests that the relevant factors and general approach         affaire donnée est inévitablement complexe. Notre
set out in Morin respond to these complexities.              expérience à ce jour nous indique que les facteurs
However, experience also suggests that the way in            pertinents et l’approche générale décrits dans l’arrêt
which Morin has come to be applied is unduly com­            Morin tiennent compte de cette complexité. Toute­
plicated and that aspects of the relevant factors re­        fois, l’expérience indique également que la façon
quire clarification. This can be done without losing         dont l’arrêt Morin a été appliqué est inutilement
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page105
                                                              106ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                     695


the case-specific focus on whether a particular case          compliquée et que certains aspects des facteurs per­
has been or will be tried within a reasonable time.           tinents nécessitent des éclaircissements. Il est pos­
                                                              sible de se livrer à cet exercice sans perdre de vue
                                                              la nécessité d’examiner si une affaire donnée a été
                                                              ou sera jugée dans un délai raisonnable.

II. The Analytical Framework                                  II. Le cadre analytique

[159] The purpose of carrying out the s. 11(b)                [159] L’analyse fondée sur l’al. 11b) vise à dé­
analysis is to decide whether the length of time to try       cider si la portion du délai écoulé pour juger l’af­
the case which counts against the state is “substan­          faire en cause qui peut être imputée au ministère
tially longer than can be justified on any acceptable         public constitue un délai « beaucoup plus long
basis”: Smith, at p. 1138. If so, the delay is unrea­         que ce qui peut être justifié de quelque façon ac­
sonable and in breach of s. 11(b).                            ceptable » : Smith, p. 1138. Si oui, le délai est dé­
                                                              raisonnable et il porte atteinte au droit protégé par
                                                              l’al. 11b).

[160] The Morin framework identifies and de­                  [160] Le cadre d’analyse établi dans l’arrêt
scribes the many factors that are relevant to whether         Morin énumère et décrit les nombreux facteurs
a delay is reasonable or unreasonable. But one of             pertinents pour déterminer si un délai est ou non
the limitations of the framework is that it provides          raisonnable. Toutefois, ce cadre comporte une la­
little assistance as to how these various factors are         cune, en ce qu’il ne détermine pas vraiment de
to be weighed in order to reach a final conclusion.           quelle manière ces différents facteurs doivent être
In order to simplify and clarify this analysis, it will       mis en balance pour tirer une conclusion définitive.
be helpful to regroup the Morin considerations                Pour simplifier et clarifier l’analyse, il est donc utile
under four main analytical steps, which may be                de regrouper ces facteurs en quatre grandes étapes
framed as questions to guide a court when con­                analytiques que je formulerai sous forme de ques­
fronted with a s. 11(b) claim. Doing so will make             tions. Ce sont ces dernières qui guideront les cours
what is being considered and why more apparent,               de justice dans l’analyse d’un moyen fondé sur
without losing the necessarily case-specific focus            l’al. 11b). Cet exercice permettra de faire ressortir
of the reasonableness inquiry. The questions are:             les éléments à examiner et la raison pour laquelle
                                                              ils doivent l’être, sans perdre de vue la nécessité de
                                                              mener l’examen du caractère raisonnable en fonc­
                                                              tion des particularités de l’affaire. Voici ces ques­
                                                              tions :

1. Is an unreasonable delay inquiry justified?                1. L’analyse du délai déraisonnable est-elle justi­
                                                                 fiée?

2. What is a reasonable time for the disposition of           2. Quel serait le délai raisonnable pour juger une
   a case like this one?                                         affaire comme celle dont le tribunal est saisi?

3. How much of the delay that actually occurred               3. Quelle portion du délai effectivement écoulé
   counts against the state?                                     peut-on attribuer à l’État?

4. Was the delay that counts against the state un­            4. Le délai attribuable à l’État était-il déraison­
   reasonable?                                                   nable?
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page106
                                                                 107ofof240
                                                                         241

696                                   R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


[161] This framework, along with elaboration                 [161] Ce cadre d’analyse, auquel viendront se
of the relevant considerations, will clarify ques­tions      greffer quelques considérations pertinentes, per­
that have arisen in this case, namely: whether dif­          mettra de clarifier des questions qui ont été sou­
ferent periods of delay receive different weighting          levées en l’espèce, soit : Différents délais sont-ils
in the analysis; what is meant by “waiver” by the            soupesés différemment dans le cadre de l’analyse?
accused; and what is the role of prejudice in the            Que doit-on entendre par « renonciation » par l’ac­
analysis.                                                    cusé? Quel rôle joue le préjudice dans l’analyse
                                                             d’un moyen fondé sur l’al. 11b).

[162] I will now turn to a brief elaboration of each         [162] Je vais maintenant passer brièvement en re­
of these four analytical steps.                              vue chacune des quatre étapes de l’analyse.

A. Is an Unreasonable Delay Inquiry Justified?               A. L’analyse du délai déraisonnable est-elle jus-
                                                                tifiée?

[163] The accused must establish as a threshold              [163] Dans un premier temps, l’accusé doit né­
matter that there is a basis for the Charter inquiry.        cessairement faire la preuve de l’opportunité de
The court should look to the overall period between          procéder à une analyse fondée sur la Charte. Le tri­
the charge and the completion of the trial to deter­         bunal doit examiner l’ensemble de la période écou­
mine whether its length is such that it merits further       lée entre le dépôt des accusations et la clôture du
inquiry. As stated by McLachlin J. in her concur­            procès pour décider si le temps qu’il a fallu justifie
ring opinion in Morin, this determination can be             un examen plus approfondi. Je suis d’accord avec
made by referring to “‘norms’ representing the time          l’opinion concordante de la juge McLachlin dans
reasonably taken to bring the offence charged to             l’arrêt Morin selon laquelle il est possible de trou­
the point of trial in all the circumstances”: p. 811.        ver la réponse à cette question dans des « “normes”
If there is no reasonable basis to think that the de­        qui représentent le temps qu’il faut normalement
lay in question is excessive, the accused’s s. 11(b)         pour que l’infraction reprochée vienne à l’audience
claim fails and the inquiry stops at this stage.             dans toutes les circonstances » : p. 811. S’il n’y a
                                                             aucun motif raisonnable de croire que le délai en
                                                             question est excessif, le moyen tiré par l’accusé de
                                                             l’al. 11b) est mal fondé et l’examen cesse à cette
                                                             étape.

B. What Is a Reasonable Time for the Disposition             B. Quel serait le délai raisonnable pour juger une
   of a Case Like This One?                                     affaire comme celle dont le tribunal est saisi?

[164] This second analytical step is to determine            [164] La deuxième étape de l’analyse est axée
on an objective basis what would be a reasonable             sur la recherche de ce qui, objectivement, consti­
time for the trial of a case like the one under review.      tuerait une durée de procès raisonnable dans le cas
The objective standard of reasonableness has two             d’une affaire comme celle qui fait l’objet de l’exa­
components: institutional delay and inherent time            men. La norme objective du caractère raisonnable
requirements of the case. The period of institutional        comporte deux volets : le délai institutionnel et le
delay is the period that is reasonably required for the      délai inhérent au dossier. Le délai institutionnel
court to be ready to hear the case (including interloc­      correspond au temps dont le tribunal a raisonna­
utory motions) once the parties are ready to proceed.        blement besoin pour être prêt à instruire l’affaire (y
The reasonable inherent time requirements of the             compris les requêtes préliminaires), une fois que les
case represent the period of time that is reasonably         parties sont prêtes pour le procès. Le délai inhérent
required for the parties to be ready to proceed and to       au dossier qui est raisonnable correspond au délai
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page107
                                                              108ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                    697


conclude the trial for a case similar in nature to the        raisonnablement nécessaire pour que les parties
one before the court.                                         soient prêtes à procéder à l’instruction et pour me­
                                                              ner l’affaire jusqu’à son dénouement, dans un dos­
                                                              sier d’une nature semblable à celle du dossier dont
                                                              la cour est saisie.

[165] Both of these periods of time are to be de­             [165] Ces deux délais doivent être établis de fa­
termined objectively. The acceptable period of in­            çon objective. Le délai institutionnel acceptable
stitutional delay is determined in accordance with            est déterminé selon les lignes directrices adminis­
the administrative guidelines for institutional delay         tratives applicables à ce type de délai que la Cour
set out by this Court in Morin: eight to ten months           a énoncées dans l’arrêt Morin, en l’occurrence,
before the provincial courts and six to eight months          entre huit et dix mois pour les instances qui se dé­
before the superior courts (see Morin, at pp. 798-            roulent devant une cour provinciale et entre six et
99). The inherent time requirements of a case, on             huit mois pour celles qui se déroulent devant une
the other hand, are to be determined on the basis of          cour supérieure : voir Morin, p. 798-799. En re­
judicial experience, supplemented by submissions              vanche, le délai inhérent à l’affaire est calculé en
of counsel and evidence in relation to the reason­            fonction de l’expérience judiciaire, complétée par
able time requirements of a case of a similar na­             les observations des avocats et par des éléments de
ture to the one before the court. As I will describe          preuve relatifs aux délais inhérents raisonnables
below, these two elements must be distinguished in            dans des affaires de nature semblable à celle dont
the s. 11(b) analysis.                                        le tribunal est saisi. Comme nous le verrons plus
                                                              loin, il y a lieu d’établir une distinction entre ces
                                                              deux éléments dans le cadre de l’analyse fondée sur
                                                              l’al. 11b).

  (1) Institutional Delay                                       (1) Le délai institutionnel

[166] Institutional delay is the period of time               [166] Le délai institutionnel est la période at­
that results from the inadequacy of institutional re­         tribuable à l’insuffisance des ressources institu­
sources. The period of institutional delay “starts to         tionnelles. Il « commence lorsque les parties sont
run when the parties are ready for trial but the sys­         prêtes pour le procès mais le système ne peut leur
tem cannot accommodate them”: Morin, at pp. 794-              permettre de procéder » : Morin, p. 795. À cette
95. At this stage of the objective analysis, the court        étape de l’analyse objective, le tribunal établira ce
will determine an acceptable period of time for the           qui constitue un délai acceptable pour qu’il soit en
court to be available to hear the case once the par­          mesure d’instruire l’affaire une fois que les parties
ties are ready to proceed.                                    sont prêtes pour le procès.

  (a) The Morin Administrative Guidelines Are                   a)    Les lignes directrices administratives énon-
      Appropriate for Determining Institutional                       cées dans l’arrêt Morin permettent de dé-
      Delay                                                           terminer le délai institutionnel

[167] As stated in Morin, “Institutional delay                [167] Comme la Cour l’a déclaré dans l’arrêt
is the most common source of delay and the most               Morin, « [l]e délai institutionnel est la source la
difficult to reconcile with the dictates of s. 11(b) of       plus commune de délai et la plus difficile à faire
the Charter”: p. 794. The difficulty arises because           correspondre aux exigences de l’al. 11b) de la
we do not live in a “Utopia” in which there is al­            Charte » : p. 794. Le problème réside dans le fait
ways fully adequate funding, personnel, and facili­           que nous ne vivons pas « en Utopie », un pays où le
ties in order to administer criminal matters: p. 795.         financement, les effectifs et les installations seraient
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page108
                                                                 109ofof240
                                                                         241

698                                    R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


The courts must account for both the fact that the            toujours parfaitement suffisants pour satisfaire aux
state does not have unlimited funds to attribute to           besoins de l’administration de la justice crimi­
the administration of the criminal justice system             nelle : p. 795. Les tribunaux doivent tenir compte
and the fact that an accused has a fundamental                à la fois du fait que l’État ne dispose pas de fonds
Charter right to be tried within a reasonable time:           illimités à consacrer à l’administration du système
ibid.                                                         de justice criminelle et du fait que la Charte recon­
                                                              naît à l’accusé le droit fondamental d’être jugé dans
                                                              un délai raisonnable : ibid.

[168] The period of institutional delay is gener­             [168] Le délai institutionnel n’est générale­
ally not case-specific, unlike the inherent time re­          ment pas tributaire des particularités de l’affaire
quirements of a particular case. Institutional delay          en cause, contrairement à son délai inhérent. Il se
is therefore more amenable to generalization based            prête donc mieux à une généralisation fondée sur la
on evidence than is the element of the reasonable             preuve que le délai inhérent raisonnable de certains
inherent time requirements of particular types of             types de causes. De plus, le délai institutionnel ré­
cases. Moreover, institutional delay is largely the           sulte en grande partie des choix gouvernementaux
result of government choices about how to allocate            en matière de répartition des ressources. Par consé­
resources. Accordingly, the courts “cannot simply             quent, une cour de justice « ne peut pas simplement
accede to the government’s allocation of resources            accepter [cette] répartition [. . .] par le gouverne­
and tailor the period of permissible delay accord­            ment et déterminer en conséquence la longueur du
ingly”: Morin, at p. 795.                                     délai acceptable » : Morin, p. 795.

[169] The Morin administrative guidelines, namely             [169] Les lignes directrices administratives énon­
eight to ten months for trials in provincial courts           cées dans l’arrêt Morin, qui sont de huit à dix mois
and six to eight months for trials before the superior        s’agissant des cours provinciales et de six à huit mois
courts, were established on the basis of extensive sta­       s’agissant des cours supérieures, ont été établies à
tistical and expert evidence. There is no basis in the        partir d’une abondante preuve statistique et d’ex­
record in this case to revise them and I would there­         pert. En l’espèce, rien dans le dossier ne justifie de
fore confirm these guidelines as appropriate for de­          les modifier et, en conséquence, je confirme qu’elles
termining reasonable institutional delay.                     conviennent pour déterminer le délai institutionnel
                                                              raisonnable.

  (b) Determining Institutional Delay                           b)      Établissement du délai institutionnel

[170] I would add two comments about determin­                [170] Je tiens à ajouter deux commentaires
ing institutional delay using the Morin administra­           concernant l’établissement du délai institutionnel à
tive guidelines.                                              partir des lignes directrices administratives énoncées
                                                              dans l’arrêt Morin.

[171] First, in determining where a particular case           [171] En premier lieu, pour savoir quelles pé­
should fit within the range established by the Morin          riodes visées par ces lignes directrices conviennent
guidelines, the court should consider whether the ac­         à une affaire donnée, le tribunal devrait se demander
cused is in remand custody pending trial or subject           si l’accusé est détenu de façon provisoire en attente
to stringent bail conditions in identifying a reason­         de son procès ou si sa mise en liberté est assortie de
able period of institutional delay for a particular type      conditions rigoureuses pour déterminer, s’agissant
of case. The period of reasonable institutional delay         d’un type d’affaires particulier, ce qui constitue un
should generally be at the lower end of the range in          délai institutionnel raisonnable. Un tel délai devrait,
these circumstances because these types of cases              en règle générale, se situer à l’extrémité inférieure du
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page109
                                                              110ofof240
                                                                      241

[2016] 1 R.C.S.                              R.   c.   JORDAN   Le juge Cromwell                                       699


should receive higher priority by the courts. This              spectre en pareilles circonstances, parce que ce type
period might even be shortened below the range de­              d’affaires devrait se voir accorder une plus grande
scribed in the guidelines. As Sopinka J. put it Morin:          priorité de la part des tribunaux. Il pourrait peut-être
                                                                même être plus court que celui prévu par les lignes
                                                                directrices. Ainsi que le juge Sopinka l’a expliqué
                                                                dans l’arrêt Morin :

If an accused is in custody or, while not in custody, sub­      Si l’accusé est sous garde ou, bien que n’étant pas sous
ject to restrictive bail terms or conditions or otherwise       garde, s’il est assujetti à des conditions de cautionnement
experiences substantial prejudice, the period of accept­        restrictives ou s’il subit quelque autre préjudice impor­
able institutional delay may be shortened to reflect the        tant, la longueur du délai institutionnel acceptable peut
court’s concern. [p. 798]                                       être réduite afin de répondre à la préoccupation du tribu­
                                                                nal. [p. 798]

[172] Second, the guidelines should not be under­               [172] En deuxième lieu, l’interprétation des
stood as precluding allowance for any “sudden and               lignes directrices devrait permettre de tenir compte
temporary strain on resources” that causes a tempo­             de toute « pression soudaine et temporaire [sur les
rary congestion in the courts: Morin, at p. 797. As I           ressources] » qui cause un engorgement passager des
discuss at the final step of the analysis, even a prop­         tribunaux : Morin, p. 797. Comme je l’expliquerai
erly resourced system will occasionally buckle un­              lorsque je traiterai de la dernière étape de l’analyse,
der an unusually heavy onslaught of work.                       même un système disposant de ressources suffisantes
                                                                connaît parfois des ratés en cas de surcharge de tra­
                                                                vail inusitée.

  (2) The Inherent Time Requirements of the Case                  (2) Le délai inhérent à l’affaire

  (a) Introduction                                                a)    Introduction

[173] The inherent time requirements of a case in­              [173] Le délai inhérent à une affaire s’entend
clude the time periods that are reasonably necessary            notamment des délais raisonnablement nécessaires
to conclude the proceedings for a case similar in na­           pour mener l’instance à son terme dans une affaire
ture to the one before the court. In Morin, Sopinka J.          de nature semblable à celle dont la cour est saisie.
described some of the inherent time requirements of             Dans l’arrêt Morin, le juge Sopinka a expliqué que,
the case as including the time required “in process­            par délai inhérent à une affaire, on entend notam­
ing the charge, retention of counsel, applications for          ment le temps nécessaire « pour traiter l’accusation,
bail and other pre-trial procedures” along with “po­            retenir les services d’un avocat, régler les demandes
lice and administration paperwork, disclosure, etc.”:           de cautionnement et les autres procédures préa­
pp. 791-92. Separate consideration of these inherent            lables au procès », mais aussi pour tenir compte de
time requirements is essential given the almost infi­           la préparation des « documents de la police et de
nitely variable circumstances of particular cases.              l’administration, [ainsi que de la] communicatio[n]
                                                                de la preuve, etc. » : p. 791-792. Il est essentiel que
                                                                le délai inhérent à une affaire soit examiné séparé­
                                                                ment, puisque les circonstances varient presque à
                                                                l’infini d’une affaire à l’autre.

[174] As Lamer J. described in Mills, the inquiry               [174] Comme le juge Lamer l’a expliqué dans
into the inherent time requirements of a case will              l’arrêt Mills, pour pouvoir déterminer le délai inhé­
necessarily require judges to “rely heavily upon                rent à une affaire, les juges doivent nécessairement
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page110
                                                                 111ofof240
                                                                         241

700                                       R.   v.   JORDAN   Cromwell J.                                     [2016] 1 S.C.R.


their practical experience and good sense”: p. 932.              « faire largement appel à leur expérience pratique
Judges should “undertake an objective assessment                 et à leur bon sens » : p. 932. Ils doivent « procéder
of the delay which may be required in the circum­                à une évaluation objective du délai requis dans les
stances of the case”: ibid. This inquiry is “wholly              circonstances de l’espèce » : ibid. Cet examen est
objective” (p. 931):                                             « entièrement objectif » (p. 931) :

. . . the court must fix an objective and realistic time pe­     . . . le tribunal doit fixer une période de temps objective
riod for the preparation of the type of case which is at         et réaliste pour la préparation du genre d’affaires dont il
bar. It must determine the period which would normally           est saisi. Il doit déterminer le temps qui serait normale­
be required, taking into account the number of charges,          ment requis, compte tenu du nombre d’accusations, du
the number of accused, the complexity and volume and             nombre d’accusés, de la complexité et du volume de l’af­
similar objective elements, for the preparation and com­         faire et d’éléments objectifs similaires, pour la prépara­
pletion of the case . . . . [Emphasis added; p. 932.]            tion et la constitution du dossier . . . [Je souligne; p. 932.]

In the end, we must rely on the good sense and ex­               En fin de compte, nous devons faire largement ap­
perience of trial judges to determine what would                 pel au bon sens et à l’expérience pratique des juges
constitute a reasonable period of time required for a            de première instance pour déterminer ce qui consti­
particular type of case.                                         tue un délai raisonnable nécessaire dans un cas par­
                                                                 ticulier.

[175] The inherent time requirements of a case                   [175] Le délai inhérent à une affaire doit être dé­
are to be determined objectively on a case-by-case               terminé de façon objective et au cas par cas.
basis.

  (b) Determining the Inherent Time Requirements                    b)     Détermination du délai inhérent

[176] The elements to be considered are the                      [176] Les facteurs dont il y a lieu de tenir compte
amounts of time reasonably required in processing                sont les suivants : les délais raisonnablement né­
the charge, retaining counsel, applying for bail, com­           cessaires pour traiter l’accusation, pour retenir les
pleting police and administration paperwork, making              services d’un avocat, pour demander un cautionne­
disclosure, dealing with pre-trial applications, pre­            ment, pour s’acquitter des formalités policières et
paring for and arguing the preliminary inquiry and/              administratives, pour procéder à la communication
or the trial, and trying a case similar in the nature to         de la preuve, pour s’occuper des demandes préa­
the one before the court. Included are such things as            lables au procès, pour préparer l’enquête prélimi­
the time reasonably required to reschedule after a               naire ainsi que l’instruction et les débats y afférents,
mistrial, the time to resolve legal issues, the time to          et pour instruire une affaire de nature semblable à
convene a judicial pre-trial, and a reasonable time to           celle dont la cour est saisie. Il faut aussi tenir compte
try the case: see e.g. Hill and Tatum, at pp. 14-15.             du temps raisonnablement nécessaire pour fixer une
                                                                 nouvelle date d’instruction en cas d’annulation du
                                                                 procès, de celui nécessaire pour régler des ques­
                                                                 tions de droit, du temps requis pour la tenue d’une
                                                                 conférence préparatoire et de la période raisonnable
                                                                 requise pour juger l’affaire : voir, p. ex., Hill et
                                                                 Tatum, p. 14-15.

[177] If a case is more complex, the estimate                    [177] Plus l’affaire est complexe, plus le délai rai­
of the reasonable time period required to dispose                sonnable nécessaire estimé pour décider de l’affaire
of the case will be higher. Given the type of case               sera élevé. Selon le type d’affaires dont le tribunal
before the court, it may be expected that there                  est saisi, on peut s’attendre à un nombre plus élevé
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page111
                                                              112ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                   701


will be more pre-trial motions, or particular types          de requêtes préalables ou à la présentation de types
of motions. Most s. 11(b) applications are consid­           particuliers de requêtes. La plupart des demandes
ered after the fact, and any incidental proceedings          fondées sur l’al. 11b) sont examinées après coup
to a trial could help guide this analysis. However,          et toute procédure accessoire à un procès pourrait
courts should avoid ex post facto analysis focusing          orienter cette analyse. Toutefois, les tribunaux de­
on whether certain motions in the case before them           vraient éviter les analyses a posteriori qui vise­
were unreasonably or unnecessarily taken. The ob­            raient à déterminer si certaines requêtes présentées
jective nature of this inquiry involves an analysis          en cours d’instance ont été déposées inutilement ou
of the type of case before the court, and all the mo­        de façon abusive. La nature objective de l’examen
tions and other pre-trial procedures that could rea­         suppose que le tribunal analyse le type de dossiers
sonably be expected in such a case.                          soumis au tribunal, ainsi que toute autre mesure pré­
                                                             alable au procès à laquelle on peut raisonnablement
                                                             s’attendre en pareil cas.

[178] One example is a case involving a large                [178] On peut penser, par exemple, à une affaire
amount of disclosure, where it could reasonably be           comportant une quantité importante de documents
expected that such disclosure would lengthen the             à communiquer au préalable et dans laquelle on
inherent time requirements to try the case. How­             pourrait raisonnablement s’attendre à ce que cette
ever, disclosure may be a major factor contributing          communication prolonge le délai inhérent à l’ins­
to delay and should be approached on the basis that          truction de l’affaire. Cela dit, la communication
the Crown has a duty to make disclosure fully, but           préalable est un facteur susceptible de contribuer
also promptly. And defence counsel must not en­              de manière importante aux délais et elle devrait
gage in unnecessary fishing expeditions. The rea­            être envisagée en tenant compte du principe selon
sonable estimation of the objective inherent time            lequel le ministère public est non seulement tenu de
requirements of a case must assume both prompt               faire une communication complète, mais qu’il doit
disclosure and the absence of unnecessary fishing            le faire sans tarder. Pour leur part, les avocats de
expeditions.                                                 la défense ne doivent pas se livrer à des recherches
                                                             à l’aveuglette inutiles. L’estimation raisonnable du
                                                             délai objectif inhérent à une affaire doit reposer à la
                                                             fois sur une communication rapide de la preuve et
                                                             sur l’absence de recherches à l’aveuglette inutiles.

[179] Also included in the inherent time require­            [179] La détermination du délai inhérent à une
ments of a case is the time required for counsel,            affaire tient également compte du temps dont les
both Crown and defence, to be available and to               avocats, tant celui de la poursuite que celui de la
prepare the case: see Morin, at p. 791. In Morin,            défense, ont besoin pour se rendre disponibles et
Sopinka J. noted that the courts must take account           pour préparer la cause : voir Morin, p. 791. Dans
of the fact that “counsel for the prosecution and the        cet arrêt, le juge Sopinka a fait observer que les
defence cannot be expected to devote their time              tribunaux devaient tenir compte du fait qu’« on ne
exclusively to one case”: p. 792. Or, as I put it in         peut s’attendre que l’avocat de la poursuite et celui
Godin, s. 11(b) does not require counsel to “hold            de la défense consacrent leur temps exclusivement
themselves in a state of perpetual availability”:            à une affaire » : p. 792. Autrement dit, comme je
para. 23. The court should estimate the reasonable           l’ai expliqué dans l’arrêt Godin, l’al. 11b) n’exige
amount of time required for Crown and defence                pas que les avocats « demeurent disponibles en tout
counsel to prepare and to make themselves avail­             temps » : par. 23. Le tribunal devrait estimer le dé­
able in the type of case before them. This estima­           lai raisonnable dont l’avocat de la poursuite et celui
tion is objective, and does not include an analysis          de la défense ont besoin pour se préparer et pour se
of the record which may demonstrate that counsel             rendre disponibles dans le type d’affaire en cause.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page112
                                                                 113ofof240
                                                                         241

702                                     R.   v.   JORDAN   Cromwell J.                                 [2016] 1 S.C.R.


was available before or after this estimated time pe­          Il s’agit d’une estimation objective, sans analyse
riod.                                                          du dossier qui pourrait démontrer que l’avocat était
                                                               disponible avant ou après cette période de temps es­
                                                               timée.

[180] Morin provides an example of how this                    [180] L’affaire Morin illustre comment on peut
may be done. Sopinka J. specifically found that                s’y prendre pour procéder à une telle estimation.
“[a]n additional period for inherent time require­             Le juge Sopinka a expressément conclu qu’« [i]l
ments must be allowed” for the post-preliminary                convient d’accorder une période supplémentaire pour
inquiry “second stage”: p. 793. He further inferred,           les délais inhérents [au] second volet », postérieur à
absent concrete evidence to the contrary, that coun­           l’enquête préliminaire : p. 793. Il a également estimé,
sel would have required 2 months to make them­                 en l’absence d’éléments de preuve concrets démon­
selves prepared and available for trial and for the            trant le contraire, qu’il aurait fallu 2 mois pour que
matter to be heard, leaving the other 12 months                les avocats se préparent et soient disponibles pour
to institutional delay: pp. 804-6. Similarly, in R.            le procès et pour que l’affaire soit instruite, de sorte
v. Sharma, [1992] 1 S.C.R. 814, at pp. 825-26,                 qu’on pouvait attribuer les 12 autres mois au délai
Sopinka J. estimated 3 months of inherent time                 institutionnel : p. 804-806. De même, dans l’arrêt
requirements in the 12-month period from the set               R. c. Sharma, [1992] 1 R.C.S. 814, p. 825-826, le
date appearance to the trial date.                             juge Sopinka a estimé que le délai inhérent représen­
                                                               tait 3 des 12 mois du temps écoulé entre la date fixée
                                                               pour la comparution et la date du procès.

[181] Finally, in estimating a reasonable time pe­             [181] Enfin, pour estimer une période de temps
riod for the inherent time requirements of a case,             raisonnable en ce qui concerne le délai inhérent à
the court should also take into account the liberty            l’affaire, le tribunal devrait également tenir compte
interests of the accused. If an accused is in custody          du droit à la liberté de la personne garanti à l’ac­
or under stringent conditions of release, such as              cusé. Si ce dernier est en détention ou qu’il est as­
house arrest, counsel and the court system should              sujetti à des conditions strictes de remise en liberté,
accord his or her case priority over those of accused          telle l’obligation de demeurer en détention à domi­
persons subject to less onerous conditions pending             cile, les avocats et le système de justice devraient
trial.                                                         accorder la priorité à son dossier par rapport à ceux
                                                               des accusés qui sont assujettis à des conditions
                                                               moins strictes en attente de leur procès.

  (c) Do the Periods of Institutional Delay and                  c)      Le délai institutionnel et le délai inhérent à
      Inherent Time Requirements Overlap?                                une affaire se chevauchent-ils?

[182] The question has arisen of whether the pe­               [182] La question de savoir si le délai institution­
riods of institutional delay (i.e. the time for the court      nel — c.-à-d. le temps nécessaire pour que le tribunal
to be ready to hear the matter) and inherent delay             soit prêt à instruire l’affaire — et le délai inhérent —
(i.e. the time reasonably required for the parties to be       c.-à-d. le temps raisonnablement nécessaire pour que
ready to proceed and to conclude the trial for a case          les parties soient prêtes à procéder, et ce, jusqu’au
similar in nature to the one before the court) over­           dénouement du procès, dans une affaire de nature
lap. On occasion, the elements of institutional and            semblable à celle que le tribunal doit examiner — se
inherent requirements have been intermingled in the            chevauchent a été posée. Il est arrivé dans le passé
application of the s. 11(b) framework such as in con­          que ces éléments, le délai institutionnel et le dé­
sidering periods of time during which both counsel             lai inhérent, s’entremêlent lors de l’application du
and the court are unavailable: see e.g. C. Ruby, “Trial        cadre d’analyse applicable à une demande fondée
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page113
                                                              114ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                     703


Within a Reasonable Time under Section 11(b): the             sur l’al. 11b). Cela s’est produit notamment lorsqu’il
Ontario Court of Appeal Disconnects from the Su­              fallait tenir compte de périodes pendant lesquelles ni
preme Court” (2013), 2 C.R. (7th) 91, at p. 94, citing        les avocats ni le tribunal n’étaient disponibles : voir,
Morin, at p. 793. The short answer to this question of        p. ex., C. Ruby, « Trial Within a Reasonable Time
overlap, however, is that, on the objective determina­        under Section 11(b) : the Ontario Court of Appeal
tion of how much time the case should reasonably              Disconnects from the Supreme Court » (2013), 2
take, the two periods are distinct.                           C.R. (7th) 91, p. 94, citant l’arrêt Morin, p. 793. Cela
                                                              dit, pour répondre brièvement à cette question du
                                                              chevauchement, il suffit de signaler que dès lors que
                                                              l’on détermine de façon objective combien de temps
                                                              l’instruction de l’affaire devrait raisonnablement
                                                              prendre, ces deux périodes sont distinctes.

[183] The reasonable inherent time requirements               [183] Le concept de délai inhérent raisonnable
are concerned with identifying a reasonable period            vise à définir l’espace de temps raisonnable pour
to get a case similar in nature to the one before the         qu’une affaire de nature semblable à celle que le
court ready for trial and to complete the trial. The          tribunal doit examiner soit prête pour le procès, et
inherent time requirements are not determined, for            pour que ce dernier soit instruit. Le délai inhérent
instance, with reference to the actual availability of        n’est pas déterminé, par exemple, en fonction de la
particular counsel and court, but rather they are de­         disponibilité réelle des avocats ou de la juridiction
termined by an objective estimation. The other ele­           concernés, mais bien selon une estimation objec­
ment, the acceptable period of institutional delay,           tive. L’autre élément, soit le délai institutionnel ac­
is the amount of time reasonably required for the             ceptable, correspond à la période de temps dont le
court to be ready to hear the case once the parties           tribunal a raisonnablement besoin pour être en me­
are ready to proceed. This is expressed with refer­           sure de commencer à instruire l’affaire une fois que
ence to the Morin guidelines. These guidelines do             les parties sont prêtes pour le procès. Ces considé­
not relate to inherent time requirements; they reflect        rations s’inspirent des lignes directrices de l’arrêt
only the acceptable period of institutional delay.            Morin, qui ne concernent pas le délai inhérent à
                                                              l’affaire, mais uniquement le délai institutionnel ac­
                                                              ceptable.

  (3) Conclusion on Objectively Reasonable Time                 (3) Conclusion sur le délai objectivement raison­
      Requirements                                                  nable

[184] To sum up, in assessing a claim under                   [184] Pour résumer, lorsqu’il est appelé à ju­
s. 11(b), the courts must first determine the reason­         ger un moyen fondé sur l’al. 11b), le tribunal doit
able time requirements, objectively viewed, for the           d’abord déterminer, de façon objective, les délais
type of case before them. Simply put, the courts must         raisonnables dans le cas du type d’affaires dont il
determine how long the case should reasonably take            est saisi. En un mot, il doit déterminer combien de
(or have taken). This consists, first, of the length of       temps le procès devrait raisonnablement prendre
time required for that type of case to be prepared,           (ou aurait dû prendre). Pour ce faire, il doit tout
heard, and decided (i.e. the case’s inherent time re­         d’abord évaluer le temps nécessaire pour préparer,
quirements). The second element is the additional             instruire et trancher ce type d’affaires (autrement
time required for the court to be available to hear           dit, le délai inhérent à l’affaire). Ensuite, il doit te­
the parties beyond the point at which they should be          nir compte de la période supplémentaire de temps
prepared to proceed (i.e. the period of institutional         qu’il faut pour être en mesure d’entendre les parties
delay). This period of institutional delay is assessed        à partir du moment où celles-ci sont censées être
by applying the administrative guidelines developed           prêtes pour le procès (c.-à-d. le délai institutionnel).
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page114
                                                                 115ofof240
                                                                         241

704                                   R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


in Askov and Morin: eight to ten months in provin­           Ce délai institutionnel est apprécié en appliquant
cial court and six to eight months in superior court.        les lignes directrices administratives élaborées dans
These guidelines set some rough limits on the point          les arrêts Askov et Morin, soit de huit à dix mois
at which inadequacy of state resources will be ac­           s’agissant des cours provinciales, et de six à huit
cepted as an excuse for excessive delay.                     mois s’agissant des cours supérieures. Ces lignes
                                                             directrices établissent des limites approximatives
                                                             en deçà desquelles l’insuffisance des ressources de
                                                             l’État sera considérée comme une excuse accep­
                                                             table justifiant un délai excessif.

C. How Much of the Delay That Actually Occurred              C. Quelle portion du délai effectivement écoulé
   Counts Against the State?                                    peut-on attribuer à l’État?

[185] Having addressed the objective elements                [185] Pour déterminer si l’ensemble du délai est
of the analysis — the reasonable institutional de­           raisonnable, après avoir traité des éléments objec­
lay and the reasonable inherent time requirements            tifs de l’analyse — le délai institutionnel raison­
of the case — the judge moves on to compare those            nable et le délai inhérent raisonnable de l’affaire
objectively reasonable time periods against the time         —, le tribunal devra comparer ces délais objective­
actually taken in the case before the court, to deter­       ment raisonnables avec le temps durant lequel l’af­
mine whether the overall delay is reasonable. De­            faire a réellement été devant le tribunal. La période
lay in excess of the objectively required time may           qui excède le temps objectivement nécessaire peut
be reasonable if it is not attributable to the state.        être jugée raisonnable si elle n’est pas imputable à
As mentioned at the outset, s. 11(b) protects only           l’État. En effet, comme nous l’avons mentionné dès
against unreasonable delay attributable to the state.        le départ, l’al. 11b) ne protège que contre les délais
The period fairly attributable to the state excludes         déraisonnables imputables à ce dernier. Pour définir
any time period fairly attributable to the accused           la période qui est légitimement imputable à l’État,
— including “waiver” — and any extraordinary                 on exclut toute celle légitimement attribuable à
and unavoidable delays that should not be counted            l’accusé — y compris toute période à laquelle il a
against the state. The main task at this step of the         « renoncé » — et tout délai extraordinaire et iné­
analysis is to identify any portion of the actual            vitable qui ne peut être reproché à l’État. Ainsi, la
elapsed time that should not count against the state.        tâche principale du tribunal à cette étape de l’ana­
                                                             lyse consiste à déterminer quelle portion du temps
                                                             effectivement écoulé ne peut être imputée à l’État.

  (1) Delay Attributable to the Accused                        (1) Délai imputable à l’accusé

[186] Delay attributable to the accused includes             [186] On inclut dans le délai imputable à l’ac­
any period “waived” by the accused, and other de­            cusé toute période à laquelle il a « renoncé » ainsi
lays attributable to the accused.                            que de tout autre délai qui lui est attribuable.

  (a) Waiver                                                   a)      Renonciation

[187] The concept of “waiver” by the accused in              [187] Dans le contexte de l’application de
the s. 11(b) context has given rise to some confu­           l’al. 11b), le concept de « renonciation » par l’accusé
sion and this case provides an opportunity to bring          est à l’origine d’une certaine confusion, et la présente
further clarity to that issue.                               affaire nous donne l’occasion de clarifier quelque
                                                             peu la question.
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page115
                                                              116ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                   705


[188] First, the language of “waiver” in this con­            [188] Tout d’abord, dans le présent contexte, le
text may be misleading. As stated by this Court in            terme « renonciation » peut être trompeur. Je pré­
Conway, when the courts speak of “waiver” in the              cise donc que, comme la Cour l’a déclaré dans
context of s. 11(b), “it is not the right itself which        l’arrêt Conway, lorsque les tribunaux parlent de
is being waived but merely the inclusion of specific          « renonciation » dans le contexte de l’application
periods in the overall assessment of reasonable­              de l’al. 11b), « il ne faut pas perdre de vue qu’[elle]
ness”: p. 1686. This means that periods of time to            ne vise pas le droit lui-même, mais simplement
which the accused has or is deemed to have agreed             l’inclusion de certaines périodes dans l’apprécia­
will not count towards any determination of unrea­            tion générale du caractère raisonnable » : p. 1686.
sonable delay.                                                Il s’ensuit que les périodes auxquelles l’accusé a ou
                                                              est censé avoir consenti n’entrent pas dans le calcul
                                                              du délai déraisonnable.

[189] Second, there is admittedly some lack of                [189] Ensuite, il faut reconnaître que notre juris­
clarity in our jurisprudence as to whether the ac­            prudence manque de clarté quant à la question de
cused’s consent to an adjournment sought by the               savoir si le consentement donné par l’accusé à un
Crown constitutes “waiver” of the resulting delay.            ajournement réclamé par le ministère public em­
In Smith, this Court created a rebuttable inference           porte « renonciation » de sa part à invoquer le délai
of waiver if defence consents to a future trial date.         qui en résulte. Dans l’arrêt Smith, la Cour a créé
This proposition was qualified, however, by the               une présomption réfutable de renonciation dans le
point that “inaction or acquiescence on the part of           cas où la défense consentirait au report de la date
the accused, short of waiver”, does not result in a           du procès. La Cour a toutefois nuancé cette affir­
forfeiture of an accused’s s. 11(b) rights: Smith, at         mation en expliquant que « l’inaction ou l’acquies­
p. 1136. In Morin, Sopinka J. explained that the ac­          cement de la part de l’accusé, ne comportant pas
cused’s consent to a trial date “can give rise to an          une renonciation, » ne peut entraîner la déchéance
inference of waiver”, but this is not the case “if con­       du droit qui lui est garanti par l’al. 11b) : Smith,
sent to a date amounts to mere acquiescence in the            p. 1136. Dans l’arrêt Morin, le juge Sopinka a ex­
inevitable”: p. 790. This Court, albeit in very short         pliqué que le fait pour l’accusé de consentir à une
decisions, upheld this approach in R. v. Brassard,            date de procès « peut permettre de déduire qu’il a
[1993] 4 S.C.R. 287, at p. 287, and R. v. Nuosci,             eu renonciation », mais que ce n’est pas le cas « si
[1993] 4 S.C.R. 283, at p. 284, stating that consent          le consentement à une date équivaut à une simple
to a future date will be characterized as waiver in           reconnaissance de l’inévitable » : p. 790. Même s’il
the absence of evidence that it is acquiescence.              s’agit de décisions très brèves, la Cour a confirmé
                                                              ce raisonnement dans les arrêts R. c. Brassard,
                                                              [1993] 4 R.C.S. 287, p. 287, et R. c. Nuosci, [1993]
                                                              4 R.C.S. 283, p. 284, déclarant que, à défaut d’élé­
                                                              ments de preuve tendant à démontrer qu’il s’agit
                                                              d’un acquiescement, le consentement de l’accusé
                                                              au report de la date du procès est considéré comme
                                                              une renonciation.

[190] A rebuttable inference of waiver from the               [190] L’idée d’une présomption réfutable de re­
accused’s consent to an adjournment does not sit              nonciation découlant du consentement par l’accusé
well with the settled law that waiver must be clear,          à un ajournement cadre mal avec la jurisprudence
unequivocal and must be established by the Crown:             établie suivant laquelle, d’une part, la renoncia­
see e.g. Askov, at p. 1232. As noted in Morin, the            tion doit être claire et sans équivoque et, d’autre
waiver must be done “with full knowledge of the               part, il incombe au ministère public d’en faire la
rights the procedure was enacted to protect and of            preuve : voir, p. ex., Askov, p. 1232. Comme la
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page116
                                                                 117ofof240
                                                                         241

706                                   R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


the effect that waiver will have on those rights”,           Cour l’a fait observer dans l’arrêt Morin, la renon­
and such a test is “stringent”: p. 790.                      ciation doit être faite « en pleine connaissance des
                                                             droits que la procédure était destinée à protéger et
                                                             de l’effet de la renonciation sur ces droits » et, a-t-
                                                             elle ajouté, ce critère est « stric[t] » : p. 790.

[191] I conclude that, when the accused consents             [191] Je conclus donc que, lorsque l’accusé donne
to a date for trial offered by the court or to an ad­        son consentement à la date de procès proposée par le
journment sought by the Crown, that consent, with­           tribunal ou à un ajournement réclamé par le ministère
out more, does not amount to waiver. The onus is on          public, ce consentement, s’il est isolé, ne constitue
the Crown to demonstrate that this period is waived,         pas une renonciation. Il incombe au ministère public
that is, that the accused’s conduct reveals something        de démontrer que l’accusé a renoncé à invoquer ce
more than “mere acquiescence in the inevitable”              délai. Autrement dit, en pareil cas, le ministère pu­
and that it meets the high bar of being clear, un­           blic doit d’abord prouver que, par sa conduite, l’ac­
equivocal, and informed acceptance that the period           cusé a signifié qu’il ne s’agissait pas de sa part d’une
of time will not count against the state.                    « simple reconnaissance de l’inévitable ». Ensuite, il
                                                             doit satisfaire au critère rigoureux qui l’oblige à éta­
                                                             blir que l’accusé a accepté de façon claire, non équi­
                                                             voque et éclairée que ce délai ne soit pas imputé à
                                                             l’État.

  (b) Other Delay Attributable to the Accused                  b)      Autre délai attribuable à l’accusé

[192] All steps that are reasonably necessary to             [192] Tous les délais découlant des démarches
make full answer and defence are properly part of            raisonnablement nécessaires entreprises pour que
the inherent time requirements of the case and do            l’accusé soit en mesure de présenter une défense
not count against either the Crown or the accused.           pleine et entière font légitimement partie du délai
However, delay resulting from unreasonable actions           inhérent à l’affaire et ne peuvent être imputés ni à
solely attributable to the accused must be subtracted        ce dernier ni au ministère public. Toutefois, les dé­
from the period for which the state is responsible.          lais résultant de mesures déraisonnables imputables
                                                             uniquement aux agissements de l’accusé doivent
                                                             être soustraits de la période dont l’État est respon­
                                                             sable.

[193] Unreasonable actions by the accused may                [193] Les mesures déraisonnables prises par l’ac­
take diverse forms, such as last-minute changes in           cusé peuvent revêtir diverses formes. Il peut s’agir
counsel or adjournments flowing from a lack of dili­         de changements d’avocats survenus à la dernière
gence (e.g. failure to pursue or review disclosure in        minute ou d’ajournements résultant d’un manque de
a timely way; pursuit of unnecessary information;            diligence (p. ex., en faisant défaut de tenter d’obte­
failure to attend court appearances or to give timely        nir la communication de documents ou de les exa­
notice of intended Charter applications, particularly        miner en temps utile; en présentant des demandes
during case scheduling; unreasonable rejection of            de renseignements inutiles; en omettant de compa­
earlier dates for preliminary hearing, trial or other        raître devant le tribunal ou de donner dans le délai
court appearances (see Hill and Tatum, at pp. 17-            prescrit un avis de son intention de présenter une re­
18); and a lack of sufficient effort to accommodate          quête fondée sur la Charte, en particulier lors de la
dates available to the court and the prosecution). It        confection du rôle; en refusant de manière abusive
is obvious that delays caused by attempts to obstruct        d’accepter une date hâtive d’audience préliminaire,
the course of the trial, that amount to “deliberate and      de procès ou d’autres comparutions devant le tribu­
calculated tactic[s] employed to delay the trial”, or        nal (voir Hill et Tatum, p. 17-18); et en omettant de
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page117
                                                              118ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                   707


other vexatious or bad faith conduct by the accused,          faire des efforts suffisants pour s’accommoder des
cannot count against the state: Askov, at p. 1228.            dates auxquelles le tribunal et le ministère public
                                                              sont disposés à procéder). Évidemment, les délais
                                                              attribuables au « recours délibéré à [des] tactique[s]
                                                              qui vise[nt] à retarder le procès » ou à toute autre
                                                              conduite vexatoire ou entachée de mauvaise foi par
                                                              l’accusé ne sauraient être reprochés à l’État : Askov,
                                                              p. 1228.

[194] The question of whether the actions of the              [194] La question de savoir si les actes de l’ac­
accused were unreasonable must be viewed through              cusé étaient déraisonnables doit être examinée
the lens of reasonable conduct of counsel and the             à l’aune du critère de la conduite raisonnable de
accused at the time the judgments had to be made,             l’avocat et de l’accusé au moment où les décisions
not with the benefit of hindsight. The accused must           en question devaient être prises, et non avec l’avan­
not be penalized for taking all reasonable steps to           tage que procure le recul. L’accusé ne doit pas être
make full answer and defence even if, with the ben­           pénalisé parce qu’il a pris toutes les mesures rai­
efit of hindsight, they were not particularly fruitful.       sonnables pour présenter une défense pleine et en­
                                                              tière, et ce, même si, a posteriori, il s’avère que ces
                                                              démarches n’ont pas été très utiles.

  (2) Extraordinary and Unavoidable Delays That                 (2) Délais extraordinaires et inévitables qui ne
      Should Not Count Against the State                            sauraient être imputés à l’État

[195] It is also necessary to subtract from the ac­           [195] Il est également nécessaire de soustraire
tual delay any periods that, although not fairly at­          du temps effectivement écoulé toute période qui,
tributable to the defence, are nonetheless not fairly         bien qu’elle ne soit pas légitimement imputable à
counted against the state. Such time periods could            la défense, ne peut néanmoins être reprochée lé­
include unavoidable delays due to inclement weather           gitimement non plus à l’État. Mentionnons à titre
or illness of a trial participant.                            d’exemple les délais inévitables attribuables aux in­
                                                              tempéries ou à la maladie d’un des participants au
                                                              procès.

D. Was the Delay That Counts Against the State                D. Le délai attribuable à l’État était-il déraison-
   Unreasonable?                                                 nable?

[196] At this point in the analysis, the judge has            [196] À cette étape de l’analyse, le juge a estimé
determined the reasonable time a case ought to                combien de temps le procès aurait raisonnablement
have taken, and the period of time that fairly counts         dû prendre et il a déterminé la portion de la durée
against the state that it actually took. The next and         réelle du procès qui peut légitimement être impu­
final step is to determine whether this actual period         tée à l’État. La prochaine et dernière étape de son
of time exceeds the reasonable time by more than              analyse consistera à déterminer si ce délai excède le
can be justified on any acceptable basis. This ap­            délai raisonnable d’une période plus longue que ce
proach is a slight reorientation of the Morin frame­          qui peut être justifié de quelque façon acceptable.
work because the focus is more explicitly on the              Cette démarche intellectuelle se veut une légère ré­
period of delay which exceeds what would have                 orientation du cadre d’analyse prescrit par l’arrêt
been reasonable. But there is no change in princi­            Morin parce qu’il met l’accent plus explicitement
ple.                                                          sur la portion du délai qui excède ce qui aurait été
                                                              raisonnable. Cette nouvelle approche ne constitue
                                                              pas pour autant un changement de principe.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page118
                                                                 119ofof240
                                                                         241

708                                  R.   v.   JORDAN   Cromwell J.                                 [2016] 1 S.C.R.


  (1) Can the Delay Beyond What Would Have                    (1) Le délai qui excède ce qui aurait été raison­
      Been Reasonable Be Justified?                               nable peut-il être justifié?

[197] Determining whether the actual delay was              [197] Pour déterminer si le délai qui s’est réel­
longer than what would have been reasonable is a            lement écoulé a été plus long que ce qui aurait été
simple matter of arithmetic. However, qualifying            raisonnable, il suffit d’un simple calcul. Toutefois,
the extent of that excess delay as justified or not         pour décider si le délai excédentaire est justifié ou
requires evaluation. As stated in Morin, at p. 787:         non, il faut poursuivre l’analyse. Ainsi que la Cour
“The general approach to a determination as to              l’a déclaré dans l’arrêt Morin, p. 787 : « La mé­
whether the right has been denied is not by the ap­         thode générale pour déterminer s’il y a eu violation
plication of a mathematical or administrative for­          du droit ne consiste pas dans l’application d’une
mula” but rather by judicial determination.                 formule mathématique ou administrative », mais
                                                            plutôt dans une décision judiciaire.

[198] Where the actual time exceeds what would              [198] Lorsque le temps qui s’est réellement écoulé
have been reasonable for a case of that nature, the         excède ce qui aurait été raisonnable pour une cause
result will be a finding of unreasonable delay un­          de même nature, il faut conclure au caractère dérai­
less the Crown can show that the delay was justi­           sonnable du délai, à moins que le ministère public
fied having regard to the length of the excess delay        puisse démontrer que ce dernier était justifié à la
balanced against certain other factors described be­        lumière de la mise en balance de l’ampleur de l’ex­
low. The point at which the amount of time beyond           cédent et de certains autres facteurs décrits ci-après.
what would have been a reasonable delay becomes             Le point de bascule à partir duquel le temps réelle­
unreasonable cannot be described with precision.            ment écoulé devient déraisonnable ne peut être défini
We can say, however, that where the delay exceeds           précisément. Nous pouvons toutefois affirmer que
what would have been reasonable, justification is           lorsque le délai excède ce qui aurait été raisonnable,
required and, as the length of the excess delay in­         il faudra le justifier, et que plus l’excédent est long,
creases, justification will be more difficult. Even         plus il sera difficile de le justifier. Cela dit, même
substantial excess delay may be justified and there­        les excédents importants peuvent se justifier, et donc
fore reasonable where, for example, there is a par­         être jugés raisonnables lorsque, par exemple, l’inté­
ticularly strong societal interest in the prosecution       rêt de la société à ce que le dossier soit jugé au fond
proceeding on its merits, or where the delay results        est particulièrement élevé ou lorsque le délai résulte
from temporary and extraordinary pressures on               de pressions temporaires et exceptionnelles sur les
counsel or the court system. However, it does not           avocats ou sur le système judiciaire. Cependant, on
follow that in these conditions the excess period is        ne peut en conclure que, dans ces conditions, la pé­
invariably justified. As I will discuss, given proof        riode excédentaire sera systématiquement justifiée.
of actual prejudice to the accused or of abusive or         Comme je vais en discuter, en présence de preuve
negligent conduct on the part of the Crown which            que l’accusé a réellement subi un préjudice ou d’une
contributed to the delay, justification may be found        conduite abusive ou négligente du ministère public
to be lacking.                                              qui a contribué au délai, le tribunal pourra conclure à
                                                            l’absence de justification.

[199] The focus must remain on the fundamental              [199] Il faut continuer à mettre l’accent sur la
question at this point in the analysis: whether the         question fondamentale à cette étape de l’analyse, soit
amount of excess delay can be “justified on any ac­         celle de savoir si le délai excédentaire peut être « jus­
ceptable basis”: Smith, at p. 1138.                         tifié de quelque façon acceptable » : Smith, p. 1138.
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page119
                                                              120ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                   709


  (2) The Role of Prejudice in the Analysis                    (2) Le rôle du préjudice dans l’analyse

[200] The role of prejudice in the unreasonable              [200] Le rôle que joue le préjudice dans l’ana­
delay analysis has become unduly complicated.                lyse du délai déraisonnable est devenu inutilement
The jurisprudence has distinguished between in­              compliqué. La jurisprudence a établi une distinc­
ferred and actual prejudice and, in some cases, it           tion entre le préjudice présumé et le préjudice réel­
appears that it has been almost impossible to suc­           lement subi par l’accusé et, dans certains cas, il
ceed on an unreasonable delay claim without proof            semble qu’il soit devenu presque impossible d’ob­
of either type of prejudice.                                 tenir gain de cause lorsqu’on présente une demande
                                                             fondée sur un délai déraisonnable si l’on ne peut
                                                             faire la preuve d’un type ou l’autre de préjudice.

[201] I would clarify the role of prejudice in the           [201] Dans les paragraphes qui suivent, je vais
following ways.                                              clarifier le rôle du préjudice.

[202] First, I would affirm the statements in pre­           [202] Premièrement, je confirme les affirma­
vious cases to the effect that actual prejudice is not       tions faites dans la jurisprudence suivant lesquelles
necessary to establish a breach of s. 11(b): see e.g.        il n’est pas nécessaire de prouver que l’accusé a
Mills, at p. 926, per Lamer J.; Askov, at p. 1232, per       réellement subi un préjudice pour que le tribunal
Cory J. The question is whether the delay is unrea­          conclue à une violation de l’al. 11b) : voir, p. ex.,
sonable, not whether an unreasonable delay has, in           Mills, p. 926, le juge Lamer; Askov, p. 1232, le juge
addition to being unreasonable, caused identifiable          Cory. Il s’agit de savoir si le délai est déraisonnable
and actual prejudice.                                        et non de savoir si un délai déraisonnable a, outre le
                                                             fait qu’il est déraisonnable, réellement entraîné un
                                                             préjudice tangible.

[203] Second, and as explained earlier, actual               [203] Deuxièmement, comme je l’ai déjà expli­
prejudice to the liberty interests of the accused, no­       qué, pour déterminer en quoi devrait consister la
tably being detained in custody or subject to very           durée raisonnable d’un procès, on tient compte de
restrictive bail conditions pending trial, is taken          l’atteinte concrète causée aux droits à la liberté de
into account in deciding what a reasonable time for          l’accusé et notamment, le cas échéant, du fait qu’il
trial would be. Prejudice of this nature during the          est détenu sous garde ou qu’il est soumis à des
period of reasonable delay need not be considered            conditions très contraignantes de remise en liberté
again in the final assessment of whether the delay is        en attendant la tenue de son procès. Ainsi, à l’étape
unreasonable.                                                finale de l’évaluation du caractère raisonnable du
                                                             délai, il n’est pas nécessaire de tenir compte de
                                                             nouveau de ce type de préjudice qu’il a pu subir au
                                                             cours de la période correspondant au délai raison­
                                                             nable.

[204] Third, prejudice to an accused’s security              [204] Troisièmement, selon le cadre d’analyse
and fair trial interests in the general sense — such         révisé décrit dans les présents motifs, à cette étape,
as stress and stigma or the erosion of evidence — is         il a déjà été tenu compte du préjudice causé aux
already considered in this revised framework. De­            droits de l’accusé à la sécurité de sa personne et
fining the reasonable time requirements of a case            à un procès équitable en général — avec, notam­
recognizes that delay beyond this point will cause           ment, la prise en considération du stress ou de la
such stress and erosion of fair trial interests, re­         stigmatisation dont il a été victime ou de l’érosion
gardless of any evidence the Crown may bring to              de la preuve. En définissant la durée raisonnable de
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page120
                                                                 121ofof240
                                                                         241

710                                   R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


the contrary. Prejudice to these interests during the        l’instance, on reconnaît que tout délai supplémen­
period of reasonable delay need not be explicitly            taire causera un stress à l’accusé et portera atteinte
considered as a separate factor in this final inquiry,       à son droit à un procès équitable, et ce, indépen­
and the court should not consider evidence on any            damment de toute preuve contraire que pourrait
vague, general effect that the delay may have had            présenter le ministère public. Il n’est donc pas né­
on the security or fair trial interests of the accused.      cessaire de tenir compte expressément de l’atteinte
                                                             qui a été portée à ces droits au cours de la période
                                                             constituant un délai raisonnable et de considérer
                                                             ces facteurs comme des éléments distincts lors de
                                                             l’analyse finale. En outre, le tribunal ne devrait pas
                                                             tenir compte d’éléments de preuve portant sur les
                                                             conséquences vagues et générales que le délai a pu
                                                             avoir sur les droits de l’accusé à la sécurité de sa
                                                             personne ou à un procès équitable.

[205] Fourth, specific examples of actual preju­             [205] Quatrièmement, des exemples précis de
dice to an accused’s security and fair trial rights,         cas où l’accusé a réellement subi un préjudice dé­
such as the loss of employment or death of a wit­            coulant d’une atteinte à son droit à la sécurité de sa
ness (this, of course, is not an exhaustive list), are       personne et à un procès équitable, tels que la perte
properly considered at the final stage of the analy­         d’un emploi ou le décès d’un témoin (ce qui, bien
sis.                                                         sûr, ne constitue pas une liste exhaustive), sont des
                                                             exemples de circonstances dont le tribunal tient lé­
                                                             gitimement compte à cette étape finale de l’analyse.

[206] Lastly, the absence of actual prejudice can­           [206] Enfin, le fait que l’accusé n’ait pas réelle­
not make reasonable what would otherwise be an               ment subi de préjudice ne peut rendre raisonnable
unreasonable delay. Actual prejudice need not be             un délai qui, autrement, serait déraisonnable. Il
proved to find an infringement of s. 11(b) and its           n’est pas nécessaire qu’un tel préjudice soit mis
absence cannot be used to excuse otherwise unrea­            en preuve pour que le tribunal conclue à une vio­
sonable delay. However, even if the excess delay             lation de l’al. 11b), et son absence ne peut pas être
does not exceed the objectively determined rea­              invoquée pour excuser un délai autrement dérai­
sonable time requirements of a case of that nature,          sonnable. Toutefois, même si le délai excédentaire
the accused still may be able to demonstrate actual          n’est pas plus long que le délai objectivement jugé
prejudice, thus making unreasonable (in the partic­          raisonnablement nécessaire pour juger une affaire
ular circumstances of the case) a delay that might           comme celle dont la cour est saisie, l’accusé peut
otherwise be objectively viewed as reasonable.               prouver qu’il a réellement subi un préjudice et ainsi
                                                             établir le caractère déraisonnable du délai (dans les
                                                             circonstances particulières de sa cause), même si
                                                             celui-ci, autrement, pourrait être objectivement jugé
                                                             raisonnable.

  (3) Extraordinary Reasons for the Delay                      (3) Raisons extraordinaires invoquées pour jus­
                                                                   tifier le délai

[207] Exceptional cases may arise which merit                [207] Des situations exceptionnelles peuvent sur­
further consideration of the various reasons for the         venir et justifier à cette ultime étape de l’analyse un
delay at this final stage of the inquiry.                    examen plus approfondi des diverses raisons pour
                                                             lesquelles le délai en cause s’est écoulé.
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page121
                                                              122ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                     711


[208] In most cases, the elements of delay apart              [208] Dans la plupart des cas, contrairement à
from delay attributable to the accused will be given          la méthode préconisée dans l’arrêt R. c. Ghavami,
equal weight, contrary to the approach in R. v.               2010 BCCA 126, 253 C.C.C. (3d) 74, par. 52, on
Ghavami, 2010 BCCA 126, 253 C.C.C. (3d) 74, at                accorde la même importance aux divers éléments du
para. 52. Specifically, institutional delay and other         délai, mis à part le délai dont l’accusé est responsable.
delay that is counted against the state are generally         Plus précisément, en règle générale, on accorde la
given equal weight. Abusive or grossly negligent              même importance au délai institutionnel et à tout dé­
Crown conduct causing delay counts more heavily               lai imputable à l’État. Toutefois, le délai attribuable
against the state in determining whether the exces­           à une négligence grave ou à un comportement abusif
sive delay may be justified on any acceptable basis.          de la part du ministère public pèse plus lourd contre
Such conduct not only undermines the accused’s                l’État lorsqu’il s’agit de déterminer si le délai excé­
rights, but is contrary to society’s interest in an ef­       dentaire peut être justifié de quelque façon accep­
fective and fair justice system.                              table. Ce genre de comportement a non seulement
                                                              pour effet de miner les droits de l’accusé, mais il va à
                                                              l’encontre de l’intérêt qu’a la société à ce que le sys­
                                                              tème de justice soit efficace et équitable.

[209] Conversely, institutional delay that is at­             [209] En revanche, les délais institutionnels at­
tributable to exceptional and temporary conditions            tribuables à des circonstances exceptionnelles et
in the justice system may be excused or given                 temporaires dans le système de justice peuvent être
somewhat less weight against the state in the over­           excusés ou peser un peu moins lourd contre l’État au
all balancing and may in some cases justify excus­            moment de la mise en balance générale et, dans cer­
ing what would otherwise be excessive delay. This             tains cas, justifier ce qui constituerait autrement un
should generally be done, however, only if the state          délai excessif. Cela ne devrait toutefois se produire
has made reasonable efforts to alleviate those con­           que si l’État a fait des efforts raisonnables pour mini­
ditions: Askov, at p. 1242.                                   miser la portée de ces circonstances : Askov, p. 1242.

  (4) Are There Especially Strong Societal Inter­               (4) Y a-t-il, pour la société, un intérêt particu­
      ests in the Prosecution on the Merits of the                  lièrement pressant à ce que le procès soit in­
      Case?                                                         struit au fond?

[210] As discussed above, s. 11(b) encompasses                [210] Comme je l’ai déjà expliqué, l’al. 11b) vise
“a community or societal interest” to “see that the           « un droit collectif ou social » de « s’attendre à ce que
justice system works fairly, efficiently and with             le système de justice fonctionne de façon équitable,
reasonable dispatch”: Askov, at pp. 1219 and 1221.            efficace et avec une célérité raisonnable » : Askov,
This societal interest supports prompt disposition            p. 1219 et 1221. Cet intérêt de la société milite
of criminal cases. However, there is also a societal          pour un règlement rapide des affaires criminelles.
interest in “ensuring that those who transgress the           Toutefois, il est également dans l’intérêt de la so­
law are brought to trial”: pp. 1219-20. Societal in­          ciété de « s’assurer que ceux qui transgressent la loi
terests must be considered “in conjunction” with              soient traduits en justice » : p. 1219. Pour interpréter
the interests of the accused in the interpretation of         l’al. 11b), on doit donc tenir compte de l’intérêt de la
s. 11(b): p. 1222.                                            société « en plus » des protections garanties à l’ac­
                                                              cusé : p. 1222.

[211] In McLachlin J.’s concurring opinion in                 [211] Dans l’opinion concordante qu’elle a ex­
Morin, she held that the societal interests in bringing       primée dans l’arrêt Morin, la juge McLachlin a ex­
the accused to trial should be considered in the deter­       pliqué que l’intérêt qu’a la société à ce que l’accusé
mination of s. 11(b) claims: the “true issue at stake”        soit traduit en justice doit être pris en considération
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page122
                                                                 123ofof240
                                                                         241

712                                   R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


in a s. 11(b) analysis is the “determination of where        lorsqu’il s’agit de trancher une requête fondée sur
the line should be drawn between conflicting inter­          l’al. 11b). La « véritable question en litige » dans
ests”, i.e. those of the accused and those of society:       le cadre d’une analyse fondée sur cette disposition
p. 809. Whether a delay becomes unreasonable, on             consiste à se demander « où se trouve la limite entre
the spectrum of delays apparent in criminal proceed­         des intérêts opposés », en l’occurrence, ceux de
ings, must be determined by an analysis in which             l’accusé et ceux de la société : p. 809. Pour trancher
the interests of society in bringing those accused           la question de savoir si un délai est déraisonnable
of crimes to trial are balanced against the rights of        — compte tenu des divers délais qui surviennent
the person accused of a crime: pp. 809-10. To this I         dans le cadre des procès criminels —, il convient
would add the societal interest in prompt disposition        d’analyser l’intérêt qu’a la société à traduire l’ac­
of criminal matters.                                         cusé en justice et de mettre ce droit en balance avec
                                                             ceux de ce dernier : p. 809-810. J’ajouterais à cela
                                                             l’intérêt de la société à ce que les affaires crimi­
                                                             nelles soient jugées promptement.

[212] I agree with this balancing approach. Under            [212] Je souscris à cette approche qui préconise
the revised framework I propose, the delay in excess         une mise en balance. Selon le cadre révisé que je
of the reasonable time requirements of the case and          propose, le délai excédant le temps qui aurait rai­
any actual prejudice arising from the overall delay          sonnablement été nécessaire pour juger l’affaire et
must be evaluated in light of societal interests: on         le préjudice qu’a réellement subi l’accusé en raison
one hand, fair treatment and prompt trial of accused         du délai général doivent être évalués en fonction de
persons and, on the other, determination of cases            l’intérêt qu’a la société, d’une part, à ce que les ac­
on their merits. As noted by Cory J. in Askov, more          cusés soient jugés rapidement et équitablement et,
serious offences will carry commensurately stron­            d’autre part, à ce que les causes soient jugées au
ger societal demands that the accused be brought to          fond. Comme le juge Cory l’a fait observer dans
trial: p. 1226. These interests, however, are in effect      l’arrêt Askov, plus un crime est grave, plus la so­
factored into the determination of what would be a           ciété exige avec force que l’accusé subisse un pro­
reasonable time for the disposition of a case like this      cès : p. 1226. Le cadre d’analyse tient toutefois
one. But if there are exceptionally strong societal in­      effectivement compte de ces intérêts pour détermi­
terests in the prosecution of a case against an accused      ner ce qui constituerait un délai raisonnable pour
which substantially outweigh the societal interest and       juger une affaire de même nature. Cependant, si la
the interest of the accused person in prompt trials,         société a un intérêt particulièrement pressant à ce
these can serve as an “acceptable basis” upon which          que l’accusé soit traduit en justice et que cet inté­
exceeding the inherent and institutional requirements        rêt l’emporte nettement sur celui de la société et
of a case can be justified.                                  de l’accusé à ce que le procès ait lieu rapidement,
                                                             cet intérêt pressant peut être considéré comme une
                                                             « raison acceptable » justifiant un délai plus long
                                                             que les délais inhérent et institutionnel propres à
                                                             l’affaire.

E. Summary of the Analytical Framework                       E. Résumé du cadre analytique

[213] If the accused first establishes a basis that          [213] Si l’accusé établit tout d’abord l’existence
justifies a s. 11(b) inquiry, the court must then un­        de raisons justifiant un examen fondé sur l’al. 11b),
dertake an objective inquiry to determine what               le tribunal doit ensuite entreprendre une analyse
would be the reasonable time requirements to dis­            objective pour déterminer quels sont les délais rai­
pose of a case similar in nature to the one before           sonnablement nécessaires pour juger une affaire de
the court (the inherent time requirements) and how           nature semblable à celle dont il est saisi (le délai
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page123
                                                              124ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                   713


long it would reasonably take the court to hear it            inhérent à l’affaire) et déterminer combien de
once the parties are ready for hearing (the institu­          temps il faudrait raisonnablement au tribunal pour
tional delay).                                                juger l’affaire à partir du moment où les parties sont
                                                              prêtes pour l’instruction (le délai institutionnel).

[214] Next, the court must consider how much of               [214] Le tribunal doit ensuite se demander quelle
the actual delay in the case counts against the state.        portion du délai est imputable à l’État. Pour ce
This is done by subtracting the periods attributable          faire, il soustrait toute période attribuable à la dé­
to the defence, including any waived time periods,            fense — y compris les périodes qu’elle a renoncé
from the overall period of delay from charge to               à invoquer — de la totalité de la période écoulée
trial.                                                        entre le dépôt des accusations et le procès.

[215] Finally, the court must consider whether and            [215] Enfin, le tribunal doit se demander si, et
to what extent the actual delay exceeds the reason­           dans quelle mesure, le temps qu’il a réellement fallu
able time requirements of a case, and whether this            pour instruire l’affaire excède le délai raisonnable
can be “justified on any acceptable basis”. If the ac­        nécessaire pour instruire une cause de même nature
tual delay that counts against the state is longer than       et si cet excédent peut être « justifié de quelque fa­
the reasonable time requirements of a case, then the          çon acceptable ». Si le délai que l’on peut reprocher
delay will generally be considered unreasonable. The          à l’État est plus long que le délai raisonnablement
converse is also the case. However, there may be              nécessaire pour juger l’affaire, le tribunal conclura
countervailing considerations, such as the presence           généralement à son caractère déraisonnable. L’in­
of actual prejudice, exceptionally strong societal in­        verse est également vrai. Toutefois, il peut exister
terests, or exceptional circumstances such as Crown           des circonstances atténuantes, telles que le fait pour
misconduct or exceptional and temporary condi­                l’accusé d’avoir réellement subi un préjudice, des
tions affecting the justice system. These may either          intérêts sociétaux exceptionnellement pressants,
shorten or lengthen the period that would otherwise           des circonstances extraordinaires, dont l’inconduite
be unreasonable delay.                                        du ministère public, ou encore une situation excep­
                                                              tionnelle et temporaire ayant une incidence sur le
                                                              système de justice. Ces facteurs peuvent prolonger
                                                              ou abréger ce qui constituerait autrement un délai
                                                              déraisonnable.

[216] This straightforward framework does not                 [216] Ce cadre d’analyse est simple, mais il tient
attempt to gloss over the inherent complexity of de­          compte de la complexité inhérente à la détermina­
termining what delays are unreasonable. It merely             tion des délais déraisonnables. Il vient simplement
clarifies where the various relevant considerations           préciser le rôle que jouent les différents facteurs
fit into the analysis and how they relate to each             pertinents dans l’analyse et les liens qu’ils ont entre
other. It also simplifies the analysis of prejudice           eux. En outre, il simplifie l’analyse du préjudice et
and makes clear that, as a general rule, institutional        indique clairement qu’il y a lieu, en règle générale,
and Crown delay should be given equal weight. It              d’accorder la même importance au délai institution­
retains the focus on the circumstances of the partic­         nel et à celui qui est attribuable au ministère public.
ular case and builds on the accumulated experience            Enfin, ce cadre continue à mettre l’accent sur les
found in 30 years of this Court’s jurisprudence.              circonstances propres à l’affaire et il met à profit
                                                              l’expérience accumulée par 30 années de jurispru­
                                                              dence de la Cour.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page124
                                                                 125ofof240
                                                                         241

714                                   R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


III. Application                                             III. Application

[217] Although, as noted, this appeal would also             [217] Bien que, comme je l’ai indiqué précédem­
be allowed applying the existing Morin analysis, it          ment, le présent pourvoi serait également accueilli
will be useful by way of illustration to analyze it          suivant le cadre d’analyse existant énoncé dans
under the modified framework that I have just de­            l’arrêt Morin et applicable jusqu’à maintenant, il
scribed.                                                     est néanmoins utile de se livrer à l’analyse modifiée
                                                             que je viens de décrire pour illustrer comment elle
                                                             s’applique.

A. Facts                                                     A. Les faits

[218] In 2008, the RCMP conducted a single,                  [218] En 2008, la GRC a ouvert une enquête se­
straightforward undercover investigation into a “dial-       crète peu complexe sur une opération dite de « vente
a-dope” operation involving the sale of drugs out of         de drogues sur appel » portant sur le commerce de
the Langley and Surrey areas of British Columbia.            stupéfiants dans les régions de Langley et de Surrey,
Undercover police officers purchased cocaine six             en Colombie-Britannique. Des agents d’infiltration
times over seven months, calling a number associ­            ont acheté de la cocaïne à six reprises sur une pé­
ated with Mr. Jordan. On December 17, 2008, the              riode de sept mois en composant un numéro de té­
police executed a search warrant, seizing 42.3 grams         léphone associé à M. Jordan. Le 17 décembre 2008,
of heroin and just under 1.5 kilograms of cocaine and        des policiers ont exécuté un mandat de perquisition
crack cocaine from the apartment that Mr. Jordan and         et saisi 42,3 grammes d’héroïne ainsi qu’un peu
his then-girlfriend, Ms. Kristina Gaudet, shared. On         moins de 1,5 kilo de cocaïne et de crack dans l’ap­
December 17, 2008, the police arrested Mr. Jordan            partement qu’occupaient alors M. Jordan et sa petite
and Ms. Gaudet. Mr. Jordan was charged with pos­             amie de l’époque, Mme Kristina Gaudet. Le 17 dé­
session for the purposes of trafficking on Decem­            cembre 2008, les policiers ont arrêté M. Jordan et
ber 18, and Ms. Gaudet was charged on February 20,           Mme Gaudet. Le 18 décembre, le premier a été ac­
2009.                                                        cusé de possession de drogue en vue d’en faire le
                                                             trafic. La seconde, pour sa part, a été accusée le
                                                             20 février 2009.

[219] From December 18, 2008 to February 16,                 [219] Entre le 18 décembre 2008 et le 16 février
2009, Mr. Jordan was in custody. He was released             2009, M. Jordan est demeuré en détention. Il a été
on February 16, on strict conditions, including              remis en liberté le 16 février sous réserve de condi­
house arrest. During this time, the Crown swore              tions strictes, dont l’obligation de demeurer en
additional and amended informations. Ultimately,             détention à domicile. Pendant cette période, le mi­
10 accused were charged. Mr. Jordan, as the main             nistère public a fait d’autres dénonciations sous ser­
target of the investigation and prosecution, faced           ment et a apporté des modifications à certaines des
six charges.                                                 dénonciations déjà au dossier. En fin de compte,
                                                             10 individus ont été accusés. M. Jordan, en tant que
                                                             principale cible de l’enquête et de la poursuite, fai­
                                                             sait face à six accusations.

[220] The accused elected to be tried in Brit­               [220] L’accusé a choisi de subir son procès de­
ish Columbia Supreme Court. Crown and defence                vant la Cour suprême de la Colombie-Britannique.
counsel agreed upon a preliminary hearing. For               Le ministère public et l’avocat de la défense se sont
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page125
                                                               126ofof240
                                                                       241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                   715


24 months, the preliminary hearing process was                entendus sur la tenue d’une enquête préliminaire.
held before the Provincial Court; it took another             Pendant 24 mois, le processus d’enquête préliminaire
16 months to obtain a Supreme Court trial date for            s’est déroulé devant la Cour provinciale, et il a fallu
the two remaining accused.                                    16 mois de plus pour obtenir une date de procès de­
                                                              vant la Cour suprême pour les deux accusés restants.

B. Judicial History                                           B. Décision des juridictions d’instances inférieures

    (1) British Columbia Supreme Court, 2012                      (1) Cour suprême de la Colombie-Britannique,
        BCSC 1735                                                     2012 BCSC 1735

[221] Verhoeven J. of the British Columbia Su­                [221] Le juge Verhoeven de la Cour suprême
preme Court dismissed Mr. Jordan’s s. 11(b) mo­               de la Colombie-Britannique a rejeté la requête de
tion. He reached the following conclusions with               M. Jordan fondée sur l’al. 11b). Il a tiré les conclu­
respect to the total time to the end of the trial:            sions suivantes au sujet du temps total écoulé avant
                                                              la fin du procès :

•    Total length of delay: 49.5 months                       •    Durée totale du délai : 49,5 mois

•    Inherent requirements: 10.5 months                       •    Délai inhérent : 10,5 mois

•    Crown delay: 2 months                                    •    Délai imputable au ministère public : 2 mois

•    Institutional delay: 32.5 months                         •    Délai institutionnel : 32,5 mois

•    Accused delay: 4 months                                  •    Délai imputable à l’accusé : 4 mois

[222] Some of the delay present in this case was              [222] En l’espèce, une portion du délai a été cau­
due to an underestimation of the time required to             sée par une sous-estimation du temps nécessaire
conduct the preliminary inquiry. While the Crown              pour mener l’enquête préliminaire. Le ministère
argued that the subsequent delay should be attrib­            public a soutenu que le délai qui en a découlé de­
utable to the defence, the trial judge ultimately             vait être imputé à la défense. Le juge du procès l’a
attributed it as institutional delay, citing a lack of        cependant qualifié de délai institutionnel, citant le
evidence supporting the Crown’s claims.                       manque de preuves à l’appui des prétentions du mi­
                                                              nistère public.

[223] The trial judge ultimately concluded that               [223] En fin de compte, le juge du procès a
the accused only waived four months of the delay,             conclu que l’accusé n’avait renoncé qu’à quatre
due to a last-minute change in counsel. He rejected           mois du délai total, une renonciation découlant du
the Crown’s arguments that the delay before the               fait qu’il avait décidé à la dernière minute de chan­
superior court was waived. The Crown relied upon              ger d’avocat. Ainsi, le juge a rejeté les arguments
a letter it sent to defence counsel, asking whether           du ministère public suivant lesquels l’accusé avait
the latter would be interested in an earlier trial date       renoncé à invoquer le délai écoulé devant la cour
based upon a three-week (as opposed to a six-week)            supérieure. Au soutien de sa prétention, le minis­
trial estimation. Defence counsel did not respond to          tère public a invoqué la lettre qu’il avait envoyée
this letter, and there was no evidence as to the reason       à l’avocat de la défense dans laquelle il demandait
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page126
                                                                 127ofof240
                                                                         241

716                                     R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


behind this. The trial judge found that this did not           à ce dernier s’il était intéressé à ce que la date du
amount to clear and unequivocal waiver.                        procès soit rapprochée après avoir estimé sa du­
                                                               rée à trois semaines (plutôt qu’à six). L’avocat de
                                                               la défense n’a pas répondu à cette lettre et aucun
                                                               élément de preuve n’explique cette attitude. Pour le
                                                               juge du procès, cette attitude ne pouvait être inter­
                                                               prétée comme une renonciation claire et non équi­
                                                               voque.

[224] The trial judge estimated eight months of                [224] Le juge du procès a estimé à huit mois le
inherent time requirements before the provincial               délai inhérent à la portion de l’instance qui s’est dé­
court (five months of intake requirements, two                 roulée en cour provinciale (cinq mois pour le délai
months for scheduling and preparation, and one                 préparatoire, deux mois pour la mise au rôle et la
month for the hearing and decision), and two and a             préparation et un mois pour l’audience et la déci­
half months before the superior court (two months              sion) et à deux mois et demi celle qui s’est dérou­
to accommodate counsel scheduling, two weeks for               lée en cour supérieure (deux mois pour trouver des
the trial itself).                                             dates convenant aux avocats et deux semaines pour
                                                               le procès lui-même).

[225] The trial judge found that no time was at­               [225] Le juge du procès a conclu qu’aucun dé­
tributable to the accused, but that the Crown was              lai ne pouvait être reproché à l’accusé, mais que
responsible for two months due to unavailability to            le ministère public était responsable d’une période
continue the preliminary inquiry.                              de deux mois parce qu’il n’avait pas été disponible
                                                               pour continuer l’enquête préliminaire.

[226] The trial judge concluded that there was                 [226] Le juge du procès a conclu en outre qu’il
19 months of institutional delay before the pro­               fallait compter 19 mois de délai d’ordre institu­
vincial court, noting the evidence supporting the              tionnel en cour provinciale, faisant observer que,
shortage of institutional resources in those courts in         selon la preuve, les juridictions en cause de la
British Columbia. He further concluded that there              Colombie-Britannique souffraient d’un manque de
was 13.5 months of institutional delay before the              ressources institutionnelles. Il a également conclu
superior court.                                                à un délai institutionnel de 13 mois et demi pour
                                                               la portion de l’instance qui s’est déroulée devant la
                                                               cour supérieure.

[227] The trial judge then considered both actual              [227] Le juge du procès s’est ensuite penché sur
prejudice and inferred prejudice. He concluded that            la question du préjudice, tant celui réellement subi
the accused was not greatly prejudiced with respect            que celui présumé du fait du délai. Il a conclu que le
to any of his liberty or fair trial interests but that he      délai n’avait pas vraiment porté atteinte aux droits à
did suffer some prejudice to his security interests in         la liberté ou à un procès équitable de l’accusé, mais
the form of stress and worry. However, he held that            que son droit à la sécurité de sa personne avait été
the prior charges against Mr. Jordan “substantially            enfreint en raison du stress et de l’inquiétude qu’il
reduc[e] the degree of prejudice” that would other­            avait vécus. Le juge a toutefois estimé que les ac­
wise be assigned to Mr. Jordan’s security interests:           cusations portées antérieurement contre M. Jordan
para. 124 (CanLII).                                            [TRADUCTION] « [avaient] atténu[é] considérable­
                                                               ment l’ampleur de l’atteinte » que l’on aurait autre­
                                                               ment jugé avoir été portée au droit de M. Jordan à
                                                               la sécurité de sa personne : par. 124 (CanLII).
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page127
                                                              128ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                  717


[228] The trial judge concluded that the delay               [228] Selon le juge du procès, dans le cas de
present in Mr. Jordan’s case “substantially exceeded”        M. Jordan, le délai [TRADUCTION] « était de loin
the guidelines: para. 138. However, the delay was not        supérieur » à celui prévu par les lignes direc­
unreasonable given the seriousness of the offences           trices : par. 138. Toutefois, il n’était pas déraison­
charged, the lack of substantial prejudice against the       nable compte tenu de la gravité des infractions
accused, and the reduced weight attributed to institu­       reprochées, du fait que l’accusé n’avait pas subi de
tional delay.                                                grave préjudice et de l’importance atténuée accor­
                                                             dée au délai institutionnel.

  (2) British Columbia Court of Appeal, 2014                   (2) Cour d’appel de la Colombie-Britannique,
      BCCA 241, 357 B.C.A.C. 137                                   2014 BCCA 241, 357 B.C.A.C. 137

[229] The British Columbia Court of Appeal dis­              [229] La Cour d’appel de la Colombie-Britan­
missed Mr. Jordan’s appeal.                                  nique a débouté M. Jordan de son appel.

[230] Justice Stromberg-Stein agreed with the                [230] La juge Stromberg-Stein a accepté les
facts laid out by the trial judge. She also confirmed        faits relatés par le juge du procès. Elle a également
that the “application judge identified and applied the       confirmé que [TRADUCTION] « [ce dernier] a défini et
correct legal authorities and principles”: para. 13.         appliqué les bons précédents et les bons principes ju­
                                                             ridiques » : par. 13.

[231] On the first ground of appeal, Mr. Jordan              [231] Comme premier moyen d’appel, M. Jordan
argued that the judge should have used the full              a soutenu que le juge du procès aurait dû appliquer
34.5 months of delay in his s. 11(b) analysis, instead       en totalité les 34,5 mois de délai écoulé dans son
of the 17 months outside of the Morin guidelines.            analyse fondée sur l’al. 11b), plutôt que les 17 mois
However, the court concluded that the application            excédant les lignes directrices de l’arrêt Morin. La
judge correctly assessed the delay period.                   Cour d’appel a cependant conclu que le juge du
                                                             procès avait bien évalué la durée du délai.

[232] Next, Mr. Jordan argued that the trial judge           [232] M. Jordan a ensuite soutenu que le juge
erred in attaching less weight to institutional delay.       du procès avait commis une erreur en accordant
Justice Stromberg-Stein found that the judge’s as­           moins d’importance au délai institutionnel. La juge
sessment of 34.5 months as institutional delay was           Stromberg-Stein a conclu que la décision du juge
not based on a proper evidentiary record. However,           du procès de qualifier 34,5 mois de délai institu­
this assessment was favourable to Mr. Jordan, and            tionnel n’était pas fondée sur une preuve adéquate.
she declined to interfere with Verhoeven J.’s weigh­         Toutefois, comme cette évaluation était favorable à
ing of the institutional delay in comparison to other        M. Jordan, la juge Stromberg-Stein a refusé de mo­
factors.                                                     difier la mise en balance qu’a faite le juge Verhoeven
                                                             du délai institutionnel et des autres facteurs.

[233] Finally, Mr. Jordan claimed that the trial             [233] Enfin, M. Jordan a affirmé que le juge du
judge erred in his assessment of prejudice: by using         procès avait commis une erreur dans son évalua­
the wrong quantum of delay and by failing to make            tion du préjudice en retenant une durée de délai
a meaningful finding of inferred prejudice. The ap­          erronée et en ne tirant pas de véritable conclusion
plication judge found that Mr. Jordan experienced            au sujet du préjudice présumé. Pour le juge du
“some degree” of prejudice, but not a “substan­              procès, M. Jordan avait subi [TRADUCTION] « un
tial” degree of prejudice: C.A. reasons, at para. 46.        certain » préjudice, mais pas un préjudice « impor­
This finding of fact is reviewable on a standard of          tant » : C.A., par. 46. Cette conclusion de fait est
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page128
                                                                 129ofof240
                                                                         241

718                                      R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


palpable and overriding error. The Court of Appeal              assujettie à la norme de contrôle de l’erreur ma­
found that the trial judge’s assessment did not rise            nifeste et dominante. Or, la Cour d’appel a estimé
to this degree. The court affirmed the trial judge’s            que l’évaluation du juge du procès n’avait pas at­
findings regarding actual prejudice, and held that              teint ce seuil. Elle a confirmé les conclusions tirées
the judge was “alive to the possibility of inferring            par ce dernier au sujet du préjudice réellement subi
prejudice” and did, in fact, infer some degree of               et conclu que celui-ci s’était montré « ouvert à la
prejudice from the delay: para. 51.                             possibilité de conclure à l’existence d’un préjudice
                                                                présumé » et qu’il avait, de fait, jugé que le délai
                                                                avait causé un certain préjudice : par. 51.

C. Analysis                                                     C. Analyse

[234] Applying the analytical framework from                    [234] Appliquant le cadre analytique qui a été
Morin as elaborated and clarified above, I conclude             énoncé dans l’arrêt Morin en tenant compte des ex­
that Mr. Jordan’s appeal should be allowed and the              plications et clarifications qui précèdent, je conclus
charges against him stayed because his constitutional           qu’il y a lieu de faire droit au pourvoi de M. Jordan
right to be tried within a reasonable time was vio­             et de suspendre les accusations portées contre lui,
lated in this case. I will briefly consider the four steps      puisque son droit constitutionnel d’être jugé dans
in the analytic framework.                                      un délai raisonnable a été violé. Je vais maintenant
                                                                examiner brièvement chacun des quatre volets que
                                                                comporte le cadre d’analyse.

  (1) Is an Unreasonable Delay Inquiry Justified?                 (1) L’analyse du délai déraisonnable est-elle
                                                                      justifiée?

[235] I agree with the trial judge that the                     [235] Je suis d’accord avec le juge du procès
49.5-month delay from the charges to the end of the             pour affirmer que le délai de 49 mois et demi écoulé
scheduled trial date is sufficient to trigger an inquiry        entre le dépôt des accusations et la date prévue de la
into whether the delay is unreasonable.                         fin du procès suffit pour justifier l’examen du carac­
                                                                tère raisonnable ou non du délai.

  (2) What Is a Reasonable Time for the Disposi­                  (2) Quel serait le délai raisonnable pour juger
      tion of a Case Like This One?                                   une affaire comme celle dont le tribunal est
                                                                      saisi?

  (a) Inherent Time Requirements                                  a)      Délai inhérent à l’affaire

[236] The trial judge identified the periods of in­             [236] Le juge du procès a fixé à 10 mois et demi
herent delay present in the case as being 10.5 months.          le délai inhérent à la présente affaire. Bien qu’il
While the trial judge did not approach this on a                n’ait pas abordé cet aspect du dossier sous un angle
purely objective basis, I nonetheless find no reason            purement objectif, je conclus néanmoins que rien
to interfere with this assessment as representing the           ne justifie de modifier cette évaluation, qui est à
reasonable inherent time requirements of a case of              l’image du délai inhérent raisonnable dans une
this nature, even treating this case as involving an in-        affaire de la nature de la présente cause, même si
custody accused or an accused subject to very restric­          l’accusé visé a été détenu ou a fait l’objet de condi­
tive bail conditions.                                           tions de remise en liberté sous caution très rigou­
                                                                reuses.
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page129
                                                              130ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                    719


  (b) Institutional Delay                                      b)    Délai institutionnel

[237] This case proceeded through the Provin­                [237] La présente affaire a été instruite par la
cial Court and the Supreme Court of British Co­              Cour provinciale et par la Cour suprême de la
lumbia. Under the Morin administrative guidelines,           Colombie-Britannique. Selon les lignes directrices
the reasonable institutional delays for both levels of       administratives énoncées dans l’arrêt Morin, les
court total between 14 and 18 months. Although it            délais institutionnels raisonnables dans les cas où
is debatable whether accepting the upper end of the          la cause est entendue par ces deux niveaux de ju­
range is appropriate in a case of this nature, for the       ridiction totalisent entre 14 et 18 mois. Bien qu’on
purposes of my analysis I will proceed on the basis          puisse débattre de l’opportunité, dans un cas comme
that 18 months of institutional delay would be rea­          celui-ci, d’accepter un chiffre se situant à l’extrémité
sonable.                                                     supérieure de la fourchette, pour les besoins de mon
                                                             analyse, je vais tenir pour acquis qu’un délai institu­
                                                             tionnel de 18 mois serait raisonnable.

[238] It follows that a reasonable period for the            [238] Compte tenu de ce qui précède, le délai
disposition of this case was 28.5 months.                    raisonnable pour trancher la présente affaire aurait
                                                             donc été de 28 mois et demi.

  (3) How Much of the Delay That Actually Oc­                  (3) Quelle portion du délai effectivement
      curred Counts Against the State?                             écoulé peut-on imputer à l’État?

[239] We know that this case took 49.5 months in             [239] Nous savons que, dans la présente affaire,
total. To determine the amount of delay that counts          le procès a duré en tout 49 mois et demi. Pour dé­
against the state we must subtract any period at­            terminer la portion de ce délai que l’on peut im­
tributable to the defence and any period of unusual          puter à l’État, il faut soustraire de ce total toute
or unforeseen delay not fairly counted against the           période qui peut être attribuée à la défense et toutes
Crown.                                                       celles inusitées ou imprévues que l’on ne saurait re­
                                                             procher au ministère public.

  (a) Delay Attributable to the Defence                        a)    Délai imputable à la défense

[240] The Crown’s main argument is that the trial            [240] Selon le principal argument du ministère
judge erred in categorizing so much of the delay as          public, le juge du procès a commis une erreur en
institutional. The Crown makes multiple submis­              qualifiant d’institutionnelle une trop grande portion
sions regarding the categorization of delay between          du délai. Le ministère public a formulé de nom­
the charge to the arraignment hearing, from the ar­          breux arguments au sujet de la caractérisation du
raignment hearing to the preliminary inquiry, of the         délai écoulé entre le dépôt des accusations et l’au­
adjournments of the preliminary inquiry, and in set­         dience relative à l’interpellation, de celui survenu
ting the six-week trial. For many of these submis­           entre cette dernière et l’enquête préliminaire, ainsi
sions, the Crown argues that various periods should          qu’au sujet des ajournements de l’enquête prélimi­
be considered “waiver” or conduct otherwise attrib­          naire et de la mise au rôle d’un procès de six se­
utable to the defence.                                       maines. Se fondant sur ces arguments, le ministère
                                                             public soutient que diverses périodes devraient être
                                                             considérées comme une « renonciation » ou comme
                                                             un délai imputable à la défense.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page130
                                                                 131ofof240
                                                                         241

720                                    R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


[241] As stated above, for any period to be con­              [241] Je le répète, pour que le tribunal conclue
sidered waived by the defence, the defence must               à la renonciation par la défense à invoquer un dé­
have so indicated in clear and unequivocal terms.             lai, cette dernière doit avoir affirmé de façon claire
The trial judge noted that Mr. Jordan agreed that             et non équivoque que telle était son intention. Le
four months of the delay was “waived” because it              juge du procès a noté que M. Jordan a admis avoir
resulted from his last-minute change in counsel.              « renoncé » à un délai de quatre mois parce que ce
However, I see no reason to attribute any other pe­           dernier était la conséquence de sa décision de der­
riod as being “waived” by Mr. Jordan. Moreover, I             nière minute de changer d’avocat. Cela dit, je ne
see no reason to classify any other period as being           vois aucune raison pour conclure que M. Jordan a
fairly attributable to Mr. Jordan.                            « renoncé » à quelque autre délai que ce soit. Qui
                                                              plus est, je ne vois aucune raison pour attribuer lé­
                                                              gitimement quelque autre délai à M. Jordan.

  (b) Exceptional or Unavoidable Delay                          b)      Délai exceptionnel ou inévitable

[242]    No such delay is present here.                       [242] Il n’y a eu aucun délai exceptionnel ou iné­
                                                              vitable dans le cas qui nous occupe.

  (4) Was the Delay That Counts Against the State               (4) Le délai attribuable à l’État était-il dérai­
      Unreasonable?                                                 sonnable?

[243] As discussed earlier, the reasonable time re­           [243] Comme nous l’avons déjà vu, c’est un dé­
quirements for a case of this nature were 28.5 months.        lai de 28 mois et demi qui aurait été raisonnable
The case in fact took 49.5 months. The difference is          pour juger une affaire de la nature de celle dont
21 months. Of that, 4 months are attributable to the          nous sommes saisis. Or, c’est en réalité 49 mois et
defence. The rest — a period of 17 months — counts            demi qu’il a fallu pour le faire. Cela correspond à
against the state. In other words, this case took almost      un écart de 21 mois. De cette période, 4 mois sont
a year and a half longer than what would be a reason­         attribuables à la défense. Le reste — soit une pé­
able period to prosecute a case of this nature.               riode de 17 mois — est imputable à l’État. Autre­
                                                              ment dit, la présente affaire a duré presque un an et
                                                              demi de plus que ce qui aurait été raisonnable pour
                                                              instruire le procès dans une cause de même nature.

[244] This is not a close case. The time to the end           [244] Il ne s’agit pas d’un cas limite. En effet, le
of trial greatly exceeds what would be a reasonable           délai qu’il a fallu pour traduire l’accusé en justice
time to prosecute a case of this nature. While there          a été de loin supérieur à celui qui aurait été raison­
are societal interests in the trial on the merits of          nablement nécessaire pour juger une affaire de cette
the serious drug crimes alleged against Mr. Jordan,           nature. Bien qu’il soit dans l’intérêt de la société
these cannot make reasonable the grossly excessive            qu’il y ait un procès au fond pour les crimes graves
time that it took society to bring him to trial.              relatifs aux stupéfiants reprochés à M. Jordan, cet in­
                                                              térêt ne saurait rendre raisonnable le délai manifeste­
                                                              ment excessif qu’il a fallu à la société pour le juger.

D. Other Issues Raised                                        D. Autres questions soulevées

[245] The parties raised a number of other issues,            [245] Les parties ont soulevé explicitement ou
explicitly or implicitly, to which I will briefly re­         implicitement plusieurs autres questions auxquelles
spond.                                                        je vais brièvement répondre.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page131
                                                                 132ofof240
                                                                         241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                  721


(1)     Should some delay where the courts are un­           (1)    Devrait-on qualifier un délai d’inhérent
        available be classified as inherent require­                lorsque le tribunal n’est pas disponible, si
        ments if defence counsel is also unavailable?               l’avocat de la défense n’est pas non plus dis­
                                                                    ponible?
[246] The inherent requirements of a case are de­            [246] Le délai inhérent à l’affaire est déterminé
termined objectively and when this is done as de­            de façon objective et lorsque cette évaluation est
scribed earlier in my reasons, there is no overlap           effectuée conformément à la méthode que j’ai
between the inherent requirements and institutional          exposée dans les présents motifs, il n’y a pas de
delay.                                                       chevauchement entre le délai inhérent et le délai
                                                             institutionnel.

(2)     Should institutional delay be accorded “less         (2)    Devrait-on accorder « moins d’importance »
        weight” in determining the overall reason­                  au délai institutionnel pour évaluer le carac­
        ableness of the delay?                                      tère raisonnable du délai en général?
[247] Under the revised framework, institutional             [247] Selon le cadre d’analyse révisé que j’ai dé­
delay is not given less weight than other delay that         crit précédemment, le délai institutionnel ne se voit
counts against the state.                                    pas accorder moins d’importance que les autres dé­
                                                             lais imputables à l’État.

(3)     Does the accused’s consent to an adjourn­            (3)    Le consentement de l’accusé à un ajourne­
        ment or later trial date constitute “waiver”?               ment ou au report de la date du procès em­
                                                                    porte-t-il « renonciation »?
[248] The onus is on the Crown to demonstrate                [248] Il incombe au ministère public de démon­
that, when an accused agrees to an adjournment ini­          trer que, lorsque l’accusé consent à un ajournement
tiated by the Crown or to a trial date, it amounts to        proposé par le ministère public ou à une date de
“waiver” and not “mere acquiescence in the inevi­            procès, cet acquiescement emporte « renonciation »
table”.                                                      et qu’il ne s’agit pas d’une « simple reconnaissance
                                                             de l’inévitable ».

(4)     Should inherent requirements be subtracted           (4)    Devrait-on soustraire le délai inhérent du dé­
        from the final quantum of delay when as­                    lai final pour évaluer le caractère raisonnable
        sessing the overall reasonableness of the de­               du délai en général?
        lay?
[249] Inherent requirements are not “subtracted”             [249] Le tribunal ne « soustrait » pas le délai inhé­
but are rather considered along with institutional           rent, mais il en tient compte, de même que du délai
delay in deciding what period of delay would be              institutionnel, pour décider de la longueur du délai
reasonable for a case of this nature.                        raisonnable dans une affaire de la nature de celle
                                                             dont il est saisi.

(5)     Can the constitutionally tolerable length of         (5)    La durée du délai institutionnel jugée accep­
        institutional delay be extended if the accused              table du point de vue constitutionnel peut-
        did not suffer “substantial” or “significant”               elle être prolongée si l’accusé n’a pas subi
        prejudice?                                                  de préjudice « grave » ou « important »?
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page132
                                                                 133ofof240
                                                                         241

722                                   R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


[250] As explained earlier, the answer is no: proof          [250] Comme je l’ai expliqué précédemment, il
of actual prejudice is not required to find unreason­        faut répondre par la négative à cette question. Il n’est
able delay.                                                  pas nécessaire de prouver que l’accusé a réellement
                                                             subi un préjudice pour que le tribunal juge le délai
                                                             déraisonnable.

(6)    Did the trial judge err in finding that the ac­       (6)    Le juge du procès a-t-il commis une erreur
       cused only suffered “some” and not “sub­                     en concluant que l’accusé n’avait subi qu’un
       stantial” prejudice?                                         « certain » préjudice et non pas un préjudice
                                                                    « important »?
[251] I see no reason to interfere with the trial            [251] Je ne vois aucune raison de modifier les
judge’s reasons to this effect.                              conclusions du juge du procès sur ce point.

(7)    Did the trial judge err when categorizing the         (7)    Le juge du procès a-t-il commis une erreur
       delays in this case, specifically in attributing             en qualifiant les délais dans le cas qui nous
       so much of the delay to Crown and institu­                   occupe, notamment en qualifiant une por­
       tional delay?                                                tion aussi importante de la période en cause
                                                                    de délai attribuable au ministère public et de
                                                                    délai institutionnel?
[252] I see no reason to interfere with the trial            [252] Je ne vois aucune raison de modifier la fa­
judge’s classification of delay in this case.                çon dont le juge du procès a qualifié les délais en
                                                             l’espèce.

E. Conclusion                                                E. Dispositif

[253] I would allow the appeal and would stay                [253] J’accueillerais le pourvoi et j’ordonnerais
the charges against Mr. Jordan.                              l’arrêt des procédures intentées contre M. Jordan.

IV. The Approach of Justices Moldaver, Karakatsanis          IV. L’approche préconisée par les juges Moldaver,
    and Brown                                                    Karakatsanis et Brown

[254] It will by now be obvious that I funda­                [254] Je crois qu’il est d’ores et déjà évident que
mentally disagree with the approach proposed by              je suis fondamentalement en désaccord avec l’ap­
my colleagues. It is, in my respectful view, both            proche préconisée par mes collègues. À mon avis,
unwarranted and unwise. The proposed approach                cette approche est à la fois injustifiée et impru­
reduces reasonableness to two numerical ceilings.            dente. Elle ramène la question du caractère raison­
But doing so uncouples the right to be tried within          nable à deux plafonds numériques. Mais, ce faisant,
a reasonable time from the Constitution’s text and           elle dissocie le droit d’être jugé dans un délai rai­
purpose in a way that is difficult to square with our        sonnable du texte et de l’objet de la Constitution
jurisprudence, exceeds the proper role of the Court          d’une façon qui est difficile à concilier avec notre
by creating time periods which appear to have no             jurisprudence; elle outrepasse le rôle dévolu à la
basis or rationale in the evidence before the Court,         Cour en créant des plafonds qui semblent n’avoir
and risks negative consequences for the administra­          aucune logique ni raison d’être compte tenu de la
tion of justice. Based on the limited evidence in the        preuve soumise à la Cour; et elle risque d’entraî­
record, the presumptive time periods proposed by             ner des conséquences néfastes pour l’administra­
my colleagues are unlikely to improve the pace at            tion de la justice. Selon la preuve limitée qui a été
which the vast majority of cases move through the            versée au dossier, il est improbable que les délais
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page133
                                                              134ofof240
                                                                      241

[2016] 1 R.C.S.                               R.   c.   JORDAN   Le juge Cromwell                                         723


system while risking judicial stays for potentially              présumés proposés par mes collègues accélèrent le
thousands of cases. Moreover, the increased sim­                 traitement de l’immense majorité des affaires judi­
plicity which is said to flow from this approach is              ciaires. Ils risquent plutôt d’entraîner un arrêt des
likely illusory. The complexity inherent in deter­               procédures dans des milliers de causes. De plus, la
mining unreasonable delay has been moved into                    simplicité accrue qui découlerait soi-disant de cette
deciding whether to “rebut” the presumption that                 méthode est vraisemblablement illusoire. En effet,
a delay is unreasonable if it exceeds the ceiling in             en appliquant l’approche que préconisent mes col­
particular cases: para. 47.                                      lègues, la complexité inhérente à la détermination
                                                                 du délai déraisonnable ne fait que se métamorpho­
                                                                 ser en une décision sur l’opportunité de « réfuter »,
                                                                 dans des cas particuliers, la présomption selon la­
                                                                 quelle un délai est déraisonnable s’il excède le pla­
                                                                 fond : par. 47.

A. Reasonableness Cannot Be Captured by a                        A. Le caractère raisonnable est un concept qu’on
   Number                                                           ne peut ramener à une valeur numérique

[255] One of the themes that appears throughout                  [255] Selon un des thèmes récurrents de la juris­
the Court’s jurisprudence on the right to be tried               prudence de la Cour sur le droit d’être jugé dans
within a reasonable time is that reasonableness can­             un délai raisonnable, le caractère raisonnable est un
not be judicially defined with precision or captured             concept qui ne peut être défini avec précision par
by a number. The proposed ceilings are deeply in­                les tribunaux et qu’on ne peut ramener à une valeur
consistent with this constant in our jurisprudence.              numérique. Or, les plafonds proposés contredisent
                                                                 carrément la jurisprudence constante de la Cour sur
                                                                 ce point.

[256] In Mills, where this Court first considered                [256] Dans l’arrêt Mills, où la Cour s’est penchée
the scope of s. 11(b), Lamer J. wrote that a “reason­            pour la première fois sur la portée de l’al. 11b), le
able” time to trial cannot be determined with refer­             juge Lamer a affirmé que le délai « raisonnable »
ence to specific numbers:                                        avant le procès ne pouvait être défini par une valeur
                                                                 numérique :

    Reasonableness is an elusive concept which cannot be            La notion de ce qui est raisonnable est difficile à cer­
juridically defined with precision and certainty. Under          ner et à définir juridiquement avec précision et certitude.
s. 11(b), however, as we are dealing with reasonableness         À l’alinéa 11b) cependant, comme nous envisageons le
as regards the passage of time, we have the advantage of         caractère raisonnable du délai écoulé, nous avons l’avan­
being able to refer to precise stages of proceedings and         tage de pouvoir nous référer à des étapes précises des
events.                                                          procédures et des événements.

   This is not to say that reasonableness can be predeter­          Ceci ne veut pas dire que ce qui est raisonnable peut
mined with precision. That would be “falling victim to           être fixé à l’avance avec précision. Ce serait « être victime
the tyranny of numbers”. But the advantage to be found           de la tyrannie des chiffres ». Mais l’avantage existant
when dealing with time is that reasonableness can be de­         lorsqu’on a affaire au délai est que le caractère raison­
termined with the help of the precision surrounding the          nable est déterminable grâce à la précision qui entoure la
happening of certain events, e.g. arraignment, the pre­          survenance de certains événements, par exemple, l’inter­
liminary inquiry, the trial, and the time elapsed between.       pellation, l’enquête préliminaire, le procès et l’intervalle
[p. 923]                                                         de temps les séparant. [p. 923]
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page134
                                                                 135ofof240
                                                                         241

724                                      R.   v.   JORDAN   Cromwell J.                                  [2016] 1 S.C.R.


[257] In Conway, L’Heureux-Dubé J. wrote for                    [257] Dans l’arrêt Conway, la juge L’Heureux-
the majority that the “protection afforded by s. 11(b)          Dubé écrivait pour les juges majoritaires que « [l]a
of the Charter is not expressed in absolute terms”              protection offerte par l’al. 11b) de la Charte n’est pas
and that “the right to a speedy trial ‘is necessarily           exprimée en termes absolus » et que « le droit d’être
relative. It is consistent with delays and depends              jugé promptement [. . .] [TRADUCTION] “est nécessai­
upon circumstances’”: p. 1672, quoting Beavers v.               rement relatif. Il admet des retards et sa nature dé­
Haubert, 198 U.S. 77 (1905), at p. 87.                          pend des circonstances” » : p. 1672, citant Beavers c.
                                                                Haubert, 198 U.S. 77 (1905), p. 87.

[258] In Smith, Sopinka J. for the Court elaborated             [258] Dans l’arrêt Smith, le juge Sopinka est allé
on this point:                                                  plus loin en donnant les précisions suivantes, au
                                                                nom de la Cour :

The question is, at what point does the delay become un­        La question est de savoir à quel point le délai devient
reasonable? If this were simply a function of time, the         déraisonnable. S’il s’agissait simplement d’une question
matter could be easily resolved. Indeed a sliding scale         de temps, la question pourrait être facilement tranchée.
of times could be developed with respect to specified of­       En fait, on pourrait mettre au point une mesure de temps
fences which could be adjusted because of the special           relative à certaines infractions qui pourrait être ajustée
circumstances of the case. But it is not simply a func­         en fonction des circonstances spéciales de l’affaire. Tou­
tion of time, but of time and several other factors. What       tefois, il s’agit non pas d’une simple question de temps,
those basic factors are is not the subject of disagreement.     mais d’une question de temps et de plusieurs autres fac­
[p. 1131]                                                       teurs. Il n’y a pas de désaccord au sujet de la nature de
                                                                ces facteurs fondamentaux. [p. 1131]

[259] In Askov and Morin, this Court again re­                  [259] Dans les arrêts Askov et Morin, la Cour a
iterated the importance of the balancing test in de­            rappelé l’importance de l’exercice de mise en ba­
termining reasonable delay. In fact, in Morin, this             lance pour fixer un délai raisonnable. De fait, dans
Court specifically declined to create an administra­            l’arrêt Morin, elle a expressément refusé d’établir
tive guideline for the “inherent” or “intake” time              des lignes directrices administratives en ce qui
requirements of a case, noting the “significant vari­           a trait à la durée des délais « inhérent » ou « pré­
ation between some categories of offences”: p. 792.             paratoire », faisant observer qu’il pouvait y avoir
Sopinka J. wrote that as “the number and complex­               « une différence importante entre certaines catégo­
ity of [intake requirements of a case] increase, so             ries d’infractions » : p. 792-793. Le juge Sopinka a
does the amount of delay that is reasonable”: ibid.             précisé que « [s]i le nombre et la complexité [des
                                                                mesures préparatoires] augmentent, la longueur du
                                                                délai raisonnable augmente également » : p. 792.

[260] Thus, the Court has said on several occa­                 [260] La Cour a donc affirmé à plusieurs reprises
sions that reasonable inherent time requirements for            que le concept de délai inhérent raisonnable pour
cases do not lend themselves to the creation of ad­             juger une affaire se prête mal à l’élaboration de
ministrative guidelines.                                        lignes directrices administratives.

[261] Moreover, a judicially fixed ceiling for                  [261] En outre, le fait d’établir par voie judiciaire
overall case disposition is at odds with jurisprudence          un plafond fixe pour l’ensemble des causes contre­
arising from every other jurisdiction with a speedy             dit la jurisprudence de tous les autres pays où, à ma
trial guarantee of which I am aware. In Trial Within            connaissance, il existe une garantie de procès ra­
a Reasonable Time (1992), Michael A. Code wrote                 pides. Dans son ouvrage Trial Within a Reasonable
that “[i]t is generally foreign to the U.S. speedy trial        Time (1992), Michael A. Code écrit que [TRADUC-
jurisprudence to establish numerical standards of               TION] « l’idée de fixer des normes numériques de
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page135
                                                              136ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                    725


any kind”: p. 119. The presence of time limitations,          quelque ordre que ce soit est, de façon générale,
whether judicial or statutory, are virtually unheard of       étrangère à la jurisprudence américaine sur l’obli­
in European jurisdictions. In Can excessive length of         gation d’instruire les procès rapidement » : p. 119.
proceedings be remedied? (2007), the Venice Com­              Les délais de prescription, qu’ils soient d’origine
mission polled a number of jurisdictions ranging              judiciaire ou législative, sont aussi pratiquement
from Albania to the former Yugoslav Republic of               inconnus en Europe. Dans son rapport intitulé
Macedonia, all of which replied in the negative to            Can excessive length of proceedings be remedied?
the questions as to whether there was a deadline or           (2007), la Commission de Venise a mené un son­
fixed time frame in which the competent authorities           dage auprès de plusieurs pays, allant de l’Albanie
need rule on a criminal matter: Section II (pp. 65-           à l’ancienne République yougoslave de Macédoine.
322). Statutory timelines are, of course, an entirely         Ceux-ci ont tous répondu par la négative à la
different matter and I will have more to say about            question de savoir si leurs autorités compétentes
them in a moment.                                             étaient soumises à un délai à ne pas dépasser ou
                                                              à une échéance fixe pour juger une affaire crimi­
                                                              nelle : section II (p. 65-322). Bien entendu, les dé­
                                                              lais prévus par la loi sont dans une catégorie à part,
                                                              et j’y reviendrai un peu plus loin.

[262] There is no parallel between the adminis­               [262] Il n’y a aucun parallèle entre les lignes di­
trative guidelines for institutional delay adopted in         rectrices administratives en matière de délais insti­
Askov and Morin and the ceilings for overall delay            tutionnels qui ont été adoptées dans les arrêts Askov
proposed in my colleagues’ reasons. As I have ex­             et Morin et les plafonds que proposent mes collè­
plained, institutional delay is concerned with how            gues dans leurs motifs en ce qui concerne le délai
long one should have to wait for the court to be              total nécessaire pour juger une affaire. Comme je
ready to hear the case. This is not a question that           l’ai déjà expliqué, le délai institutionnel concerne
depends to any significant extent on the particular           le temps que l’on devrait avoir à attendre avant que
circumstances of the case. It is mainly a question of         le tribunal ne soit prêt à instruire l’affaire. Cette
resources. It is quintessentially a judicial function         question n’a pour ainsi dire rien à voir avec les cir­
under the Constitution to set some clear limits on            constances particulières de l’affaire. Il s’agit surtout
the point at which the state’s plea of inadequate re­         d’une question de ressources et il revient essentiel­
sources must give way to the constitutionally guar­           lement aux tribunaux, en vertu de la Constitution,
anteed right to be tried within a reasonable time.            de préciser clairement dans quelles circonstances
The administrative guidelines in Askov and Morin              le manque de ressources invoqué par l’État doit cé­
serve the reasonableness analysis by defining when            der devant le droit garanti par la Charte d’être jugé
state-provided court services should reasonably be            dans un délai raisonnable. Les lignes directrices
available. Unlike the proposed ceilings, the admin­           administratives énoncées dans les arrêts Askov et
istrative guidelines do not attempt to define what            Morin sont utiles à l’analyse du caractère raison­
would be a reasonable time for trying all cases in all        nable puisqu’elles précisent dans quelle mesure les
circumstances. Moreover, the administrative guide­            services judiciaires offerts par l’État devraient rai­
lines were intended to be generous and established            sonnablement être accessibles. Contrairement aux
“neither a limitation period nor a fixed ceiling on           plafonds proposés, les lignes directrices administra­
delay”: Morin, at pp. 795-96.                                 tives ne tentent pas de définir ce qui constituerait
                                                              un délai d’instruction raisonnable qui s’appliquerait
                                                              à toutes les affaires dans toutes les situations. En
                                                              outre, elles ont été conçues pour être généreuses et
                                                              pour ne prévoir « ni une période de prescription, ni
                                                              une durée maximale » : Morin, p. 796.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page136
                                                                 137ofof240
                                                                         241

726                                   R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


[263] The proposed judicially created “ceilings”             [263] Les « plafonds » que l’on propose de créer
largely uncouple the right to be tried within a rea­         par voie judiciaire dissocient en grande partie le droit
sonable time from the concept of reasonableness              d’être jugé dans un délai raisonnable du concept de
which is the core of the right. The bedrock constitu­        caractère raisonnable qui est au cœur de ce droit.
tional requirement of reasonableness in each partic­         L’exigence constitutionnelle fondamentale du carac­
ular case is replaced with a fixed ceiling and is thus       tère raisonnable dans chaque cas donné est rempla­
converted into a requirement to comply with a ju­            cée par des plafonds fixes, et est ainsi transformée
dicially legislated metric. This is inconsistent with        en une obligation de se conformer à une valeur nu­
the purpose of the right, which after all, is to guar­       mérique dictée par le droit prétorien. Cette approche
antee trial within a reasonable time. Reducing “rea­         contredit par ailleurs la raison d’être de ce droit, qui
sonableness” to a judicially created ceiling, which          vise après tout à garantir la tenue d’un procès dans
applies regardless of context, does not achieve this         un délai raisonnable. Réduire la notion de « carac­
purpose.                                                     tère raisonnable » à un plafond créé au moyen d’une
                                                             règle de droit prétorienne qui s’applique sans tenir
                                                             compte du contexte ne réalise pas cet objectif.

[264] Moreover, this approach unjustifiably di­              [264] Cette approche restreint en outre de manière
minishes the right to be tried within a reasonable           injustifiable le droit d’être jugé dans un délai raison­
time. As I see it, a case is not tried within a rea­         nable. À mon sens, un accusé n’a pas été jugé dans
sonable time if it has taken “markedly longer than           un tel délai si le procès a été « nettement plus long
it reasonably should have” (para. 48) to be tried.           qu’il aurait dû raisonnablement l’être » : par. 48.
Other than in very unusual circumstances, that is            Sauf dans des circonstances fort inusitées, c’est
what an accused has to show to establish a breach            pourtant ce que l’accusé devra démontrer pour éta­
of s. 11(b) of the Charter. But that is not enough           blir qu’il y a eu violation de l’al. 11b) de la Charte.
under the proposed framework. When the elapsed               Le cadre d’analyse proposé exige cependant encore
time is below the ceiling, an accused would have to          davantage. Lorsque le temps écoulé sera inférieur
show not only that the case took “markedly longer”           au plafond fixé, l’accusé sera tenu de démontrer
than it reasonably should have but also that he or           non seulement que l’affaire a duré « nettement plus
she “took meaningful steps that demonstrate a sus­           long[temps] » que ce qu’elle aurait raisonnablement
tained effort to expedite the proceedings”: para. 48.        dû prendre, mais également qu’il « a pris des me­
This requirement has no bearing on whether the               sures utiles qui font la preuve d’un effort soutenu
time to trial was unreasonable. It is, in effect, a ju­      pour accélérer l’instance » : par. 48. Cette exigence
dicially created diminishment of a constitutional            n’a aucune incidence sur la question de savoir si le
right, and one for which there is no justification. I        délai écoulé avant l’instruction a été déraisonnable.
see no basis in the constitutional text or the juris­        Il s’agit en fait d’une restriction injustifiée apportée
prudence for imposing this burden on an accused              par les tribunaux à un droit constitutionnel. Je ne
person.                                                      vois, ni dans le texte constitutionnel ni dans la juris­
                                                             prudence, rien qui justifie de faire porter un tel far­
                                                             deau à l’accusé.

[265] My colleagues’ “qualitative review of nearly           [265] L’analyse qualitative qu’ont menée mes
every reported s. 11(b) appellate decision from the          collègues de « pratiquement tous les arrêts publiés
past 10 years, and many decisions from trial courts”         portant sur l’al. 11b) rendus en appel au cours des
(para. 106) suggests that my concerns on this score          10 dernières années de même que de nombreux ju­
are not theoretical. That examination shows that our         gements de première instance » (par. 106) donne
superior courts found unreasonable delay in 20 per­          à penser que mes préoccupations à ce chapitre ne
cent of the cases where the delay was at or under            sont pas théoriques. En effet, il ressort de cet exa­
the 30-month ceiling. The percentage is about the            men que nos cours supérieures ont jugé le délai
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page137
                                                              138ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                   727


same for the provincial court cases at or under the           déraisonnable dans 20 p. 100 des cas où il était de
ceiling. But under the proposed framework, none of            30 mois ou moins. Le pourcentage est à peu près
these cases could be stayed absent proof by the ac­           le même pour les causes portées devant une cour
cused that they had attempted to actively expedite            provinciale où le délai était inférieur au plafond ou
the process. Imposing this burden is contrary to the          l’avait atteint. Or, selon le cadre proposé, aucun de
Court’s holding in Askov that “it is the responsibility       ces procès ne pourrait faire l’objet d’un arrêt des
of the Crown to bring the accused to trial” and that          procédures à moins que les accusés ne démontrent
“any inquiry into the conduct of the accused should           qu’ils ont pris des mesures pour accélérer l’ins­
in no way absolve the Crown from its responsibility           tance. Imposer ce fardeau est contraire à la conclu­
to bring the accused to trial”: p. 1227.                      sion de la Cour dans Askov selon laquelle, d’une
                                                              part, « il incombe au ministère public de faire subir
                                                              à un accusé son procès » et, d’autre part, « l’exa­
                                                              men des actes de l’accusé ne doit en rien soustraire
                                                              le ministère public à sa responsabilité de soumettre
                                                              [celui-ci] à son procès » : p. 1227.

[266] The proposed approach in effect substi­                 [266] L’approche proposée a pour effet de rem­
tutes a right to be “tried under the ceiling” for a           placer le droit d’être jugé dans un délai raisonnable
right to be tried within a reasonable time. In doing          par celui d’être « jugé conformément au plafond
so, it unjustifiably diminishes the right guaranteed          fixé ». Elle a ainsi pour effet de restreindre de ma­
by the Charter and sets aside a central teaching of           nière injustifiable un droit garanti par la Charte et
our s. 11(b) jurisprudence — that reasonableness              de faire abstraction d’un enseignement central de la
cannot be captured by a number.                               jurisprudence de la Cour relative à l’al. 11b) — soit
                                                              que le caractère raisonnable est un concept que l’on
                                                              ne peut ramener à une valeur numérique.

B. Creating Presumptive Ceilings for Reasonable-              B. Établir des plafonds qui créent une présomp-
   ness Is a Legislative, Not a Judicial Task                    tion en matière de caractère raisonnable est
                                                                 une tâche qui revient au législateur et non aux
                                                                 tribunaux

[267] Creating fixed or presumptive ceilings is a             [267] La décision de créer des plafonds fixes ou
task better left to legislatures. If such ceilings are        présumés est une tâche qu’il vaut mieux laisser au
to be created, Parliament should do so. As Lamer              législateur, et si de tels plafonds doivent être créés,
J. stated in Mills: “There is no magic moment be­             c’est au législateur de s’en charger. Comme le juge
yond which a violation will be deemed to have                 Lamer l’a déclaré l’arrêt Mills : « Il n’y a pas de mo­
occurred, and this Court should refrain from legis­           ment magique après lequel une violation sera censée
lating same” (p. 942; see also Conway, at p. 1697             avoir lieu et cette Cour devrait éviter d’en adopter
(concurring)).                                                un » (p. 942; voir également Conway, p. 1697 (opi­
                                                              nion concordante)).

[268] Prof. P. W. Hogg’s Constitutional Law of                [268] Dans son ouvrage Constitutional Law of
Canada (5th ed. Supp.) notes that a number of com­            Canada (5e éd. suppl.), le professeur P. W. Hogg
mentators have advocated that Parliament enact fixed          signale qu’un certain nombre de commentateurs
time limits for trials: s. 52.5. The Law Reform Com­          ont préconisé l’adoption par le législateur de dé­
mission in Trial Within a Reasonable Time: A Work-            lais fixes en ce qui a trait aux procès : par. 52.5.
ing Paper Prepared for the Law Reform Commission              Qui plus est, dans son rapport intitulé La tenue du
of Canada (1994) (“Working Paper”) pointed to a               procès dans un délai raisonnable : un document de
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page138
                                                                 139ofof240
                                                                         241

728                                      R.   v.   JORDAN   Cromwell J.                                    [2016] 1 S.C.R.


number of considerations that weigh in favour of leg­           travail préparé pour la Commission de réforme du
islative standards, instead of judicially imposed ceil­         droit du Canada (1994) (« Document de travail »),
ings: pp. 5-6.                                                  la Commission de réforme du droit a mis en lu­
                                                                mière plusieurs facteurs qui militent pour l’adop­
                                                                tion de normes législatives plutôt que de plafonds
                                                                imposés par les tribunaux : p. 5-6.

[269] First, courts do not, and should not, func­               [269] Tout d’abord, la Commission a signalé
tion as legislatures. As the Working Paper put it:              que les tribunaux ne doivent pas et ne devraient pas
                                                                s’arroger le rôle du législateur. Ainsi qu’elle l’ex­
                                                                pliquait dans le Document de travail :

The courts have been given a greatly expanded role with         Le pouvoir judiciaire a vu son rôle grandement élargi
the Charter, but their essential function has not changed.      après l’adoption de la Charte, mais sa fonction essen­
They do not function as legislating bodies; their princi­       tielle n’a pas changé. Le fonctionnement des tribunaux
pal task is adjudicating conflicts brought before them.         n’est pas celui des corps législatifs : leur tâche principale
Rather, it is the role of Parliament to advance and en­         est de trancher les litiges dont ils sont saisis. Il incombe
hance constitutional rights through legislative standards       plutôt au Parlement de parfaire les droits constitutionnels
which the Charter, by its very nature, can provide only         en adoptant des mesures législatives que la Charte, en
in general terms. As Chief Justice Dickson stated in            raison de sa nature même, ne peut qu’énoncer en termes
Hunter v. Southam Inc.[, [1984] 2 S.C.R. 145, at p. 169]:       généraux. Comme le déclarait le juge en chef Dickson
                                                                dans l’arrêt Hunter c. Southam [Inc., [1984] 2 R.C.S.
                                                                145, p. 169] :

   While the courts are guardians of the Constitution and          Même si les tribunaux sont les gardiens de la Consti­
   of individuals’ rights under it, it is the legislature’s        tution et des droits qu’elle confère aux particuliers,
   responsibility to enact legislation that embodies ap­           il incombe à la législature d’adopter des lois qui
   propriate safeguards to comply with the Constitution’s          contiennent les garanties appropriées permettant de
   requirements. [p. 5]                                            satisfaire aux exigences de la Constitution. [p. 5-6]

[270] The Working Paper also pointed out that                   [270] Ensuite, la Commission soulignait dans le
legislative timelines can be more easily changed:               Document de travail qu’il est plus facile de modi­
                                                                fier des délais prescrits par la loi :

   Another advantage of statutory rules or internal court          Contrairement aux normes constitutionnelles qui sont
goals is that they can more easily be adjusted and fine-        difficiles à modifier, les mesures législatives et admi­
tuned: constitutional standards, in contrast, are difficult     nistratives sont préférables, car elles peuvent être plus
to amend. This will be particularly valuable in the case of     facilement ajustées ou finement réglées. Celles-ci s’avé­
the right to a trial within a reasonable time. [p. 6]           reront particulièrement utiles pour faire respecter le droit
                                                                d’être jugé dans un délai raisonnable. [p. 6]

[271] In addition, the Working Paper noted that                 [271] Enfin, la Commission faisait observer que
legislation can more comprehensively address the root           les lois peuvent aborder de façon plus exhaustive les
causes of delay:                                                causes profondes du problème des délais :

   In addition, statutory provisions are not restricted to         De plus, les dispositions législatives ne servent pas
establishing time-limits. A Charter decision can do little      uniquement à fixer des limites de temps. Une décision
beyond setting a maximum allowable delay and provid­            fondée sur la Charte ne peut guère plus que déterminer
ing a remedy when it is exceeded. While this approach           le délai maximal permis et accorder réparation si celui-ci
may be satisfactory from the perspective of the indi­           n’est pas respecté. Bien que cette approche puisse être
vidual accused, it does not address the societal interest.      satisfaisante du point de vue de l’accusé, elle ne prend
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page139
                                                              140ofof240
                                                                      241

[2016] 1 R.C.S.                             R.   c.   JORDAN   Le juge Cromwell                                    729


Statutory provisions, on the other hand, can address the       pas en compte l’intérêt de la société. En revanche, les
underlying causes of delay, rather than merely respond­        mesures législatives peuvent s’attaquer aux causes sous-
ing to failures to meet the standard. [p. 6]                   jacentes aux délais et non simplement régler les cas de
                                                               non-respect de la norme. [p. 6-7]

[272] Creating presumptive, fixed ceilings is a                [272] Soit dit en tout respect, j’estime que c’est
matter for Parliament, not for this Court, in my re­           effectivement au législateur et non à la Cour qu’il re­
spectful view.                                                 vient de créer des plafonds fixes présumés.

[273] My colleagues write, and I agree, that giv­              [273] Mes collègues écrivent — et j’abonde tout
ing meaningful content to constitutional rights is             à fait dans leur sens à cet égard — qu’il est entière­
entirely consistent with the judicial role: para. 115.         ment conforme à la fonction judiciaire de donner un
But that is not what the proposed ceilings do. The             contenu réel aux droits constitutionnels : par. 115.
proposed ceilings do not so much define the con­               Mais ce n’est pas l’effet qu’entraînent les plafonds
tent of the s. 11(b) right to a trial within a reason­         proposés. De fait, ces derniers n’ont pas tant pour
able time as place new limits on the exercise of               effet de préciser la teneur du droit d’être jugé dans
that right for reasons of administrative efficiency            un délai raisonnable garanti par l’al. 11b) que ce­
that have nothing to do with whether the delay in a            lui d’assortir de nouvelles restrictions l’exercice de
given case was or was not excessive. In my respect­            ce droit pour des raisons d’efficacité administrative
ful view, this is inconsistent with the judicial role.         qui n’ont rien à voir avec la question du caractère
                                                               excessif ou non du délai dans un cas déterminé. À
                                                               mon avis, l’imposition de tels plafonds est incom­
                                                               patible avec le rôle dévolu aux tribunaux.

C. The Proposed Presumptive Ceilings Are Not                   C. Le dossier n’appuie pas la création des plafonds
   Supported by the Record                                        proposés

[274] The proposed ceilings have no support in                 [274] Rien dans le dossier qui a été soumis à la
the record that was placed before the Court in this            Cour en l’espèce n’appuie par ailleurs l’établisse­
case. The Court did not hear argument about the                ment des plafonds proposés. La Cour n’a pas en­
impact of imposing them, which remains unknown.                tendu d’arguments sur les conséquences de leur
                                                               imposition, qui demeurent donc inconnues.

[275] Moreover, the ceilings appear to be illogi­              [275] De plus, les plafonds semblent illogiques.
cal. The ceilings accept the Morin guidelines for              Ils reprennent les lignes directrices données dans
institutional delay: 8 to 10 months in provincial              l’arrêt Morin en ce qui concerne le délai institution­
courts and 14 to 18 months in cases involving a pre­           nel : 8 à 10 mois pour les procès tenus devant les
liminary hearing and a trial (para. 52). This means            cours provinciales et 14 à 18 mois pour les procès
that the proposed ceilings allow 8 to 10 months                comportant une enquête préliminaire et un procès
for the inherent time requirements of the case in              (par. 52). On constate donc que les plafonds pro­
provincial courts, which seems long, while allow­              posés prévoient 8 à 10 mois comme balise pour
ing only marginally more inherent time require­                le délai inhérent dans le cas d’un procès se dé­
ments (12 to 16 months) for cases — generally                  roulant devant une cour provinciale. Cela semble
significantly more complex cases — that involve a              long, d’autant plus que ces mêmes plafonds n’ac­
preliminary inquiry and a trial. As well, under the            cordent que peu de temps supplémentaire (soit
ceilings, the seriousness or gravity of the offence            12 à 16 mois) pour les procès qui comportent une
cannot be relied on to discharge the onus which the            enquête préliminaire en plus d’un procès — et qui
ceilings impose: para. 81. Yet under the transitional          sont, en règle générale, beaucoup plus complexes.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page140
                                                                 141ofof240
                                                                         241

730                                    R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


scheme, this remains a relevant factor: para. 96.             De même, dans le contexte de l’application des
The illogical result is that serious offences are more        plafonds, le sérieux et la gravité de l’infraction
likely to be stayed under the ceilings than under the         ne peuvent servir à inverser le fardeau qu’ils im­
transitional scheme.                                          posent : par. 81. Or, suivant le régime transitoire
                                                              proposé par mes collègues, il s’agit d’un facteur
                                                              qui demeure pertinent : par. 96. Il en résulte une si­
                                                              tuation illogique où, en appliquant les plafonds, les
                                                              procès intentés à l’égard d’infractions graves sont
                                                              plus susceptibles de faire l’objet d’arrêts des procé­
                                                              dures que ceux visés par le régime transitoire.

[276] What evidence there is in the record sug­               [276] Les éléments de preuve versés au dossier
gests that it would be unwise to establish these sorts        donnent en outre à penser qu’il serait imprudent de
of ceilings. For the vast majority of cases, the ceil­        fixer ce type de plafonds. Dans la grande majorité
ings are so high that they risk being meaningless.            des cas, les plafonds sont tellement élevés qu’ils
They are unlikely to address the culture of delay             risquent de perdre tout leur sens. Ils risquent de ne
that is said to exist. If anything, such high ceilings        contribuer d’aucune façon à pallier le problème de
are more likely to feed such a culture rather than            la soi-disant culture des délais. En fait, des plafonds
eliminate it.                                                 aussi élevés risquent davantage d’alimenter une
                                                              telle culture que de l’éliminer.

[277] Consider the statistical information that               [277] Prenons par exemple les statistiques de la
we have in the record which is from the Provincial            Cour provinciale de la Colombie-Britannique qui
Court of British Columbia. It suggests that the pro­          sont citées au dossier. Elles suggèrent que le pla­
posed ceiling for the provincial courts is too high           fond proposé pour les cours provinciales est trop
to be of any use in encouraging more expeditious              haut pour servir de quelque façon que ce soit dans
justice in the vast majority of cases.                        la vaste majorité des cas à encourager le traitement
                                                              plus rapide des dossiers par les tribunaux.

[278] The proposed ceiling is set for 18 months               [278] En effet, bien que le plafond proposé soit
in provincial courts. But the median time to disposi­         fixé à 18 mois dans le cas des cours provinciales,
tion of matters in the Provincial Court of British Co­        le temps médian qui s’est écoulé dans cette juridic­
lumbia was 95 days in 2011-2012, with the average             tion en Colombie-Britannique jusqu’au dénouement
being 259 days, both well below the proposed ceil­            des affaires dont elle a été saisie a été de 95 jours
ing: B.C. Justice Reform Initiative, A Criminal Jus-          en 2011-2012 et la moyenne de 259 jours. Or, dans
tice System for the 21st Century (2012), at p. 30. Of         les deux cas, ces chiffres se situent bien en deçà du
course, these statistics relate to all matters, the vast      plafond proposé : B.C. Justice Reform Initiative, A
majority of which (about 95 percent) are disposed             Crim­inal Justice System for the 21st Century (2012),
of without trial: p. 33. The time to trial varies widely      p. 30. Évidemment, ces statistiques concernent l’en­
by court location with the time to the commence­              semble des causes, dont l’immense majorité (soit
ment of trial for a 2-day case varying in the Provin­         environ 95 p. 100) se termine sans procès : p. 33.
cial Court from 12 to 16 months: p. 34. (I note that          De plus, le temps écoulé avant le procès varie consi­
this period does not include the period from intake           dérablement selon l’emplacement géographique du
until a trial date is set and measures only to the be­        tribunal, comme en fait foi le cas de la Cour provin­
ginning, not the end of the trial: “Justice Delayed: A        ciale de la Colombie-Britannique où le délai écoulé
Report of the Provincial Court of British Columbia            avant l’ouverture du procès, dans le cas d’une affaire
Concerning Judicial Resources” (September 2010)               de 2 jours, varie de 12 à 16 mois : p. 34. (Je constate
(online), at p. 21.) But there is not much here to lead       que cette période ne tient pas compte du délai écoulé
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page141
                                                              142ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                    731


one to think that the ceilings will do anything to im­       du début des mesures préparatoires jusqu’à ce que
prove the timeliness of the vast majority of criminal        la date du procès soit fixée et qu’il prend en consi­
cases in the Provincial Court. And, as I will discuss        dération uniquement le temps écoulé jusqu’à l’ou­
shortly, the ceilings put a small percentage of the          verture du procès et non jusqu’à sa clôture : « Justice
total caseload, but a large number of long cases, at         Delayed : A Report of the Provincial Court of Bri­
serious risk of judicial stay.                               tish Columbia Concerning Judicial Resources »
                                                             (septembre 2010) (en ligne), p. 21.) Dans ces cir­
                                                             constances, force est de reconnaître qu’on dispose
                                                             de bien peu d’éléments pour pouvoir conclure que
                                                             les plafonds contribueront de quelque manière que
                                                             ce soit à accélérer le déroulement de l’immense ma­
                                                             jorité des instances criminelles introduites devant la
                                                             Cour provinciale. En outre, comme je vais l’expli­
                                                             quer sous peu, les plafonds exposent un faible pour­
                                                             centage du total des causes, mais un grand nombre
                                                             de longs procès, à un risque sérieux de faire l’objet
                                                             d’un arrêt des procédures.

[279] The “qualitative review” conducted by Jus­             [279] L’« examen qualitatif » de la jurisprudence
tices Moldaver, Karakatsanis, and Brown “assisted            mené par les juges Moldaver, Karatkasanis et Brown
in developing the definition of exceptional circum­          a « aidé à définir ce qui constitue des circonstances
stances” and provided “a rough sense of how the              exceptionnelles » et a donné « une idée générale de la
new framework would have played out in some                  façon dont ce cadre se serait appliqué dans certaines
past cases”: para. 106. This examination has not             affaires passées » : par. 106. Il n’a toutefois pas fait
been the subject of adversarial scrutiny or debate,          l’objet d’un débat contradictoire ou d’une analyse
and how it “assisted” in developing the definition           et rien n’est dit quant à la façon dont il a « aidé » à
of exceptional circumstances is unstated. In any             définir ce qui constitue des circonstances exception­
case, the examination as I have reviewed it suggests         nelles. Quoi qu’il en soit, cet examen, comme je l’ai
that the proposed ceilings are unrealistic and that          expliqué, tend à indiquer que les plafonds proposés
their implementation risks large numbers of judicial         sont irréalistes et que leur mise en œuvre risque d’en­
stays.                                                       traîner un grand nombre d’arrêts des procédures.

[280] What does this examination tell us about               [280] Que nous dit par ailleurs cet examen quant
the appropriateness of the ceilings? Consider first          à l’à-propos des plafonds? Arrêtons-nous tout
the superior court cases over the past 10 years in           d’abord sur les décisions dans lesquelles des cours
which stays were granted. The average “net” delay            supérieures ont accordé un arrêt des procédures au
was about 44 months, with the median “net” delay             cours des 10 dernières années. Dans ces cas, le dé­
being about 37 months. This provides no support              lai moyen « net » a été d’environ 44 mois, et le dé­
for a ceiling of 30 months for superior court cases.         lai médian « net » de près de 37 mois. Ces délais
The examination is no more supportive in relation            n’appuient nullement le plafond de 30 mois proposé
to the provincial courts. Looking at provincial court        pour les affaires portées devant une cour supérieure.
cases in which stays were granted, the average               L’examen n’est guère plus concluant dans le cas des
“net” delay was about 27 months and the median               cours provinciales. Si l’on examine les décisions
was 24.5 months (I have excluded Quebec from                 de ces cours dans lesquelles un arrêt des procé­
this calculation because of the distinctive jurisdic­        dures a été ordonné, on constate que le délai moyen
tion of the Court of Québec). Once again, my col­            « net » a été d’environ 27 mois, et le délai médian
leagues’ examination of the cases fails to support           « net » de 24 mois et demi (j’ai exclu le Québec
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page142
                                                                 143ofof240
                                                                         241

732                                   R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


the proposed ceiling of 18 months for provincial             de ce calcul en raison de la compétence distincte de
court cases.                                                 la Cour du Québec). Encore une fois, l’examen que
                                                             mes collègues font de ces décisions n’appuie pas le
                                                             plafond de 18 mois proposé dans le cas des procès
                                                             en cour provinciale.

[281] Developing the proposed ceilings in the                [281] Fixer les plafonds proposés sans disposer
absence of evidence and submissions by counsel               d’éléments de preuve ou d’arguments des avocats
contrasts with the Court’s development of the ad­            tranche avec la façon dont la Cour a élaboré ses
ministrative guidelines for institutional delay in           lignes directrices en matière de délai institutionnel
Askov and Morin. In those cases, the Court had the           dans les arrêts Askov et Morin. Dans ces affaires, la
benefit of extensive evidence including statistical          Cour bénéficiait d’une preuve abondante, dont des
information from comparable jurisdictions and ex­            statistiques provenant de juridictions comparables,
pert opinion: Morin, at p. 797. The record in Morin          ainsi que des avis d’experts : Morin, p. 797. Dans
included four volumes of evidence, largely consist­          l’affaire Morin, le dossier comprenait quatre re­
ing of evidence from three experts with exhibits on          cueils de preuve composés en grande partie du té­
the issue of institutional delay across various juris­       moignage de trois experts et de pièces portant sur
dictions in Canada — in fact, two volumes of the             la question des délais institutionnels dans diverses
record were exclusively devoted to such informa­             provinces canadiennes; en fait, deux des volumes
tion. This record contained evidence from a solici­          du dossier étaient exclusivement consacrés à ces
tor in the region of Durham, the region at issue in          renseignements. On trouvait dans ce dossier le té­
Morin, who was a member of the trial delay reduc­            moignage d’un procureur de la région de Durham,
tion committee in the region. His evidence included          membre du comité chargé de proposer des solutions
statistical information and information about the            pour réduire les délais judiciaires dans cette région
efforts made to reduce delay in the region. Further­         — celle qui était en cause dans l’affaire Morin. Cet
more, the record included extensive evidence from            expert avait cité des statistiques et des renseigne­
Professor Baar, who “has written and consulted               ments concernant les mesures prises pour réduire les
extensively on court administration in general and           délais dans cette région. De plus, le dossier conte­
case flow management in particular in Canada, the            nait le témoignage détaillé du professeur Baar qui
United States and other jurisdictions”: R. v. Morin          [TRADUCTION] « a beaucoup écrit et consulté sur la
(1990), 55 C.C.C. (3d) 209 (Ont. C.A.), at p. 213.           question de l’administration judiciaire en général et
This extensive record enabled the Court to analyze           sur la gestion des instances, notamment au Canada,
the respective caseloads of provincial courts and            aux États-Unis et ailleurs » : R. c. Morin (1990),
superior courts, the increase in caseload in particu­        55 C.C.C. (3d) 209 (C.A. Ont.), p. 213. Grâce à ce
lar regions (including in Durham), reasons for the           dossier fouillé, la Cour a été en mesure d’analyser
growth in this caseload, and the abilities of various        le nombre de dossiers des cours provinciales et des
courts to handle the increasing caseload: see Morin          cours supérieures, la hausse du nombre de causes
(S.C.C.), at pp. 798-99. The broad range set out             dans certaines régions — y compris celle de Dur­
in the administrative guidelines in Morin (eight to          ham —, les raisons de l’augmentation du nombre de
ten months in provincial court; six to eight months          causes et la capacité de diverses juridictions à faire
from committal to trial) was derived from the con­           face à cette augmentation : voir Morin (C.S.C.),
siderable mass of evidence then before the Court.            p. 798-799. Le large éventail proposé dans les lignes
                                                             directrices administratives par l’arrêt Morin (de huit
                                                             à dix mois, s’agissant des cours provinciales, et de
                                                             six à huit mois entre l’envoi à procès et le procès)
                                                             s’inspirait de cette preuve abondante alors portée à
                                                             l’attention de la Cour.
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page143
                                                              144ofof240
                                                                      241

[2016] 1 R.C.S.                           R.   c.   JORDAN   Le juge Cromwell                                    733


D. There Is a Significant Risk of Negative Conse-            D. Il y a un risque important de conséquences né-
   quences                                                      fastes

[282] My colleagues acknowledge that, if their               [282] Mes collègues reconnaissent que, si le nou­
new framework were applied immediately, there                veau cadre qu’ils proposent était appliqué immédia­
would be a risk of thousands of cases being off-side         tement, des milliers d’instances risqueraient de ne
the new ceilings and being judicially stayed as a re­        pas respecter les nouveaux plafonds et de faire l’objet
sult: para. 98. There are worrying signs in the lim­         d’un arrêt des procédures pour cette raison : par. 98.
ited record that we do have that large numbers of            Le dossier limité soumis à la Cour renferme des
cases (although not a large percentage of the total          éléments faisant craindre qu’un grand nombre d’af­
cases dealt with by the courts) would be at risk if          faires (même s’il s’agit d’un faible pourcentage de
the presumptive ceilings were applied.                       l’ensemble des causes dont sont saisis les tribunaux)
                                                             risquerait de faire d’objet d’un arrêt des procédures
                                                             si les plafonds présumés devaient s’y appliquer dès à
                                                             présent.

[283] The record indicates that, in the British              [283] En effet, suivant le dossier, à la Cour pro­
Columbia Provincial Court, as of March 31, 2010,             vinciale de la Colombie-Britannique, il y avait en
there were over 2,000 adult criminal cases pending           date du 31 mars 2010 plus de 2 000 causes en ma­
for over 18 months. As of 2011, this represented             tière criminelle concernant des adultes qui étaient
13 percent of the caseload of the Provincial Court.          en instance depuis plus de 18 mois. En 2011, les af­
As of 2012, 4 percent of pending cases in the Pro­           faires de ce type représentaient 13 p. 100 de toutes
vincial Court had been in the system for more than           celles portées devant la Cour provinciale, tandis
two years: “Justice Delayed”, at p. 23; B.C. Justice         qu’en 2012, 4 p. 100 des affaires portées devant
Reform Initiative, at p. 35. Thus the limited record         cette cour étaient pendantes depuis plus de deux
that we do have suggests that the proposed ceiling           ans : « Justice Delayed », p. 23; B.C. Justice Re­
of 18 months in provincial courts, if applied now,           form Initiative, p. 35. Ainsi, suivant le dossier limité
would put thousands of prosecutions in the Provin­           dont nous disposons, il y a lieu de penser que, s’il
cial Court at serious risk of being judicially stayed.       était appliqué dès maintenant, le plafond de 18 mois
Dramatic improvements for the group of cases at              proposé pour les causes entendues devant les cours
the top end of the delays would be required to avoid         provinciales exposerait des milliers de poursuites
thousands of judicial stays under the proposed ceil­         introduites devant celle de la Colombie-Britannique
ings.                                                        au risque sérieux de faire l’objet d’un arrêt des pro­
                                                             cédures. Il faudrait donc que les délais pour instruire
                                                             des causes appartenant à cet ensemble d’affaires
                                                             dont les délais accumulés sont les plus longs fassent
                                                             l’objet d’une amélioration spectaculaire pour éviter
                                                             que des milliers d’arrêts des procédures soient pro­
                                                             voqués par les plafonds proposés.

[284] The examination of the case law undertaken             [284] Loin d’apaiser ces préoccupations, l’exa­
by my colleagues increases rather than diminishes            men de la jurisprudence entrepris par mes collègues
this concern. As I noted earlier, the average time           ne fait donc que les raviver. Je le répète, selon cette
for stays in superior courts, based on that analysis,        analyse, le délai moyen pour lequel les cours su­
is about 44 months, with the median being about              périeures ont accordé un arrêt des procédures était
37 months. This time period significantly exceeds            d’environ 44 mois, et le délai médian d’environ
the proposed 30-month ceiling. If these figures can          37 mois. Or, ces délais dépassent de beaucoup le
be relied on, they suggest that the proposed ceilings        plafond de 30 mois proposé. Si ces chiffrent sont
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page144
                                                                 145ofof240
                                                                         241

734                                    R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


would require unrealistic and improbable improve­             fiables, ils indiquent que les plafonds proposés exi­
ment in case processing times to avoid many judicial          geraient une amélioration tout aussi improbable
stays.                                                        qu’irréaliste dans le délai de traitement des dossiers
                                                              pour qu’un grand nombre d’arrêts des procédures
                                                              soit évité.

[285] The transitional regime which my col­                   [285] Le régime transitoire proposé par mes col­
leagues propose is intended to avoid the problems             lègues vise à éviter les problèmes qui découleraient
that would arise from immediate application of the            de l’application immédiate des plafonds présumés.
presumptive ceilings. In my view, these transitional          À mon avis, ce régime ne permettra pas d’éviter
provisions will not avoid the risk of thousands of ju­        le risque que des milliers d’arrêts des procédures
dicial stays of proceedings.                                  soient ordonnés par les tribunaux.

[286] Although my colleagues maintain that dif­               [286] Bien que mes collègues maintiennent que
ferent criteria should not apply during the transi­           l’on ne devrait pas appliquer des critères différents
tional period, they in fact establish different criteria      au cours de la période transitoire, ils établissent en
for transitional cases. To take only one example,             fait de tels critères pour les dossiers en cours d’ins­
there will be a “transitional exceptional circum­             tance durant cette période. Pour ne prendre qu’un
stance” if the parties reasonably relied on the law           seul exemple, mentionnons qu’on appliquerait une
as it previously existed and have not had time “to            « mesure transitoire exceptionnelle » si les parties
correct their behaviour”: para. 96. In other words,           s’étaient raisonnablement conformées au droit tel
the ceilings do not apply to some transitional cases.         qu’il existait auparavant et qu’elles n’auraient pas
                                                              eu le temps de « corriger leur conduite » : par. 96.
                                                              Autrement dit, les plafonds ne s’appliqueront pas
                                                              dans certaines situations visées par les mesures
                                                              transitoires.

[287] The basic problem with this is that transi­             [287] Le problème fondamental de cette approche
tional provisions create a Charter amnesty. What              réside dans le fait que ces dispositions transitoires
is unreasonable according to the Constitution is              créent une dispense d’application de la Charte,
treated as if it were reasonable. The justification for       et qu’une situation que la Constitution considère
this is that parties require time to correct their be­        comme déraisonnable sera jugée raisonnable. Pour
haviour following the release of this decision. How­          justifier cette approche, mes collègues font valoir
ever, this sort of Charter amnesty is contrary to our         que les parties ont besoin de temps pour corriger leur
s. 11(b) jurisprudence.                                       conduite à la suite du prononcé de la présente déci­
                                                              sion. Toutefois, ce type de dispense d’application de
                                                              la Charte va à l’encontre de notre jurisprudence rela­
                                                              tive à l’al. 11b).

[288] Morin ruled against transitional provisions             [288] L’arrêt Morin a écarté le recours aux dis­
in s. 11(b) cases and explained why purporting to             positions transitoires dans le cas des affaires met­
set up a parallel system of rules to govern existing          tant en jeu l’al. 11b) et expliqué la raison pour
cases is wrong in principle. Sopinka J. for the ma­           laquelle on aurait tort, en principe, d’établir un
jority wrote, at pp. 797-98:                                  système parallèle de règles pour régir les situations
                                                              existantes. Le juge Sopinka a écrit ce qui suit, au
                                                              nom des juges majoritaires, p. 797-798 :
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page145
                                                              146ofof240
                                                                      241

[2016] 1 R.C.S.                                R.   c.   JORDAN   Le juge Cromwell                                         735


. . . the Court of Appeal purported to apply a transitional       . . . la Cour d’appel a voulu appliquer une période de
period to accommodate the situation in Durham. While              transition pour tenir compte de la situation dans le dis­
a transitional period may have been appropriate imme­             trict de Durham. Bien qu’une période de transition ait
diately after the Charter came into effect, it is not ap­         pu convenir immédiatement après l’entrée en vigueur de
propriate any longer. This Court so held in Askov. The            la Charte, ce n’est désormais plus le cas. C’est ce que
use of a transitional period implies a fixed period dur­          notre Cour a jugé dans l’arrêt Askov. L’utilisation d’une
ing which unreasonable delay will be tolerated while the          période de transition sous-entend une période détermi­
system adjusts to a new set of rules. It imposes a general        née durant laquelle un délai déraisonnable sera toléré
moratorium on certain Charter rights. For this reason             pendant que le système s’ajuste à de nouvelles règles.
and quite apart from the statement in Askov that the tran­        Elle impose un moratoire général à certains droits que
sitional period had ended, I would not find it appropri­          confère la Charte. Pour ce motif et indépendamment de
ate in this case. It appears to me undesirable to impose a        la déclaration dans l’arrêt Askov selon laquelle la période
moratorium on Charter rights every time a region of the           de transition avait pris fin, je suis d’avis qu’une telle pé­
country experiences unusual strain on its resources. It is        riode de transition ne convient pas en l’espèce. Il ne me
preferable to simply treat this as one factor in the overall      paraît pas souhaitable d’imposer un moratoire aux droits
decision as to whether a particular delay is unreasonable.        que confère la Charte chaque fois qu’une pression inha­
[Emphasis added.]                                                 bituelle se manifeste à l’égard des ressources d’une ré­
                                                                  gion du pays. Il est préférable de traiter simplement cette
                                                                  situation comme un facteur qu’il faut prendre en compte
                                                                  dans la décision globale de savoir si un délai en particu­
                                                                  lier est déraisonnable. [Je souligne.]

[289] In my opinion, this teaching is both author­                [289] À mon avis, cet enseignement fait autorité
itative and sensible. I would continue to apply it.               en plus d’être logique. Je continuerais de l’appli­
                                                                  quer.

[290] Moreover, my colleagues indicate that the                   [290] En outre, mes collègues indiquent que l’ex­
proposed transitional exception applies to problems               ception transitoire proposée s’applique au problème
of institutional delay. But it is hard to see how this            causé par les délais institutionnels. Il est toutefois
can be justified by the need to give parties an op­               difficile de voir comment cette exception peut se
portunity to correct their behaviour. The guidelines              justifier par la nécessité d’accorder aux parties la
for reasonable institutional delay were established               possibilité de corriger leur conduite. L’énoncé le
(at the very latest) in Morin, almost a quarter of a              plus récent des lignes directrices en matière de dé­
century ago. Twenty-four years is long enough for                 lais institutionnels raisonnables remonte à l’arrêt
parties to modify their behaviour to comply. No                   Morin, il y a déjà presque un quart de siècle. Les
transitional arrangements for institutional delay can             parties ont eu amplement le temps, depuis 24 ans,
now be justified.                                                 de modifier leur conduite et de s’amender, et aucune
                                                                  disposition transitoire ne saurait maintenant se justi­
                                                                  fier en ce qui a trait aux délais institutionnels.

[291] My colleagues write that the “contextual                    [291] Mes collègues écrivent que « l’applica­
application of the [new] framework is intended to                 tion contextuelle que nous proposons du [nouveau]
ensure that the post-Askov situation [in which tens               cadre d’analyse vise à garantir [que la situation qui
of thousands of charges were stayed in Ontario                    s’est produite après le prononcé de l’arrêt Askov, où
alone] is not repeated”: para. 94. In other words, the            des dizaines de milliers d’accusations ont été sus­
hope is that the presumptive ceilings that are unreal­            pendues en Ontario seulement] ne se reproduira
istic now will become realistic in the fairly near fu­            pas » : par. 94. Autrement dit, on espère que les pla­
ture. But there is no basis in the record or in logical           fonds présumés qui sont irréalistes pour le moment
reasoning to suppose that these ceilings, if dramati­             deviennent réalistes dans un avenir assez rapproché.
cally unrealistic now, will become less unrealistic               Or, rien dans le dossier ou selon tout raisonnement
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page146
                                                                 147ofof240
                                                                         241

736                                    R.   v.   JORDAN   Cromwell J.                                [2016] 1 S.C.R.


with the passage of time. In my respectful view, this         logique ne permet de penser que, s’ils sont parfai­
Court should not impose on the criminal justice sys­          tement irréalistes maintenant, ces plafonds devien­
tem the risk that thousands of prosecutions will be           dront moins irréalistes avec le temps. Soit dit en tout
judicially stayed. Doing so is especially regrettable         respect, je ne crois pas qu’il convienne que la Cour
when it is done, as is proposed here, in a virtual fac­       impose au système de justice criminelle le risque
tual vacuum, with no opportunity for submissions              que des milliers de poursuites soient abandonnées
about either the wisdom of this approach or the ac­           avant le procès par suite d’un arrêt des procédures.
curacy of the assumptions on which it is based.               Il serait d’autant plus regrettable d’agir comme le
                                                              proposent mes collègues, vu l’absence quasi totale
                                                              de fondement factuel, et sans que la Cour ait eu
                                                              l’occasion de recevoir des observations quant à la
                                                              sagesse de cette approche ou quant à la justesse des
                                                              hypothèses sur lesquelles elle est fondée.

[292] My colleagues maintain that there is a “cul­            [292] Mes collègues maintiennent qu’« une culture
ture of complacency towards delay” (para. 40) that            de complaisance vis-à-vis les délais » (par. 40) a fait
has emerged in the criminal justice system, which is          son apparition dans le système de justice criminelle
not addressed by the Morin framework. They argue              et que le cadre d’analyse établi dans l’arrêt Morin ne
that their revised approach to s. 11(b) is warranted,         s’attaque pas à ce problème. Selon eux, il est justi­
given that under the current framework “partici­              fié de réviser le cadre d’analyse applicable aux de­
pants in the justice system . . . are not encouraged          mandes fondées sur l’al. 11b) compte tenu du fait
to take preventative measures to address inefficient          qu’avec le cadre d’analyse actuel « les participants au
practices and resourcing problems”: para. 41. But,            système de justice [. . .] ne sont pas incités à prendre
contrary to these broad and unsupported generaliza­           des mesures préventives pour remédier aux pratiques
tions, even the limited record before the Court indi­         inefficaces et au manque de ressources » : par. 41.
cates that the problem of excessive delay has been            Or, contrairement à ces généralisations vagues et
the focus of extensive attention by the British Co­           non appuyées, il ressort du dossier même limité
lumbia Provincial Court and by the governments of             dont nous disposons que la Cour provinciale de
British Columbia, Alberta, Newfoundland and Lab­              la Colombie-Britannique et les gouvernements de
rador, and Ontario. The most recent statistics in the         la Colombie-Britannique, de l’Alberta, de Terre-
record indicate that the situation is, if anything, get­      Neuve-et-Labrador et de l’Ontario se sont attaqués
ting better, not worse: see “The Semi-Annual Time             sérieusement au problème des délais excessifs. Les
to Trial Report of the Provincial Court of British            statistiques les plus récentes versées au dossier dé­
Columbia to March 31, 2015” (online), at p. 5.                montrent de fait que, loin d’empirer, la situation tend
                                                              à s’améliorer : voir « The Semi-Annual Time to Trial
                                                              Report of the Provincial Court of British Columbia
                                                              to March 31, 2015 » (en ligne), p. 5.

[293] Imposing judicially created ceilings as an              [293] Bref, imposer des plafonds d’origine préto­
aspect of our s. 11(b) jurisprudence presents risks.          rienne dans le cadre de notre jurisprudence relative
If we are to take these risks through the imposition          à l’al. 11b) présente des risques. S’il fallait courir
of ceilings or other time limits, these limits should         de tels risques en imposant des plafonds ou d’autres
be created by legislation and informed by facts.              délais, ceux-ci devraient être fixés par voie législa­
                                                              tive et être fondés sur des faits.
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page147
                                                              148ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                   737


E. The Promised Simplicity of the Ceilings Is Likely          E. La simplicité promise des plafonds est vraisem-
   Illusory                                                      blablement illusoire

[294] Even if creating ceilings were an appropri­             [294] Même si la création de plafonds entrait dans
ate task for the courts and even if there were an ap­         les attributions des tribunaux et que la preuve pré­
propriate evidentiary basis for them, there is little         sentée en l’espèce la justifiait, il y a peu de raison
reason to think these presumptive ceilings would              de penser que ces plafonds présumés permettraient
avoid the complexities inherent in deciding whether           d’éviter les complexités inhérentes à l’obligation
a particular delay is unreasonable in all of the cir­         de décider si un délai particulier est déraisonnable
cumstances.                                                   compte tenu de l’ensemble des circonstances.

[295] We can look to the experience of other juris­           [295] À cet égard, nous pourrions tirer des en­
dictions. It appears that even fixed limitation periods       seignements de l’expérience vécue dans d’autres
set by legislatures have not succeeded in avoiding            pays. Il semble, en effet, que même les délais fixes
complexity. Various states in the United States have          prescrits ailleurs par le législateur n’aient pas suffi
created statutory time limitation periods dealing             pour éviter la complexité de la tâche. Aux États-
with overall delay in criminal proceedings. At the            Unis, divers États ont créé, par voie législative, des
federal level, there is the Speedy Trial Act of 1974,         délais de prescription qui imposent un délai total
18 U.S.C. § 3161, and there are similar provisions            maximal dans le cas des poursuites criminelles.
in many states: W. R. LaFave et al., Criminal Proce-          Au palier fédéral, le législateur a adopté la Speedy
dure (5th ed. 2009), at pp. 892-93. These provisions          Trial Act of 1974, 18 U.S.C. § 3161, et des disposi­
create time limitations, but also include a number of         tions similaires ont été adoptées dans de nombreux
contingencies to account for the plethora of different        États : W. R. LaFave et autres, Criminal Proce-
circumstances under which criminal cases may arise:           dure (5e éd. 2009), p. 892-893. Ces dispositions
pp. 895-97. In short, to be workable, the legislated          prescrivent des délais, mais prévoient également
limits inevitably require that a number of factors be         plusieurs éventualités pour tenir compte des innom­
balanced and considered in determining whether any            brables circonstances dans lesquelles surviennent
case or charge should be dismissed: p. 897. But these         les procès criminels : p. 895-897. Bref, pour être ef­
contingencies and this balancing simply give rise to          ficaces, les délais fixés par la loi exigent immanqua­
the sort of litigation that the limits were supposed to       blement qu’on tienne compte d’un grand nombre de
avoid: see S. Hopwood, “The Not So Speedy Trial               facteurs et qu’on les mette en balance pour déter­
Act” (2014), 89 Wash. L. Rev. 709, at p. 715.                 miner s’il y a lieu de rejeter une affaire ou une ac­
                                                              cusation : p. 897. Or, ces éventualités et cette mise
                                                              en balance donnent précisément lieu au genre de
                                                              litiges que les délais étaient censés permettre d’évi­
                                                              ter : voir S. Hopwood, « The Not So Speedy Trial
                                                              Act » (2014), 89 Wash. L. Rev. 709, p. 715.

[296] Turning to the proposed scheme, it seems                [296] Pour revenir au régime proposé par mes
to me that rather than avoiding complexity, it simply         collègues, il me semble qu’au lieu d’éviter la com­
moves the complexities of the analysis to a new lo­           plexité de l’analyse, il ne fait que la déplacer.
cation.

[297] I turn first to cases in which the delay ex­            [297] Voyons d’abord ce qu’il en est dans les cas
ceeds the presumptive ceiling. Departure from the             où le délai excède le plafond présumé. Des déro­
ceiling may be required by a variety of circum­               gations à l’application du plafond peuvent être né­
stances: “discrete exceptional events” (para. 75),            cessaires en raison de diverses circonstances : des
including delay caused by unexpected recantation              « événements exceptionnels distincts » (par. 75)
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page148
                                                                 149ofof240
                                                                         241

738                                   R.   v.   JORDAN   Cromwell J.                               [2016] 1 S.C.R.


by a complainant and other unforeseen trial delays;          — y compris les délais causés par des rétractations
delay resulting from a case’s particular “complex­           inattendues par le plaignant et d’autres délais im­
ity” (para. 77); and whether particular periods of           prévus durant le procès —, des délais qui découlent
delay could reasonably have been mitigated. It is            de la « complexité » (par. 77) particulière du dos­
hard to see how this framework is likely to bring            sier, et la question de savoir si certaines périodes
greater simplicity to the analysis.                          particulières auraient raisonnablement pu être mi­
                                                             nimisées. Il est difficile de voir comment ce cadre
                                                             serait susceptible de simplifier ne serait-ce qu’un
                                                             tant soit peu l’analyse.

[298] The same applies to the burden on the de­              [298] Il en est de même pour le fardeau dont
fence in cases which fall below the ceilings. Under          devra s’acquitter la défense lorsque le délai sera
the proposed framework, the defence has the bur­             inférieur aux plafonds. Suivant le cadre d’analyse
den to show, first, that the time required to dispose        proposé, la défense aura à démontrer, tout d’abord,
of the case “markedly exceeds the reasonable time            que le temps qu’il a fallu pour trancher l’affaire
requirements of the case”: para. 87. In order to             « excède de manière manifeste le délai qui aurait
consider a defence attempt to discharge this burden,         été raisonnablement nécessaire pour juger l’af­
the court will have to consider a variety of factors,        faire » : par. 87. Pour juger de la tentative de la dé­
including “the complexity of the case, local consid­         fense de s’acquitter de ce fardeau, le tribunal aura à
erations, and whether the Crown took reasonable              tenir compte de divers facteurs, y compris « la com­
steps to expedite the proceedings”: ibid. These fac­         plexité du dossier, des considérations de nature lo­
tors largely mirror the test under the existing juris­       cale, et la question de savoir si le ministère public a
prudence.                                                    pris des mesures raisonnables pour accélérer l’ins­
                                                             tance » : ibid. Or, ces facteurs sont pratiquement le
                                                             reflet du test que prescrit la jurisprudence actuelle.

[299] The defence must also show that it took                [299] La défense aura aussi à démontrer qu’elle
“meaningful, sustained steps to expedite the pro­            a pris « des mesures utiles et soutenues pour accé­
ceedings”: para. 84. The defence must show that “it          lérer la procédure » : par. 84. Elle aura en outre à
attempted to set the earliest possible hearing dates,        prouver qu’elle « a essayé d’obtenir les dates les
was cooperative with and responsive to the Crown             plus rapprochées possible pour la tenue de l’au­
and the court, put the Crown on timely notice when           dience, qu’elle a collaboré avec le ministère public
delay was becoming a problem, and conducted all              et le tribunal et a répondu à leurs efforts, qu’elle
applications . . . reasonably”: para. 85. I have al­         a avisé le ministère public en temps opportun que
ready explained why I think it is inappropriate to           le délai commençait à poser problème, et qu’elle
impose this burden. But putting that aside, the need         a mené toutes les demandes [. . .] de manière rai­
for these inquiries increases rather than reduces the        sonnable » : par. 85. J’ai déjà expliqué pourquoi
complexity of the analysis mandated by the existing          j’estime qu’il ne convient pas de lui imposer ce
jurisprudence.                                               fardeau. Mais, outre cette explication, exiger que
                                                             les tribunaux soient astreints à de tels examens
                                                             aura pour effet d’augmenter plutôt que de réduire
                                                             la complexité de l’analyse prescrite par la jurispru­
                                                             dence actuelle.

[300] Finally, consider the proposed transitional            [300] Examinons finalement les dispositions
provisions. It is unexplained how the Crown will be          transitoires proposées. Mes collègues ne pré­
able to satisfy the court that “the time the case has        cisent pas comment le ministère public s’y pren­
taken is justified based on the parties’ reasonable          dra pour convaincre le tribunal que « le temps qui
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page149
                                                              150ofof240
                                                                      241

[2016] 1 R.C.S.                            R.   c.   JORDAN   Le juge Cromwell                                     739


reliance on the law as it previously existed” in the          s’est écoulé est justifié du fait que les parties se
relevant jurisdiction, let alone how it will be shown         sont raisonnablement conformées au droit tel qu’il
that “the parties have [or have not] had time follow­         existait au préalable » dans le territoire en cause,
ing the release of this decision to correct their be­         et encore moins comment on pourra démontrer
haviour”: para. 96. Little imagination is needed to           qu’« après le prononcé du présent jugement, les
see the ballooning evidentiary implications of these          parties ont [ou n’ont pas] eu le temps de corriger
elements of the scheme. Also, it seems that for tran­         leur conduite » : par. 96. Il n’est pas nécessaire de
sitional cases below the ceiling, unlike cases sub­           faire preuve de beaucoup d’imagination pour conce­
ject to the new template, the defence does not have           voir les répercussions considérables qu’auront ces
to prove having taken initiative to expedite matters          aspects du régime sur la preuve. Dans les affaires
in the period preceding this decision in order to             visées par les dispositions transitoires, il semble par
make out a case of unreasonable delay. But doing              ailleurs que, dans les cas où le délai total sera infé­
so will assist the defence claim of unreasonable de­          rieur au plafond, contrairement à ce qui lui incom­
lay. The result is that even in transitional cases, the       bera dans les affaires visées par le nouveau modèle,
parties will be parsing the record to show how the            la défense n’aura pas l’obligation de démontrer
defence did, or did not, try to move things along.            qu’elle a fait le nécessaire pour accélérer le dérou­
                                                              lement de l’instance au cours de la période précé­
                                                              dant la présente décision. Toutefois, si elle le faisait,
                                                              elle obtiendrait plus facilement gain de cause sur
                                                              son moyen fondé sur l’existence d’un délai dérai­
                                                              sonnable. Ainsi, même dans les cas transitoires, les
                                                              parties auront à disséquer le dossier pour démontrer
                                                              comment la défense a fait ou non le nécessaire pour
                                                              faire progresser l’affaire.

[301] These considerations suggest that the pro­              [301] Ces considérations donnent à penser que
posed presumptive ceilings will do little to simplify         les plafonds présumés contribueront fort peu à fa­
the task of determining whether the delay in a par­           ciliter la tâche de déterminer si le délai écoulé dans
ticular case violates the accused’s right to be tried         un cas précis a enfreint le droit de l’accusé d’être
within a reasonable time. In one way or the other,            jugé dans un délai raisonnable. Le tribunal devra de
the judge must look at the circumstances of the par­          toute façon examiner les circonstances du cas qui
ticular case at hand.                                         lui est soumis.

F. Conclusion                                                 F. Conclusion

[302] I am not convinced that this Court should               [302] Je ne suis pas convaincu que la Cour de­
impose the scheme proposed by my colleagues. It               vrait imposer l’approche proposée par mes col­
diminishes Charter rights. It casts aside three de­           lègues. Elle restreint les droits consacrés par la
cades of the Court’s jurisprudence when no par­               Charte. Elle écarte une trentaine d’années de ju­
ticipant in the appeal called for such a wholesale            risprudence de la Cour alors qu’aucun des parti­
change — and this in the context of a case in which           cipants au présent pourvoi n’a réclamé une telle
all of us agree that the result is clear under the ex­        transformation radicale de notre droit, et ce, dans
isting jurisprudence. It has not been the subject of          le contexte d’une affaire dans laquelle nous nous
adversarial scrutiny or debate. The record does not           entendons tous pour dire que le résultat est clair se­
support the particular ceilings selected. Nor, so far         lon la jurisprudence actuelle. En outre, l’approche
as I can tell, does the Court-conducted examination           proposée n’a fait l’objet ni d’un débat contradic­
of reported cases. And it risks repetition of the Askov       toire ni d’une analyse de la part des parties. Le dos­
aftermath in which thousands of prosecutions were             sier n’appuie pas les plafonds retenus en l’espèce,
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page150
                                                                 151ofof240
                                                                         241

740                                 R.   v.   JORDAN   Cromwell J.                              [2016] 1 S.C.R.


judicially stayed. In short, the proposed scheme is,       pas plus, pour autant que j’ai pu le constater, que
in my respectful view, wrong in principle and un­          l’examen par mes collègues des décisions publiées.
wise in practice.                                          Cette nouvelle approche risque en outre de déclen­
                                                           cher une répétition de ce qui s’est produit dans la
                                                           foulée de l’arrêt Askov, quand des milliers de pro­
                                                           cès se sont soldés par un arrêt des procédures. Bref,
                                                           à mon avis, le cadre d’analyse proposé est erroné
                                                           sur le plan théorique et peu judicieux sur le plan
                                                           pratique.

V. Disposition                                             V. Dispositif

[303] I would allow the appeal and enter a stay            [303] J’accueillerais le pourvoi et j’ordonnerais
of proceedings.                                            l’arrêt des procédures.

   Appeal allowed.                                            Pourvoi accueilli.

   Solicitors for the appellant: Peck and Company,            Procureurs de l’appelant : Peck and Company,
Vancouver.                                                 Vancouver.

   Solicitor for the respondent: Public Prosecution           Procureur de l’intimée : Service des poursuites
Service of Canada, Vancouver.                              pénales du Canada, Vancouver.

   Solicitor for the intervener the Attorney General          Procureur de l’intervenant le procureur général
of Alberta: Attorney General of Alberta, Calgary.          de l’Alberta : Procureur général de l’Alberta, Cal-
                                                           gary.

   Solicitors for the intervener the British Colum-            Procureurs de l’intervenante l’Association des
bia Civil Liberties Association: Farris, Vaughan,          libertés civiles de la Colombie-Britannique : Farris,
Wills & Murphy, Vancouver.                                 Vaughan, Wills & Murphy, Vancouver.

   Solicitors for the intervener the Criminal Law-            Procureurs de l’intervenante Criminal Lawyers’
yers’ Association (Ontario): Addario Law Group,            Association (Ontario) : Addario Law Group, To-
Toronto.                                                   ronto.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page151
                                                               152ofof240
                                                                       241




                                    WARNING

The President of the panel hearing this appeal directs that the following should
be attached to the file:




                                                                                      2018 ONCA 594 (CanLII)
An order restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
(2.2), (3) or (4) or 486.6(1) or (2) of the Criminal Code shall continue. These
sections of the Criminal Code provide:
             486.4(1)     Subject to subsection (2), the presiding judge or justice
             may make an order directing that any information that could identify
             the victim or a witness shall not be published in any document or
             broadcast or transmitted in any way, in proceedings in respect of

                   (a)    any of the following offences;

                          (i)   an offence under section 151, 152, 153, 153.1,
                          155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1,
                          172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
                          279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3,
                          346 or 347, or

                          (ii)   any offence under this Act, as it read at any time
                          before the day on which this subparagraph comes into
                          force, if the conduct alleged involves a violation of the
                          complainant’s sexual integrity and that conduct would
                          be an offence referred to in subparagraph (i) if it
                          occurred on or after that day; or

                          (iii) REPEALED: S.C. 2014, c. 25, s. 22(2), effective
                          December 6, 2014 (Act, s. 49).

                   (b)   two or more offences being dealt with in the same
                   proceeding, at least one of which is an offence referred to in
                   paragraph (a).

             (2)   In proceedings in respect of the offences referred to in
             paragraph (1)(a) or (b), the presiding judge or justice shall

                   (a)   at the first reasonable opportunity, inform any witness
                   under the age of eighteen years and the victim of the right to
                   make an application for the order; and

                   (b)   on application made by the victim, the prosecutor or any
                   such witness, make the order.
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page152
                                                           153ofof240
                                                                   241

                                  Page: 2


       (2.1) Subject to subsection (2.2), in proceedings in respect of an
       offence other than an offence referred to in subsection (1), if the
       victim is under the age of 18 years, the presiding judge or justice
       may make an order directing that any information that could identify




                                                                                        2018 ONCA 594 (CanLII)
       the victim shall not be published in any document or broadcast or
       transmitted in any way.

       (2.2) In proceedings in respect of an offence other than
       an offence referred to in subsection (1), if the victim is
       under the age of 18 years, the presiding judge or justice
       shall

              (a) as soon as feasible, inform the victim of
              their right to make an application for the
              order; and
              (b) on application of the victim or the
              prosecutor, make the order.
       (3)    In proceedings in respect of an offence under section 163.1, a
       judge or justice shall make an order directing that any information
       that could identify a witness who is under the age of eighteen years,
       or any person who is the subject of a representation, written material
       or a recording that constitutes child pornography within the meaning
       of that section, shall not be published in any document or broadcast
       or transmitted in any way.

       (4)    An order made under this section does not apply in respect of
       the disclosure of information in the course of the administration of
       justice when it is not the purpose of the disclosure to make the
       information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
       8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
       13, s. 18..

       486.6(1)    Every person who fails to comply with an order made
       under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
       offence punishable on summary conviction.

       (2)   For greater certainty, an order referred to in subsection (1)
       applies to prohibit, in relation to proceedings taken against any
       person who fails to comply with the order, the publication in any
       document or the broadcasting or transmission in any way of
       information that could identify a victim, witness or justice system
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page153
                                                           154ofof240
                                                                   241

                               Page: 3


       participant whose identity is protected by the order. 2005, c. 32, s.
       15.




                                                                               2018 ONCA 594 (CanLII)
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page154
                                                                 155ofof240
                                                                         241




                    COURT OF APPEAL FOR ONTARIO

                                         CITATION: R. v. Burke, 2018 ONCA 594
                                                               DATE: 20180627
                                                             DOCKET: C63913




                                                                                    2018 ONCA 594 (CanLII)
                      Hourigan, Pardu and Nordheimer JJ.A.

BETWEEN

                             Her Majesty the Queen

                                                             Applicant/Appellant

                                        and

                                  Raymond Burke

                                                                    Respondent

Lorna Bolton for the Crown, appellant

Brian Eberdt for the respondent

Heard: June 19, 2018

On appeal from the order of Justice J.A. Thorburn of the Superior Court of
Justice with reasons reported at 2017 ONSC 3261.



                           REASONS FOR DECISION

[1]    The respondent was charged with the abduction and violent sexual assault

of two different women in 1986. He fled to the United States of America, in

violation of the terms of his bail. A Canada-wide warrant was issued for his

arrest. He assumed a false identity. In 1987, he was charged in the United States

with assault, aggravated robbery and kidnapping of a third woman. In 1988, he
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page155
                                                                 156ofof240
                                                                         241

                                     Page: 2


was sentenced to 52 years imprisonment in the United States. At the time, there

was no extradition treaty that would have allowed Canadian authorities to bring




                                                                                     2018 ONCA 594 (CanLII)
the respondent to Canada to stand trial while he was serving his sentence in the

United States.

[2]    In 2000, Toronto police were advised that the respondent was eligible for

parole in May 2013. In 2003, an amendment was made to the relevant extradition

treaty which would have permitted Canadian authorities to seek temporary

extradition to proceed with the trial of the Ontario charges but no such efforts

were made.

[3]    In August 2015, Toronto police were advised that the respondent was

being released from prison and would be returned to Canada. On October 26,

2015 he was deported back to Canada and was arrested on arrival. His trial was

scheduled to begin July 31, 2017 and be completed, within a period less than two

years after his return to Ontario. However, the charges were stayed on the

respondent’s application alleging that his right to trial within a reasonable time

had been violated. The Crown appeals.

[4]    We agree with the Crown’s argument that these charges should not have

been stayed, and that all of the delay caused by the respondent’s flight in

violation of his bail conditions should be treated as defence delay.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page156
                                                                 157ofof240
                                                                         241

                                      Page: 3


Trial judge’s reasons

[5]    The trial judge held that the Crown ought to have sought the temporary




                                                                                      2018 ONCA 594 (CanLII)
surrender of the respondent pursuant to the amendment to the extradition treaty

between Canada and the United States. She accordingly characterized the 12

and one half year period between April 30, 2003 when the amendment came into

force and October 26, 2015 when the respondent was returned to Canada as

Crown delay “vastly beyond the timeframe articulated in Jordan” and also

“unreasonable” under the Morin framework.

Analysis

[6]    The trial judge did not have the benefit of the analysis in R. v. Cody, 2017

SCC 31, [2017] 1 S.C.R. 659. .

[7]    The Supreme Court of Canada held, in both Cody and in R. v. Jordan,

2016 SCC 27, [2016] 1 S.C.R. 631, that in order to determine whether there has

been unreasonable delay, “defence delay” is to be deducted from the overall

period of delay – from charge to the anticipated end of trial.

[8]    In Cody, at paras. 26-28, the Supreme Court elaborated on the notion of

defence delay and explained it is “delay that is caused solely or directly by the

conduct of the defence” and that the analysis of defence delay is “intended to

prevent the defence from benefitting from “its own delay-causing action or

inaction” (citation omitted).
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page157
                                                                  158ofof240
                                                                          241

                                       Page: 4


[9]     The Supreme Court said further, at para. 30:

              The only deductible defence delay under this
              component is, therefore, that which: (1) is solely or




                                                                                          2018 ONCA 594 (CanLII)
              directly caused by the accused person; and (2) flows
              from defence action that is illegitimate insomuch as it is
              not taken to respond to the charges. As we said in
              Jordan, the most straightforward example is
              “[d]eliberate and calculated defence tactics aimed at
              causing delay, which include frivolous applications and
              requests.” [Citation omitted.]

[10]    The Supreme Court then went on to describe illegitimate defence delay, at

paras. 32-34. Defence action may not be legitimate in the context of a s. 11(b)

application if “it is designed to delay or if it exhibits marked inefficiency or marked

indifference toward delay.” The defence is not allowed to “engage in illegitimate

conduct and then have it count towards the Jordan ceiling.”

[11]    The respondent admitted to Toronto police that his express purpose in

fleeing was to avoid capture and prosecution. The terms of his bail required he

remain within the jurisdiction.

[12]    The delay from the time the charges were laid until the time the respondent

was returned to Canada was illegitimate defence delay. It was caused directly by

the respondent, whose actions were not taken to respond to the charges, but

were intended to frustrate them.

[13]    This case is different from others in which delay in pursuit of extradition

proceedings has been attributed to the Crown, such as R. v. MacIntosh, 2011
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page158
                                                                  159ofof240
                                                                          241

                                      Page: 5


NSCA 111, 281 C.C.C. (3d) 291 aff’d, 2013 SCC 23, [2013] 2 S.C.R. 200. In

MacIntosh, the accused was lawfully living in another jurisdiction when the




                                                                                        2018 ONCA 594 (CanLII)
charges were laid.

[14]    There is no suggestion that the time following the respondent’s return to

Canada in 2015, until the anticipated end of the trial, was unreasonable under

the Jordan, Cody or Morin analysis.

[15]    Given that the time remaining after deducting defence delay from total

delay does not exceed the presumptive 30 month ceiling, there is no need to go

further and consider whether exceptional circumstances amounting to discrete

events or particular complexity require further examination. Nor is it necessary to

consider whether the transitional exceptional circumstances analysis should

apply: R. v. Coulter, 2016 ONCA 704, 133 O.R. (3d) 433; R. v. Mallozzi, 2017

ONCA 644, 390 C.R.R. (2d) 57.

[16]    Accordingly the appeal is allowed, the stay is set aside and the matter is

returned to the Superior Court of Ontario for trial. Given this conclusion, it is not

necessary to address the other arguments advanced on appeal.

                                                               “C.W. Hourigan J.A.”
                                                                    “G. Pardu J.A.”
                                                            I.V.B. Nordheimer J.A.”
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page159
                                                                160ofof240
                                                                        241




                                           WA R N I N G
The court hearing this matter directs that the following notice be attached to the file:

        A non-publication and non-broadcast order in this proceeding has been issued under subsection




                                                                                                         2018 ONCJ 162 (CanLII)
486.4(1) of the Criminal Code. This subsection and subsection 486.6(1) of the Criminal Code, which is
concerned with the consequence of failure to comply with an order made under subsection 486.4(1), read
as follows:

        486.4 Order restricting publication — sexual offences. — (1) Subject to subsection
        (2), the presiding judge or justice may make an order directing that any information that
        could identify the victim or a witness shall not be published in any document or broadcast
        or transmitted in any way, in proceedings in respect of
                (a) any of the following offences:
                      (i) an offence under section 151, 152, 153, 153.1, 155, 159, 160, 162,
                      163.1, 170, 171, 171.1,172, 172.1, 172.2, 173, 210, 211, 212, 212, 213,
                      271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1, 286.2,
                      286.3, 346 or 347, or
                      (ii) any offence under this Act, as it read at any time before the day on
                      which this subparagraph comes into force, if the conduct alleged in-
                      volves a violation of the complainant’s sexual integrity and that con-
                      duct would be an offence referred to in subparagraph (i) if it occurred
                      on or after that day; or

                (b) two or more offences being dealt with in the same proceeding, at least
                    one of which is an offence referred to in paragraph (a).


        (2) MANDATORY ORDER ON APPLICATION — In proceedings in respect of the
        offences referred to in paragraph (1)(a) or (b), the presiding judge or justice shall
               (a) at the first reasonable opportunity, inform any witness under the age of
                     eighteen years and the complainant of the right to make an application
                     for the order; and
               (b) on application made by the complainant, the prosecutor or any such
                     witness, make the order.
        . . .

        486.6 OFFENCE — (1) Every person who fails to comply with an order made under
        subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an offence punishable on
        summary conviction.
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page160
                                                                161ofof240
                                                                        241




                                                   CITATION: R. v. Magiri, 2017 ONSC 2818
                                                       COURT FILE NO.: CR-16-50000743
                                                                           DATE: 20170512

                                          ONTARIO




                                                                                                   2017 ONSC 2818 (CanLII)
                             SUPERIOR COURT OF JUSTICE

BETWEEN:                                    )
                                            )
HER MAJESTY THE QUEEN                       )
                                            )     Valerie Culp, for the Crown
– and –                                     )
                                            )
Anthony Magiri                              )
                                            )     Franklin Lyons, for the Defendant
                                  Defendant )
                                            )
                                            )
                                            )     HEARD: May 01, 2017

MCWATT, J.

[1]    Mr. Anthony Magiri applies for a stay of proceedings pursuant to sections 11(b) and
24(1) of the Charter of Rights and Freedoms.

[2]     The complainant in this matter reported a sexual assault to police on April 7, 2013. On
January 14, 2014, a warrant for a sample of the applicant’s DNA was issued. Pursuant to that
warrant, the applicant provided DNA samples on January 28, 2014. Soon thereafter, Mr. Magiri
left Canada. He arrived in Kenya on February 11, 2014. He returned to Canada and was arrested
on January 30, 2015.

[3]    Subsequent to the applicant’s departure, his DNA samples were tested, and he was
charged with sexual assault. The applicant did not return to Canada for another 10 months and 3
days.

[4]     The information was sworn on March 28, 2014. The anticipated end of trial is June 2,
2017, therefore 38 months and 6 days is the present time span for this matter.

[5]    This motion hinges on this Court’s characterization of the 10 months and 3 days between
the swearing of the information and the applicant’s arrest.

[6]      The applicant submits that the 38 months and 6 days is prima facie excessive and
infringes his right to be tried within a reasonable time. The Crown’s position is that the 10
month, 3 day period of delay occasioned by the applicant’s leaving Canada should not be
considered in the s. 11(b) analysis. The interests protected by s. 11(b) were not engaged during
this time. In the alternative, the time period should be characterized as a “discrete event”
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page161
                                                                  162ofof240
                                                                          241

                                               Page: 2


exceptional circumstance, and should be deducted from the delay in bringing this matter to trial.
Under either of these approaches, the resulting period of delay is 28 months, 3 days and the
applicant is not able to show of these that this presumptively reasonable delay is, in fact,
unreasonable. Meaningful and sustained steps to proceed to trial were not taken. The applicant
has not been able to show that his case has taken markedly longer to proceed to trial than it
should have.




                                                                                                          2017 ONSC 2818 (CanLII)
[7]     The application is dismissed for the following reasons.

[8]     The usual approach, adopted by the Supreme Court of Canada in R. v. Kalanj, [1989] 1
S.C.R. 1594, is that the time period for consideration of unreasonable delay commences on the
day upon which an information or indictment is sworn against an accused. Section 11(b) protects
an accused person’s interest in liberty, security of the person and a fair trial. Justice Moldaver
explained in R. v. Jordan, 2016 S.C.C. 27 at para 20.

               “Liberty is engaged because a timely trial means an accused person will spend
               as little time as possible held in pre-trial custody or living in the community
               under release conditions, Security of the person is impacted because a long-
               delayed trial means prolonging the stress, anxiety and stigma an accused may
               suffer. Fair trial interests are affected because the longer a trial is delayed, the
               more likely it is that some accused will be prejudiced in mounting a
               defence…”

[9]       The interests described in Jordan, however, are not engaged when the accused is unaware
of the criminal charges he faces. The accused is not held in pre-trial custody or forced to live
under stringent bail conditions. The accused suffers no stress or anxiety and perceives no stigma.
When evidence is physical and non-perishable, the passage of time does not cause prejudice to
fair trial interests.

[10] In R. v. Millar, 2016 BCSC 1887 at paras 25-29, 136, the accused was arrested months
after charging documents were sworn. It could not be established that the appellant knew he had
been charged with an offence. He did know that his property was being held pursuant to a
Criminal Code warrant. Noting that this accused did “not suffer the vexations of a criminal
charge” prior to arrest, the Court identified the arrest date as the appropriate starting point for its
11(b) analysis.

[11] In selecting the arrest date as the appropriate starting point for its analysis, the Court in
Millar distinguished the matter before it from Kalanj, finding that the Supreme Court in that case
focused only on whether periods of delay between arrest and the swearing of the information
should be considered in the s. 11(b) analysis. Justice Grey, in Millar, noted that the Kalanj case
did not consider the characterization of pre-arrest delay in any meaningful way and thus did not
apply to Mr. Millar’s case (Ibid at paras 117-122).

[12]    The applicant’s matter is analogous to Mr. Millar’s.

[13] The time period for consideration in this case begins on January 30, 2015, which is the
date of the arrest. The anticipated end of trial is June 2, 2017. The “total delay” in this case is,
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page162
                                                                163ofof240
                                                                        241

                                             Page: 3


therefore, below the presumptive ceiling: 28 months and 4 days. The onus shifts to the applicant
to show that the delay is unreasonable.

[14] The applicant cross-examined the officers involved in the investigation of Mr. Magiri on
this application. He asserts that the evidence shows that they should have done more than they
did to find out where he was and bring him to justice more quickly. It is not disputed that Mr.




                                                                                                     2017 ONSC 2818 (CanLII)
Magiri left the country and went to Kenya for the period in question. Significant efforts were
made to locate him after his DNA test results implicated him in the sexual assault. A “warrant in
the first” was issued. Police telephoned him on numerous occasions and paid multiple visits to
his residence. At one point, an officer received information that the applicant had left the
country. After Border Services officers were unable to determine where the applicant might have
gone, the police asked that the applicant be flagged in the CBSA systems. That the officers did
not contact Interpol, use social media or contact the applicant’s family and friends to find him
does not make the time period in question part of an unreasonable delay. They were more than
diligent with the constant checking for the applicant after the warrant for his arrest was issued.
The time period should not count against the Crown’s obligations to provide Mr. Magiri with a
trial within a reasonable time in these circumstances.

[15]    I also accept the Crown’s alternative argument that the 10 months and 3 days between
charge and arrest are deductible from the total delay as a “discrete event” and exceptional
circumstance. Even if the time period for consideration commences on March 28, 2014 (the day
upon which the information was sworn), the total delay in this case amounts to 38 months and 6
days. The delay spanning March 28, 2015 to January 30, 2015 (the 10 months and 3 days the
applicant was absent from Canada) should be attributed to a “discrete event” exceptional
circumstance, and deducted from the total delay in bringing the applicant’s matter to trial.

[16] Exceptional circumstances are those that are reasonably unforeseen or reasonably
unavoidable, and which generate delay the Crown cannot reasonably remedy (Jordan, supra at
paras 69-72). The Court in Jordan explained that a discrete event exceptional circumstance:
“cases with an international dimension, such as cases requiring the extradition of an accused
from a foreign jurisdiction.” was an example of such a circumstance.

[17] The police in this case could not have foreseen that the applicant, shortly after providing
DNA samples, would leave Canada. He had been completely cooperative prior to his leaving.

[18] Once the applicant was located and arrested, the Crown and police made concerted
efforts to remedy the delay in commencing proceedings. Pre-trials and a preliminary hearing
were swiftly scheduled and the applicant’s Superior Court trial was prioritized over in-custody
matters. The Crown made significant efforts to expedite the pre-trial motions process.

[19] When the period of 10 months and 3 delays is deducted from the total or net delay of 38
months and 6 days, a delay of 28 months and 4 days remains. The onus then shifts to the
applicant to show that the delay is unreasonable.

[20] As the remaining delay falls below the presumptive ceiling, the applicant must rebut the
presumption of reasonable delay.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page163
                                                                  164ofof240
                                                                          241

                                             Page: 4


[21] The applicant has not rebutted the presumption of reasonable delay in this case. Defence
counsel must show cooperation with the Crown attempts to set the earliest possible dates and to
conduct pre-trial applications reasonably and expeditiously (Jordan at para 85).

[22] Conduct of an accused which causes delay significantly undermines an accused’s claim
that meaningful and sustained steps to proceed to trial have been taken. An example of an




                                                                                                     2017 ONSC 2818 (CanLII)
accused’s conduct giving rise to “defence delay” is “foot-dragging” in securing Legal Aid
funding and retaining counsel (R. v. Isaacs, 2016 ONSC 6214 at para 90, citing R. v. Boateng,
2015 ONCA 857).

[23] In this case, the applicant’s Legal Aid certificate was cancelled after he failed to respond
to a request on August 5, 2016 for financial disclosure. Mr. Magiri did not address this request
until February, 2017. Only when a “with-or-without counsel” trial date was set did the matter
proceed. Allowing a Legal Aid certificate to lapse is evidence that the applicant was content with
the pace of the litigation.

[24] In addition, defence counsel expressed his intention to file a s. 11(b) motion on December
22, 2016. April 7, 2017 was the day upon which application materials were to be filed, but none
were filed on that date. Defence counsel failed to provide motion materials on April 11 and,
again, on April 13.

[25] Ultimately, defence counsel filed a complete Constitutional challenge on the Crown on
April 20, 2017, and a complete s. 11(b) application on April 21, 2017.

[26]    The application is dismissed.




                                                                                      McWatt, J.

Released: May 12, 2017
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page164
                                                               165ofof240
                                                                       241




                                              CITATION: R. v. Magiri, 2017 ONSC 2818
                                                  COURT FILE NO.: CR-16-50000743
                                                                      DATE: 20170512




                                                                                       2017 ONSC 2818 (CanLII)
                                                      ONTARIO

                                         SUPERIOR COURT OF JUSTICE

                               HER MAJESTY THE QUEEN

                               – and –

                               R. v. Magiri

                                                 CHARTER RULING

                                                                         McWatt, J.

Released: May 12, 2017
        Case
         Case5:20-cv-01388-LHK
              4:19-mj-70677-MAGDocument
                                Document15-38
                                          80 Filed
                                              Filed01/28/20
                                                    06/02/20 Page
                                                              Page165
                                                                   166ofof240
                                                                           241

                                                                   — 2 —

                            O NTAR I O C O U RT O F J U STI CE

                                                                                 CITATION: R. v. H.S., 2018 ONCJ 162
                                                                                           DATE: February 20, 2018
BETWEEN:




                                                                                                                                                         2018 ONCJ 162 (CanLII)
                                              HER MAJESTY THE QUEEN

                                                                 — AND —

                                                                       H.S.


                                        Before Justice M. Speyer
                         Heard on December 14 and 15, 2017, and January 24, 2018
                           Reasons for Judgment released on February 20, 2018

Alexandra Penny ............................................................................................................... for the Crown
Daniel Lerner ............................................................................................................................... for H.S.



M. SPEYER J.:

Introduction:

[1]        The Applicant, H.S., moved to the Republic of Nicaragua on September 22,
2016. On October 16, 2013, his former common law spouse reported to the Toronto po-
lice that she had been sexually assaulted and threatened by him. Following an investiga-
tion, the police charged the Applicant with sexual assault, unlawful confinement and ut-
tering death threats. The offences are alleged to have occurred in April of 2013. The In-
formation was sworn on October 17, 2013 and a warrant for his arrest was issued on the
same day. The Applicant was arrested on these charges when he returned to Canada on
April 5, 2017.

[2]        The Crown is proceeding by indictment and Mr. H.S. has elected to have a trial
in the Ontario Court of Justice. The trial is scheduled for March 5 and 6, 2018. The total
period of delay between the swearing of the Information and the anticipated end of the
trial is approximately 52 months and 19 days. The Applicant seeks a stay based on the
Crown’s failure to bring this matter to trial within a reasonable time, contrary to section
11(b) of the Charter of Rights and Freedoms.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page166
                                                                 167ofof240
                                                                         241

                                         — 3 —

The issue:

[3]        The issue on this Application is how to characterize the period from October 17,
2013 to April 5, 2017 (41 months, 19 days) when Mr. H.S. was abroad. The parties agree
that the remaining period of approximately 11 months does not engage any Charter con-
cerns and is well below the 18 month limit prescribed by the Supreme Court of Canada in
R. v. Jordan, 2016 SCC 27, for trials in the Ontario Court of Justice.




                                                                                                2018 ONCJ 162 (CanLII)
Position of the Parties:

[4]       The Applicant argues that the nearly 42 month delay should be attributed entire-
ly to the Crown because the police either knew Mr. H.S. was in Nicaragua or could easily
have discovered this, and yet took no steps to locate and return him to Canada to answer
these charges.

[5]       The Crown submits that this period should be deducted from the total delay as it
was caused solely by the Applicant choosing to remain abroad when he knew there was
an arrest warrant for him for these charges. In the alternative, the period should character-
ized as an exceptional discrete event which could not be avoided and should be deducted
from the overall length of time taken to complete this case. In the further alternative, the
Crown argues that this is a transitional case and under the Morin framework, this period
would have been considered as defence delay or at least, as neutral, and for which Mr.
H.S. suffered no prejudice.

[6]       For the reasons stated below, I dismiss the Application and find that the period
when the Applicant was abroad is a delay caused solely by him and is deducted from the
total delay in bringing this matter to trial. The remaining net delay of 11 months is rea-
sonable and does not violate the Applicant’s s. 11(b) rights.

The Evidence and Findings of Fact:

[7]        On October 16, 2013, Toronto Police Constables Marsh and Perilli attended at
H[…], Scarborough, in response to a call from the complainant, S.R.E.. When they ar-
rived, she was visibly upset. She told them that her common-law spouse, Mr. H.S. had
left their home about two weeks previously and she did not know where he was. She re-
ported that in the past few days he had called and texted her repeatedly. Ms. S.R.E. dis-
closed that she had been sexually assaulted by Mr. H.S. in the past and was afraid of him
as he had a key to the house and returned whenever he wanted to.

[8]        Ms. S.R.E. told these officers that she did not know where Mr. H.S. was cur-
rently living. She said his cell phone number was [phone number 1]. She advised that he
had previously left their home in April and returned in May of 2013. She also told them
that he worked as a supervisor at G[…] and that his car was parked in the driveway of
their home. She did not know what he was using as transportation.

[9]       PC Perilli and Marsh took Ms. S.R.E. to 42 Division where, with the assistance
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page167
                                                               168ofof240
                                                                       241

                                         — 4 —

of a Spanish interpreter, she gave a videotaped statement to Detective Constable Emms,
the officer in charge of this case. Ms. S.R.E. provided the following information relevant
to this application:
       She and Mr. H.S. have been in a common law relationship for 20 years.
       She immigrated to Canada from El Salvador in 1992.
       She and Mr. H.S. met in Canada.




                                                                                              2018 ONCJ 162 (CanLII)
       Mr. H.S. is a Canadian citizen.
       She and Mr. H.S. have two children, a thirteen year old girl who lives with her
          at H[…] and a 20 year old son who is in the Canadian army and does not live at
          home.
       Problems in their relationship began about 6 years ago. Mr. H.S. frequently left
          their home without telling her where he was. He was abusive when he returned
          home and sexually assaulted her in April of 2013.
       She disclosed the physical abuse to Mr. H.S.’s sister but not the sexual assault.
          His sister advised her to call the police.
       Mr. H.S. left their home in April and returned in May 2013.
       On September 21, 2013, he left home again and she has not seen him since then.
          She does not know where he is.
       She spoke with Mr. H.S. by telephone the previous Sunday and he told her he
          wanted half the house as he needed money to start living his life.
       She is afraid of Mr. H.S. because she does not know where he is or when he will
          return home. He has threatened to kill her if he returns home and finds her with
          someone else.

[10]      In his affidavit, DC Emms testified that at no time did Ms. S.R.E. ever mention
Nicaragua or suggest that Mr. H.S. might be in Nicaragua. She did not give him any
names of Mr. H.S.’s extended family members or indicate that they may know where he
might be.

[11]      Following the interview with Ms. S.R.E., DC Emms contacted G[…] who ad-
vised him that Mr. H.S. had terminated his employment with them about a week before.
He did not ask them if they had a forwarding address for Mr. H.S.. He tried the cell num-
ber provided by Ms. S.R.E., but the number was disconnected.

[12]      In cross examination, DC Emms testified that he did not think to ask the com-
plainant if Mr. H.S. was a native of Canada or of some other country. He also did not ask
her for the contact information of Mr. H.S.’s sister or of their son and did not inquire if
Mr. H.S. had other children or extended family in the Canada. He admitted that once he
learned that Mr. H.S. was out of the country, he did not follow up with Ms. S.R.E. to
make these inquiries. He denied speaking to Mr. H.S. at all in October 2013.

[13]    After Ms. S.R.E. completed her statement, PC Perilli and Marsh drove her to
H[…] and waited with her while the locks on the doors were changed. At approximately
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page168
                                                               169ofof240
                                                                       241

                                         — 5 —

2:36 in the afternoon, Mr. H.S. telephoned Ms. S.R.E.. After a brief conversation with
her, she passed the phone to PC Perilli. PC Perilli testified that he gave Mr. H.S. the name
and phone number of DC Emms at 42 Division Criminal Investigation Bureau and told
him to report there. Mr. H.S. said he would do so in an hour and a half, but then said that
he was out of the country. PC Perilli testified Mr. H.S. did not provide any further infor-
mation about where he was, and nor did he ask him. PC Marsh testified that after the call,




                                                                                               2018 ONCJ 162 (CanLII)
PC Perilli tried unsuccessfully to identify the number Mr. H.S. had telephoned from by
dialing “*69”.

[14]      DC Cracknell was on duty at the Family Violence Unit of 42 Division on Octo-
ber 16, 2013. Prior to DC Emms completing his shift that day, he briefed DC Cracknell
on the investigation and asked her to complete the paperwork for a warrant in the first
instance for the arrest of Mr. H.S..

[15]       DC Cracknell testified that approximately 2:58 p.m. that day, Mr. H.S. tele-
phoned the Unit and spoke to her about these charges. Mr. H.S. told her he was in the
United States and had been there for the past three weeks. When she asked him about
quitting his job, he told her that he was on a leave of absence. DC Cracknell asked Mr.
H.S. when he was returning to Canada and he told her he may return in a month or not at
all, as he had to figure his life out. She advised Mr. H.S. that charges were pending and
that a warrant would be issued for his arrest, to which Mr. H.S. responded, “so be it”.

[16]       Following that conversation, DC Cracknell made several telephone calls to in-
quire what steps could be taken to arrest Mr. H.S.. First, she called Citizenship and Immi-
gration Canada and was advised that Mr. H.S. was a “landed immigrant”. She next tele-
phoned Canada Border Services at Pearson International Airport and was advised that Mr.
H.S. had a Canadian passport. She asked them if they could flag his passport in case he
was still in the country and tried to leave, but was advised that they only track entry into
Canada, not departures.

[17]      DC Cracknell then called the Intelligence Unit of the Toronto Police Service
because they deal with Interpol and extraditions from foreign countries. She was advised
that unless she knew exactly where Mr. H.S. was, they could not start an extradition pro-
cess.

[18]     DC Cracknell testified she completed the paperwork for the arrest warrant,
which was obtained on October 17, 2013. She updated the Criminal Information Pro-
cessing System to reflect a Canada-wide warrant for Mr. H.S.’s arrest, so that no matter
where in Canada he returned, he could be arrested for these charges. She had no further
dealings with this case after that.

[19]      Mr. H.S. provided an affidavit and was cross examined in relation to this appli-
cation. He is a Nicaraguan national, became a landed immigrant in 1996 and a Canadian
citizen in 1999. He has dual citizenship with Canada and Nicaragua. He and the com-
plainant were in a common-law relationship for about 20 years. He has two children with
the complainant and three older children from a prior relationship, one of whom resided
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page169
                                                                170ofof240
                                                                        241

                                          — 6 —

with Ms. S.R.E.. His mother and three sisters reside in the greater Toronto area.

[20]     Mr. H.S. left Canada on September 22, 2013 to move to Nicaragua. According
to Mr. H.S., one of his sisters drove him to Buffalo, New York and he flew from there to
Nicaragua. He testified he flew on his Canadian passport which was issued on March 15,
2013. This passport bears an entry stamp from Nicaragua dated September 23, 2013, but
no stamp from US Homeland Security to indicate he was in the United States at any time




                                                                                                 2018 ONCJ 162 (CanLII)
in September of 2013.

[21]     Mr. H.S. obtained a Nicaraguan passport on October 28, 2013. He remained in
Nicaragua and lived at his mother’s house in Managua until his return to Canada on April
5, 2016.

[22]      Mr. H.S. confirmed that when he was in Canada, his cell number was [phone
number 1], but he stopped using this number when he moved to Nicaragua. He set up an
internet VoIP number, [phone number 2], and used this number to contact his family in
Canada, including his 13 year old daughter who lived with Ms. S.R.E..

[23]      Mr. H.S. testified that all of his family members, including the complainant,
knew he had moved to Nicaragua. However, he admitted in cross examination that he did
not give Ms. S.R.E. his VoIP phone number or tell her that he had moved to Nicaragua.
He testified he believed she knew this because she kept in touch with at least one of his
sisters. He testified that the complainant would also know he was living in his mother’s
house in Managua, because they had visited there together on a family trip in 2010.

[24]       Mr. H.S. testified that he learned of these charges when he called his daughter
on October 16, 2013, the day of her birthday. He had used his VoIP number to make the
call. After a brief conversation with his daughter and the complainant, a person who iden-
tified himself as a police officer told him that Ms. S.R.E. had reported that he had sexual-
ly assaulted her. He was told to call a detective at 42 Division to discuss the situation fur-
ther.

[25]      According to Mr. H.S., he telephoned 42 Division the next day, on October 17,
2013, and spoke with DC Emms, a male detective. He denied speaking to DC Cracknell
who is a female detective. Mr. H.S. testified that during this conversation, he told DC
Emms that he had moved to Nicaragua and disclosed his VoIP number. He denied telling
DC Emms that he was in the United States, only that he had travelled through there to fly
to Nicaragua. He testified that DC Emms did not use the word “warrant”, but told him he
would be charged with these offences and that the police wanted to arrest him. He testi-
fied that DC Emms told him to contact the police about these charges whenever he re-
turned to Canada, either “this year or in ten years”.

[26]      Over the next three and a half years, Mr. H.S.’s relationship with his two
youngest children deteriorated. He focused on his life in Nicaragua. He decided to return
to Canada to try to reconnect with his children and to address these charges. He was ar-
rested at Pearson International Airport on his return to Canada on April 5, 2017.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page170
                                                               171ofof240
                                                                       241

                                         — 7 —

[27]       I reject Mr. H.S.’s testimony regarding the supposed telephone conversation
with DC Emms on October 17, 2013. Mr. H.S. denied speaking to a female officer, testi-
fying he spoke only with DC Emms, a male detective. DC Emms strongly denied this and
has no notes of such a conversation. He testified that as the officer in charge of the case,
Mr. H.S.’s location was of great concern to him for the safety of the complainant. I am
satisfied that if Mr. H.S. had spoken to DC Emms and told him his location, DC Emms




                                                                                                2018 ONCJ 162 (CanLII)
would have made a note of it and remembered it. I am satisfied that no such conversation
took place. I also reject Mr. H.S.’s testimony that he told any police officer that he was in
Nicaragua or that he disclosed his VoIP telephone number.

[28]       I prefer and accept the evidence of DC Cracknell regarding her telephone con-
versation with Mr. H.S. on October 16, 2013. I found her to be a credible and reliable
witness. She was tasked with obtaining a warrant in the first instance for Mr. H.S.’s ar-
rest. His location was a key to this task and she made contemporaneous notes during and
after their telephone conversation. In these circumstances, it is highly unlikely that she
would be mistaken about what Mr. H.S. said regarding his whereabouts or his contact
information. I accept her evidence that Mr. H.S. told her he had been in the United States
for the past three weeks.

[29]       I also accept DC Cracknell’s evidence that Mr. H.S. was ambiguous about when
or whether he would return to Canada. Based upon what he told her, it was reasonable for
her to think that he might return to Canada at some point. This conclusion is supported by
Mr. H.S.’s own evidence under cross examination that when he left Canada, he did not in
fact know how long he would be away. Although he swore in his affidavit that in the
summer of 2013 he had discussed with his family his intentions to relocate to Nicaragua,
he admitted under cross examination that he never told them that he was moving there
permanently. He told them the date of his departure but did not share the details of what
he would be doing there. He testified that he hoped to “organize something”, but was
evasive about what exactly he was organizing or how he was employed in Nicaragua. He
also admitted that he did not quit his job with G[…] prior to leaving Canada and waited
several weeks after his arrival in Nicaragua before terminating his employment.

[30]      I did not find Mr. H.S. to be a trustworthy or reliable witness. He made several
assertions in his affidavit which, upon cross examination, did not stand up to scrutiny.
Significantly, he swore that the complainant knew he was in Nicaragua. However, on
cross examination, he admitted that prior to September 2013, he frequently left home
without advising Ms. S.R.E. of where he was staying; he left Canada on September 22,
2013 without telling Ms. S.R.E. where he was going; he never told her he was moving to
Nicaragua; he never gave her his VoIP telephone number; he never gave her his address
in Nicaragua; and he would only call his son and daughter when he was certain that they
were away from H[…] as he did not want to speak to the complainant.

[31]     Mr. H.S. also swore in his affidavit that he received updates from Ms. S.R.E.
regarding their family court proceedings. However, on cross examination he testified that
the documents were delivered to him by an aunt and were in an envelope with only his
name and no address on it. This suggests that Ms. S.R.E. did not in fact know where he
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page171
                                                                  172ofof240
                                                                          241

                                         — 8 —

was.

[32]      I do not accept Mr. H.S.’s assertion that his family members told Ms. S.R.E. of
his location in Nicaragua. There is no evidence about this from his family members or
Ms. S.R.E.. One of his sisters may have been in contact with the complainant, but there is
no admissible evidence of what they discussed.




                                                                                                2018 ONCJ 162 (CanLII)
[33]      Mr. H.S. also testified that his family members knew where he was and would
have told the police if they contacted them. Again, there is no admissible evidence from
his family members about what they would or would not have said to the police. On the
other hand, Mr. H.S. testified that his family did not believe the accusations against him
and thought that the complainant had ruined his life. In that context, it is difficult for me
to accept Mr. H.S.’s assumptions that his family would have cooperated with the police to
disclose his whereabouts.

[34]      I do not accept Mr. H.S.’s evidence that he did not know there was an arrest
warrant for him in relation to these charges until he was arrested at Pearson International
Airport. In his affidavit he swore that he learned from DC Emms in October 2013 that he
would be charged with these offences and that the police wanted to arrest him. I have al-
ready found as a fact that this conversation occurred on October 16, 2013 with DC
Cracknell. I accept DC Cracknell’s evidence that Mr. H.S. was aware of the charges and
understood that he would be arrested upon his return to Canada. Whether or not she used
the word “warrant” is irrelevant. I reject Mr. H.S.’s evidence that he was told only to “re-
port” to police upon his return.

[35]      I accept the Crown’s submission that between October 2013 and April 5, 2017,
Mr. H.S. actively avoided being found by Canadian authorities. I base my conclusion on
the following evidence:

[36]     First, he misled DC Cracknell regarding his whereabouts in their conversation
of October 16, 2013, claiming to be in the United States, when he was in Nicaragua.

[37]      Second, he never told his common-law spouse, the mother of his children,
where he was living. He testified that after he became aware of these charges, he never
spoke to Ms. S.R.E. and took no steps to notify her of his location. Even if I accept his
evidence that he was told by PC Perilli to stay away from the complainant, this does not
explain why he would not have taken steps to at notify her of his location. The fact that
he did not, suggests that he did not want her to know.

[38]       Third, it is evident from his expired and current Canadian passports that prior to
September 2013, Mr. H.S. was a frequent traveler to the United States and Central Amer-
ica. Yet these passports also establish that he never left Nicaragua between September 23,
2013 and April 5, 2017. Mr. H.S. was evasive when questioned about why he did not re-
turn to Canada, even for a short time to visit his family, which he claimed to have been
close to. His lack of travel is also inconsistent with his testimony that he had plans to es-
tablish an import/export business between Canada and Nicaragua.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page172
                                                               173ofof240
                                                                       241

                                                — 9 —

[39]      Four, Mr. H.S.’s explanation of why he obtained a Nicaraguan passport on Oc-
tober 28, 2013 is similarly unsatisfactory and not worthy of belief. He testified that he
obtained the passport to avoid paying a monthly visitor’s fee. Yet he admitted that as a
citizen of Nicaragua, all he needed was his citizenship card, which he obtained prior to
applying for his Nicaraguan passport.

[40]      On all of the evidence, I am satisfied that the Applicant knew there was an out-




                                                                                                                2018 ONCJ 162 (CanLII)
standing warrant for his arrest on these charges. He did not tell the police or the com-
plainant where he was residing to avoid detection. He did not travel outside of Nicaragua
to avoid being arrested. He chose to return to Canada on April 5, 2016 to face these
charges knowing he would be arrested.

Applicable legal principles and analysis:

[41]      Section 11(b) of the Canadian Charter of Rights and Freedoms guarantees the
right of accused persons "to be tried within a reasonable time". The Supreme Court of
Canada in R. v. Jordan, supra, para. 105, set out a new framework for determining
whether delay in a case is reasonable.
     105       The new framework for s. 11(b) can be summarized as follows:
      There is a ceiling beyond which delay becomes presumptively unreasonable. The presumptive
         ceiling is 18 months for cases tried in the provincial court, and 30 months for cases in the su-
         perior court (or cases tried in the provincial court after a preliminary inquiry). Defence delay
         does not count towards the presumptive ceiling.
      Once the presumptive ceiling is exceeded, the burden shifts to the Crown to rebut the pre-
         sumption of unreasonableness on the basis of exceptional circumstances. Exceptional circum-
         stances lie outside the Crown's control in that (1) they are reasonably unforeseen or reasonably
         unavoidable, and (2) they cannot reasonably be remedied. If the exceptional circumstance re-
         lates to a discrete event, the delay reasonably attributable to that event is subtracted. If the ex-
         ceptional circumstance arises from the case's complexity, the delay is reasonable.
      Below the presumptive ceiling, in clear cases, the defence may show that the delay is unrea-
         sonable. To do so, the defence must establish two things: (1) it took meaningful steps that
         demonstrate a sustained effort to expedite the proceedings; and (2) the case took markedly
         longer than it reasonably should have.
      For cases currently in the system, the framework must be applied flexibly and contextually,
         with due sensitivity to the parties' reliance on the previous state of the law.

[42]     The first step in this framework entails calculating the total delay from the
charge to the actual or anticipated end of trial: Jordan, para. 60. In this case, an infor-
mation was sworn against Mr. H.S. on October 17, 2013. The anticipated end of the tak-
ing of evidence at trial is March 6, 2018, making the total delay approximately 52.5
months.

[43]      After the total delay is calculated, delay attributable to the defence must be sub-
tracted (Jordan, para. 60). Defence delay is divided into two components: delay waived
by the defence; and delay that is caused solely by the conduct of the defence (Jordan,
paras. 61 and 63). The result, or net delay, must then be compared to the applicable pre-
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page173
                                                                174ofof240
                                                                        241

                                              — 10 —

sumptive ceiling. Net delay that exceeds the ceiling is presumptively unreasonable. The
Crown may rebut this presumption by showing that the delay is reasonable because of the
presence of exceptional circumstances (Jordan, para. 68).

[44]     The Supreme Court of Canada in R. v. Cody, [2017] SCJ No. 31, explained
what is meant by defence delay.




                                                                                                 2018 ONCJ 162 (CanLII)
           28 In broad terms, the second component is concerned with defence conduct
           and is intended to prevent the defence from benefitting from "its own delay-
           causing action or inaction" (Jordan, at para. 113). It applies to any situation
           where the defence conduct has "solely or directly" caused the delay (Jordan, at
           para. 66).
           29      However, not all delay caused by defence conduct should be deducted
           under this component. In setting the presumptive ceilings, this Court recognized
           that an accused person's right to make full answer and defence requires that the
           defence be permitted time to prepare and present its case. To this end, the pre-
           sumptive ceilings of 30 months and 18 months have "already accounted for
           [the] procedural requirements" of an accused person's case (Jordan, at para. 65;
           see also paras. 53 and 83). For this reason, "defence actions legitimately taken
           to respond to the charges fall outside the ambit of defence delay" and should
           not be deducted (Jordan, at para. 65).
           30 The only deductible defence delay under this component is, therefore, that
           which: (1) is solely or directly caused by the accused person; and (2) flows
           from defence action that is illegitimate insomuch as it is not taken to respond to
           the charges. As we said in Jordan, the most straight-forward example is
           "[d]eliberate and calculated defence tactics aimed at causing delay, which in-
           clude frivolous applications and requests" (Jordan, at para. 63). Similarly,
           where the court and Crown are ready to proceed, but the defence is not, the re-
           sulting delay should also be deducted (Jordan, at para. 64). These examples
           were, however, just that – examples. They were not stated in Jordan, nor
           should they be taken now, as exhaustively defining deductible defence delay.
           Again, as was made clear in Jordan, it remains "open to trial judges to find that
           other defence actions or conduct have caused delay" warranting a deduction
           (para. 64).
           33      As well, inaction may amount to defence conduct that is not legitimate
           (Jordan, at paras. 113 and 121). Illegitimacy may extend to omissions as well
           as acts (see, for example in another context, R. v. Dixon, [1998] 1 S.C.R. 244, at
           para. 37). Accused persons must bear in mind that a corollary of the s. 11(b)
           right "to be tried within a reasonable time" is the responsibility to avoid causing
           unreasonable delay.

[45]      The Crown concedes that once the Applicant was arrested, he did not waive any
period of delay. However, Crown counsel argues that the nearly 42 month period when
the Applicant was in Nicaragua is defence delay that must be deducted from the total de-
lay, bringing the net delay to only 11 months, well below the presumptive period allowed
in the framework.

[46]      Counsel for the Applicant argues that this period is not attributable to the de-
fence as it is the state’s responsibility to bring an accused to trial. There is no obligation
on an accused to assist the state to bring him or herself to trial. He submits that this peri-
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page174
                                                               175ofof240
                                                                       241

                                        — 11 —

od must count towards the presumptive ceiling set by the Supreme Court of Canada.

[47]        In support of this argument, the Applicant relies on R. v. MacIntosh, 2011
NSCA 111, affirmed by the Supreme Court of Canada at 2013 SCC 23. In that case, the
accused lawfully moved to India prior to being charged with sexual assault. He became
aware of the charges after he moved and told police he had no intention of returning to
Canada. The Nova Scotia Court of Appeal held that in the context of a right to trial within




                                                                                               2018 ONCJ 162 (CanLII)
a reasonable period of time, there was no duty on an accused to bring him or herself to
trial. It held that the motions judge erred in wrongly placing an onus on the accused to
turn himself in to the authorities. There were lengthy periods where the authorities, de-
spite knowing exactly where the accused was located, did nothing to pursue Mr. MacIn-
tosh. In the circumstances, it found that the state did not make a diligent effort to bring
the accused to trial and stayed the charges against him.

[48]      R. v. MacIntosh is distinguishable from the facts of this case. An important con-
sideration in that case was that the police knew exactly where the accused was, but did
not act diligently to extradite him to Canada to face trial on the charges. The court recog-
nized this as a critical factor. It cited with approval the decision of the Ontario Court of
Appeal in R. v. White, [1997] OJ No. 961, which held that where an accused knows that
charges are outstanding, yet refuses to return to Canada, or notify the authorities of his
whereabouts, the resulting delay is attributable to the defence, unless the authorities knew
the accused’s whereabouts and deliberately delayed apprehending him or otherwise failed
to bring the accused to trial.

[49]      Similarly, in R. v. Burke, [2017] ONSC 5675, Justice Thoburn held that the de-
lay elapsing from the time the accused left the country until the police in Canada were
able to extradite him to face charges was defence delay. However, once the police knew
where the accused was and extradition became an available option, the calculation shifted
and any delay after that was counted as Crown or state delay.

[50]      R. v. White, supra, was also cited with approval by the British Columbia Court
of Appeal in R. v. Singleton, 2014 BCCA 232. In that case, the court affirmed that there is
no obligation on an accused to bring him or herself to trial. However, it held that in de-
termining whether there has been a breach of the accused’s right to trial within a reasona-
ble time, the inquiry should focus on the state’s conduct in determining whether, in the
circumstances, it acted reasonably in locating and bringing the accused to trial. This must
be considered contextually, taking into consideration the investigative avenues available
to the authorities at the relevant time (see too, R. v. Arsenault, 2013 ONSC 5675; R. v.
Burke, supra).

[51]      In R. v. Singleton, the police had information that the accused was in the No-
cona, Texas, however, his sister and local authorities told them that he had left and they
did not know where he was. The police took no further action to locate the accused for
the next 4 years. The British Columbia Court of Appeal held that the police action in the
circumstances was reasonable, observing that the United States is a large country and
“without any idea of where to look is akin to trying to find a needle in a haystack”: (Sin-
     Case
      Case5:20-cv-01388-LHK
           4:19-mj-70677-MAGDocument
                             Document15-38
                                       80 Filed
                                           Filed01/28/20
                                                 06/02/20 Page
                                                           Page175
                                                                176ofof240
                                                                        241

                                             — 12 —

gleton, para. 99).

[52]      In the case at bar, the police did not know of Mr. H.S.’s location. They had no
information that he was in Nicaragua. Indeed, the Applicant misled the police about his
whereabouts. There is no evidence that the complainant knew he was in Nicaragua. To
the contrary, all of the evidence points to her not knowing his location. Even if the police
should have known the Applicant was in Nicaragua because he was born there, there is no




                                                                                                2018 ONCJ 162 (CanLII)
evidence that they could have discovered his exact location in that country.

[53]      The court in Singleton held that the Crown does not bear the burden of estab-
lishing that hypothetical steps police may have taken would have failed to locate the ac-
cused. It concluded that this would result in an impossible burden being placed on the
Crown. “The Crown would first have to prove what the police might reasonably have
done at any particular time to attempt to locate an accused and then prove that doing
those things would not have made a difference” (paragraph 100).
           … in a case where an accused who was located in a foreign country pleads, in
           effect, "the police could have found me sooner", I consider it appropriate to
           place the burden of establishing that fact on the accused. The police should not
           be faulted for failing to pursue a possible avenue of inquiry unless it is shown
           that doing so would have provided useful information (Singleton, paragraph
           101).

[54]      The Applicant argues that even if the police did not know where he was, they
did absolutely nothing to try to locate him and were simply content to wait for him to re-
turn to Canada. In support of this argument, the Applicant points to the evidence of DC
Emms wherein he admitted that after the arrest warrant was issued, he considered the
case to be inactive. DC Emms conceded that it would not have been difficult to follow up
with the complainant over the years to inquire if she had received any new information of
Mr. H.S.’s whereabouts. He also admitted that it would not have been difficult to inquire
if he had family in the area who might know where he was.

[55]      This argument is based on speculation that these potential avenues of inquiry
would have borne fruit. As stated previously, there is no evidence that the complainant
knew of the accused’s location and there is no evidence that other family members would
have cooperated with the police and disclosed his location. The Applicant has failed to
establish that these inquiries would have provided useful information.

[56]      I am satisfied that in the circumstances of this case, the police acted with due
diligence to apprehend Mr. H.S.. PC Cracknell’s reasonably inquired of Canada Border
Services and the Toronto Police Intelligence Unit what steps could be taken. She was ad-
vised that without knowing Mr. H.S.’s exact location, extradition was not possible. The
police obtained a Canada-wide arrest warrant and updated CPIC to ensure that no matter
where, how or when Mr. H.S. entered Canada, he could be arrested.

[57]       In the Jordan and Cody decisions, the Supreme Court of Canada recognized
that the right to a trial within a reasonable time requires an analysis of both state and de-
fence conduct in determining the reasonableness of the delay. The court confirmed that an
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page176
                                                               177ofof240
                                                                       241

                                             — 13 —

accused person must not be permitted to benefit from his or her own delay-causing action
or inaction. As stated by Justice Moldaver in Jordan at paragraph 21:
           Accused persons may seek to avoid responsibility for their crimes by embrac-
           ing delay, in the hope that the case against them will fall apart or they will ob-
           tain a stay of proceedings. This operates to the detriment of the public and of
           the system of justice as a whole. Section 11(b) was not intended to be a sword
           to frustrate the ends of justice (Morin, at pp. 801-2).




                                                                                                2018 ONCJ 162 (CanLII)
Conclusion:

[58]      In the circumstances of this case, I find that the period of nearly 42 months
when the Applicant was in Nicaragua is delay caused solely by him and must be deducted
from the total delay. This period of delay is solely and directly caused by Mr. H.S. choos-
ing to remain abroad, knowing he was wanted for these charges in Canada. The delay was
not caused by any legitimate defence conduct taken to respond to the charges. To the con-
trary, Mr. H.S. was prepared to live his life in Nicaragua and delay dealing with these
charges until he was ready to return to Canada.

[59]      The Applicant in this case cannot complain that the state did not do enough to
bring him to trial. He was content to remain in Nicaragua, knowing that there were charg-
es outstanding in Canada. The police did not cause any of this period of delay and acted
with due diligence to bring the accused to trial.

[60]       When the nearly 42 months is deducted from the total delay, the net delay is
approximately 11 months, well below the Jordan ceiling for trials in the Ontario court of
Justice. It is not necessary for the purpose of this Application to determine whether the
delay incurred while Mr. H.S. was abroad is an exceptional discrete event that was not
reasonably foreseen or avoidable. The Applicant does not argue that the net delay of 11
months is unreasonable.

[61]      On all of the evidence, the Applicant has failed to show that his right to be tried
within a reasonable time was breached. The application is dismissed.


Released:     February 20, 2018
Signed: “Justice M. Speyer”
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page177
                                                            178ofof240
                                                                    241




            COURT OF APPEAL FOR BRITISH COLUMBIA

Citation:      R. v. Singleton,
               2014 BCCA 232
                                                                   Date: 20140617




                                                                                      2014 BCCA 232 (CanLII)
                                                                Docket: CA039793
Between:
                                     Regina
                                                                       Respondent
And
                             Marvin Kenneth Singleton
                                                                          Appellant


Before:       The Honourable Madam Justice Kirkpatrick
              The Honourable Mr. Justice Frankel
              The Honourable Mr. Justice Goepel

    On appeal from: An order of the Supreme Court of British Columbia, dated
  December 24, 2010 (R. v. Singleton, 2010 BCSC 1855, Nelson Docket 15635-7).

Counsel for the Appellant:                           K.R. Beatch and R.P. Thirkell

Counsel for the Respondent:                                          E.A. Campbell

Place and Date of Hearing:                              Vancouver, British Columbia
                                                                  January 17, 2014
Place and Date of Judgment:                             Vancouver, British Columbia
                                                                     June 17, 2014

Written Reasons by:
The Honourable Mr. Justice Frankel
Concurred in by:
The Honourable Madam Justice Kirkpatrick
The Honourable Mr. Justice Goepel
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page178
                                                            179ofof240
                                                                    241

R. v. Singleton                                                                Page 2


Summary:

S. appealed his conviction solely on the basis that the trial judge erred in not
granting his application for a stay based on a breach of his right to be tried within a
reasonable time (Charter, s. 11(b)). S., an American citizen, had returned to the
United States before the charges were laid. The investigating officer had information




                                                                                          2014 BCCA 232 (CanLII)
connecting S. to a city in Texas. The police in Texas advised the officer that S. had
moved and that his sister had no idea where he had gone. As a result, the officer
turned his attention to another file. After moving around, S. obtained employment in
Kansas, working under his own name. After four years, the officer retuned to S.’s
file and, through Internet searches, was able to locate S.’s daughter, who provided a
post office box address for her father in Kansas. Further inquiries by the officer
resulted in S. being located in Kansas and extradited to Canada. On appeal, S.
contended that the four years should be attributed to “actions by the Crown”. Held:
Appeal dismissed.

While the state has an obligation to act with reasonable diligence to bring an
accused who is outside of Canada to trial within a reasonable time, whether that
obligation has been met is to be determined contextually, considering the
investigative avenues available to the police force or investigating agency involved.
Here, after the charges were laid, the officer unsuccessfully pursued the only lead he
had as to S.’s whereabouts. S. failed to establish there were other avenues of
investigation open to the officer that would have provided information resulting in his
being located sooner.

Reasons for Judgment of the Honourable Mr. Justice Frankel:


Introduction

[1]   This appeal is about the right of an accused to be tried within a reasonable
time. More particularly, it concerns the extent to which Canadian authorities must go
to locate an accused who is in another country.

[2]   Marvin Kenneth Singleton was convicted of defrauding an estate of which he
was the executor. The fraud was committed from 1988 until the end of 1990.
However, Mr. Singleton was not charged until late December 1997, by which time he
had moved back to the United States of America, the country of his birth. From
October 1998 until October 2002, the police made no effort to locate him. When he
was located in late October 2002, extradition proceedings were commenced. Those
proceedings resulted in Mr. Singleton being returned to Canada in September 2006.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page179
                                                            180ofof240
                                                                    241

R. v. Singleton                                                                  Page 3


[3]      Mr. Singleton’s trial commenced before Madam Justice Arnold-Bailey of the
Supreme Court of British Columbia in October 2009. Prior to the start of the trial
Mr. Singleton gave notice that he intended to seek a judicial stay of proceedings
based on delay. Mr. Singleton and the Crown proposed that the entire case,




                                                                                          2014 BCCA 232 (CanLII)
including defence witnesses, be heard on a voir dire, following which the trial judge
would render a verdict on the charges and rule on whether to grant a stay. The
judge agreed to proceed in this manner.

[4]      Following final submissions, the trial judge rendered two judgments. In the
first, she found Mr. Singleton guilty on one count of theft and one count of fraud. In
the second, she dismissed his application for a stay. Only the second judgment is in
issue on this appeal. In particular, Mr. Singleton submits the judge erred in not
holding the Crown responsible for the four-year period during which the police made
no effort to locate him.

[5]      For the reasons that follow, I would dismiss this appeal.

Factual Background: Chronology

[6]      What follows is not intended as an exhaustive review of the history of this
matter. Such a review can be found in the two judgments rendered by the trial
judge.

[7]      Mr. Singleton was born in Kansas in 1933. He holds several post-graduate
degrees, including one in law. His academic career brought him to Nelson, British
Columbia, where he taught at Notre Dame University from 1971 until it closed in
1977.

[8]      Mr. Singleton was admitted to the British Columbia bar in September 1978,
and opened a practice in Nelson. In November 1987, he drafted and attended the
execution of the will of John Alexander George. He also managed the affairs of his
elderly neighbor, Haroldine Copp. Mr. George died on March 30, 1988, and
Mr. Singleton obtained probate as executor of his estate. Ms. Copp died on
February 6, 1991, and Mr. Singleton exercised power of attorney over her estate.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page180
                                                            181ofof240
                                                                    241

R. v. Singleton                                                                    Page 4


[9]    The George Estate was valued at approximately $1 million. Shortly after
obtaining probate, Mr. Singleton distributed approximately $263,000 from the estate.
On June 30, 1988, he incorporated 433 Winchester Management Corporation
(“Winchester”). Between 1988 and 1990 he directed approximately $417,500.00




                                                                                            2014 BCCA 232 (CanLII)
from the estate to the purchase of a piece of property in Winchester’s name and the
development of that property. Mr. Singleton billed the estate approximately
$185,000.00 in fees and disbursements, which was paid out of the estate.

[10]   Mr. Singleton directed funds from the Copp Estate to Silvertip 1000
Enterprises Ltd. (“Silvertip”), another company he controlled. Those funds were
used to purchase equipment to support the project on the Winchester property.

[11]   By 1990, both the Law Society of British Columbia and the beneficiaries of the
George and Copp Estates had become concerned about Mr. Singleton’s conduct.
He voluntarily withdrew from the practice of law on October 23, 1990, just before the
Law Society was to conduct a competency review of his practice.

[12]   On June 10, 1992, counsel for the Copp Estate, Donald W. Skogstad, filed a
complaint with the Nelson City Police alleging theft and fraud by Mr. Singleton
relating to that estate. On August 7, 1992, the Law Society’s Discipline Committee
ordered an audit of Mr. Singleton’s practice in response to calls from both
Mr. Skogstad and Philip M. Goody, counsel for the beneficiaries of the George
Estate.

[13]   A spot audit was conducted on Mr. Singleton’s practice as part of the Law
Society’s investigation. The results of that audit were reported in March 1993, in
what became known as the Hersh Report. Around this time, Mr. Singleton had the
files from his former law practice moved into storage.

[14]   In the spring of 1993, Mr. Singleton was charged with failing to file personal
income tax returns for several years and with failing to file a statement of net worth.
He was also charged as an officer and director of Winchester and Silvertip with
respect to their failure to file corporate income tax returns for several years.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page181
                                                            182ofof240
                                                                    241

R. v. Singleton                                                                Page 5


[15]   On May 31, 1993, a court order was issued removing Mr. Singleton as trustee
of the George Estate. Mr. Singleton appealed that order, but that appeal was later
dismissed as abandoned.

[16]   On July 26, 1993, the Law Society forwarded a copy of the Hersh Report to




                                                                                        2014 BCCA 232 (CanLII)
the Royal Canadian Mounted Police (“RCMP”), with a recommendation that a
criminal investigation be undertaken with respect to Mr. Singleton’s handling of the
George Estate. That same day, Mr. Singleton appeared in Provincial Court on the
income tax charges and a trial date of December 6, 1993 was set.

[17]   In August 1993, following the death of his mother, Mr. Singleton left Nelson
and moved to Texas.

[18]   On September 14, 1993, Corporal Martin Misner opened a file to investigate
allegations of fraud and theft relating to the George and Copp Estates. Corporal
Misner was the sole member of the RCMP’s Nelson Commercial Crime Section.

[19]   Mr. Singleton did not appear in Provincial Court on December 6, 1993. As a
result, the trial on the income tax charges was rescheduled for August 16, 1994.

[20]   Mr. Singleton came back to Nelson in late December 1993, but returned to
Texas in early January 1994.

[21]   On February 8, 1994, Jack Miller, the new administrator of the George Estate,
commenced an action against Mr. Singleton. A judgment was eventually obtained
against Mr. Singleton for approximately $530,000.00 plus interest and a further
$100,000.00 in punitive damages. That judgment was assigned to the Law Society.
Ultimately, the Law Society’s Special Compensation Fund repaid the beneficiaries of
the George Estate approximately $560,000.00.

[22]   In May 1994, Mr. Singleton found work and spent the next few months
traveling through Arizona, Texas, North Dakota, and South Dakota. In South Dakota
he obtained a driver’s licence using another person’s post office box as his address.
He visited his sister in Colorado, where he would receive some mail. He also used a
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page182
                                                            183ofof240
                                                                    241

R. v. Singleton                                                                Page 6


post office box in Cheyenne Wells, Colorado. He retained a lawyer in Colorado to
stay in touch with legal matters in Nelson.

[23]   After leaving Colorado, Mr. Singleton travelled to Texas, where he visited his
brother. At this point, he was living in his van, which he parked on the bank of the




                                                                                        2014 BCCA 232 (CanLII)
Red River in Nocona, Texas.

[24]   Mr. Singleton did not appear for trial on the tax charges on August 16, 1994.
He was convicted in absentia on some of the charges and fines totaling $14,000.00
were imposed (along with terms of imprisonment in default). As the fines were not
paid, warrants of committal were issued on August 2, 1995. (Those warrants
remained outstanding until Mr. Singleton was extradited to Canada in 2006.)

[25]   Corporal Misner began to actively investigate the complaints against
Mr. Singleton on November 14, 1994. He was assisted by Corporal Douglas
Haddow of the Nelson City Police General Investigation Section.

[26]   On November 15, 1994, Corporal Misner and Corporal Haddow met with
Mr. Goody, who provided them with a post office box mailing address for
Mr. Singleton’s father in Nocona. Mr. Goody told the officers Mr. Singleton had
grown a beard, his father was living in a nursing home, and that he may be using his
father’s social security number. He also told them that he had used a process
server to serve Mr. Singleton with documents relating to a lawsuit commenced by
the George Estate. He said he had an affidavit from the process server to the effect
that when she attended at Mr. Singleton's father’s residence she was told that
Mr. Singleton left the area in May 1994.

[27]   On November 17, 1994, Corporal Haddow contacted Sheriff Brancher of the
Nocona Police Department. He provided Sheriff Brancher with Mr. Singleton’s date
of birth and asked him if he could locate Mr. Singleton. On December 1, 1994,
Sheriff Brancher’s wife advised Corporal Haddow that Mr. Singleton: (a) was living
in a van with South Dakota licence plates on the bank of a river between Texas and
Oklahoma; (b) had shaved his beard and cut and dyed his hair brown; (c) had a
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page183
                                                            184ofof240
                                                                    241

R. v. Singleton                                                                Page 7


Texas driver’s licence; and (d) had a sister living nearby and a father who was in a
nursing home.

[28]   Mr. Singleton moved to Wichita, Kansas in early 1995. He began receiving
American social security benefits in February 1995.




                                                                                        2014 BCCA 232 (CanLII)
[29]   On April 12, 1995, Corporal Misner and Corporal Haddow executed search
warrants on several financial institutions in Nelson. They then undertook a review
and analysis of the seized documents.

[30]   On June 14, 1995, Sheriff Brancher advised Corporal Haddow that
Mr. Singleton had left the Nocona area and his current whereabouts were unknown.
Sheriff Brancher said he would let Corporal Haddow know if Mr. Singleton
“resurfaced”.

[31]   On August 17, 1995, Corporal Misner forwarded a report to Crown counsel
seeking approval of charges against Mr. Singleton relating to the George Estate.

[32]   In October 1996, eight boxes of documents from Mr. Singleton’s law practice
were discovered in a building in which he had rented space. That triggered the
appointment of Thomas H. Thompson, a lawyer, as custodian of Mr. Singleton’s
practice. Mr. Thompson took possession of those documents.

[33]   In early 1997, Mr. Singleton started working part-time under his own name at
the Rose Hill Campus of Butler Community College, near Wichita, Kansas.

[34]   In mid-December 1997, the Crown approved charges of theft and fraud
against Mr. Singleton relating to the George Estate. On December 30, 1997,
Corporal Misner swore an information setting out those charges. A “Canada-wide”
warrant for Mr. Singleton’s arrest was obtained and placed on the police computer
system.

[35]   In January 1998, Corporal Misner was transferred to another detachment and
Sergeant Luc Quenneville replaced him as the sole member of the Nelson
Commercial Crime Section. They did not have an opportunity to discuss the file
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page184
                                                            185ofof240
                                                                    241

R. v. Singleton                                                                        Page 8


relating to Mr. Singleton until March 1998. Following that, Sergeant Quenneville
gave that file priority. His investigation included the execution of several search
warrants, including one which eventually gave him access to documents and records
from Mr. Singleton’s former law practice.




                                                                                                2014 BCCA 232 (CanLII)
[36]   On May 5, 1998, Sergeant Quenneville forwarded a report to Crown counsel
regarding possible charges against Mr. Singleton relating to the Copp Estate.

[37]   By the summer of 1998, Mr. Singleton was aware of the George Estate
charges and, in that connection, was in communication with Barnim C. Kluge, a
lawyer in British Columbia. In a letter to Mr. Kluge dated July 10, 1998,
Mr. Singleton wrote:

       5)      I need to know if possible the imminence of process and type so as to
       plan my moves. I have given notice at lodgings and will in about 8 days give
       notice at Comm. Coll. & become greatly more obscure.

[38]   Mr. Kluge provided Mr. Singleton with copies of the George Estate charges,
the arrest warrant, and the version of the Extradition Act then in force. Mr. Kluge
expressed doubt that Mr. Singleton’s extradition would be sought.

[39]   On August 5, 1998, Sergeant Quenneville swore an information charging
Mr. Singleton with theft and fraud relating to the Copp Estate. A second “Canada-
wide” warrant for his arrest was obtained and placed on the police computer system.

[40]   Sergeant Quenneville contacted the Nocona Police Department. On
August 20, 1998, he was advised that Mr. Singleton was receiving mail at a post
office box there. He did not ask the Nocona police to make further enquires as he
did not want Mr. Singleton to be aware that Canadian police were looking for him.

[41]   On October 19, 1998, Sergeant Quenneville spoke with Chief Studebaker of
the Nocona Police Department. Chief Studebaker told him Mr. Singleton had left the
area two years earlier and that his mail was being delivered to his father at a nursing
home in Texas. Chief Studebaker said Mr. Singleton lived in a van when he was in
the Nocona area.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page185
                                                            186ofof240
                                                                    241

R. v. Singleton                                                                 Page 9


[42]   On December 8, 1998, Chief Studebaker advised Sergeant Quenneville that
Mr. Singleton’s sister said Mr. Singleton just packed up and left one day. She did
not know where he had gone and believed he was living in a van or station wagon.
After receiving that information Sergeant Quenneville gave Mr. Singleton’s file low




                                                                                          2014 BCCA 232 (CanLII)
priority and turned his attention to a $30 million fraud investigation in Cranbrook. He
devoted his energies to that investigation for the next four years.

[43]   On December 14, 1999, Mr. Singleton, who was then living in Wichita,
Kansas, obtained a Kansas driver’s licence using Box 27, Peck, Kansas, as his
address.

[44]   Sergeant Quenneville returned to Mr. Singleton’s file in October 2002, after
he had submitted a report on the Cranbrook investigation to Crown counsel. He
asked a dispatcher at the Nelson Detachment to run checks on available databases
to see if Mr. Singleton had a driver’s licence in either the United States or Mexico.
Those checks were negative.

[45]   Sergeant Quenneville then conducted an Internet search for “Marvin
Singleton” but did not find anything that would assist the investigation.
Remembering that there was a note on the file that Mr. Singleton had a daughter
with a unique first name, Sergeant Quenneville conducted an Internet search for
“Solveig Singleton”. He discovered that she was practicing law in Washington, D.C.
He sent Ms. Singleton an email asking whether she was related to Mr. Singleton.
She replied that she was. (Sergeant Quenneville testified that the RCMP computer
system available to him in 1998 did not permit Internet searches. He was not asked
when such searches could be conducted on that system.)

[46]   Sergeant Quenneville telephoned Ms. Singleton on October 17, 2002. She
told him that about a year and a half prior she had received a letter from her father
with a return address of Box 27, Peck, Kansas. Prior to this, Sergeant Quenneville
was not aware of any connection between Mr. Singleton and Peck.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page186
                                                            187ofof240
                                                                    241

R. v. Singleton                                                               Page 10


[47]   Sergeant Quenneville had a computer check done of Kansas driver’s
licences. That check found Mr. Singleton’s licence.

[48]   On October 21, 2002, Sergeant Quenneville sent an email to Corporal Daniel
Paradis, a member of the RCMP stationed in the Washington, D.C. as a liaison




                                                                                        2014 BCCA 232 (CanLII)
officer with the Canadian Embassy. Sergeant Quenneville asked Corporal Paradis
to request that the police in Peck make discrete inquiries to try to locate
Mr. Singleton. Corporal Paradis requested additional information which Sergeant
Quenneville sent via fax. For some reason, that fax was never brought to Corporal
Paradis’s attention.

[49]   Having received no response from Corporal Paradis, Sergeant Quenneville
sent him another email on April 29, 2003. That email prompted Corporal Paradis to
telephone the sheriff’s office in Sumner County, in which Peck is located. By
May 23, 2003, Corporal Paradis had received information from Deputy Sherriff Keith
Bristor to the effect that Mr. Singleton: (a) had opened Box 27 in Peck; (b) lived in
Wichita; (c) had a social security record; and (d) was teaching at a community
college in Butler County. Deputy Sheriff Bristor also provided Corporal Paradis with
a copy of Mr. Singleton’s driver’s licence photograph. Corporal Paradis passed this
information on to Sergeant Quenneville. By July 2003, Kansas detectives had
determined Mr. Singleton’s residential address in North Wichita. They also
determined he was employed on a part-time basis at the Rose Hill Campus of Butler
County Community College.

[50]   In October 2003, Sergeant Quenneville began drafting an affidavit to support
a request for Mr. Singleton’s extradition. As numerous revisions were required—
some by the Department of Justice in Ottawa—Sergeant Quenneville did not swear
the final version of that affidavit until June 10, 2004.

[51]   The Canadian Government formally requested Mr. Singleton’s extradition on
July 9, 2004. He was arrested on August 30, 2004, and brought before the United
States District Court for the District of Kansas. Mr. Singleton unsuccessfully fought
extradition for two years; for the most part acting on his own behalf. On
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page187
                                                            188ofof240
                                                                    241

R. v. Singleton                                                                  Page 11


September 2, 2006, he was extradited to Canada. On September 8, 2006, a judge
of the Provincial Court of British Columbia released Mr. Singleton on bail. At this
time, the charges relating to the George and Copp Estates were set out in separate
informations.




                                                                                             2014 BCCA 232 (CanLII)
[52]   Mr. Singleton retained Kenneth M. Wyllie as his counsel. Mr. Wyllie appeared
a number of times on Mr. Singleton’s behalf in the Provincial Court. On July 3, 2007,
Mr. Wyllie advised the Court that he had been “removed as counsel” and that
Mr. Singleton would be acting on his own behalf. Thereafter, Mr. Singleton brought
a number of motions in the Provincial Court. As well, he filed an interlocutory appeal
from a motion that had been dismissed. He later abandoned that appeal.

[53]   On February 12, 2008, Mr. Singleton elected to be tried by a Provincial Court
judge. By this time, the charges relating to the George and Copp Estates had been
combined in one information. On March 31, 2008, the trial was set to commence on
September 29, 2008, to run for four weeks.

[54]   On September 3, 2008, Mr. Singleton brought an application for disclosure
before a judge of the Provincial Court. At the same time, Kenyon J. McGee, a
lawyer, appeared to advise the court that Mr. Singleton had recently been granted
legal aid funding. Mr. McGee indicated he was prepared to act for Mr. Singleton
only if the trial was adjourned. The judge dismissed Mr. Singleton’s application for
disclosure from the bench. Two days later, the judge dismissed the adjournment
application: 2008 BCPC 287.

[55]   Following the refusal of the adjournment application, Mr. Singleton re-elected
to be tried by a judge sitting without a jury, thereby converting the scheduled trial into
a preliminary inquiry. At the conclusion of the preliminary inquiry, Mr. Singleton was
committed for trial in the Supreme Court. Although it is not entirely clear from the
material filed on this appeal, it appears that Mr. Singleton was represented at the
preliminary inquiry by counsel other than Mr. McGee.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page188
                                                            189ofof240
                                                                    241

R. v. Singleton                                                                 Page 12


[56]   On November 7, 2008, Mr. Singleton and Mr. McGee appeared before a
judge of the Supreme Court. As Mr. McGee indicated there were issues related to
legal aid for Mr. Singleton that needed to be resolved, the matter was adjourned. On
January 16, 2009, a judge set the trial to commence on October 26, 2009, to run for




                                                                                          2014 BCCA 232 (CanLII)
six weeks.

[57]   The Crown stayed the charges relating to the Copp Estate and the trial
proceeded on a two-count indictment containing theft and fraud charges relating to
the George Estate. Mr. McGee and Jo-Anna L. Cowen acted for Mr. Singleton
throughout the trial. On March 25, 2010, after 50 days of hearings, the trial judge
reserved her decision on both the merits and Mr. Singleton’s application for a stay.

[58]   On December 3, 2010, the trial judge convicted Mr. Singleton of theft and
fraud relating to the George Estate: 2010 BCSC 1734. At that hearing,
Mr. Singleton and the Crown agreed the judge could release her reasons on the stay
application through the registry. On December 24, 2010, the judge released her
reasons dismissing that application: 2010 BCSC 1855.

Mr. Singleton’s Mental Condition and the Admissibility of His Statements

[59]   During the Crown’s case a voir dire was held to determine whether various
oral and written statements made by Mr. Singleton could be admitted as evidence; in
effect, a voir dire within a voir dire. Those statements included things Mr. Singleton
said in Provincial Court while acting on his own behalf, affidavits he swore in support
of his applications, and material he filed in the extradition proceedings in the United
States. Mr. Singleton admitted the voluntariness of all the statements. His
objections to admissibility were based, in part, on his declining mental capacity.

[60]   Mr. Singleton did not testify on the voir dire, but called several witnesses,
including Dr. Richard E.L. Magee, an expert in geriatric psychiatry. Dr. Magee first
saw Mr. Singleton in September 2008. The Crown did not call any expert evidence
on the voir dire.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page189
                                                            190ofof240
                                                                    241

R. v. Singleton                                                                      Page 13


[61]   The trial judge accepted Dr. Magee’s evidence that Mr. Singleton had
Alzheimer’s-type dementia. In excluding some of the statements because of
Mr. Singleton’s medical condition, the judge stated:

       [62]    In the present case I have concluded that permitting the Crown to use




                                                                                               2014 BCCA 232 (CanLII)
       the materials generated by Mr. Singleton as enumerated above for
       incriminating purposes from the most recent period of time, i.e., from
       September 2006 to September 2008 when he was self-represented and
       suffering from advancing dementia likely of the Alzheimer’s type, may well
       render the trial unfair. The proposed evidence is likely influenced by
       Mr. Singleton’s advancing dementia. Its potential to mislead is likely to
       outweigh whatever minimal probative value it may ultimately possess.
       [63]      Therefore, as I have found that Mr. Singleton was operating in a state
       of increasing dementia in 2007 and 2008, I find that to allow these items into
       evidence would render the trial unfair within the meaning of s. 11 (d) of the
       Charter. I find that this is one of those rare cases where it is appropriate to
       engage the common law power as identified in [R. v. Harrer, [1995] 3 S.C.R.
       562] to preclude the incriminatory use of this evidence in order to prevent an
       unfair trial. As a result I decline to permit the Crown to use any of the
       materials emanating from the accused from the years 2006 and 2008 in this
       trial for an incriminatory purpose.

[62]   The statements ruled admissible were then marked as exhibits, following
which the Crown closed its case.

Defence Evidence

[63]   Mr. Singleton was one of several defence witnesses. He testified for
approximately ten days, a little more than half of which was in-chief or re-
examination. By agreement, Dr. Magee’s testimony on the statement voir dire was
admitted as defence evidence on the trial, both with respect to the merits and the
stay application.

Crown Rebuttal Evidence

[64]   The Crown called Dr. Jeannette E. Smith, an expert in forensic psychiatry, to
testify with respect to Mr. Singleton’s mental condition. Dr. Smith had examined
Mr. Singleton and listened to the recordings of his testimony. The “Opinion” section
of her written report includes the following:
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page190
                                                            191ofof240
                                                                    241

R. v. Singleton                                                                      Page 14

       1.     … In my opinion the dementia is currently manifesting in impairment
              of recent memory and concentration but long-term memory appears to
              be intact. Nevertheless the deficits are beyond what would be
              considered normal aging.
       …
       4.     Mr. Singleton is clearly aware of the charges that he is facing and




                                                                                               2014 BCCA 232 (CanLII)
              knows the roles of the various legal professionals in court. He
              appears to retain a good understanding of the nature, purpose and
              potential outcome of the legal proceedings and in my opinion would
              easily meet the criteria for Fitness to Stand Trial. Furthermore he is
              very aware of the adversarial process and the limits of confidentiality.
       5.     Mr. Singleton speaks eloquently about his case and is clearly an
              intelligent man whose days are still filled with intellectual pursuits,
              although I note the decline in his writing described by his caregiver.
              Obviously I cannot judge the accuracy of his recollections concerning
              his behaviour at the time of the alleged offences, but as he pointed
              out to me he has been rehearsing his case in great depth for the past
              fifteen years, if not longer and therefore the information remains at the
              forefront of his mind and well within the limits of his memory.
       [Emphasis added.]

Trial Judge’s Ruling on Delay

[65]   Mr. Singleton sought a stay on the basis of a breach of his right guaranteed
by s. 11(b) of the Canadian Charter of Rights and Freedoms, Part I of the
Constitution Act, 1982, being Schedule B to the Canada Act 1982 (U.K.), 1982,
c. 11, which provides that “[a]ny person charged with an offence has the right … to
be tried within a reasonable time”. The minimum remedy for a breach of s. 11(b) is a
judicial stay of proceedings: R. v. Rahey, [1987] 1 S.C.R. 588 at 615.

[66]   Mr. Singleton submitted that the post-charge delay period in issue ran from
when charges were first laid (December 30, 1997) until the conclusion of the
evidentiary phase of the trial (February 4, 2010), a period of approximately 146
months. He did not include the ten days taken up with submissions on both the
merits and the stay application or the time required by the trial judge to prepare her
reasons.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page191
                                                            192ofof240
                                                                    241

R. v. Singleton                                                                       Page 15


[67]   In determining whether Mr. Singleton’s right to be tried within a reasonable
time had been infringed, the trial judge applied the framework set out in R. v. Morin,
[1992] 1 S.C.R. 771 at 787-788, wherein Mr. Justice Sopinka stated:

       The general approach to a determination as to whether the right has been




                                                                                                2014 BCCA 232 (CanLII)
       denied is not by the application of a mathematical or administrative formula
       but rather by a judicial determination balancing the interests which the section
       is designed to protect against factors which either inevitably lead to delay or
       are otherwise the cause of delay. As I noted in [R. v. Smith, [1989] 2 S.C.R.
       1120], “[i]t is axiomatic that some delay is inevitable. The question is, at what
       point does the delay become unreasonable?” (p. 1131). While the Court has
       at times indicated otherwise, it is now accepted that the factors to be
       considered in analyzing how long is too long may be listed as follows:
            1.    the length of the delay;
            2.    waiver of time periods;
            3.    the reasons for the delay, including
                  (a)   inherent time requirements of the case,
                  (b)   actions of the accused,
                  (c)   actions of the Crown,
                  (d)   limits on institutional resources, and
                  (e)   other reasons for delay; and
            4.    prejudice to the accused.

[68]   In discussing the time that passed from when charges were first laid until the
RCMP located Mr. Singleton in the United States, the trial judge said this:

       [106] In my view, the evidence is clear that Mr. Singleton could have been
       located earlier by the RCMP or their contacts via Cpl. Paradis in Washington,
       D.C. if they had known generally where to look. If the police had contacted
       Mr. Singleton’s daughter earlier, and if she possessed and was prepared to
       provide the information about her father’s mailing address at the Peck,
       Kansas postal box, their search would have had a focus. Perhaps they might
       have found him on the Internet. However, these are just possibilities.
       [107] On the other hand, there is every indication that Mr. Singleton was
       living under his own name, receiving social security, and openly working at
       Butler College. It would not have taken much time or creativity for the police
       to consider that Mr. Singleton might have returned to teaching in a post-
       secondary institution in the United States, employment he had pursued for
       much of his adult life, save for his time as a lawyer.
       [108] However, what is also clear is that Mr. Singleton had no intention of
       returning to Nelson to face the charges outstanding against him until the
       timing suited him and he was ready to do so. Had he thought extradition was
       being pursued I accept based on his letter to Mr. Kluge that he would have
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page192
                                                            193ofof240
                                                                    241

R. v. Singleton                                                                       Page 16

       taken steps to make himself “greatly more obscure.” He would have done his
       best to avoid extradition. Given his evidence, including the portion I have
       emphasized above, it seems he was at best ambivalent about being tried in a
       reasonable time.

[69]   The trial judge held that the period from when Mr. Singleton became aware of




                                                                                                2014 BCCA 232 (CanLII)
the George Estate charges until he was arrested in the United States fell into the
category of “actions of the accused”:

       [145] In my opinion, it is entirely proper on the law and the facts to attribute
       to Mr. Singleton the responsibility for the eight-year delay (from August 1998
       to August 2006) when he chose to remain in the United States as opposed to
       returning to Canada to face the criminal charges he knew to be outstanding,
       and for which he knew there were warrants out for his arrest. I find his
       answers on cross-examination very telling in this regard. They make clear
       that Mr. Singleton decided that it did not suit his plans to return to Canada to
       face the charges, and once he understood there to be little likelihood of
       extradition proceedings being launched he carried on with his life in Wichita,
       [Kansas].
       …
       [150] Keeping in mind my prior comments about the generally positive
       effect on the proper administration of justice for charges to be laid promptly
       and trials to be held in a timely way, the circumstances in the present case
       are unique. When one considers the actions of Mr. Singleton, it is clear that
       he was the primary cause of delay, not the police or the Crown. Had there
       not been evidence that he knew of the George Estate charges as of August
       1998, some six or seven months after they had been laid, this matter would
       have taken on a different complexion. While the police clearly stopped
       looking for Mr. Singleton from the fall of 1998 to the fall of 2002, they did not
       have information as to his likely whereabouts at that time. They could have
       assigned the case a higher priority, looked harder to find Mr. Singleton, and
       moved faster on the extradition request, but to delve into those matters is for
       the Court to take on a supervisory role of police investigations and priorities
       which is not permitted. Once Mr. Singleton was returned to Canada in
       September 2006 it cannot be said that any of the ensuing delay is attributable
       to the Crown.

[70]   With respect to the delay following Mr. Singleton’s arrest until the end of the
evidentiary phase of the trial, the trial judge allocated that time as follows:

       (a)    inherent time requirements of the case: one year and nine months;

       (b)    institutional delay: two weeks;

       (c)    waiver by the accused: one year and three months following the
              preliminary inquiry; and
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page193
                                                            194ofof240
                                                                    241

R. v. Singleton                                                                            Page 17


       (d)     actions of the accused: two years fighting extradition and eight months
               using various delaying tactics in the Provincial Court (e.g., lodging a
               compliant about the conduct of a judge, refusing to elect, filing an
               interlocutory appeal).




                                                                                                     2014 BCCA 232 (CanLII)
Trial Judge’s Findings With Respect to Mr. Singleton’s Mental Condition

[71]   In her reasons for judgment declining to enter a stay for delay, the trial judge
also rejected Mr. Singleton’s application for a stay based on an assertion that his
mental condition at the time for trial was such that the trial proceedings violated his
Charter rights to security of the person (s. 7), and to make full answer and defence
(s. 11(d)). In doing so, the judge had regard not only to the testimony of Dr. Magee
and Dr. Smith, but to her own observations of Mr. Singleton. In part, she stated:

       [25]     A careful review of the transcript of Mr. Singleton’s testimony at trial
       will dispel any notion that Mr. Singleton was not mentally sound enough to
       participate in this trial to the extent that it rendered the trial unfair.
       [26]    However, a number of examples are useful to portray the tenor of his
       testimony. I have selected these portions to show aspects of his mental
       condition, not for their relevance to the offences charged. I must also say
       that Mr. Singleton, like many of the other witnesses, could not recall many
       things from the distant past. Like other witnesses, his memory was often
       refreshed by a document. However, I am firmly of the view that Mr. Singleton
       could remember very well generally what went on as it related to the activities
       giving rise to the offences charged.
       …
       [35]    It is my view that Mr. Singleton was, at the time of the trial, clearly an
       elderly man who was somewhat physically frail and hard of hearing, and a
       man whose very considerable intellectual abilities were being affected by his
       gradual deterioration due to a dementia/Alzheimer’s type of illness; however,
       he was still very able to participate in his trial to the extent necessary to
       mount a detailed and comprehensive defence with the assistance of able
       counsel.

[72]   Later, in finding that Mr. Singleton had not been prejudiced by pre-charge
delay, the trial judge said this:

       [85]   Dr. Magee places the likely time of onset of Mr. Singleton’s
       dementia/Alzheimer’s as two to five years prior to September 2008. He may
       have been free of that affliction as early as 2003 and as late as 2006.
       However, nothing turns on this, as I find that his mental deterioration did not
       compromise his right to a fair trial.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page194
                                                            195ofof240
                                                                    241

R. v. Singleton                                                                         Page 18

Ground of Appeal

[73]   In his factum, Mr. Singleton states the following ground of appeal:

       The trial judge erred by failing to find that Mr. Singleton’s right to a trial
       without delay as guaranteed by s. 11(b) of the Canadian Charter of Rights




                                                                                                  2014 BCCA 232 (CanLII)
       and Freedoms was breached.

[74]   As developed in his factum and in oral argument, Mr. Singleton’s appeal
focuses on the four years from October 1998 until October 2002; i.e., the period
during which Sergeant Quenneville made no effort to locate him. Mr. Singleton’s
position is that the trial judge erred by allocating that period to “actions by the
accused”. He contends it should have been allocated to “actions of the Crown”.

Analysis

Standard of Review

[75]   The decision by a trial judge whether to impose a judicial stay for
unreasonable delay involves a question of law subject to the correctness standard of
review: R. v. Conway, [1989] 1 S.C.R. 1659 at 1676. The approach to be taken on
an appeal such as this was stated by Madam Justice Ryan in R. v. Horner, 2012
BCCA 7, 283 C.C.C. (3d) 453:

       [68]    The legal framework applicable to an analysis under s. 11(b) of the
       Charter was set out by the Supreme Court of Canada in R. v. Morin, [1992] 1
       S.C.R. 771 (“Morin”). The question whether delay has been unreasonable is
       assessed by looking at the length of the delay, less any periods that have
       been waived by the defence, and then by taking into account the reasons for
       the delay, the prejudice to the accused, and the interests that s. 11(b) is
       designed to protect: R. v. Godin, [2009] 2 S.C.R. 3 at para. 18.
       [69]   The ultimate question is whether the overall delay is unreasonable,
       considering the causes of the delay, the prejudice, and the interests at stake:
       R. v. Qureshi (2004), 190 C.C.C. (3d) 453 (Ont. C.A.) at para. 24.
       [70]    With respect to a judge’s analysis of the Morin factors, including his or
       her characterization and allocation of various periods of time, the standard of
       appellate review is correctness. However, I agree with the Ontario Court of
       Appeal that a judge’s underlying findings of fact are reviewed on a standard
       of palpable and overriding error: R. v. Khan, 2011 ONCA 173 at para. 18,
       leave to appeal ref'd [2011] S.C.C.A. No. 195 (QL); R. v. Schertzer, 2009
       ONCA 742 at para. 71, leave to appeal ref'd [2010] S.C.C.A. No. 3 (QL).
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page195
                                                            196ofof240
                                                                    241

R. v. Singleton                                                                   Page 19


See also: R. v. Thomson, 2006 BCCA 392 at paras. 83-84, 211 C.C.C. (3d) 465
(sub nom. R. v. Guilbride).

Is the Crown Responsible for the Four-Year Delay?




                                                                                              2014 BCCA 232 (CanLII)
[76]   Mr. Singleton’s argument rests principally on R. v. MacIntosh, 2011 NSCA
111, 281 C.C.C. (3d) 291, aff’d 2013 SCC 23, [2013] 2 S.C.R. 200, decided after the
ruling he is appealing. In MacIntosh, the Court of Appeal of Nova Scotia, in reasons
written by Mr. Justice Beveridge, allowed a conviction appeal and entered a stay for
delay. A further appeal by the Crown to the Supreme Court of Canada was
dismissed from the bench. In brief oral reasons for judgment pronounced by Chief
Justice McLachlin, that Court agreed with the reasons of the Court of Appeal.

[77]   Mr. Singleton contends there is no principled basis on which to distinguish his
case from either the facts or the result in MacIntosh. I do not agree. However, as I
will explain, in light of MacIntosh, I agree with Mr. Singleton that the trial judge erred
when she held that once he became aware of the charges it was his responsibility to
return to Canada to face them. Nevertheless, I have concluded that the judge was
correct in not allocating the four-year delay to the Crown.

[78]   I will deal first with the error made by the trial judge. It is apparent from
paras. 108 and 145 of the judge’s reasons (reproduced in paras. 68 and 69 above),
that she allocated the four-year delay to Mr. Singleton because he did not voluntarily
return to Canada to face the charges. That it was not Mr. Singleton’s responsibility
to bring himself to trial is reflected in paras. 47-50 of MacIntosh. In particular, in
para. 47, Beveridge J.A. stated succinctly that “[i]t is the responsibility of the state to
bring any accused to trial.” The question that remains is what that responsibility
entails when an accused is outside of Canada and his or her whereabouts are
unknown.

[79]   I turn now to the facts in MacIntosh. Mr. MacIntosh was charged in
December 1995, with sexual offences alleged to have occurred in the 1970s. A
warrant for his arrest was issued in February 1996. Before the investigation leading
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page196
                                                            197ofof240
                                                                    241

R. v. Singleton                                                                Page 20


to those charges began, Mr. MacIntosh moved to India for work-related reasons.
Before the charges were laid, the police knew where Mr. McIntosh was living and
how to get in touch with him. After the charges were laid, a police officer telephoned
Mr. MacIntosh, who stated that he had no intention of returning to Canada. In late




                                                                                          2014 BCCA 232 (CanLII)
1997, a member of the Canadian High Commission in New Delhi delivered a letter to
Mr. MacIntosh advising him that his Canadian passport would be revoked due to the
outstanding charges. Mr. MacIntosh retained counsel in Canada who succeeded in
having his name removed from the Canadian Passport Control List. Both before and
after his name was removed from that list, Mr. MacIntosh travelled to and from
Canada. In May 1998, the Crown provided disclosure to Mr. MacIntosh’s counsel.
Counsel was advised that Mr. MacIntosh’s extradition would be sought.

[80]   The material in support of an extradition request was completed in July 2003.
For reasons that are unexplained, Canada did not request Mr. MacIntosh’s
extradition until July 2006. He was arrested on April 5, 2007. Following judicial
proceedings in India, on May 26, 2007, the Indian government agreed to surrender
Mr. MacIntosh. He made his first appearance in Provincial Court on June 8, 2007.
On May 1, 2009, following a preliminary inquiry, Mr. MacIntosh was committed for
trial on 36 charges.

[81]   After an indictment was filed in the Nova Scotia Supreme Court,
Mr. MacIntosh applied to have the proceedings stayed on the basis of both pre-
charge and post-charge delay. That application was dismissed: 2010 NSSC 105,
289 N.S.R. (2d) 224. By consent, some of the counts were severed. The first trial
proceeded and a judge convicted Mr. MacIntosh on 13 of 26 counts: 2010 NSSC
300, 292 N.S.R. (2d) 355. As already mentioned, those convictions were set aside
on appeal and a stay entered.

[82]   In my view, the facts in MacIntosh are significantly different from those in the
case at bar and I am, accordingly, unable to accept the general proposition of law
Mr. Singleton seeks to extract from the reasons of the Court of Appeal. As Lord
Halsbury L.C. observed in Quinn v. Leatham, [1901] A.C. 495 at 506 (H.L.):
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page197
                                                            198ofof240
                                                                    241

R. v. Singleton                                                                      Page 21

       [E]very judgment must be read as applicable to the particular facts proved, or
       assumed to be proved, since the generality of the expressions which may be
       found there are not intended to be expositions of the whole law, but governed
       and qualified by the particular facts of the case in which such expressions are
       to be found. ... [A] case is only an authority for what it actually decides.




                                                                                               2014 BCCA 232 (CanLII)
[83]   Critical to the decision in MacIntosh was the fact that before charges were
laid the police knew Mr. MacIntosh’s whereabouts in India. Notwithstanding that
knowledge, more than 10 1/2 years passed from when charges were laid until his
extradition was requested. As Beveridge J.A. stated in para. 69:

       The police had information from the very beginning detailing exactly where
       [Mr. MacIntosh] was located.

and in para. 70:

       It simply cannot be said that the state made a diligent effort to bring
       [Mr. MacIntosh] to trial. There were lengthy periods where the authorities,
       despite knowing exactly where the appellant was located, did nothing to
       pursue him.

[84]   Two other appellate decisions have considered unreasonable delay in the
context of an accused who is outside of Canada: R. v. White (1997), 114 C.C.C.
(3d) 225 (Ont. C.A.), leave ref’d [1997] 3 S.C.R. xv; and R. v. Terk, 2011 QCCA 390.

[85]   In White, investigators with Revenue Canada (now the Canada Revenue
Agency) searched Mr. White’s business premises in May 1986. In November 1986,
Mr. White moved from Toronto to Boston, Massachusetts. On March 12, 1987, he
was charged with income tax evasion, which is not an extraditable offence. In May
1987, he became aware of the income tax charges and that a warrant had been
issued for his arrest. He also became aware of the fact that Revenue Canada was
considering charging him with fraud, which is an extraditable offence. By July 1987,
Mr. White had moved to California.

[86]   When the tax evasion charges were laid, Revenue Canada was aware
Mr. White was out of the country. Shortly thereafter, it asked the RCMP for
assistance in locating him. In turn, the RCMP sought the assistance of the United
States Immigration and Naturalization Service and the Federal Bureau of
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page198
                                                            199ofof240
                                                                    241

R. v. Singleton                                                                       Page 22


Investigation (“FBI”). In the summer of 1988, the FBI informally advised the RCMP
that Mr. White might be living in California. The RCMP asked for a formal response
which did not come until March 29, 1989, when the FBI provided Mr. White’s
address. Fraud and forgery charges were laid on October 6, 1989. Mr. White’s




                                                                                                2014 BCCA 232 (CanLII)
extradition was then requested and he was arrested on November 2, 1989. He was
returned to Canada on December 15, 1991, on the fraud charges only and released
on bail. Mr. White’s trial began on September 7, 1993, at which time he
unsuccessfully sought a stay based on delay. Following a three-month trial he was
convicted.

[87]   In appealing his conviction, Mr. White submitted that the trial judge erred in
not granting a stay. In rejecting that argument, the Court held that the period from
March 12, 1987 (when the tax evasion charges were laid) until October 6, 1989
(when the fraud and forgery charge were laid) should be attributed to him. In so
doing, Mr. Justice Laskin and Madam Justice Charron stated, in part (at 239-240):

       Moreover, we do not think that the trial judge erred by calling White “a fugitive
       from Canadian justice.” Because White had not been charged with any
       offence when he left Canada for Massachusetts he was not a fugitive from
       Canadian justice in the narrow sense of one who leaves the jurisdiction
       where the crime was allegedly committed in order to avoid prosecution. But
       he was a fugitive from Canadian justice in the broader sense of one who has
       committed a crime in one jurisdiction, has afterwards left that jurisdiction and
       when sought to be prosecuted is found in another jurisdiction: see Hogan v.
       O'Neill 255 U.S. 52 (1921); U.S. v. Deleon 710 F. 2d 1218 (7th Cir. 1983).
       Because White knew charges were outstanding against him yet refused to
       return to Canada, tell the Crown where he was or even contact the Crown
       through a third party, the delay must be attributable to him unless the Crown
       knew his whereabouts and deliberately delayed apprehending him or did not
       diligently bring him to trial: see U.S. v. Deleon. The evidence before the trial
       judge reasonably supported his findings that the Crown had taken reasonable
       steps to find White and that the Crown did not know where White lived until
       late March 1989.
       [Emphasis added.]

[88]   In Terk, in late 1994, a police officer advised Mr. Terk he was under
investigation for fraud. In March 1995, Mr. Terk, an Israeli citizen, moved to Israel.
In November 1995, a fraud charge was laid and a summons was issued. In January
1996, an arrest warrant was issued. A short time later, the police obtained
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page199
                                                            200ofof240
                                                                    241

R. v. Singleton                                                                     Page 23


Mr. Terk’s address in Israel. Canada requested his extradition, but Israel refused
that request because it will not extradite its own citizens.

[89]   In September 2003, Mr. Terk returned to Canada to live in Montreal; he
passed though Canadian customs and immigration without incident, notwithstanding




                                                                                              2014 BCCA 232 (CanLII)
the outstanding warrant for his arrest. Later, he moved to Toronto. He was arrested
on the warrant on October 10, 2004, after being stopped for speeding. That is when
he learned he had been charged with fraud. The following day, Mr. Terk appeared
in court in Montreal and was granted bail. Since the police investigation file had
been destroyed, it had to be reconstructed. That took nearly a year. In March 2007,
Mr. Terk was committed for trial following a preliminary inquiry. After that, the matter
was set for a one-week trial to begin on May 4, 2009.

[90]   Mr. Terk brought an application for a stay based on delay which was
successful. On an appeal by the Crown, that stay was set aside and the case
remitted for trial. In doing so, Mr. Justice Chamberland stated (unofficial translation):

       [41]    In my opinion, the respondent is solely responsible for the delay
       incurred between November 1995 (date of the summons) and September
       2003 (date of his return to Canada). If, as the trial judge noted, nothing
       prohibited him from leaving Canada and moving to Israel for almost eight
       years, these nevertheless remain actions he “voluntarily undertook” three
       months after having met a police officer regarding a fraud of which he was
       suspected.
       [42]   The criticism of the authorities for having been negligent because they
       resorted to extradition proceedings instead of trying to contact the
       respondent, directly or through his mother, to inform him about the charges
       he faced, does not hold.
       [43]     I do not see how, even taking all facets of the matter into
       consideration, we could demand that the authorities take steps other than
       extradition to inform an accused he is the subject of an arrest warrant when
       he has left Canada to live in a foreign country. Imposing such an obligation
       would certainly not be without consequences; we could even imagine cases
       where the accused, informed by telephone, letter or otherwise, about charges
       against him in Canada, would take advantage of this to move or change his
       identity, thereby rendering any future extradition proceedings much less
       effective.

[91]   In both MacIntosh and White, reference is made to United States v. Deleon,
710 F. 2d 1218 (7th Cir., 1983), in which it was held that the right to a speedy trial
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page200
                                                            201ofof240
                                                                    241

R. v. Singleton                                                                        Page 24


guaranteed by the Sixth Amendment to the Constitution of the United States had not
been infringed. In that case, an arrest warrant on a federal drug charge was issued
in Illinois on July 24, 1978. When the warrant was issued Mr. Deleon was in custody
in Texas; he was released a week later. After that, he crossed the border between




                                                                                                 2014 BCCA 232 (CanLII)
the United States and Mexico on numerous occasions. In October 1980, he moved
into his parents’ home in Texas. In an effort to locate Mr. Deleon, the Drug
Enforcement Administration (“DEA”): (a) made inquiries at his last known address;
(b) routinely conducted surveillance at locations he was known to frequent;
(c) conducted checks with the Immigration and Naturalization Service, the FBI, and
the Chicago police; and (d) placed stop orders in several government computer
systems. Mr. Deleon was eventually arrested on February 1, 1982. He was living
with his parents at that time.

[92]   In discussing the reasons for the delay, Justice Hoffman stated (at 1221) that
the government has a “‘constitutional duty to make a diligent good faith effort’ to
locate and apprehend a defendant and to bring that defendant to trial”. In holding
Mr. Deleon’s right had not been infringed, he noted that: (a) federal officials had
never been advised by Texas officials of his whereabouts; (b) absent “some type of
reasonable lead”, it would place too great a burden on the government to require it
to monitor border crossings; and (c) it would be unreasonable to expect investigators
to have waited at his parents’ home in case he came there. In concluding on this
point, Hoffman J. stated (at 1222):

       With respect to the [the reason for the delay], we note that since Deleon did
       not allege that the Government was in fact aware of his location or that the
       Government deliberately delayed in apprehending him, and based on the ten
       DEA investigative reports which indicate the Government received no
       reasonable information concerning Deleon’s location, we conclude that any
       delay which occurred was not the result of failure by the Government to make
       a diligent good faith effort to find Deleon. Rather, it was the result of Deleon’s
       fugitive status. [Footnotes omitted.]

[93]   In MacIntosh, reference is also made to the decision of the United States
Supreme Court in Doggett v. U.S., 505 U.S. 647 (1992). On February 22, 1980,
Mr. Doggett was charged with federal drug offences. He left the United States for
Columbia on March 14, 1980. The DEA placed his name into several government
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page201
                                                            202ofof240
                                                                    241

R. v. Singleton                                                                      Page 25


computer systems but in September 1980, that entry expired on the system that
screens persons entering the United States. In September 1981, the DEA learned
Mr. Doggett had been arrested in Panama and asked that he be “expelled” to the
United States. However, in July 1982, Panama released him and he went to




                                                                                               2014 BCCA 232 (CanLII)
Columbia. Although Panamanian officials advised the American Department of
State of Mr. Doggett’s departure for Columbia, that information was not passed on to
the DEA.

[94]   Mr. Doggett returned to the United States on September 25, 1982, and settled
in Virginia. It was not until 1985 that the DEA, somewhat fortuitously, learned that
he had left Panama for Columbia. However, no efforts were made to locate him,
either abroad or in the United States. After returning to the United States,
Mr. Doggett, living under his own name, married, earned a college degree, and was
gainfully employed. As a result of a credit check run by the U.S. Marshals Service
on several thousand outstanding warrants in September 1988, he was located and
arrested.

[95]   Although the trial court found the delay was attributable to the government’s
negligence, it held that Mr. Doggett’s right to a speedy trial had not been violated
because he had failed to demonstrate actual prejudice. That ruling was affirmed on
appeal. On further appeal, the majority of the Supreme Court of the United States
held that a violation had been established. In rejecting the government’s argument
that it had not been negligent, Justice Souter stated (at 652-653):

       The Government gives us nothing to gainsay the findings that have come up
       to us, and we see nothing fatal to them in the record. For six years, the
       Government’s investigators made no serious effort to test their progressively
       more questionable assumption that Doggett was living abroad, and, had they
       done so, they could have found him within minutes. While the Government’s
       lethargy may have reflected no more than Doggett’s relative unimportance in
       the world of drug trafficking, it was still findable negligence, and the finding
       stands.
       [Emphasis added.]

[96]   The principle I extract from the abovementioned decisions is that while the
state has an obligation to act with reasonable diligence to bring an accused who is
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page202
                                                            203ofof240
                                                                    241

R. v. Singleton                                                                   Page 26


outside of Canada to trial within a reasonable time, whether that obligation has been
met is to be determined contextually, considering the investigative avenues available
to the police force or investigating agency involved. When an accused is in a foreign
country from which he or she can be extradited and his or her whereabouts are




                                                                                            2014 BCCA 232 (CanLII)
known, Canadian prosecution officials are obligated to pursue extradition in a
reasonable and timely manner. If they fail to do so then, as in MacIntosh, the
ensuing delay will be attributed to the Crown. That, however, is not this case. What
must be determined here is whether, having regard to the totality of the
circumstances, a reasonably diligent effort was made to locate Mr. Singleton after
charges were laid.

[97]     Mr. Singleton contends that Sergeant Quenneville did not do enough to find
him. In effect, he says he was there to be found, and would have been found had
the police tried harder. He further says the onus is on the Crown to establish that
even had the police tried harder, they would not have found him sooner. I do not
agree.

[98]     By August 1998, Mr. Singleton was facing charges with respect to both the
George and Copp Estates. Nocona, Texas was the only “lead” Sergeant
Quenneville had with respect to Mr. Singleton’s possible whereabouts. On making
inquiries of the Nocona police he learned that Mr. Singleton had left and that not
even his sister knew where he had gone. He also learned that Mr. Singleton lived in
his vehicle. In light of this, Sergeant Quenneville turned his attention to a major
fraud file that occupied his attention for the next four years.

[99]     In my view, on the record of this case, it cannot be said that the police failed
to act with reasonable diligence. Attempting to locate someone in a country as vast
as the United States without any idea of where to look is akin to trying to find the
proverbial needle in a haystack. Although the police could have located
Mr. Singleton earlier had they known where to look, they did not know where to look
until Sergeant Quenneville spoke with Ms. Singleton. There is nothing in the
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page203
                                                            204ofof240
                                                                    241

R. v. Singleton                                                                 Page 27


evidence to suggest that Mr. Singleton could have been located before Sergeant
Quenneville learned of his possible connection to Peck, Kansas.

[100] Further, I do not accept that it falls to Crown to establish that had the police
taken other steps to locate Mr. Singleton, those steps would have failed. In effect,




                                                                                          2014 BCCA 232 (CanLII)
Mr. Singleton’s argument would result in an impossible burden being placed on the
Crown. The Crown would first have to prove what the police might reasonably have
done at any particular time to attempt to locate an accused and then prove that
doing those things would not have made a difference.

[101] I appreciate that in R. v. Smith, [1989] 2 S.C.R. 1120 at 1132-1133,
Mr. Justice Sopinka stated that although the ultimate or legal burden of proof is on
the accused who raised s. 11(b) of the Charter, it is seldom necessary to evaluate
the reasonableness of any delay on the basis of the burden of proof. As well, he
indicated there will be circumstances where an evidentiary or secondary burden will
be placed on the Crown, for example, to explain why the Crown requested an
adjournment. However, in a case where an accused who was located in a foreign
country pleads, in effect, “the police could have found me sooner”, I consider it
appropriate to place the burden of establishing that fact on the accused. The police
should not be faulted for failing to pursue a possible avenue of inquiry unless it is
shown that doing so would have provided useful information.

[102] It will be recalled that in Doggett, one of the reasons the DEA was found to
have been negligent was that the evidence established Mr. Doggett could have been
found much earlier by means of a credit check. There is no similar evidence in the
case at bar. For example, there is no evidence that had American authorities been
contacted earlier they would have been able to locate Mr. Singleton. Similarly, there
is no evidence as to when the information that led Sergeant Quenneville to
Ms. Singleton became accessible on the Internet. It is pure speculation to suggest
that the police could have done things that would have resulted in Mr. Singleton
being arrested and brought to trial sooner.
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page204
                                                            205ofof240
                                                                    241

R. v. Singleton                                                                    Page 28


[103] I am, accordingly, albeit for different reasons, in agreement with the trial
judge’s conclusion that the four-year delay from October 1998 until October 2002 is
not attributable to the Crown.

Did the Trial Judge Err in Not Finding Prejudice?




                                                                                             2014 BCCA 232 (CanLII)
[104] Mr. Singleton advances a number of submissions challenging the trial judge’s
finding that he was not prejudiced by the delay in bringing him to trial. All are
predicated on the period from October 1998 to October 2002 being attributed to the
Crown. He submits prejudice and the risk of prejudice should have been inferred
and that actual prejudice was shown because he was “less able to make full answer
and defence”. As that period is not attributable to the Crown, there is no need for
me to deal with those submissions. I would, however, make the following
comments.

[105] Mr. Singleton’s submissions focus on his declining mental capacity. He says
the decrease in his cognitive abilities over the years adversely affected his ability to
make full answer and defence. However, because the stay application was not
determined until after the trial had been conducted, the trial judge had the
opportunity to observe Mr. Singleton in the witness box for approximately ten days.
Based on those observations, she found he was able to participate in the
proceedings and “mount a detailed and comprehensive defence with the assistance
of able counsel”: see para. 71 above. In light of that finding, Mr. Singleton’s position
on prejudice lacks merit.

[106] In addition, in dismissing the stay application the trial judge found that
Mr. Singleton’s cognitive abilities began to decline between 2003 and 2006. The
onset date most favourable to him would be in 2003. However, it is manifest that
following his arrest in mid-August 2004 and for several years thereafter,
Mr. Singleton had no interest in a trial, timely or otherwise. Having regard to the trial
judge’s allocation of the post-arrest time periods, which are not challenged on this
appeal (see para. 70 above), and assuming onset in 2003, I have difficulty accepting
that someone who, but for his own actions, likely would have come to trial in late
 Case
  Case5:20-cv-01388-LHK
       4:19-mj-70677-MAGDocument
                         Document15-38
                                   80 Filed
                                       Filed01/28/20
                                             06/02/20 Page
                                                       Page205
                                                            206ofof240
                                                                    241

R. v. Singleton                                                               Page 29


2006, can seek to avoid being tried three years later due to a decline in cognitive
abilities that did not meaningfully affect his ability to defend himself.

Disposition




                                                                                          2014 BCCA 232 (CanLII)
[112] I would dismiss this appeal.

                                                   “The Honourable Mr. Justice Frankel”


I AGREE:


“The Honourable Madam Justice Kirkpatrick”


I AGREE:


“The Honourable Mr. Justice Goepel”
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page206
                                                                 207ofof240
                                                                         241




                                       CITATION: R. v. Thind, 2018 ONSC 1337
                                            COURT FILE NO.: CrimJ(P) 456/17
                                                            DATE: 2018 02 27

                                    ONTARIO




                                                                                    2018 ONSC 1337 (CanLII)
                        SUPERIOR COURT OF JUSTICE



BETWEEN:                      )
                              )
HER MAJESTY THE QUEEN         ) Ikdeep Singh, for the Crown
                              )
                              )
                              )
                              )
- and -                       )
                              )
                              )
GURIQBAL SINGH THIND          ) Ravin Pillay, for the Accused
                              )
                              )
                      Accused )
                              )
                              )
                              ) HEARD: January 8, 2018


                 REASONS FOR RULING (s. 11(b) Application)

COROZA J.

Introduction

[1]       Guriqbal Thind, is charged with perjury. His trial is scheduled for the

week of February 26, 2018, with an anticipated completion date of March 2,

2018.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page207
                                                                 208ofof240
                                                                         241

                                        -2-


[2]       On April 30, 2012, Mr. Thind gave evidence before Justice F. Dawson,

sitting with a jury. His evidence related to the trial of Manjit Singh Dhanoa and




                                                                                        2018 ONSC 1337 (CanLII)
Havishal Singh Kler, who were charged with importing heroin.


[3]       Mr. Thind had been called as a witness for the accused Dhanoa, and

while still providing his evidence-in-chief, the court adjourned for the lunch break.

Following the break, a juror informed the court staff that he had witnessed Mr.

Thind speaking with Dhanoa in the washroom outside the cafeteria. Justice

Dawson held an inquiry into the issue on the same date. During that inquiry, Mr.

Thind testified that he had not spoken to Dhanoa in the washroom. Eventually,

Justice Dawson declared a mistrial.


[4]       The Crown alleges that Mr. Thind's denial of his conversation with

Dhanoa during the inquiry held by Justice Dawson is false. Mr. Thind is charged

with a single count of perjury.


[5]       The police investigated the matter after the mistrial was declared.

Eventually, on March 12, 2013, an Information alleging perjury was sworn. Once

the Information was placed before the justice, a warrant was issued for Mr.

Thind’s arrest. However, by this date, Mr. Thind had left Canada and was

attending school in Australia.     Mr. Thind was unaware that he was being

investigated for perjury. Mr. Thind did not know that an Information had been

sworn and a warrant issued for his arrest.
      Case
       Case5:20-cv-01388-LHK
            4:19-mj-70677-MAGDocument
                              Document15-38
                                        80 Filed
                                            Filed01/28/20
                                                  06/02/20 Page
                                                            Page208
                                                                 209ofof240
                                                                         241

                                          -3-


[6]       Mr. Thind was arrested on January 8, 2016 at Pearson International

Airport. The RCMP had requested that the Canada Border Services place the




                                                                                      2018 ONSC 1337 (CanLII)
warrant on their system. Mr. Thind had been "flagged" at the border.


[7]       It is not disputed that over 59 months will have passed from the date of

the swearing of the Information to the completion of trial.


[8]       Mr. Thind submits that his right to be tried within a reasonable time, as

guaranteed by section 11(b) of the Canadian Charter of Rights and Freedoms,

has been breached by the passage of this time between the time the Information

was sworn (March 12, 2013) and the anticipated end date for the trial (March 2,

2018). He seeks the remedy of a stay of proceedings. The Crown opposes the

application.


Position of the Parties

[9]       Both parties agree that in deciding an application for unreasonable

delay, I must follow the legal framework set out by the Supreme Court of Canada

in R. v. Jordan, 2016 SCC 27, [2016] 1 SCR 631. It is not disputed that this

court's characterization of the time period between the swearing of the

Information on March 12, 2013, and Mr. Thind’s arrest on January 8, 2016, is

crucial to the delay analysis. The parties have divergent views on how this court

should characterize the period of time.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page209
                                                                  210ofof240
                                                                          241

                                         -4-


[10]       Defence counsel argues that this time period should be considered in

the section 11(b) calculus as part of the unreasonable delay. Defence counsel




                                                                                        2018 ONSC 1337 (CanLII)
argues that it does not matter whether the swearing of the Information came to

the attention of the accused, and the s.11 (b) “clock” starts ticking when the act of

swearing the Information takes place (see: R. v. Kalanj, [1989] 1 S.C.R. 1594 at

para. 15).


[11]       The Crown argues that this period of delay should not be considered in

the s. 11(b) analysis. Crown counsel argues that Mr. Thind did not know that a

warrant had been issued for his arrest. Therefore, Mr. Thind’s s. 11(b) rights

were not in jeopardy. Alternatively, the Crown argues that if this time period is

considered to be part of the overall period of delay, then this delay should be

characterized as an exceptional circumstance. The Crown urges me to consider

the time period as a discrete event that should not count toward unreasonable

delay, and the remaining delay, not accounting for this time period, does not

breach Mr. Thind's s.11 (b) rights.


[12]       For the following reasons, Mr. Thind's application is dismissed.


The Evidence

[13]       The Crown called Cpl. Patrick Flannery, Cst. Hamill (formerly McVeigh),

and Border Services Officer (BSO) Kenneth Kirkpatrick of the Canada Border
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page210
                                                                  211ofof240
                                                                          241

                                         -5-


Services Agency (CBSA) as witnesses on this application. The defence called

Mr. Thind.




                                                                                       2018 ONSC 1337 (CanLII)
[14]       Furthermore, there is an application record and a responding record that

has been filed by both parties. Finally, defence counsel also filed the relevant

transcripts of proceedings leading up to the trial date.


Events leading up to the laying of the Information

Guriqbal Thind

[15]       Mr. Thind testified that he enrolled and attended law school in Australia

after the inquiry on April 30, 2012.


[16]       From July 5, 2012 to August 30, 2012, he lived with his parents in

Brampton. He was not aware that he was being investigated for perjury. In

September 2012, Mr. Thind relocated to Australia to attend law school, and

remained there until August 2015.


[17]       Mr. Thind returned to Canada on August 21, 2015. By that time, a

warrant had been issued for his arrest relating to the perjury charge. However,

the warrant did not appear on the CBSA system at the Pearson International

Airport, because the time period for keeping the warrant on the CBSA system

had expired. The warrant was placed back onto the system by November 2015.

In December 2015, Mr. Thind left Canada to travel to the United States for a
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page211
                                                                  212ofof240
                                                                          241

                                          -6-


vacation. He returned from that vacation on January 8, 2016, and upon his

arrival, was arrested at the airport.




                                                                                        2018 ONSC 1337 (CanLII)
[18]         Mr. Thind acknowledged that his mother notified him when he was in

Australia in early 2013 that the police were looking for him. He brushed off his

mother's message. He believed that the police were looking for him, as he was

wanted as a witness for the defence. The police witnesses who testified on this

application acknowledge that they did not disclose the fact that Mr. Thind was

under investigation for perjury to his family.


Cpl. Patrick Flannery

[19]         Cpl. Flannery of the RCMP was the officer in charge of investigating the

perjury charge. His willsay and general reports were filed on this application. The

officer adopted the contents of both documents. I will not review the documents

in detail.


[20]         During his examination by both counsel, Cpl. Flannery admitted to the

following:


             1. The perjury investigation began in May of 2012. It was a

                straightforward investigation that involved two witnesses and a

                review of Mr. Thind’s evidence before Justice Dawson.
Case
 Case5:20-cv-01388-LHK
      4:19-mj-70677-MAGDocument
                        Document15-38
                                  80 Filed
                                      Filed01/28/20
                                            06/02/20 Page
                                                      Page212
                                                           213ofof240
                                                                   241

                                  -7-


    2. Around May and June of 2012, he was advised by the trial Crown

       that she believed that Mr. Thind was leaving for Australia.




                                                                                2018 ONSC 1337 (CanLII)
    3. In June of 2012, he contacted Bond University in Australia to request

       that they confirm that Mr. Thind had registered at school. The

       universtiy could neither confirm nor deny that Mr. Thind was going to

       school in Australia.


    4. The investigation was completed around June 26, 2012.


    5. Although he believed Mr. Thind was in Australia, he did not seek any

       extradition orders because he believed that Mr. Thind had family in

       Canada, and he assumed that he would return to Canada on a

       break from school.


    6. He did not believe that Mr. Thind was evading arrest.


    7. From August 2012 to July 2013, he reassigned the file to Cst. Hamill.


    8. When he returned back to the file in July of 2013, he noticed that the

       warrant for Mr. Thind’s arrest was still outstanding. He believed that

       he was still out of Canada.


    9. On January 14, 2014, he sent a request to BSO Kirkpatrick to

       extend a lookout for Mr. Thind with the CBSA until March 1, 2016.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page213
                                                                  214ofof240
                                                                          241

                                         -8-


[21]       In cross-examination, defence counsel suggested to Cpl. Flannery that

BSO Kirkpatrick did not receive any lookout request from the RCMP until




                                                                                    2018 ONSC 1337 (CanLII)
February 2015. Cpl. Flannery, in response, insisted that he did have this

discussion with BSO Kirkpatrick in January of 2014.


[22]       Cpl. Flannery acknowledged that once the Information was sworn and a

warrant had been issued, the prosecution had officially commenced. He agreed

that s. 511 of the Criminal Code directed that a warrant be executed forthwith.


[23]       Cpl. Flannery also acknowledged that he did not do the following:


            Contact an RCMP liaison officer who covered Australia about Mr.

              Thind


            Attempt to proceed under the Mutual Legal Assistance Treaty to

              seek evidence relating to Mr. Thind’s specific location;


            Contact any immigration authorities about Mr. Thind’s status in

              Canada


            Follow up on the letter sent by Cst. Hamill in February 2013 to Bond

              University, which requested contact information for Mr. Thind in

              Australia


            Initiate an extradition request to Australia
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page214
                                                                  215ofof240
                                                                          241

                                        -9-


[24]       Cpl. Flannery submitted that the fact it was a perjury charge weighed

heavily against seeking extradition. He believed that this type of charge was not




                                                                                      2018 ONSC 1337 (CanLII)
serious enough to use extradition relief.


[25]       Cpl. Flannery agreed that he did not tell Mr. Thind’s family that he was

wanted, because he was confident that Mr. Thind would eventually return to

Canada.


Cst. Hamill

[26]       Cst. Hamill adopted her willsay report, which has been filed as part of

the Respondent’s record.


[27]       On February 6, 2013, she called the phone number 905-794-9027,

leaving a message for Mr. Thind to call her. She had a very poor recollection how

she got this number, and had no recollection of the message that she left.


[28]       On the same date, she sent an email to Bond University requesting

assistance in providing contact information for Mr. Thind in Australia. On

February 7, 2013 she received correspondence back from the University advising

her that due to privacy laws, they could not comply with her request.


[29]       She agreed that the file was reassigned to her, and that she swore out

an Information on March 12, 2013 for the purpose of obtaining an arrest warrant

for Mr. Thind.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page215
                                                                  216ofof240
                                                                          241

                                        - 10 -


[30]       It is not disputed that the warrant was issued on March 12, 2013. The

notes of Cst. Burris (filed on consent) disclose that he attended the A. Grenville




                                                                                        2018 ONSC 1337 (CanLII)
and William Davis Courthouse on that day, and obtained a warrant that was

signed and endorsed by Justice of the Peace Duggal.


BSO Kirkpatrick

[31]       BSO Kirkpatrick explained that the process of placing warrants on their

system was to generate what is called a “lookout” on the CBSA system at

Pearson Airport. Prior to November 2015, the ability to place a warrant on the

system was limited. The lookout would expire after 180 days. This policy

changed on November 23, 2015, and lookouts that were on the system did not

expire after 180 days.


[32]       BSO Kirkpatrick testified that the lookout for Mr. Thind was generated for

the period of February 4, 2015 to August 3, 2015. He denied that he was asked

to place a lookout on the CBSA system prior to February 2015. The lookout

expired on August 3, 2015.


[33]       A second lookout was generated on November 22, 2015. Again,

because the policy had changed, that lookout did not have an expiry date. On

January 8, 2016, the warrant was executed when Mr. Thind travelled through the

airport upon his arrival from the United States.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page216
                                                                  217ofof240
                                                                          241

                                            - 11 -


Analysis

[34]       To decide this issue, I must follow the framework set out in Jordan. This




                                                                                         2018 ONSC 1337 (CanLII)
framework has also been summarized by the Ontario Court of Appeal in R. v.

Coulter, 2016 ONCA 704, 133 O.R. (3d) 433. In Jordan, the Supreme Court of

Canada set out presumptive ceilings for cases tried in both the provincial court

and for cases in the Superior Court (or cases tried in the Superior Court after a

preliminary inquiry in provincial court).


[35]       The presumptive ceiling for this case, which is to be tried in the Superior

Court, is 30 months.


[36]       For ease of reference, I will set out the framework created in Jordan in

order to address the issues raised by counsel.


The Jordan Framework

[37]       A judge hearing an application for a stay of proceedings based on

unreasonable delay must analyze the delay in the following manner.


Step 1 – Calculate the Total Delay

[38]       The judge is to calculate the total delay, from the date of the charge to

the end or anticipated end of the trial.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page217
                                                                  218ofof240
                                                                          241

                                        - 12 -


Step 2 – Subtract Defence Delay

[39]       Defence delay is subtracted from the total delay. Defence delay is




                                                                                     2018 ONSC 1337 (CanLII)
comprised of two components. The first component is delay that is a clear and

unequivocal waiver of the accused’s s. 11(b) rights, and the second component

is delay caused solely by the conduct of the defence, including unavailability for

trial when the court and the Crown are ready to proceed.


[40]       The resulting number is called the net delay.


Step 3 – Compare Net Delay to Presumptive Ceiling

[41]       Once the net delay is calculated, the net delay must be compared to the

presumptive ceiling of 30 months for cases tried in Superior Court.


Step 4 – Net Delay Exceeds Presumptive Ceiling

[42]       If the net delay exceeds the presumptive ceiling, the delay is

presumptively unreasonable. However, the Crown can establish that there is

delay attributable to exceptional circumstances that should be subtracted from

the net delay. These exceptional circumstances include delay caused by

circumstances that were a) reasonably unforeseen or unavoidable, and b) could

not be reasonably remedied by the Crown once they arose. The list of

exceptional circumstances is not closed.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page218
                                                                  219ofof240
                                                                          241

                                       - 13 -


[43]       If the Crown has established that there are exceptional circumstances,

then that delay is subtracted from the net delay, to total the “remaining delay”.




                                                                                    2018 ONSC 1337 (CanLII)
Step 5 – Remaining Delay Exceeds Presumptive Ceiling

[44]       Where the remaining delay exceeds the presumptive ceiling, the Crown

may only rebut the presumption of unreasonable delay by establishing that the

case was particularly complex, in that the nature of the evidence or the issues

required an inordinate amount of trial time or preparation time.


[45]       Where the Crown cannot establish that the case was particularly

complex, the charges against the accused will be stayed.


Step 6 – Remaining Delay Below Presumptive Ceiling

[46]       Where the remaining delay is less than the presumptive ceiling, the

defence may demonstrate that it was nonetheless unreasonable. The defence

must establish two things: (1) they took meaningful steps that demonstrate a

sustained effort to expedite the proceedings; and (2) the case took markedly

longer than it reasonably should have. The granting of stays for cases that fall

below the presumptive ceilings should only be done in the clearest of cases.


Step 7 – Transitional Cases where matter commenced prior to Jordan

[47]       Where charges were instituted pre-Jordan, and the total delay (minus

defence delay) falls below the ceiling, the application of the new framework must
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page219
                                                                  220ofof240
                                                                          241

                                         - 14 -


be applied contextually and flexibly, taking into account whether the parties

justifiably relied on the pre-Jordan state of the law, which did not require defence




                                                                                       2018 ONSC 1337 (CanLII)
initiative, and which accepted institutional delay as a justification.


The Findings in This Case

Step 1 - Calculate the Total Delay

[48]       In this case, the time between the swearing of the Information (March

12, 2013) and the anticipated completion of the trial date (March 2, 2018) is 1817

days, or 4 years, 11 months and 19 days (approximately 59.5 months).


[49]       The Crown submits that although the Information was sworn in March

2013, Mr. Thind was not in fact charged until his arrest on January 8, 2016. The

Crown submits that the "11(b) clock" started ticking in this case upon the arrest

date, making the total delay 785 days, or 2 years 1 month and 27 days

(approximately 26 months). I do not agree.


[50]       The Crown relies on R. v. Millar, 2016 BCSC 1887, [2016] B.C.J. No.

2144, at para. 122. In Millar, Justice Gray held that the s. 11(b) Charter analysis

commences when a person becomes aware of the charge against them. This

occurs when they are arrested or receive a summons, because their liberty and

security interests are not engaged until that time.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page220
                                                                  221ofof240
                                                                          241

                                               - 15 -


[51]       Millar was followed by my colleague Justice McWatt in R. v. Magiri, 2017

ONSC 2818, [2017] O.J. No. 2505. In that case, the accused was arrested 10




                                                                                                 2018 ONSC 1337 (CanLII)
months after an Information was sworn. Justice McWatt accepted that the clock

did not begin to tick until the date of arrest. Alternatively, she held that the police

made significant and diligent efforts to locate Mr. Magiri, and that the pre-arrest

period was deductible as a "discrete event".


[52]       Defence counsel relies on the Supreme Court of Canada's decision in R.

v. Kalanj, [1989] 1 S.C.R. 1594. Defence counsel argues that Kalanj is binding

authority that I must follow.


[53]       In Kalanj, the Supreme Court of Canada held that the meaning of the

term "charged with an offence" in s. 11 of the Charter refers to the time at which

an Information is sworn. Kalanj has been cited over the years with approval by

various courts, including the Ontario Court of Appeal.


[54]       For example, the Court of Appeal in R. v. E. (K.), 2013 ONCA 175, 303

O.A.C. 96 at para. 20 held:


           It is well-settled that a person is "charged with an offence" within s. 11, thus s.
           11(b) of the Charter, when an information is sworn alleging an offence against
           him or her: R. v. Kalanj, [1989] 1 S.C.R. 1594, at p. 1607. Time reckoning for
           the purposes of claims of infringement of the right to be tried within a
           reasonable time commences with the laying of the information and continues
           until the completion of the trial.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page221
                                                                  222ofof240
                                                                          241

                                       - 16 -


[55]       I agree with defence counsel that I am bound by Kalanj, and I find that

the calculation of delay for s. 11(b) purposes in this case started with the




                                                                                      2018 ONSC 1337 (CanLII)
swearing of the Information on March 12, 2013.


[56]       That being said, there are notable differences between this case and

Kalanj. In Kalanj, the accused were arrested and then released on the same day

without any charges being laid. Over eight months later, an Information was

sworn. During the time between the initial arrest and the swearing of the

Information, the police had reviewed numerous intercepted communications and

had interviewed witnesses who had been identified through the interceptions.

The central issue before the Supreme Court of Canada was whether the pre-

charge delay when the police were conducting their investigation, after the arrest

of Mr. Kalanj, should be considered in the s. 11(b) calculus. The Supreme Court

held that pre-charge delay was not relevant and that the clock began to tick when

the information was sworn.


[57]       One of the primary differences is that in this case, Mr. Thind was in a

situation opposite to that of Mr. Kalanj in that the Information was sworn, but the

accused did not become aware of its existence until he was arrested several

months later. Indeed, I find as a fact that Mr. Thind was unaware that he was

being investigated. Even if Mr. Thind did know that he was under investigation

after speaking to his mother, I do not accept that he believed he may be facing a
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page222
                                                                  223ofof240
                                                                          241

                                        - 17 -


criminal charge. Although the Crown argues that he would have had some sense

of an investigation after he left the courtroom on April 30, 2012, I am of the view




                                                                                         2018 ONSC 1337 (CanLII)
that he only became aware of the charges when he returned to Canada on

January 8, 2016.


[58]       It seems to me that once the police determined they had sufficient

evidence to justify swearing an Information, a warrant for Mr. Thind’s arrest could

only be issued by placing that Information before the justice. That is exactly what

was done in this case, pursuant to s. 507 of the Code. A warrant based on an

Information being placed before him was issued by Justice of the Peace Duggal.

The warrant, by its terms, had to be executed forthwith. However, s .511(2)

states that the warrant remains in force until it is executed, and does not have to

be made returnable at any particular time (see: s.504, 507, and 511 of the Code).


[59]       I have considered the Crown’s argument that there is no principled basis

why, in this situation, the clock for Mr. Thind’s s.11 (b) rights should start running

until the warrant was executed. The Crown’s argument highlights that Mr. Thind

was not even aware that a warrant had been issued. In the meantime, he was

able to continue his schooling and travel. The Crown submits that the laying of

the Information had no impact on any of his rights.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page223
                                                                  224ofof240
                                                                          241

                                              - 18 -


[60]       However, I am in agreement with Justice Blacklock’s decision of R. v.

Sundralingam, 2017 ONCJ 400, [2017] O.J. No. 3097, where he stated at para.




                                                                                               2018 ONSC 1337 (CanLII)
30:


           I have read and re-read Kalanj and with some regret, I have come to the
           conclusion that if one looks at that decision as a whole it is clear that Justice
           MacIntyre could not help but have been alive to the fact that his comments
           start the 11B clock at the point the charge is laid and process issued at the
           latest; not when process was ultimately executed upon the accused.


[61]       In my view, Mr. Thind was charged with an offence for s. 11(b) purposes

when Cst. Hamill swore out the Information on March 12, 2013, in order to obtain

a warrant. I acknowledge that the decision of Justice Gray in Millar is very

persuasive. That being said, I must adhere to the principle of stare decisis. Many

cases have analyzed what the Supreme Court of Canada has decided in Kalanj.

It seems to me that the bulk of authority weighs heavily in accepting Kalanj.

Departing from it is the exception.


Step 2 - Subtract Defence Delay

[62]       I deduct 234 days total for defence delay. Crown counsel’s chart at page

4 of his factum is, for the most part, an accurate accounting for the defence delay

in this case. I have reviewed the transcripts that support the Crown's position.

However, I have made some minor adjustments to the calculation of defence

delay. For ease of reference I highlight the important features that outline the

defence delay in this case.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page224
                                                                  225ofof240
                                                                          241

                                        - 19 -


Defence Delay - September 29, 2016 to October 7, 2016 (8 days)

[63]       On September 29, 2016, a judicial pre-trial was set in the Ontario Court




                                                                                      2018 ONSC 1337 (CanLII)
of Justice. The Crown was ready to set the date for a preliminary hearing after

this pre-trial, but the defence needed time to get instructions and requested an

adjournment.


Defence Delay - October 7, 2016 to October 14, 2016 (7 days)

[64]       On October 7, 2016, the Crown was again in a position to set a

preliminary hearing date. Additional disclosure was provided. The defence

needed more time to get instructions and explicitly waived s. 11(b) on the record.


Defence Delay - October 14, 2016 to March 1, 2017 (44 days)

[65]       On October 14, 2016 a preliminary hearing date was set for March 1,

2017. I have reviewed the trial verification sheet that is provided by the trial

coordinator to the parties once a date is set in the Ontario Court of Justice. The

document outlines the Court’s available dates to the Crown and the defence that

were available when the trial date was set. Due to defence unavailability for

dates that were offered by the court (where the Crown was available), the

defence was responsible for 44 days of this delay.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page225
                                                                  226ofof240
                                                                          241

                                        - 20 -


Defence Delay - May 26, 2017 to June 23, 2017 (28 days).

[66]       After committal for trial, the matter was remanded to the Superior Court




                                                                                      2018 ONSC 1337 (CanLII)
to set a trial date. The defence election was to be tried with a jury. On May 26,

2017 in the Superior Court assignment/intake court, the defence requested an

adjournment and waived s. 11(b) for this time period.


Defence Delay - June 23, 2017 to August 14, 2017 (38 days)

[67]       On June 23, 2017 the matter was set for a judicial pre-trial in the

Superior Court for August 14, 2017. This date was the first available date that

defence counsel was available. I observe that the court was first available for the

judicial pre-trial much earlier than August 14, 2017. It is not clear how early the

court could have accommodated a judicial pre-trial. As such, it would be unfair to

characterize the entire delay as defence delay. The Crown has assumed that a

judicial pre-trial date could have been held in 2 weeks (14 days), and has

characterized the first 14 days from June 23, 2017 as inherent delay, and the

remaining delay to August 14, 2017 as defence delay. I agree with this approach.

The defence is responsible for 38 days of delay during this time frame.


Defence Delay - August 14, 2017 to August 22, 2017 (8 days)

[68]       On August 14, 2017, the defence re-elected to be tried by a judge in the

Superior Court without a jury. The defence also decided to bring a certiorari

application to quash the committal order from the Ontario Court of Justice. A date
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page226
                                                                  227ofof240
                                                                          241

                                        - 21 -


for the application was set for November 17, 2017. The defence was not in a

position to set trial dates, and they requested a one week adjournment to




                                                                                        2018 ONSC 1337 (CanLII)
canvass some issues regarding delay.


Defence Delay - August 22, 2017 to March 2, 2018 (101 days)

[69]       On August 22, 2017 a target trial date was set for the week of February

26, 2018 with an anticipated end date of March 2, 2018. In my view, the defence

is responsible for 101 days of this time period due to defence counsel’s

unavailability for trial until February 2018. On August, 22, 2017, the court and the

Crown had trial dates as early as October 10, 2017. I agree with the Crown that

the defence did not request for an earlier date to have the certiorari application

heard in order to possibly canvass earlier trial dates. In any event, it appears that

the earliest date defence counsel was available for trial was the end of February

2018. After reviewing the transcripts and the indictment, I have calculated the

total delay from November 17, 2017 (the date the certiorari hearing was argued)

to February 26, 2018 (the trial date eventually selected) as defence delay due to

defence counsel’s schedule (i.e. the defence was not available until the end of

February 2018 for trial).


[70]       I observe that the defence also scheduled a s.11 (b) application hearing

date for December 8, 2017 during this time period. However, the s. 11(b)

application hearing had to be rescheduled to January 8, 2018 as the defence
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page227
                                                                  228ofof240
                                                                          241

                                        - 22 -


was delayed in perfecting the s. 11(b) application and the December 8, 2017

date was lost.




                                                                                       2018 ONSC 1337 (CanLII)
Step 3 - Compare Net Delay to Presumptive Ceiling

[71]       The net delay in this case is 1583 days, being the total delay of 1817

days less deductions for defence delay of 234 days.


[72]       The applicable ceiling is one of 30 months and the net delay (1583 days

or 52.75 months) exceeds the presumptive ceiling.


Step 4 - Net Delay Exceeds Presumptive Ceiling

[73]       It is obvious that the net delay is well over the 30-month ceiling and is

presumptively unreasonable. However, in an alternative to his primary argument,

the Crown argues that the period between the laying of the Information and the

arrest of Mr. Thind should treated as a "discrete event" within the Jordan

framework under exceptional circumstances. The Crown does not dispute that

the police were obligated to act on the warrant forthwith. However, the Crown

argues that Mr. Thind was out of the country.


[74]       Defence counsel submits that the police knew where he was at all times,

and far from being reasonably unforeseen or unavoidable, the police handled this

file in a very careless manner. As I understand his argument, the police did
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page228
                                                                  229ofof240
                                                                          241

                                         - 23 -


nothing to ensure that the warrant that was issued on March 12, 2013 was

executed forthwith.




                                                                                     2018 ONSC 1337 (CanLII)
[75]       I acknowledge that section 511(1) (c) of the Code places a duty on the

police to execute arrest warrants forthwith, and they must take reasonable steps

in doing so.


[76]       I do not accept that the police acted negligently and set out to

deliberately delay the proceedings. While it is always possible to conceive of

steps that the police should have taken, the test is reasonable diligence.


[77]       On this record, I believe the police did act with reasonable diligence.


[78]       It seems to me reasonable steps were taken to execute the arrest

warrant issued on March 12, 2013, but despite their diligence, Mr. Thind could

not be located and arrested prior to January 8, 2016.


[79]       The Supreme Court of Canada in Jordan has held that exceptional

circumstances need not be “rare or entirely uncommon.” To rely on such

circumstances, the Crown needs to show that it took reasonable steps to avoid

and address the problem where it was possible to have done so. It need not

prove that the steps taken were ultimately successful. Nor is the Crown required

to “exhaust every conceivable option for redressing the event in question to

satisfy the reasonable diligence requirement” – see R. v. Cody, 2017 SCC 31,
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page229
                                                                  230ofof240
                                                                          241

                                              - 24 -


[2017] 1 S.C.R. 659, at para 54. In Jordan, the Court actually contemplated an

example of a discrete event exceptional circumstance similar to the case at bar,




                                                                                               2018 ONSC 1337 (CanLII)
stating that “cases with an international dimension, such as cases requiring the

extradition of an accused from a foreign jurisdiction” could also meet the

definition of an exceptional circumstance.


[80]       It is true that Cpl. Flannery deliberately did not pursue extradition. I also

acknowledge that it was certainly possible to pursue other avenues. Where I

respectfully disagree with defence counsel is that the failure to do so is fatal to

the existence of an exceptional circumstance. The Jordan framework does not

require that all possible avenues be pursued. The choice to pursue an extradition

order is case specific, and may not be appropriate in every circumstance. What is

important is whether the actions taken by the RCMP were reasonable.


[81]       Frankel J.A. made the same point in R. v. Singleton, 2014 BCCA 232,

[2014] B.C.J No. 1213, at paras. 99 to 100:


           …it cannot be said that the police failed to act with reasonable diligence.
           Attempting to locate someone in a country as vast as the United States
           without any idea of where to look is akin to trying to find the proverbial needle
           in a haystack. Although the police could have located Mr. Singleton earlier had
           they known where to look…Further, I do not accept that it falls to Crown to
           establish that had the police taken other steps to locate Mr. Singleton, those
           steps would have failed. In effect, Mr. Singleton's argument would result in an
           impossible burden being placed on the Crown. The Crown would first have to
           prove what the police might reasonably have done at any particular time to
           attempt to locate an accused and then prove that doing those things would not
           have made a difference.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page230
                                                                  231ofof240
                                                                          241

                                       - 25 -


[82]       In my view, the RCMP in this case made reasonable efforts to locate Mr.

Thind and swear out an Information in order to obtain a warrant. There were




                                                                                     2018 ONSC 1337 (CanLII)
efforts to make contact with Mr. Thind by leaving him messages on the telephone

and with his mother. The RCMP also attempted to contact Bond University, but

were unable to get any assistance due to privacy laws. More importantly, the

RCMP asked that Mr. Thind be flagged in the CBSA systems. Cpl. Flannery did

not believe Mr. Thind was evading service, and believed he would eventually

return to Canada, because his family was living here and he was in Australia for

school. Such a belief was reasonable in the circumstances.


[83]       I acknowledge that the RCMP’s actions were not perfect. Indeed, it

appears that Mr. Thind actually came back to Canada after the Information was

sworn and remained in the country undetected by the authorities. That being

said, a standard of perfection is not placed upon the police. Furthermore, there

were some things beyond their control, such as the expiry of the lookout on the

CBSA system, and I find that the failure to arrest him when he arrived in Canada

in August of 2015 was inadvertent. Again, the test is reasonable diligence.


[84]       As the Supreme Court of Canada has held in Jordan at para. 71, it will

be for the trial judge, relying on his/her good sense and experience, to determine

whether a particular event is properly determined to be exceptional. In my view,
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page231
                                                                  232ofof240
                                                                          241

                                        - 26 -


common sense dictates that there were reasonable steps taken to attempt to

execute the warrant issued for Mr. Thind’s arrest. Those steps included:




                                                                                      2018 ONSC 1337 (CanLII)
           1. Phoning Mr. Thind’s mother;


           2. Leaving a message for Mr. Thind;


           3. Contacting Bond University to find out if Mr. Thind was attending

              school in Australia;


           4. Contacting Bond University to see if they had residential information

              for him; and


           5. Placing a warrant on the CBSA system to generate a lookout.


[85]       In conclusion, I agree with the Crown's submissions on this point.

Accordingly, I find there were exceptional circumstances which would reduce the

net delay below the presumptive ceiling.


[86]       The Supreme Court in Jordan has held that it is obviously impossible to

identify in advance all circumstances that may qualify as "exceptional" for the

purposes of adjudicating a s. 11(b) application. The fact that Mr. Thind left the

country and was unaware for a lengthy period of time that there was an

investigation and a warrant outstanding for his arrest is a discrete exceptional

circumstance that must be subtracted from the total period of delay.
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page232
                                                                  233ofof240
                                                                          241

                                       - 27 -


[87]       The delay between the swearing of the Information on March 12, 2013

and the arrest date of January 8, 2016 totals 1032 days. The net delay, as stated




                                                                                    2018 ONSC 1337 (CanLII)
earlier, was 1583 days after accounting for defence delay. Subtracting this

exceptional circumstance delay of 1032 days from 1583 days results in the total

remaining delay of 551 days (approximately 18 months). The remaining delay

falls below the presumptive ceiling of 30 months.


Step 5 - Remaining Delay Exceeds Presumptive Ceiling

[88]       This step need not be considered as the remaining delay is not greater

than the presumptive ceiling.


Step 6 - Remaining Delay Below Presumptive Ceiling

[89]       Again, where the net delay or remaining delay is less than the

presumptive ceiling, the onus shifts to the defence to demonstrate that the delay

is unreasonable. Defence counsel argues that even if the remaining delay falls

below the ceiling, the Crown’s approach to this prosecution shows that the delay

in setting down the matter was unreasonable.


[90]       To succeed at this step of the Jordan analysis, the defence must

establish two things: (1) they took meaningful steps that demonstrate a sustained

effort to expedite the proceedings, and (2) the case took markedly longer than it

reasonably should have. Absent these two factors, the s. 11(b) application must

fail. These two requirements must be interpreted contextually, as discussed
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page233
                                                                  234ofof240
                                                                          241

                                        - 28 -


below, given that this case was in the system prior to the release of Jordan:

Jordan at para. 99.




                                                                                        2018 ONSC 1337 (CanLII)
[91]       As I will set out below, this is not one of the clearest cases. Although I

agree that when Mr. Thind eventually made his first few appearances in court,

the Crown’s approach to the pace of litigation was not one of urgency, from my

review of the record, it seems to me that both parties were content with the pace

of the proceedings once Mr. Thind was arrested in January 2016. On this basis

alone, the defence has not met their onus.


Step 7 - Transitional Cases where the matter commenced prior to Jordan

[92]       Again, the new framework applies to cases currently in the system

(Jordan, para. 94) and the framework must be applied “contextually and flexibly”

because this case was already in the system when Jordan was released. Since I

have found that the remaining delay falls below the presumptive ceiling, Mr.

Thind bears the onus of showing that the delay is unreasonable.


[93]       The court must also be mindful that a stay of proceedings for cases in

which the delay falls below the presumptive ceiling are rare and limited to clear

cases (Jordan, para. 48)
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page234
                                                                  235ofof240
                                                                          241

                                        - 29 -


[94]       Although the onus is on Mr. Thind, I have considered a number of

factors based on the parties’ reliance on the state of the law prior to Jordan. I do




                                                                                       2018 ONSC 1337 (CanLII)
so on a contextual basis: Coulter at para. 40 and 56.


The Complexity of the Case

[95]       This is not a complex case. It is a two-witness case that involves a

relatively discrete issue.


Period of Crown and Institutional Delay

[96]       I calculate the institutional and Crown delay as amounting to 264 days.

In my view, the delay is well within the Morin guidelines. For ease of reference I

summarize the institutional and crown delay.


Crown Delay - February 8, 2016 to July 11, 2016 (154 days)

[97]       I calculate this delay (154 days) as running from February 8, 2016 to

July 11, 2016 because the Crown should have had disclosure ready to go much

sooner than they did. This is not a complex case. There was no reason why

disclosure should not have been ready one month after Mr. Thind’s release.


Crown and Institutional Delay - October 14, 2016 to March 1, 2016 (61 days)

[98]       The Ontario Court of Justice could only offer a preliminary hearing date

of November 23, 2016 as the first available date to the court (40 days institutional

delay). My review of the verification sheet from the Ontario Court of Justice when
       Case
        Case5:20-cv-01388-LHK
             4:19-mj-70677-MAGDocument
                               Document15-38
                                         80 Filed
                                             Filed01/28/20
                                                   06/02/20 Page
                                                             Page235
                                                                  236ofof240
                                                                          241

                                        - 30 -


this matter was set for a preliminary hearing shows that the Crown was not

available on certain dates when the defence and the court were available (21




                                                                                        2018 ONSC 1337 (CanLII)
days).


Institutional delay - August 22, 2017 to March 2, 2018 (49 days)

[99]       The first earliest date available to the Superior Court for trial was

October 10, 2017 (49 days institutional delay from August 22). Eventually,

February 26, 2018 was selected for trial. The defence was not available until the

end of February 2018. Much of the time during this period would be

characterized as inherent delay under the Morin framework, because the defence

brought a certiorari application that was not frivolous and a s. 11(b) application.


Crown Response to the Delay

[100]      I agree with defence counsel that the provincial and federal crown

displayed a complacent attitude displayed towards this file when Mr. Thind was

first arrested. For reasons that are not apparent to me, disclosure was not ready

shortly after Mr. Thind’s arrest, and the issue of who was taking carriage of the

prosecution (i.e. federal crown or provincial crown) was not resolved.


[101]      The overall length of delay (Crown and institutional) in this case is 8.67

months, which is well within the Morin 14 to 18 months guideline for cases in the

Superior Court that involved a preliminary hearing in provincial court.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page236
                                                               237ofof240
                                                                       241

                                         - 31 -


Defence Efforts to Move Case Along

[102]    Defence initiative is new to the s. 11(b) analysis. It was not required




                                                                                     2018 ONSC 1337 (CanLII)
before the release of Jordan. Therefore, the defence is not required to

demonstrate defence initiative to expedite the matter for the period of delay

preceding the release of Jordan. However, the defence is required to show it took

initiative to expedite matters after July 8, 2016, when the Jordan framework came

into effect (see: R. v. Osinski, 2017 ONCJ 396 at para. 43). The defence must

demonstrate that it took meaningful and sustained steps to be tried quickly.


[103]    From my review of the transcripts, the defence did not show initiative

after the release of Jordan. I will provide four examples.


[104]    First, on September 29, 2016 a judicial pre-trial was held in the Ontario

Court of Justice. The Crown and the Court were in a position to set a preliminary

hearing date. However, the defence still needed time to get instructions in order

to set the date.


[105]    Second, when the case finally reached Superior Court on May 26, 2017,

the matter was adjourned to June 23, 2017 for “retainer” purposes, with an

explicit 11(b) waiver for this time period.


[106]    Third, on August 14, 2017, when the matter was pre-tried in this Court,

the earliest date suggested by the defence to argue a certiorari application on
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page237
                                                               238ofof240
                                                                       241

                                       - 32 -


this matter was November 17, 2017. The defence also requested a one week

adjournment to “think things over”.




                                                                                       2018 ONSC 1337 (CanLII)
[107]   Fourth, on August 22, 2017, a trial was set for the week of February 26,

2017. The court had dates as early as October 10, 2017. However, the defence

only had dates starting at the end of February 2018. The defence also scheduled

this s. 11(b) application for December 8, 2017. This date ultimately had to be

vacated because the defence missed the filing date for transcripts.


[108]   In my view the defence did not take meaningful steps to be tried quickly

after the release of Jordan.


[109]   Defence initiative prior to the release of Jordan should also factor in to

the s. 11(b) analysis. In Jordan, the Supreme Court stated that “in close cases,

any defence initiative during that time [prior to Jordan], would assist the defence

in showing that the delay markedly exceeds what was reasonably required.” The

court also cautioned that a trial judge “must also still consider action or inaction

by the accused that may be inconsistent with a desire for a timely trial.”


[110]   Although the Crown very clearly made no efforts to remedy the delay

prior to the Jordan decision, my review of the record also discloses no sustained

effort to move the case along by the defence prior to the release of Jordan.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page238
                                                               239ofof240
                                                                       241

                                       - 33 -


Prejudice to the Accused

[111]   I also observe that I am permitted to look at prejudice in transitional




                                                                                      2018 ONSC 1337 (CanLII)
cases, because under the pre-Jordan jurisprudence, prejudice was a significant

factor in the s. 11(b) analysis. Indeed, the Court of Appeal in Coulter considered

prejudice in a transitional case at paras. 91, 103-104. I have reviewed Mr.

Thind’s affidavit and his evidence on the voir dire. His position comes down to

this: “Had I known I was going to be arrested, I would not have gone to law

school and incurred the costs.” In my view, this is not significant enough

prejudice sufficient to produce a section 11(b) violation in a transitional case,

where the Crown and institutional delay falls well within appropriate guidelines.


Conclusion on this Transitional Case

[112]   In conclusion, while it is not a complex case and there is certainly some

troubling aspects of the Crown’s approach to delay once Mr. Thind was arrested,

I must not lose sight of the fact that the Supreme Court of Canada in Jordan

stressed that “a stay of proceedings below the ceiling will be even more difficult

to obtain for cases currently in the system” than they will for cases brought after

the inception of the Jordan framework. The delay in this transitional case is below

the ceiling, and in my view, the delay is not long or unreasonable enough to stay

the proceedings. It cannot be said that this case took longer than it should have

to prosecute, let alone “markedly longer” than it reasonably should have.
    Case
     Case5:20-cv-01388-LHK
          4:19-mj-70677-MAGDocument
                            Document15-38
                                      80 Filed
                                          Filed01/28/20
                                                06/02/20 Page
                                                          Page239
                                                               240ofof240
                                                                       241

                                       - 34 -


Result

[113]    The application must fail. One must not lose sight of the fact that in order




                                                                                        2018 ONSC 1337 (CanLII)
to obtain an arrest warrant, the police must swear out an Information before a

justice. This is a mandatory requirement in the Code. I cannot accept that

argument that police compliance with the Code, in order to obtain a warrant for

an accused who is out of the country and does not know about the investigation,

should turn the constitutional protection guaranteed by s. 11(b) into a sword

because the police did exactly what the Code requires of them.


[114]    For the reasons set out above, I dismiss the application. Accordingly, the

trial will proceed on February 26, 2018.




                                                 ___________________________
                                                                    Coroza J.

Released: February 27, 2018
   Case
    Case5:20-cv-01388-LHK
         4:19-mj-70677-MAGDocument
                           Document15-38
                                     80 Filed
                                         Filed01/28/20
                                               06/02/20 Page
                                                         Page240
                                                              241ofof240
                                                                      241




                                    CITATION: R. v. Thind, 2018 ONSC 1337
                                         COURT FILE NO.: CrimJ(P) 456/17
                                                         DATE: 2018 02 27




                                                                              2018 ONSC 1337 (CanLII)
                                                ONTARIO
                                        SUPERIOR COURT OF JUSTICE


                                   BETWEEN:

                                   HER MAJESTY THE QUEEN


                                   - and -

                                   GURIQBAL SINGH THIND




                                             REASONS FOR RULING
                                              (s. 11(b) Application)




                                                                  COROZA J.



Released: February 27, 2018
